Exhibit 10.1

EXECUTION VERSION

$880,000,000

CREDIT AGREEMENT

dated as of September 23, 2014

among

VISANT CORPORATION,

as Borrower,

VISANT SECONDARY HOLDINGS CORP.,

as Holdings,

The Several Lenders

from Time to Time Parties Hereto,

CREDIT SUISSE AG,

as Administrative Agent and Collateral Agent,

 

 

CREDIT SUISSE SECURITIES (USA) LLC,

BARCLAYS BANK PLC

DEUTSCHE BANK SECURITIES INC.

GOLDMAN SACHS BANK USA

KKR CAPITAL MARKETS LLC

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED AND

MIZUHO BANK, LTD.

as Joint Lead Arrangers and Joint Bookrunners,



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 1.

 

Definitions

     2   

1.1

 

Defined Terms

     2   

1.2

 

Other Interpretive Provisions

     68   

1.3

 

Accounting Terms

     69   

1.4

 

Rounding

     69   

1.5

 

References to Agreements Laws, Etc.

     69   

1.6

 

Exchange Rates

     69   

1.7

 

Rates

     70   

1.8

 

Times of Day

     70   

1.9

 

Timing of Payment or Performance

     70   

1.10

 

Certifications

     70   

1.11

 

Compliance with Certain Sections

     70   

1.12

 

Pro Forma and Other Calculations

     70   

Section 2.

 

Amount and Terms of Credit

     72   

2.1

 

Commitments

     72   

2.2

 

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

     73   

2.3

 

Notice of Borrowing

     73   

2.4

 

Disbursement of Funds

     74   

2.5

 

Repayment of Loans; Evidence of Debt

     75   

2.6

 

Conversions and Continuations

     77   

2.7

 

Pro Rata Borrowings

     77   

2.8

 

Interest

     78   

2.9

 

Interest Periods

     78   

2.10

 

Increased Costs, Illegality, Etc.

     79   

2.11

 

Compensation

     81   

2.12

 

Change of Lending Office

     81   

2.13

 

Notice of Certain Costs

     82   

2.14

 

Incremental Facilities

     82   

2.15

 

Permitted Debt Exchanges

     89   

2.16

 

Defaulting Lenders

     90   

Section 3.

 

Letters of Credit

     92   

3.1

 

Letters of Credit

     92   

3.2

 

Letter of Credit Requests

     94   

3.3

 

Letter of Credit Participations

     95   

3.4

 

Agreement to Repay Letter of Credit Drawings

     97   

3.5

 

Increased Costs

     99   

3.6

 

New or Successor Letter of Credit Issuer

     99   

3.7

 

Role of Letter of Credit Issuer

     100   

3.8

 

Cash Collateral

     101   

3.9

 

Applicability of ISP and UCP

     102   

3.10

 

Conflict with Issuer Documents

     102   

3.11

 

Letters of Credit Issued for Restricted Subsidiaries

     102   

3.12

 

Provisions Related to Extended Revolving Credit Commitments

     102   

 

i



--------------------------------------------------------------------------------

         Page  

Section 4.

 

Fees

     103   

4.1

 

Fees

     103   

4.2

 

Voluntary Reduction of Revolving Credit Commitments

     104   

4.3

 

Mandatory Termination of Commitments

     104   

Section 5.

 

Payments

     105   

5.1

 

Voluntary Prepayments

     105   

5.2

 

Mandatory Prepayments

     105   

5.3

 

Method and Place of Payment

     108   

5.4

 

Net Payments

     109   

5.5

 

Computations of Interest and Fees

     113   

5.6

 

Limit on Rate of Interest

     113   

Section 6.

 

Conditions Precedent to Initial Borrowing

     114   

6.1

 

Credit Documents

     114   

6.2

 

Collateral

     114   

6.3

 

Legal Opinions

     115   

6.4

 

Insurance

     115   

6.5

 

Closing Certificates

     115   

6.6

 

Authorization of Proceedings of Each Credit Party; Corporate Documents

     115   

6.7

 

Fees

     115   

6.8

 

Representations and Warranties

     116   

6.9

 

Solvency Certificate

     116   

6.10

 

The Arcade Transactions

     116   

6.11

 

Patriot Act

     116   

6.12

 

Pro Forma Balance Sheet

     116   

6.13

 

Financial Statements

     116   

6.14

 

No Material Adverse Effect

     116   

6.15

 

Refinancing

     116   

6.16

 

Notice of Term Loan Borrowing

     117   

6.17

 

Other Documents

     117   

Section 7.

 

Conditions Precedent to All Credit Events after the Closing Date

     117   

7.1

 

No Default; Representations and Warranties

     117   

7.2

 

Notice of Borrowing; Letter of Credit Request

     117   

Section 8.

 

Representations and Warranties

     117   

8.1

 

Corporate Status

     118   

8.2

 

Corporate Power and Authority

     118   

8.3

 

No Violation

     118   

8.4

 

Litigation

     118   

8.5

 

Margin Regulations

     118   

8.6

 

Governmental Approvals

     119   

 

ii



--------------------------------------------------------------------------------

         Page  

8.7

 

Investment Company Act

     119   

8.8

 

True and Complete Disclosure

     119   

8.9

 

Financial Condition; Financial Statements

     119   

8.10

 

Compliance with Laws; No Default

     120   

8.11

 

Tax Matters

     120   

8.12

 

Compliance with ERISA

     120   

8.13

 

Subsidiaries

     120   

8.14

 

Intellectual Property

     120   

8.15

 

Environmental Laws

     120   

8.16

 

Properties

     121   

8.17

 

Solvency

     121   

8.18

 

Patriot Act

     121   

Section 9.

 

Affirmative Covenants

     121   

9.1

 

Information Covenants

     121   

9.2

 

Books, Records, and Inspections

     124   

9.3

 

Maintenance of Insurance

     125   

9.4

 

Payment of Taxes

     125   

9.5

 

Preservation of Existence; Consolidated Corporate Franchises

     126   

9.6

 

Compliance with Statutes, Regulations, Etc.

     126   

9.7

 

ERISA

     126   

9.8

 

Maintenance of Properties

     126   

9.9

 

Transactions with Affiliates

     127   

9.10

 

End of Fiscal Years

     128   

9.11

 

Additional Guarantors and Grantors

     128   

9.12

 

Pledge of Additional Stock and Evidence of Indebtedness

     128   

9.13

 

Use of Proceeds

     129   

9.14

 

Further Assurances

     129   

9.15

 

Maintenance of Ratings

     130   

9.16

 

Lines of Business

     130   

Section 10.

 

Negative Covenants

     130   

10.1

 

Limitation on Indebtedness

     130   

10.2

 

Limitation on Liens

     136   

10.3

 

Limitation on Fundamental Changes

     137   

10.4

 

Limitation on Sale of Assets

     138   

10.5

 

Limitation on Restricted Payments

     140   

10.6

 

Limitation on Subsidiary Distributions

     147   

10.7

 

Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio

     149   

Section 11.

 

Events of Default

     149   

11.1

 

Payments

     149   

11.2

 

Representations, Etc.

     149   

11.3

 

Covenants

     150   

11.4

 

Default Under Other Agreements

     150   

11.5

 

Bankruptcy, Etc.

     151   

11.6

 

ERISA

     151   

 

iii



--------------------------------------------------------------------------------

         Page  

11.7

 

Guarantee

     151   

11.8

 

Pledge Agreement

     151   

11.9

 

Security Agreement

     151   

11.10

 

Judgments

     152   

11.11

 

Change of Control

     152   

11.12

 

Remedies Upon Event of Default

     152   

11.13

 

Application of Proceeds

     153   

11.14

 

Equity Cure

     153   

Section 12.

 

The Agents

     154   

12.1

 

Appointment

     154   

12.2

 

Delegation of Duties

     155   

12.3

 

Exculpatory Provisions

     155   

12.4

 

Reliance by Agents

     155   

12.5

 

Notice of Default

     156   

12.6

 

Non-Reliance on Administrative Agent, Collateral Agent, and Other Lenders

     156   

12.7

 

Indemnification

     157   

12.8

 

Agents in Their Individual Capacities

     157   

12.9

 

Successor Agents

     158   

12.10

 

Withholding Tax

     159   

12.11

 

Agents Under Security Documents and Guarantee

     159   

12.12

 

Right to Realize on Collateral and Enforce Guarantee

     160   

12.13

 

Intercreditor Agreement Governs

     161   

Section 13.

 

Miscellaneous

     161   

13.1

 

Amendments, Waivers, and Releases

     161   

13.2

 

Notices

     165   

13.3

 

No Waiver; Cumulative Remedies

     165   

13.4

 

Survival of Representations and Warranties

     165   

13.5

 

Payment of Expenses; Indemnification

     166   

13.6

 

Successors and Assigns; Participations and Assignments

     167   

13.7

 

Replacements of Lenders Under Certain Circumstances

     173   

13.8

 

Adjustments; Set-off

     174   

13.9

 

Counterparts

     174   

13.10

 

Severability

     174   

13.11

 

Integration

     175   

13.12

 

GOVERNING LAW

     175   

13.13

 

Submission to Jurisdiction; Waivers

     175   

13.14

 

Acknowledgments

     175   

13.15

 

WAIVERS OF JURY TRIAL

     176   

13.16

 

Confidentiality

     176   

13.17

 

Direct Website Communications

     178   

13.18

 

USA PATRIOT Act

     179   

13.19

 

[Reserved]

     179   

13.20

 

Payments Set Aside

     179   

13.21

 

No Fiduciary Duty

     180   

 

iv



--------------------------------------------------------------------------------

         Page SCHEDULES    Schedule 1.1(a)   Mortgaged Properties   
Schedule 1.1(b)   Commitments of Lenders    Schedule 1.1(d)   Existing Letters
of Credit    Schedule 8.13   Subsidiaries    Schedule 8.15   Environmental   
Schedule 8.16(b)   Property    Schedule 9.14   Post-Closing Actions   
Schedule 10.1   Closing Date Indebtedness    Schedule 10.2   Closing Date Liens
   Schedule 10.5   Closing Date Investments    Schedule 13.2   Notice Addresses
   EXHIBITS    Exhibit A   Form of Joinder Agreement    Exhibit B   Form of
Guarantee    Exhibit C   Form of Pledge Agreement    Exhibit D   Form of
Security Agreement    Exhibit E   Form of Credit Party Closing Certificate   
Exhibit F   Form of Assignment and Acceptance    Exhibit G-1   Form of
Promissory Note (Initial Term Loans)    Exhibit G-2   Form of Promissory Note
(Revolving Credit Loans)    Exhibit H   Form of First Lien Intercreditor
Agreement    Exhibit I   Form of Junior Lien Intercreditor Agreement    Exhibit
J-1  

Form of Non-Bank Tax Certificate

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

   Exhibit J-2  

Form of Non-Bank Tax Certificate

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

   Exhibit J-3  

Form of Non-Bank Tax Certificate

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

   Exhibit J-4  

Form of Non-Bank Tax Certificate

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

   Exhibit K   Form of Notice of Borrowing or Continuation or Conversion   
Exhibit L   Form of Letter of Credit Request    Exhibit M   Form of Hedge Bank
Designation    Exhibit N   Form of Scotiabank Intercreditor Agreement    Exhibit
O   Form of Perfection Certificate   

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CREDIT AGREEMENT, dated as of September 23, 2014, among VISANT CORPORATION, a
Delaware corporation (the “Borrower”), VISANT SECONDARY HOLDINGS CORP., a
Delaware corporation (“Holdings”), the lending institutions from time to time
parties hereto (each a “Lender” and, collectively, the “Lenders”) and CREDIT
SUISSE AG, as Administrative Agent and Collateral Agent.

WHEREAS, the Borrower is party to that certain Credit Agreement, dated as of
September 22, 2010 (as amended, amended and restated, or otherwise modified from
time to time, the “Existing Credit Facilities”), among the Borrower, Jostens
Canada Ltd. (“Jostens”), Holdings, the lending institutions from time to time
party thereto, the Administrative Agent and Credit Suisse AG, Toronto Branch,
extending credit in the form of (a) term loans made available to the Borrower,
in an initial aggregate principal amount of $1,250,000,000, (b) revolving credit
loans made available to the Borrower, in an aggregate principal amount of up to
$165,000,000, and (c) Canadian revolving credit loans made available to the
Borrower and Jostens, in an aggregate principal amount of up to $10,000,000,
which Existing Credit Facilities the Borrower desires to repay and refinance
through the Refinancing Transactions (as defined below);

WHEREAS, pursuant to that certain Omnibus Transaction Agreement, dated July 25,
2014 (the “Arcade OTA” and together with any other documents related to the
transactions contemplated thereby, the “Arcade Documents”), among OCM Luxembourg
Ileos Holdings S.à r.l. (“Ileos”), the Borrower and Tripolis Holdings S.à r.l.,
whereby, among other things, the Borrower will receive approximately
$325,000,000 and agree to distribute, sell or otherwise transfer its ownership
interest in certain subsidiaries and combine such subsidiaries with certain
subsidiaries of Ileos (such contemplated transactions collectively, the “Arcade
Transactions” and together with the Refinancing Transactions, the
“Transactions”);

WHEREAS, the Borrower may tender for, exchange, defease, discharge or otherwise
repay certain of the 10% senior unsecured notes due 2017 issued by the Borrower
(the “Senior Unsecured Notes”) in connection with the issuance, exchange or
placement of certain Senior Second Lien Notes and Senior Third Lien Notes (the
“Senior Unsecured Notes Exchange”).

WHEREAS, in connection with the foregoing Transactions, the Borrower has
requested (i) that the Lenders extend credit in the form of (a) Initial Term
Loans to the Borrower on the Closing Date, in an aggregate principal amount of
$775,000,000 and (b) Revolving Credit Loans made available to the Borrower at
any time and from time to time prior to the Revolving Credit Maturity Date in an
aggregate principal amount at any time outstanding not in excess of $105,000,000
less the sum of the aggregate Letters of Credit Outstanding at such time,
(ii) that the Letter of Credit Issuers (a) issue Letters of Credit at any time
and from time to time prior to the L/C Facility Maturity Date, in an aggregate
Stated Amount at any time outstanding not in excess of $40,000,000, and (b) deem
the letters of credit identified on Schedule 1.1(d) hereto to be Letters of
Credit for all purposes under this Agreement;

WHEREAS, the proceeds of the Initial Term Loans will be used, together with
(i) certain net proceeds of the Arcade Transactions and (ii) certain cash on
hand, to effect the Refinancing Transactions and to pay Transaction Expenses;
and

WHEREAS, the Lenders and Letter of Credit Issuers are willing to make available
to the Borrower such term loan and revolving credit and letter of credit
facilities upon the terms and subject to the conditions set forth herein;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

Section 1. Definitions

1.1 Defined Terms. As used herein, the following terms shall have the meanings
specified in this Section 1.1 unless the context otherwise requires (it being
understood that defined terms in this Agreement shall include in the singular
number the plural and in the plural the singular):

“ABR” shall mean for any day a fluctuating rate per annum equal to the highest
of (i) the Federal Funds Effective Rate plus 1/2 of 1%, (ii) the rate of
interest in effect for such day as determined from time to time by the
Administrative Agent as its “prime rate” at its principal office in New York
City, and (iii) the rate per annum determined in the manner set forth in clause
(ii) of the definition of LIBOR Rate plus 1%; provided that, notwithstanding the
foregoing, in no event shall the ABR applicable to the Initial Term Loans at any
time be less than 2.00% per annum. Any change in the ABR due to a change in such
rate determined by the Administrative Agent or in the Federal Funds Effective
Rate or LIBOR Rate shall take effect at the opening of business on the day of
such change.

“ABR Loan” shall mean each Loan bearing interest based on the ABR.

“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”)
for any period, the amount for such period of Consolidated EBITDA of such Pro
Forma Entity (determined using such definitions as if references to Borrower and
the Restricted Subsidiaries therein were to such Pro Forma Entity and its
Restricted Subsidiaries), all as determined on a consolidated basis for such Pro
Forma Entity in accordance with GAAP.

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term Consolidated EBITDA.

“Acquired Indebtedness” shall mean, with respect to any specified Person,
(i) Indebtedness of any other Person existing at the time such other Person is
merged, consolidated, or amalgamated with or into or became a Restricted
Subsidiary of such specified Person, including Indebtedness incurred in
connection with, or in contemplation of, such other Person merging,
consolidating, or amalgamating with or into or becoming a Restricted Subsidiary
of such specified Person, and (ii) Indebtedness secured by a Lien encumbering
any asset acquired by such specified Person.

“Additional Revolving Credit Commitment” shall have the meaning provided in
Section 2.14(a).

“Additional Revolving Credit Loan” shall have the meaning provided in
Section 2.14(b).

“Additional Revolving Loan Lender” shall have the meaning provided in
Section 2.14(b).

“Adjusted Total Initial Term Loan Commitment” shall mean at any time the Total
Initial Term Loan Commitment less the Initial Term Loan Commitments of all
Defaulting Lenders.

“Adjusted Total Revolving Credit Commitment” shall mean at any time the Total
Revolving Credit Commitment less the aggregate Revolving Credit Commitments of
all Defaulting Lenders.

 

2



--------------------------------------------------------------------------------

“Adjusted Total Term Loan Commitment” shall mean at any time the Total Term Loan
Commitment less the Term Loan Commitments of all Defaulting Lenders.

“Administrative Agent” shall mean Credit Suisse AG, as the administrative agent
for the Lenders under this Agreement and the other Credit Documents, or any
successor administrative agent pursuant to Section 12.9.

“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2 or such other address
or account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” shall have the meaning provided in
Section 13.6(b)(ii)(D).

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise.

“Affiliated Institutional Lender” shall mean (i) any Affiliate of any Sponsor
that is either a bona fide debt fund or such Affiliate extends credit or buys
loans in the ordinary course of business, (ii) KKR Corporate Lending LLC and
(iii) MCS Corporate Lending LLC.

“Affiliated Lender” shall mean a Lender that is a Sponsor or any Affiliate
thereof (other than Holdings, the Borrower, any Subsidiary or any Affiliated
Institutional Lender).

“Agent Parties” shall have the meaning provided in Section 13.17(b).

“Agents” shall mean the Administrative Agent, the Collateral Agent and the Joint
Lead Arrangers and Joint Bookrunners.

“Agreement” shall mean this Credit Agreement.

“Applicable Margin” shall mean a percentage per annum equal to:

(i) (a) for LIBOR Loans that are Initial Term Loans, 6.00% and (b) for ABR Loans
that are Initial Term Loans, 5.00% (each of clauses (a) or (b), as applicable
the “Term Loan Margin”), and

(ii) (a) until delivery of financial statements and a related Compliance
Certificate for the first full fiscal quarter commencing on or after the Closing
Date pursuant to Section 9.1, (1) for LIBOR Loans that are Revolving Credit
Loans, 6.00% (2) for ABR Loans that are Revolving Credit Loans, 5.00%, and
(3) for Letter of Credit Fees, 6.00% per annum and

(b) thereafter, in connection with Revolving Credit Loans, the percentages per
annum set forth in the table below, based upon the Consolidated First Lien
Secured Debt to Consolidated EBITDA Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 9.1:

 

Pricing
Level   Consolidated First
Lien Secured Debt to
Consolidated
EBITDA Ratio   Letter of
Credit Fees     ABR Rate Revolving
Credit Loans     LIBOR Rate Revolving
Credit Loans   I   > 3.00x     6.00 %      5.00 %      6.00 %  II  
£ 3.00x but > 2.75x     5.75 %      4.75 %      5.75 %  III   £ 2.75x     5.50
%      4.50 %      5.50 % 

 

3



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Margin for Revolving Credit Loans
resulting from a change in the Consolidated First Lien Secured Debt to
Consolidated EBITDA Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 9.1(d).

Notwithstanding the foregoing, (a) the Applicable Margin in respect of any Class
of Extended Revolving Credit Commitments or any Extended Term Loans or Revolving
Credit Loans made pursuant to any Extended Revolving Credit Commitments shall be
the applicable percentages per annum set forth in the relevant Extension
Amendment, (b) the Applicable Margin in respect of any Class of Additional
Revolving Credit Commitments, any Class of Incremental Term Loans, or any Class
of Loans in respect of Additional Revolving Credit Commitments shall be the
applicable percentages per annum set forth in the relevant Incremental
Amendment, (c) the Applicable Margin in respect of any Class of Replacement Term
Loans shall be the applicable percentages per annum set forth in the relevant
agreement, (d) the Applicable Margin in respect of any Class of Refinancing
Revolving Credit Commitments shall be the applicable percentages per annum set
forth in the relevant agreement, and (e) in the case of the Term Loans and any
Class of Incremental Term Loans, the Applicable Margin shall be increased as,
and to the extent, necessary to comply with the provisions of Section 2.14.

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio set forth in
any Compliance Certificate delivered to the Administrative Agent is inaccurate
for any reason and the result thereof is that the Lenders received interest or
fees for any period based on an Applicable Margin that is less than that which
would have been applicable had the Consolidated First Lien Secured Debt to
Consolidated EBITDA Ratio been accurately determined, then, for all purposes of
this Agreement, the Applicable Margin for any day occurring within the period
covered by such Compliance Certificate shall retroactively be deemed to be the
relevant percentage as based upon the accurately determined Consolidated First
Lien Secured Debt to Consolidated EBITDA Ratio for such period, and any
shortfall in the interest or fees theretofore paid by the Borrower for the
relevant period as a result of the miscalculation of the Consolidated First Lien
Secured Debt to Consolidated EBITDA Ratio shall be deemed to be (and shall be)
due and payable, at the time the interest or fees for such period were required
to be paid; provided that notwithstanding the foregoing, so long as an Event of
Default described in Section 11.5 has not occurred with respect to the Borrower,
such shortfall shall be due and payable within five Business Days following the
written demand thereof by the Administrative Agent and no Default shall be
deemed to have occurred as a result of such non-payment until the expiration of
such five Business Day period. In addition, in the case of clause (ii) above, at
the option of the Required Revolving Credit Lenders, at any time during which
the Borrower shall have failed to deliver any of the Section 9.1 Financials by
the applicable date required under Section 9.1, then the Consolidated First Lien
Secured Debt to Consolidated EBITDA Ratio shall be deemed to be, with respect to
clause (ii) above, in Pricing Level I for the purposes of determining the
Applicable Margin (but only for so long as such failure continues, after which
such ratio and Pricing Level shall be determined based on the then existing
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio).

 

4



--------------------------------------------------------------------------------

“Approved Fund” shall mean any Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender, or (iii) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Arcade Documents” shall have the meaning provided in the preamble to this
Agreement.

“Arcade OTA” shall have the meaning provided in the preamble to this Agreement.

“Arcade Transactions” shall have the meaning provided in the preamble to this
Agreement.

“Asset Sale” shall mean:

(i) the sale, conveyance, transfer, or other disposition, whether in a single
transaction or a series of related transactions, of property or assets
(including by way of a Sale Leaseback) (each a “disposition”) of Holdings, the
Borrower or any Restricted Subsidiary, or

(ii) the issuance or sale of Equity Interests of the Borrower or Restricted
Subsidiary (other than preferred stock of Restricted Subsidiaries issued in
compliance with Section 10.1), whether in a single transaction or a series of
related transactions, in each case, other than:

(a) any disposition of Cash Equivalents or Investment Grade Securities or
obsolete, worn out or surplus property or property (including leasehold property
interests) that is no longer economically practical in its business or
commercially desirable to maintain or used or useful equipment in the ordinary
course of business or any disposition of inventory, immaterial assets, or goods
(or other assets) in the ordinary course of business;

(b) the disposition of all or substantially all of the assets of the Borrower in
a manner permitted pursuant to Section 10.3;

(c) the incurrence of Liens that are permitted to be incurred pursuant to
Section 10.2 or the making of any Restricted Payment or Permitted Investment
(other than pursuant to clause (i) of the definition thereof) that is permitted
to be made, and is made, pursuant to Section 10.5 (including, for the avoidance
of doubt, the Arcade Transactions);

(d) any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary in any transaction or series of transactions with an
aggregate Fair Market Value of less than $10,000,000;

(e) any disposition of property or assets or issuance of securities by (i) a
Restricted Subsidiary to the Borrower or (ii) by the Borrower or a Restricted
Subsidiary to another Restricted Subsidiary;

(f) to the extent allowable under Section 1031 of the Code, or any comparable or
successor provision, any exchange of like property (excluding any boot thereon)
for use in a Similar Business;

(g) any issuance, sale or pledge of Equity Interests in, or Indebtedness, or
other securities of, an Unrestricted Subsidiary;

 

5



--------------------------------------------------------------------------------

(h) foreclosures, condemnation, casualty or any similar action on assets
(including dispositions in connection therewith);

(i) sales of accounts receivable, or participations therein, and related assets
in connection with any Receivables Facility;

(j) any financing transaction with respect to property built or acquired by the
Borrower or any Restricted Subsidiary after the Closing Date, including Sale
Leasebacks and asset securitizations permitted by this Agreement;

(k) (1) any surrender or waiver of contractual rights or the settlement,
release, or surrender of contractual rights or other litigation claims, (2) the
termination or collapse of cost sharing agreements with the Borrower or any
Subsidiary and the settlement of any crossing payments in connection therewith,
or (3) the settlement, discount, write off, forgiveness, or cancellation of any
Indebtedness owing by any present or former consultants, directors, officers, or
employees of the Borrower (or any direct or indirect parent company of the
Borrower) or any Subsidiary or any of their successors or assigns;

(l) the disposition or discount of inventory, accounts receivable, or notes
receivable in the ordinary course of business or the conversion of accounts
receivable to notes receivable;

(m) the licensing or sub-licensing of Intellectual Property or other general
intangibles (whether pursuant to franchise agreements or otherwise) in the
ordinary course of business;

(n) the unwinding of any Hedging Obligations or obligations in respect of Cash
Management Services;

(o) sales, transfers, and other dispositions of Investments in joint ventures to
the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

(p) the lapse or abandonment of Intellectual Property rights in the ordinary
course of business, which in the reasonable business judgment of the Borrower
are not material to the conduct of the business of the Borrower and the
Restricted Subsidiaries taken as a whole;

(q) the issuance of directors’ qualifying shares and shares issued to foreign
nationals as required by applicable law;

(r) dispositions of property to the extent that (1) such property is exchanged
for credit against the purchase price of similar replacement property that is
promptly purchased or (2) the proceeds of such Asset Sale are promptly applied
to the purchase price of such replacement property (which replacement property
is actually promptly purchased);

(s) leases, assignments, subleases, licenses, or sublicenses, in each case in
the ordinary course of business and which do not materially interfere with the
business of the Borrower and the Restricted Subsidiaries, taken as a whole; and

(t) dispositions of non-core assets acquired in connection with any Permitted
Acquisition or Investment permitted hereunder.

 

6



--------------------------------------------------------------------------------

“Asset Sale Prepayment Event” shall mean any Asset Sale (including any Specified
Asset Sale) subject to the Reinvestment Period allowed in Section 10.4;
provided, further, that with respect to any Asset Sale Prepayment Event, the
Borrower shall not be obligated to make any prepayment otherwise required by
Section 5.2 unless and until the aggregate amount of Net Cash Proceeds from all
such Asset Sale Prepayment Events, after giving effect to the reinvestment
rights set forth herein, exceeds $15,000,000 (the “Prepayment Trigger”) in any
fiscal year of the Borrower, but then from all such Net Cash Proceeds (excluding
amounts below the Prepayment Trigger).

“Assignment and Acceptance” shall mean (i) an assignment and acceptance
substantially in the form of Exhibit F, or such other form as may be approved by
the Administrative Agent and (ii) in the case of any assignment of Term Loans in
connection with a Permitted Debt Exchange conducted in accordance with
Section 2.15, such form of assignment (if any) as may be agreed by the
Administrative Agent and the Borrower in accordance with Section 2.15(a).

“Auction Agent” shall mean (i) the Administrative Agent or (ii) any other
financial institution or advisor employed by Holdings, the Borrower or any of
its Subsidiaries (whether or not an Affiliate of the Administrative Agent) to
act as an arranger in connection with any Permitted Debt Exchange pursuant to
Section 2.15 or Dutch auction pursuant to Section 13.6(h); provided that
Holdings and the Borrower shall not designate the Administrative Agent as the
Auction Agent without the written consent of the Administrative Agent (it being
understood that the Administrative Agent shall be under no obligation to agree
to act as the Auction Agent); provided, further, that none of Holdings, the
Borrower or any of its Subsidiaries may act as the Auction Agent.

“Authorized Officer” shall mean, with respect to any Person, any individual
holding the position of chairman of the board (if an officer), the Chief
Executive Officer, the President, the Chief Financial Officer, the Treasurer,
the Controller, the Vice President-Finance, a senior vice president, a Director,
a Manager, or any other senior officer or agent with authority to act on behalf
of such Person designated as such in writing by the board of directors or other
managing authority of such Person.

“Auto-Extension Letter of Credit” shall have the meaning provided in
Section 3.2(d).

“Available Commitment” shall mean an amount equal to the excess, if any, of
(i) the amount of the Total Revolving Credit Commitment over (ii) the sum of the
aggregate principal amount of (a) all Revolving Credit Loans then outstanding
and (b) the aggregate Letters of Credit Outstanding at such time.

“Bankruptcy Code” shall have the meaning provided in Section 11.5.

“Benefited Lender” shall have the meaning provided in Section 13.8(a).

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

“Borrower” shall have the meaning set forth in the preamble to this Agreement.

“Borrowing” shall mean Loans of the same Class and Type, made, converted, or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect.

“Business Day” shall mean any day excluding Saturday, Sunday, and any other day
on which banking institutions in New York City are authorized by law or other
governmental actions to close, and, if such day relates to any interest rate
settings as to a LIBOR Loan, any fundings, disbursements,

 

7



--------------------------------------------------------------------------------

settlements, and payments in respect of any such LIBOR Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such LIBOR Loan, such day shall be a day on which dealings in deposits in
Dollars are conducted by and between banks in the applicable London interbank
market.

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases) by the
Borrower and the Restricted Subsidiaries during such period that, in conformity
with GAAP, are or are required to be included as additions during such period to
property, plant, or equipment reflected in the consolidated balance sheet of the
Borrower and the Restricted Subsidiaries (including capitalized software
expenditures, customer acquisition costs and incentive payments, conversion
costs, and contract acquisition costs).

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal, or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person; provided that all leases of any Person that are or
would be characterized as operating leases in accordance with GAAP immediately
prior to the Closing Date (whether or not such operating leases were in effect
on such date) shall continue to be accounted for as operating leases (and not as
Capital Leases) for purposes of this Agreement regardless of any change in GAAP
following the date that would otherwise require such leases to be
recharacterized as Capital Leases.

“Capital Stock” shall mean (i) in the case of a corporation, corporate stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights, or other equivalents (however designated) of
corporate stock, (iii) in the case of a partnership or limited liability
company, partnership or membership interests (whether general or limited), and
(iv) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person (it being understood and agreed, for the avoidance of doubt, that
“cash-settled phantom appreciation programs” in connection with employee
benefits that do not require a dividend or distribution shall not constitute
Capital Stock).

“Capitalized Lease Obligation” shall mean, at the time any determination thereof
is to be made, the amount of the liability in respect of a Capital Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP; provided that all obligations of any Person that are or would be
characterized as operating lease obligations in accordance with GAAP immediately
prior to the Closing Date (whether or not such operating lease obligations were
in effect on such date) shall continue to be accounted for as operating lease
obligations (and not as Capitalized Lease Obligations) for purposes of this
Agreement regardless of any change in GAAP following the date that would
otherwise require such obligations to be recharacterized as Capitalized Lease
Obligations.

“Cash Collateral” shall mean cash or deposit account balances or, if the
Administrative Agent and the applicable Letter of Credit Issuer shall agree in
their sole discretion, other credit support (including, in each case, the
proceeds thereof) provided by or on behalf of the Borrower to Cash Collateralize
L/C Obligations or obligations of the Revolving Credit Lenders to fund
participations in respect of the L/C Obligations or provided by a Defaulting
Lender to Cash Collateralize its obligations hereunder.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Letter of Credit
Issuers or the Lenders, as collateral for L/C

 

8



--------------------------------------------------------------------------------

Obligations or obligations of the Lenders to fund participations in respect of
L/C Obligations, cash or deposit account balances or, if the Administrative
Agent and the Letter of Credit Issuers shall agree in their sole discretion,
other credit support.

“Cash Equivalents” shall mean:

(i) Dollars,

(ii) (a) Euro, Pounds Sterling, Canadian Dollars, or any national currency of
any Participating Member State in the European Union or (b) local currencies
held from time to time in the ordinary course of business,

(iii) securities issued or directly and fully and unconditionally guaranteed or
insured by the United States government or any country that is a member state of
the European Union or any agency or instrumentality thereof the securities of
which are unconditionally guaranteed as a full faith and credit obligation of
such government with maturities of 24 months or less from the date of
acquisition,

(iv) certificates of deposit, time deposits, and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year, and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $250,000,000 in the case of U.S. banks and $100,000,000 (or the Dollar
Equivalent as of the date of determination) in the case of foreign banks,

(v) repurchase obligations for underlying securities of the types described in
clauses (iii), (iv), and (ix) entered into with any financial institution
meeting the qualifications specified in clause (iv) above,

(vi) commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P and
in each case maturing within 24 months after the date of creation thereof,

(vii) marketable short-term money market and similar securities having a rating
of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any
time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized ratings agency) and in each case
maturing within 24 months after the date of creation or acquisition thereof,

(viii) readily marketable direct obligations issued by any state, commonwealth,
or territory of the United States or any political subdivision or taxing
authority thereof having one of the two highest rating categories obtainable
from either Moody’s or S&P with maturities of 24 months or less from the date of
acquisition,

(ix) Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 24 months or
less from the date of acquisition,

(x) solely with respect to any Foreign Subsidiary: (a) obligations of the
national government of the country in which such Foreign Subsidiary maintains
its chief executive office and principal place of business provided such country
is a member of the Organization for Economic Cooperation and Development, in
each case maturing within one year after the date of

 

9



--------------------------------------------------------------------------------

investment therein, (b) certificates of deposit of, bankers acceptances of, or
time deposits with, any commercial bank which is organized and existing under
the laws of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business provided such country is a
member of the Organization for Economic Cooperation and Development, and whose
short-term commercial paper rating from S&P is at least “A-2” or the equivalent
thereof or from Moody’s is at least “P-2” or the equivalent thereof (any such
bank being an “Approved Foreign Bank”), and in each case with maturities of not
more than 24 months from the date of acquisition, and (c) the equivalent of
demand deposit accounts which are maintained with an Approved Foreign Bank, in
each case, customarily used by corporations for cash management purposes in any
jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by such Foreign Subsidiary organized in
such jurisdiction,

(xi) in the case of investments by any Foreign Subsidiary or investments made in
a country outside the United States, Cash Equivalents shall also include
investments of the type and maturity described in clauses (i) through (ix) above
of foreign obligors, which investments have ratings, described in such clauses
or equivalent ratings from comparable foreign rating agencies, and

(xii) investment funds investing 90% of their assets in securities of the types
described in clauses (i) through (ix) above.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (i) and (ii)
above; provided that such amounts are converted into any currency listed in
clauses (i) and (ii) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

“Cash Management Agreement” shall mean any agreement or arrangement to provide
Cash Management Services.

“Cash Management Bank” shall mean (i) any Person that, at the time it enters
into a Cash Management Agreement, is an Agent or a Lender or an Affiliate of an
Agent or a Lender or (ii) with respect to any Cash Management Agreement entered
into prior to the Closing Date, any Person that is a Lender or an Affiliate of a
Lender on the Closing Date.

“Cash Management Services” shall mean any one or more of the following types of
services or facilities: (i) commercial credit cards, merchant card services,
purchase or debit cards, including non-card e-payables services, or electronic
funds transfer services, (ii) treasury management services (including controlled
disbursement, overdraft automatic clearing house fund transfer services, return
items, and interstate depository network services) and (iii) any other demand
deposit or operating account relationships or other cash management services,
including pursuant to any Cash Management Agreements.

“Casualty Event” shall mean, with respect to any property of any Person, any
loss of or damage to, or any condemnation or other taking by a Governmental
Authority of, such property for which such Person or any of its Restricted
Subsidiaries receives insurance proceeds or proceeds of a condemnation award in
respect of any equipment, fixed assets, or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets, or real
property; provided, further, that with respect to any Casualty Event, the
Borrower shall not be obligated to make any prepayment otherwise required by
Section 5.2 unless and until the aggregate amount of Net Cash Proceeds from all
such Casualty Events,

 

10



--------------------------------------------------------------------------------

after giving effect to the reinvestment rights set forth herein, exceeds
$15,000,000 (the “Casualty Prepayment Trigger”) in any fiscal year of the
Borrower, but then from all such Net Cash Proceeds (excluding amounts below the
Casualty Prepayment Trigger).

“CFC” shall mean a Subsidiary of the Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.

“CFC Holding Company” shall mean a Domestic Subsidiary of the Borrower
substantially all of the assets of which consist of equity or debt of one or
more Foreign Subsidiaries that are CFCs.

“Change in Law” shall mean (i) the adoption of any law, treaty, order, policy,
rule, or regulation after the Closing Date, (ii) any change in any law, treaty,
order, policy, rule, or regulation or in the interpretation or application
thereof by any Governmental Authority after the Closing Date or (iii) compliance
by any Lender with any guideline, request, directive, or order issued or made
after the Closing Date by any central bank or other governmental or
quasi-governmental authority (whether or not having the force of law),
including, for avoidance of doubt any such adoption, change or compliance in
respect of (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, or directives thereunder or issued
in connection therewith and (b) all requests, rules, guidelines, requirements,
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority), or the
United States or foreign regulatory authorities in each case pursuant to Basel
III.

“Change of Control” shall mean and be deemed to have occurred if (i) the
Permitted Holders shall at any time not own, in the aggregate, directly or
indirectly, beneficially and of record, at least 35% of the voting power of the
outstanding Voting Stock of the Borrower; (ii) any Person, entity, or “group”
(within the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended), other than the Permitted Holders, shall at any time have
acquired direct or indirect beneficial ownership of a percentage of the voting
power of the outstanding Voting Stock of the Borrower that exceeds 35% thereof,
unless, in case of clause (i) or clause (ii) above, the Permitted Holders have,
at such time, the right or the ability by voting power, contract, or otherwise
to elect or designate for election at least a majority of the board of directors
of the Borrower; (iii) at any time, a Change of Control (as defined in the
Senior Unsecured Notes Indenture or any Senior Secured Notes Indenture) shall
have occurred; or (iv) Holdings shall cease to beneficially own, directly or
indirectly, 100% of the issued and outstanding equity interests of the Borrower.

“Class” (i) when used in reference to any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Credit
Loans, Additional Revolving Credit Loans, New Revolving Credit Loans, Initial
Term Loans, New Term Loans (of each Series), Extended Term Loans (of the same
Extension Series), Replacement Term Loans (of the same series) or Extended
Revolving Credit Loans (of the same Extension Series) and (ii) when used in
reference to any Commitment, refers to whether such Commitment is a Revolving
Credit Commitment, an Additional Revolving Credit Commitment, a New Revolving
Credit Commitment, an Extended Revolving Credit Commitment (of the same
Extension Series), an Initial Term Loan Commitment, or a New Term Loan
Commitment.

“Closing Date” shall mean September 23, 2014.

“Closing Date Refinancing” means the repayment, repurchase, redemption,
defeasance or other discharge of the Existing Credit Facilities and termination
and/or release of any security interests and guarantees in connection therewith.

 

11



--------------------------------------------------------------------------------

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all property pledged or mortgaged or purported to be
pledged or mortgaged pursuant to the Security Documents, excluding in all events
Excluded Property.

“Collateral Agent” shall mean Credit Suisse AG, as collateral agent under the
Security Documents, or any successor collateral agent pursuant to Section 12.9,
and any Affiliate or designee of Credit Suisse AG may act as the Collateral
Agent under any Credit Document.

“Commitment Fee” shall have the meaning provided in Section 4.1(a).

“Commitment Fee Rate” shall mean a rate per annum set forth below opposite the
Status in effect on such day:

 

Status

   Commitment Fee Rate  

Level I Status

     0.50 % 

Level II Status

     0.375 % 

Notwithstanding the foregoing, the term Commitment Fee Rate shall mean 0.50%
during the period from and including the Closing Date to but excluding the
Trigger Date.

“Commitments” shall mean, with respect to each Lender (to the extent
applicable), such Lender’s Revolving Credit Commitment, New Revolving Credit
Commitment, Extended Revolving Credit Commitment, Additional Revolving Credit
Commitment, Initial Term Loan Commitment, or New Term Loan Commitment.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” shall have the meaning provided in Section 13.17(a).

“Compliance Certificate” shall mean a certificate of a responsible financial or
accounting officer of the Borrower delivered pursuant to Section 9.1(d) for the
applicable Test Period.

“Confidential Information” shall have the meaning provided in Section 13.16.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated July, 2014.

“Consolidated Depreciation and Amortization Expense” shall mean with respect to
any Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs, debt
issuance costs, commissions, fees, and expenses, capitalized expenditures,
customer acquisition costs, the amortization of original issue discount
resulting from the issuance of Indebtedness at less than par and incentive
payments, conversion costs, and contract acquisition costs of such Person and
its Restricted Subsidiaries for such period on a consolidated basis and
otherwise determined in accordance with GAAP.

 

12



--------------------------------------------------------------------------------

“Consolidated EBITDA” shall mean, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

(i) increased (without duplication) by:

(a) provision for taxes based on income or profits or capital, including,
without limitation, U.S. federal, state, non-U.S., franchise, excise, value
added, and similar taxes and foreign withholding taxes of such Person paid or
accrued during such period deducted, including any penalties and interest
related to such taxes or arising from any tax examinations (and not added back)
in computing Consolidated Net Income, plus

(b) Fixed Charges of such Person for such period (including (1) net losses on
Hedging Obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk and (2) costs of surety bonds in connection with
financing activities, in each case, to the extent included in Fixed Charges),
together with items excluded from the definition of Consolidated Interest
Expense and any non-cash interest expense, to the extent the same were deducted
(and not added back) in calculating such Consolidated Net Income, plus

(c) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted in computing Consolidated Net
Income, plus

(d) any expenses, fees, charges, or losses (other than depreciation or
amortization expense) related to any Equity Offering, Permitted Investment,
Restricted Payment, acquisition, disposition, recapitalization, or the
incurrence of Indebtedness permitted to be incurred by this Agreement (including
a refinancing thereof) (whether or not successful and including any such
transaction consummated prior to the Closing Date), including (1) such fees,
expenses, or charges related to the Loans hereunder and all Transaction
Expenses, (2) such fees, expenses, or charges related to the offering of the
Credit Documents and any other credit facilities, and (3) any amendment or other
modification of the Senior Secured Notes, the Senior Unsecured Notes, the Loans
hereunder, or other Indebtedness, and, in each case, deducted (and not added
back) in computing Consolidated Net Income, plus

(e) any other non-cash charges, including any write offs, write downs, expenses,
losses, or items to the extent the same were deducted (and not added back) in
computing Consolidated Net Income (provided that if any such non-cash charges
represent an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be deducted from
Consolidated EBITDA to such extent, and excluding amortization of a prepaid cash
item that was paid in a prior period) but excluding any net non-cash deductions
or net pension expense related to a U.S. defined benefit pension plan as
determined in accordance with GAAP of such Person, plus

(f) the amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any non-Wholly
Owned Subsidiary deducted (and not added back) in such period in calculating
Consolidated Net Income, plus

(g) the amount of management, monitoring, consulting, and advisory fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period to the Sponsors, plus

(h) costs of surety bonds incurred in such period in connection with financing
activities, plus

 

13



--------------------------------------------------------------------------------

(i) the amount of reasonably identifiable and factually supportable “run-rate”
cost savings, operating expense reductions, and synergies that are projected by
the Borrower in good faith to result from actions either taken or expected to be
taken within 24 months of the determination to take such action, net of the
amount of actual benefits realized prior to or during such period from such
actions (which cost savings, operating expense reductions, and synergies shall
be calculated on a Pro Forma Basis as though such cost savings, operating
expense reductions, or synergies had been realized on the first day of such
period), plus

(j) the amount of loss or discount on sale of receivables and related assets to
the Receivables Subsidiary in connection with a Receivables Facility, plus

(k) any costs or expense incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the Borrower or net cash proceeds of
an issuance of Equity Interests of the Borrower (other than Disqualified Stock)
solely to the extent that such net cash proceeds are excluded from the
calculation set forth in clause (iii) of Section 10.5(a) and have not been
relied on for purposes of any incurrence of Indebtedness pursuant to
clause (l)(i) of Section 10.1, plus

(l) the amount of expenses relating to payments made to option holders of any
direct or indirect parent company of the Borrower or any of its direct or
indirect parent companies in connection with, or as a result of, any
distribution being made to shareholders of such Person or its direct or indirect
parent companies, which payments are being made to compensate such option
holders as though they were shareholders at the time of, and entitled to share
in, such distribution, in each case to the extent permitted under this
Agreement, plus

(m) with respect to any joint venture that is not a Restricted Subsidiary, an
amount equal to the proportion of those items described in clauses (a) and (c)
above relating to such joint venture corresponding to the Borrower’s and the
Restricted Subsidiaries’ proportionate share of such joint venture’s
Consolidated Net Income (determined as if such joint venture were a Restricted
Subsidiary), plus

(n) costs associated with, or in anticipation of, or preparation for, compliance
with the requirements of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith and Public Company Costs, plus

(o) cash receipts (or any netting arrangements resulting in reduced cash
expenses) not included in Consolidated EBITDA in any period solely to the extent
that the corresponding non-cash gains relating to such receipts were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (2) below for any
previous period and not added back, plus

(p) to the extent not already included in the Consolidated Net Income, (1) any
expenses and charges that are reimbursed by indemnification or other similar
provisions in connection with any investment or any sale, conveyance, transfer,
or other Asset Sale of assets permitted hereunder and (2) to the extent covered
by insurance and actually reimbursed, or, so long as the Borrower has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer and only to the extent that such amount is
(A) not denied by the applicable carrier in writing within 180 days and (B) in
fact reimbursed within 365 days of the date of the determination by the Borrower
that there exists such evidence (with a deduction for any amount so added back
to the extent not so reimbursed within such 365 days), expenses with respect to
liability or casualty events or business interruption, plus

 

14



--------------------------------------------------------------------------------

(q) for any Test Period, the aggregate amount of “run-rate” Consolidated Net
Income projected by the Borrower in good faith to be attributable to New
Contracts entered into during such Test Period (or following such Test Period
but prior to the date for the delivery of the financial statements for such Test
Period pursuant to Section 9.1(a) or (b)) (which amount shall be calculated on a
Pro Forma Basis as though the full annual amount of such Consolidated Net Income
attributable to such New Contracts had been realized during such Test Period
(without duplication of any amounts attributable to such New Contracts already
received in such Test Period)), plus

(r) charges, expenses and other items described in the Confidential Information
Memorandum or the Visant Model.

(ii) decreased by (without duplication):

(a) non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding (x) any non-cash gains which represent the reversal of any
accrual of, or cash reserve for, anticipated cash charges that reduced
Consolidated EBITDA in any prior period other than non-cash gains relating to
the application of Financial Accounting Standards Codification Topic 840 —
Leases (formerly Financial Accounting Standards Board Statement No. 13) and
(y) any net non-cash credits or net pension income related to a U.S. defined
benefit pension plan as determined in accordance with GAAP of such Person;
provided that, to the extent non cash gains are deducted pursuant to this
clause (ii)(a) for any previous period and not otherwise added back to
Consolidated EBITDA, Consolidated EBITDA shall be increased by the amount of any
cash receipts (or any netting arrangements resulting in reduced cash expenses)
in respect of such non cash gains received in subsequent periods to the extent
not already included therein, plus

(b) for any Test Period, the aggregate amount of “run-rate” Consolidated Net
Income attributable to Terminated Contracts that have terminated or expired
during such Test Period (or following such Test Period but prior to the date for
delivery of the financial statements for such Test Period pursuant to
Section 9.1(a) or (b)) (which amount shall be calculated on a Pro Forma Basis so
as to eliminate the full annual amount of such Consolidated Net Income
attributable to such Terminated Contracts during such Test Period), plus

(iii) increased or decreased by (without duplication):

(a) any net gain or loss resulting in such period from currency gains or losses
related to Indebtedness, intercompany balances, and other balance sheet items,
plus or minus, as the case may be, and

(b) any net gain or loss resulting in such period from Hedging Obligations, and
the application of Financial Accounting Standards Codification Topic 815 —
Derivatives and Hedging (ASC 815) (formerly Financing Accounting Standards Board
Statement No. 133), and its related pronouncements and interpretations, or the
equivalent accounting standard under GAAP or an alternative basis of accounting
applied in lieu of GAAP.

 

15



--------------------------------------------------------------------------------

For the avoidance of doubt:

(i) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period any adjustments resulting from
the application of ASC 815 and its related pronouncements and interpretations,
or the equivalent accounting standard under GAAP or an alternative basis of
accounting applied in lieu of GAAP,

(ii) there shall be included in determining Consolidated EBITDA for any period,
without duplication, (1) the Acquired EBITDA of any Person or business, or
attributable to any property or asset acquired by the Borrower or any Restricted
Subsidiary during such period (but not the Acquired EBITDA of any related Person
or business or any Acquired EBITDA attributable to any assets or property, in
each case to the extent not so acquired) to the extent not subsequently sold,
transferred, abandoned, or otherwise disposed by the Borrower or such Restricted
Subsidiary during such period (each such Person, business, property, or asset
acquired and not subsequently so disposed of, an “Acquired Entity or Business”)
and the Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each, a “Converted Restricted
Subsidiary”), based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition or conversion) and (2) an
adjustment in respect of each Acquired Entity or Business equal to the amount of
the Pro Forma Adjustment with respect to such Acquired Entity or Business for
such period (including the portion thereof occurring prior to such acquisition);
and

(iii) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period the Disposed EBITDA of any
Person, property, business, or asset sold, transferred, abandoned, or otherwise
disposed of, closed or classified as discontinued operations by the Borrower or
any Restricted Subsidiary during such period (each such Person, property,
business, or asset so sold or disposed of, a “Sold Entity or Business”), and the
Disposed EBITDA of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each, a “Converted Unrestricted
Subsidiary”) based on the actual Disposed EBITDA of such Sold Entity or Business
or Converted Unrestricted Subsidiary for such period (including the portion
thereof occurring prior to such sale, transfer, or disposition or conversion);
provided that for the avoidance of doubt, notwithstanding any classification
under GAAP of any Person or business in respect of which a definitive agreement
for the disposition thereof has been entered into as discontinued operations,
the Disposed EBITDA of such Person or business shall not be excluded pursuant to
this paragraph until such disposition shall have been consummated.

“Consolidated First Lien Secured Debt” shall mean Consolidated Total Debt as of
such date secured by a Lien on the Collateral on an equal priority basis (but
without regard to the control of remedies) with liens on the Collateral securing
the Obligations.

“Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio” shall mean,
as of any date of determination, the ratio of (i) Consolidated First Lien
Secured Debt as of such date of determination, minus cash and Cash Equivalents
(in each case, free and clear of all Liens other than Permitted Liens) of the
Borrower and the Restricted Subsidiaries (other than the proceeds of any
Indebtedness being incurred and giving rise to the need to calculate the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio) to
(ii) Consolidated EBITDA of the Borrower for the Test Period then last ended, in
each case with such pro forma adjustments to Consolidated First Lien Secured
Debt and Consolidated EBITDA as are appropriate and consistent with the pro
forma adjustment provisions set forth in Section 1.12.

 

16



--------------------------------------------------------------------------------

“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, the sum, without duplication, of:

(i) consolidated cash interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (a) all commissions,
discounts, and other fees and charges owed with respect to letters of credit or
bankers acceptances, (b) capitalized interest to the extent paid in cash, and
(c) net payments, if any, pursuant to interest rate Hedging Obligations with
respect to Indebtedness, and excluding (1) any one-time cash costs associated
with breakage in respect of hedging agreements for interest rates, (2) all
non-recurring cash interest expense consisting of liquidated damages for failure
to timely comply with registration rights obligations, all as calculated on a
consolidated basis in accordance with GAAP, (3) any “additional interest” owing
pursuant to a registration rights agreement, (4) non-cash interest expense
attributable to a parent entity resulting from push-down accounting, but solely
to the extent not reducing consolidated cash interest expense in any prior
period, (5) any non-cash expensing of bridge, commitment, and other financing
fees that have been previously paid in cash, but solely to the extent not
reducing consolidated cash interest expense in any prior period, and
(6) commissions, discounts, yield, and other fees and charges (including any
interest expense) related to any Receivables Facility); less

(ii) cash interest income for such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income, of such Person and its Restricted Subsidiaries
for such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided that, without duplication,

(i) any after-tax effect of extraordinary, non-recurring, or unusual gains or
losses (less all fees and expenses relating thereto) or expenses (including
relating to the Transactions), severance, relocation costs, curtailments, or
modifications to pension and post-retirement employee benefits plans, start-up,
transition, integration, and other restructuring and business optimization
costs, charges, reserves, or expenses (including related to acquisitions after
the Closing Date and to the start-up, closure, and/or consolidation of
facilities), new product introductions, and one-time compensation charges shall
be excluded,

(ii) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles and changes as a result of the adoption or
modification of accounting policies during such period,

(iii) any net after-tax gains or losses on disposal of disposed, abandoned,
transferred, closed, or discontinued operations shall be excluded,

(iv) any after-tax effect of gains or losses (less all fees and expenses
relating thereto) attributable to asset dispositions or abandonments other than
in the ordinary course of business, as determined in good faith by the board of
directors of the Borrower, shall be excluded,

(v) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the
Borrower shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash or
Cash Equivalents) to the referent Person or a Restricted Subsidiary thereof in
respect of such period,

 

17



--------------------------------------------------------------------------------

(vi) solely for the purpose of determining the amount available for Restricted
Payments under clause (iii)(A) of Section 10.5 the Net Income for such period of
any Restricted Subsidiary (other than any Guarantor) shall be excluded to the
extent the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of its Net Income is not at the date of determination
permitted without any prior governmental approval (which has not been obtained)
or, directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
such restriction with respect to the payment of dividends or similar
distributions (a) has been legally waived, or otherwise released, (b) is imposed
pursuant to this Agreement and other Credit Documents, the Senior Secured Notes
Indenture, the Senior Unsecured Notes Indenture, Permitted Debt Exchange Notes,
Incremental Loans, or Permitted Other Indebtedness, or (c) arises pursuant to an
agreement or instrument if the encumbrances and restrictions contained in any
such agreement or instrument taken as a whole are not materially less favorable
to the Secured Parties than the encumbrances and restrictions contained in the
Credit Documents (as determined by the Borrower in good faith); provided that
Consolidated Net Income of the referent Person will be increased by the amount
of dividends or other distributions or other payments actually paid in cash (or
to the extent converted into cash) or Cash Equivalents to such Person or a
Restricted Subsidiary in respect of such period, to the extent not already
included therein,

(vii) effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and the Restricted Subsidiaries) in any line item in such
Person’s consolidated financial statements required or permitted by Financial
Accounting Standards Codification Topic 805 – Business Combinations and Topic
350 – Intangibles-Goodwill and Other (ASC 805 and ASC 350) (formerly Financial
Accounting Standards Board Statement Nos. 141 and 142, respectively) resulting
from the application of purchase accounting, including in relation to the
Transactions and any acquisition that is consummated after the Closing Date or
the amortization or write-off of any amounts thereof, net of taxes, shall be
excluded,

(viii) (a) any after-tax effect of income (loss) from the early extinguishment
of Indebtedness or Hedging Obligations or other derivative instruments
(including deferred financing costs written off and premiums paid), (b) any
non-cash income (or loss) related to currency gains or losses related to
Indebtedness, intercompany balances, and other balance sheet items and to
Hedging Obligations pursuant to ASC 815 (or such successor provision), and
(c) any non-cash expense, income, or loss attributable to the movement in mark
to market valuation of foreign currencies, Indebtedness, or derivative
instruments pursuant to GAAP, shall be excluded,

(ix) any impairment charge, asset write-off, or write-down pursuant to ASC 350
and Financial Accounting Standards Codification Topic 360 – Impairment and
Disposal of Long-Lived Assets (ASC 360) (formerly Financial Accounting Standards
Board Statement Nos. 142 and 144, respectively) and the amortization of
intangibles arising pursuant to ASC 805 shall be excluded,

(x) (a) any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, phantom equity, stock options units, restricted
stock, or other rights to officers, directors, managers, or employees and
(b) non-cash income (loss) attributable to deferred compensation plans or
trusts, shall be excluded,

(xi) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Investment,
recapitalization, Asset Sale,

 

18



--------------------------------------------------------------------------------

issuance, or repayment of Indebtedness, issuance of Equity Interests,
refinancing transaction or amendment or modification of any debt instrument (in
each case, including any such transaction consummated prior to the Closing Date
and any such transaction undertaken but not completed) and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction shall be excluded,

(xii) accruals and reserves (including contingent liabilities) that are
established or adjusted within twelve months after the Closing Date that are so
required to be established as a result of the Transactions in accordance with
GAAP, or changes as a result of adoption or modification of accounting policies,
shall be excluded,

(xiii) to the extent covered by insurance or indemnification and actually
reimbursed, or, so long as the Borrower has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer or indemnifying party and only to the extent that such amount is (a) not
denied by the applicable carrier or indemnifying party in writing within 180
days and (b) in fact reimbursed within 365 days of the date of the determination
by the Borrower that there exists such evidence (with a deduction for any amount
so added back to the extent not so reimbursed within 365 days), losses and
expenses with respect to liability or casualty events or business interruption
shall be excluded,

(xiv) any deferred tax expense associated with tax deductions or net operating
losses arising as a result of the Transactions, or the release of any valuation
allowance related to such items, shall be excluded,

(xv) any costs or expenses incurred during such period relating to environmental
remediation, litigation, or other disputes in respect of events and exposures
that occurred prior to the Closing Date shall be excluded, and

(xvi) Consolidated Net Income for any Test Period shall be (a) increased by the
aggregate amount of “run-rate” Consolidated Net Income projected by the Borrower
in good faith to be attributable to New Contracts entered into during such Test
Period (or following such Test Period but prior to the date for the delivery of
the financial statements for such Test Period pursuant to Section 9.1(a) or (b))
(which amount shall be calculated on a Pro Forma Basis as though the full annual
amount of such Consolidated Net Income attributable to such New Contracts had
been realized during such Test Period (without duplication of any amounts
attributable to such New Contracts already received in such Test Period)) and
(b) decreased by the aggregate amount of “run-rate” Consolidated Net Income
attributable to Terminated Contracts that have terminated or expired during such
Test Period (or following such Test Period but prior to the date for delivery of
the financial statements for such Test Period pursuant to Section 9.1(a) or (b))
(which amount shall be calculated on a Pro Forma Basis so as to eliminate the
full annual amount of such Consolidated Net Income attributable to such
Terminated Contracts during such Test Period).

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on the most recent consolidated balance
sheet of the Borrower and the Restricted Subsidiaries at such date.

“Consolidated Total Debt” shall mean, as at any date of determination, an amount
equal to the sum of the aggregate amount of all outstanding Indebtedness of the
Borrower and the Restricted Subsidiaries on a consolidated basis consisting of
Indebtedness for borrowed money, Capitalized Lease

 

19



--------------------------------------------------------------------------------

Obligations and debt obligations evidenced by promissory notes and similar
instruments (and excluding, for the avoidance of doubt, Hedging Obligations);
provided that Consolidated Total Debt shall not include Letters of Credit,
except to the extent of Unpaid Drawings thereunder.

“Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (i) Consolidated Total Debt as of such date
of determination, minus cash and Cash Equivalents (in each case, free and clear
of all Liens other than Permitted Liens) of the Borrower and the Restricted
Subsidiaries (other than the proceeds of any Indebtedness being incurred and
giving rise to the need to calculate the Consolidated Total Debt to Consolidated
EBITDA Ratio) to (ii) Consolidated EBITDA of the Borrower for the Test Period
then last ended, in each case with such pro forma adjustments to Consolidated
Total Debt and Consolidated EBITDA as are appropriate and consistent with the
pro forma adjustment provisions set forth in Section 1.12.

“Consolidated Working Capital” shall mean, at any date, the excess of (i) the
sum of all amounts (other than cash and Cash Equivalents) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of the Borrower and the
Restricted Subsidiaries at such date excluding the current portion of current
and deferred income taxes over (ii) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries on such date, but excluding, without
duplication, (a) the current portion of any Funded Debt, (b) all Indebtedness
consisting of Loans and Letter of Credit Exposure and Capital Leases to the
extent otherwise included therein, (c) the current portion of interest, (d) the
current portion of current and deferred income taxes, (e) any liabilities that
are not Indebtedness and will not be settled in cash or Cash Equivalents during
the next succeeding twelve month period after such date, (f) the effects from
applying purchase accounting, (g) any accrued professional liability risks and
(h) restricted marketable securities.

“Contingent Obligations” shall mean, with respect to any Person, any obligation
of such Person guaranteeing any leases, dividends, or other obligations that do
not constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (a) for the
purchase or payment of any such primary obligation or (b) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, or (iii) to purchase property,
securities, or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation against loss in respect thereof.

“Contract Consideration” shall have the meaning provided in the definition of
Excess Cash Flow.

“Contractual Requirement” shall have the meaning provided in Section 8.3.

“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term Consolidated EBITDA.

“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term Consolidated EBITDA.

 

20



--------------------------------------------------------------------------------

“Credit Documents” shall mean this Agreement, each Joinder Agreement, the
Guarantees, the Security Documents, and any promissory notes issued by the
Borrower pursuant hereto.

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.

“Credit Facilities” shall mean, collectively, each category of Commitments and
each extension of credit hereunder.

“Credit Facility” shall mean a category of Commitments and extensions of credit
thereunder.

“Credit Party” shall mean Holdings, the Borrower, and the other Guarantors.

“Cure Amount” shall have the meaning provided in Section 11.14.

“Cure Right” shall have the meaning provided in Section 11.14.

“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by
Holdings, the Borrower or any of the Restricted Subsidiaries of any Indebtedness
(excluding any Indebtedness permitted to be issued or incurred under
Section 10.1 other than Section 10.1(w)(i)).

“Declined Proceeds” shall have the meaning provided in Section 5.2(f).

“Default” shall mean any event, act, or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

“Default Rate” shall have the meaning provided in Section 2.8(c).

“Defaulting Lender” shall mean any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of Lender
Default.

“Deferred Net Cash Proceeds” shall have the meaning provided such term in the
definition of Net Cash Proceeds.

“Deferred Net Cash Proceeds Payment Date” shall have the meaning provided such
term in the definition of Net Cash Proceeds.

“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of an Authorized Officer of the Borrower, setting
forth the basis of such valuation, executed by either a senior vice president or
the principal financial officer of the Borrower, less the amount of cash or Cash
Equivalents received in connection with a subsequent sale of or collection on or
other disposition of such Designated Non-Cash Consideration. A particular item
of Designated Non-Cash Consideration will no longer be considered to be
outstanding when and to the extent it has been paid, redeemed or otherwise
retired or sold or otherwise disposed of in compliance with Section 10.4.

“Designated Preferred Stock” shall mean preferred stock of the Borrower or any
direct or indirect parent company of the Borrower (in each case other than
Disqualified Stock) that is issued for cash (other than to a Restricted
Subsidiary or an employee stock ownership plan or trust established by

 

21



--------------------------------------------------------------------------------

the Borrower or any of its Subsidiaries) and is so designated as Designated
Preferred Stock, pursuant to an officer’s certificate executed by the principal
financial officer of the Borrower or the parent company thereof, as the case may
be, on the issuance date thereof, the cash proceeds of which are excluded from
the calculation set forth in clause (iii) of Section 10.5(a).

“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Sold Entity or Business or Converted Unrestricted Subsidiary and its respective
Subsidiaries), all as determined on a consolidated basis for such Sold Entity or
Business or Converted Unrestricted Subsidiary, as the case may be.

“disposition” shall have the meaning assigned such term in clause (i) of the
definition of Asset Sale.

“Disqualified Lenders” shall mean such Persons (i) that have been specified in
writing to the Administrative Agent and the Lead Arrangers prior to the
commencement of “primary syndication” as being Disqualified Lenders, (ii) who
are competitors of the Borrower and its Subsidiaries that are separately
identified in writing by the Borrower to the Administrative Agent from time to
time, and (iii) in the case of each of clauses (i) and (ii), any of their
Affiliates (other than any such Affiliate that is affiliated with a financial
investor in such Person and that is not itself an operating company or otherwise
an Affiliate of an operating company so long as such Affiliate is a bona fide
Fund) that are either (a) identified in writing by the Borrower to the
Administrative Agent from time to time or (b) clearly identifiable on the basis
of such Affiliate’s name. Notwithstanding the foregoing, each Credit Party and
the Lenders acknowledge and agree that the Administrative Agent shall not have
any responsibility or obligation to determine whether any Lender or potential
Lender is a Disqualified Lender and the Administrative Agent shall have no
liability with respect to any assignment made to a Disqualified Lender.

“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person which, by its terms, or by the terms of any security into which
it is convertible or for which it is putable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Qualified Stock), other than as a result of a change of control, asset sale,
or similar event, pursuant to a sinking fund obligation or otherwise, or is
redeemable at the option of the holder thereof (other than solely for Qualified
Stock), other than as a result of a change of control, asset sale, or similar
event, in whole or in part, in each case, prior to the date that is 91 days
after the Latest Term Loan Maturity Date hereunder; provided that if such
Capital Stock is issued to any plan for the benefit of employees of the Borrower
or its Subsidiaries or by any such plan to such employees, such Capital Stock
shall not constitute Disqualified Stock solely because it may be required to be
repurchased by the Borrower or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death, or disability.

“DLJMB” shall mean DLJ Merchant Banking Partners III, L.P., a Delaware limited
partnership, and any applicable successor thereto by way of merger, assignment
or otherwise (including any DLJMB Affiliate of a Priori Capital Partners L.P., a
Delaware limited partnership).

“DLJMB Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with such Person. A Person shall be deemed to control another
Person if such Person possesses, directly or indirectly, the

 

22



--------------------------------------------------------------------------------

power (a) to vote 10% or more of the equity interests having ordinary voting
power for the election of directors (or comparable governing body) of such other
Person or (b) to direct or cause the direction of the management and policies of
such other Person, whether through the ownership of voting securities, by
contract or otherwise.

“Dollar Equivalent” shall mean, at any time, (i) with respect to any amount
denominated in Dollars, such amount, and (ii) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars, as determined by the Administrative Agent on the basis of the Spot Rate
(determined on the most recent date of determination) for the purchase of
Dollars with such currency.

“Dollars” and “$” shall mean dollars in lawful currency of the United States.

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States, any state thereof, or the
District of Columbia.

“Effective Yield” shall mean, as to any Indebtedness, the effective yield on
such Indebtedness in the reasonable determination of the Administrative Agent in
consultation with the Borrower and consistent with generally accepted financial
practices, taking into account the applicable interest rate margins, any
interest rate floors (the effect of which floors shall be determined in a manner
set forth in the proviso below), or similar devices and all fees, including
upfront or similar fees or original issue discount (amortized over the shorter
of (i) the remaining weighted average life to maturity of such Indebtedness and
(ii) the four years following the date of incurrence thereof) payable generally
to Lenders or other institutions providing such Indebtedness, but excluding any
arrangement, structuring, ticking, or other similar fees payable in connection
therewith that are not generally shared with the relevant Lenders and, if
applicable, consent fees for an amendment paid generally to consenting Lenders;
provided that with respect to any Indebtedness that includes a “LIBOR floor” or
“ABR floor,” (a) to the extent that the LIBOR Rate (with an Interest Period of
three months) or ABR (without giving effect to any floors in such definitions),
as applicable, on the date that the Effective Yield is being calculated is less
than such floor, the amount of such difference shall be deemed added to the
interest rate margin for such Indebtedness for the purpose of calculating the
Effective Yield and (b) to the extent that the LIBOR Rate (with an Interest
Period of three months) or ABR (without giving effect to any floors in such
definitions), as applicable, on the date that the Effective Yield is being
calculated is greater than such floor, then the floor shall be disregarded in
calculating the Effective Yield.

“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demand letters, claims, notices of noncompliance or potential responsibility or
violation, or proceedings pursuant to any Environmental Law or any permit
issued, or any approval given, under any such Environmental Law (hereinafter,
“Claims”), including, without limitation, (i) any and all Claims by governmental
or regulatory authorities for enforcement, cleanup, removal, response, remedial,
or other actions or damages pursuant to any Environmental Law and (ii) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation, or injunctive relief relating to the presence
Release or threatened Release of Hazardous Materials or arising from alleged
injury or threat of injury to health or safety (to the extent relating to human
exposure to Hazardous Materials), or the environment including, without
limitation, ambient air, indoor air, surface water, groundwater, soil, land
surface and subsurface strata, and natural resources such as wetlands.

“Environmental Law” shall mean any applicable federal, state, foreign, or local
statute, law, rule, regulation, ordinance, code, and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial

 

23



--------------------------------------------------------------------------------

or administrative order, consent decree, or judgment, relating to pollution or
protection of the environment, including, without limitation, ambient air,
indoor air, surface water, groundwater, soil, land surface and subsurface strata
and natural resources such as flora, fauna, or wetlands, or protection of human
health or safety (to the extent relating to human exposure to Hazardous
Materials) and including those relating to the generation, storage, treatment,
transport, Release, or threat of Release of Hazardous Materials.

“Equity Interest” shall mean Capital Stock and all warrants, options, or other
rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.

“Equity Offering” shall mean any public or private sale of common stock or
preferred stock of the Borrower or any direct or indirect parent company of the
Borrower (excluding Disqualified Stock), other than: (i) public offerings with
respect to the Borrower or any of its direct or indirect parent company’s
(including Holdings’) common stock registered on Form S-8, (ii) issuances to any
Subsidiary of the Borrower, (iii) any such public or private sale that
constitutes an Excluded Contribution, and (iv) any Cure Amount.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Credit Party, is treated as a single employer under
Section 414 (b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

“ERISA Event” shall mean (i) the failure of any Plan to comply with any
provisions of ERISA and/or the Code (and applicable regulations under either) or
with the terms of such Plan; (ii) the existence with respect to any Plan of a
non-exempt Prohibited Transaction; (iii) any Reportable Event; (iv) the failure
of any Credit Party or ERISA Affiliate to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
any failure by any Pension Plan to satisfy the minimum funding standards (within
the meaning of Section 412 of the Code or Section 302 of ERISA) applicable to
such Pension Plan, whether or not waived; (v) a determination that any Pension
Plan is in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA); (vi) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan; (vii) the occurrence of any event or
condition which would reasonably be expected to constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or the incurrence by any Credit Party or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan, including but not limited to the imposition of
any Lien in favor of the PBGC or any Pension Plan; (viii) the receipt by any
Credit Party or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice to terminate any Pension Plan or to appoint a
trustee to administer any Pension Plan under Section 4042 of ERISA; (ix) the
failure by any Credit Party or any of its ERISA Affiliates to make any required
contribution to a Multiemployer Plan; (x) the incurrence by any Credit Party or
any of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Pension Plan (or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA) or Multiemployer
Plan; (xi) the receipt by any Credit Party or any of its ERISA Affiliates of any
notice concerning the imposition of Withdrawal Liability or a determination that
a Multiemployer Plan is, or is expected to be, Insolvent or in Reorganization,
in “endangered” or “critical” status (within the meaning of Section 432 of the
Code or Section 305 of ERISA), or terminated (within the meaning of
Section 4041A of ERISA); or (xii) the failure by any Credit Party or any of its
ERISA Affiliates to pay when due (after expiration of any applicable grace
period) any installment payment with respect to Withdrawal Liability under
Section 4201 of ERISA.

 

24



--------------------------------------------------------------------------------

“Event of Default” shall have the meaning provided in Section 11.

“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of:

(i) the sum, without duplication, of:

(a) Consolidated Net Income for such period,

(b) an amount equal to the amount of all non-cash charges to the extent deducted
in arriving at such Consolidated Net Income and cash receipts to the extent
excluded in arriving at such Consolidated Net Income,

(c) decreases in Consolidated Working Capital for such period (other than
(1) reclassification of items from short-term to long-term or vice versa and
(2) any such decreases arising from acquisitions or Asset Sales by the Borrower
and the Restricted Subsidiaries completed during such period or the application
of purchase accounting),

(d) an amount equal to the aggregate net non-cash loss on Asset Sales by the
Borrower and the Restricted Subsidiaries during such period (other than Asset
Sales in the ordinary course of business) to the extent deducted in arriving at
such Consolidated Net Income,

(e) cash receipts in respect of Hedge Agreements during such period to the
extent not otherwise included in Consolidated Net Income, and

(f) increases in current and non-current deferred revenue to the extent deducted
or not included in arriving at such Consolidated Net Income,

over (ii) the sum, without duplication, of:

(a) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income, cash charges to the extent excluded in arriving
at such Consolidated Net Income, and Transaction Expenses to the extent not
deducted in arriving at such Consolidated Net Income and paid in cash during
such period,

(b) without duplication of amounts deducted pursuant to clause (k) below in
prior periods, the amount of Capital Expenditures or acquisitions of
Intellectual Property accrued or made in cash during such period, except to the
extent that such Capital Expenditures or acquisitions were financed with the
proceeds of long-term Indebtedness of the Borrower or the Restricted
Subsidiaries (unless such Indebtedness has been repaid other than with the
proceeds of long-term Indebtedness) other than intercompany loans,

(c) the aggregate amount of all principal payments of Indebtedness of the
Borrower and the Restricted Subsidiaries (including (1) the principal component
of payments in respect of Capitalized Lease Obligations, (2) the amount of any
scheduled repayment of Term Loans pursuant to Section 2.5, and (3) the amount of
a mandatory prepayment of Term Loans pursuant to Section 5.2(a) to the extent
required due to an Asset Sale that resulted in an increase to Consolidated Net
Income and not in excess of the amount of such increase but excluding (A) all

 

25



--------------------------------------------------------------------------------

other prepayments of Term Loans and (B) all prepayments of Revolving Loans (and
any other revolving loans (unless there is an equivalent permanent reduction in
commitments thereunder)) made during such period, except to the extent financed
with the proceeds of other long-term Indebtedness of the Borrower or the
Restricted Subsidiaries,

(d) an amount equal to the aggregate net non-cash gain on Asset Sales by the
Borrower and the Restricted Subsidiaries during such period (other than Asset
Sales in the ordinary course of business) to the extent included in arriving at
such Consolidated Net Income,

(e) increases in Consolidated Working Capital for such period (other than
(1) reclassification of items from short-term to long-term or vice versa and
(2) any such increases arising from acquisitions or Asset Sales by the Borrower
and the Restricted Subsidiaries completed during such period or the application
of purchase accounting),

(f) payments in cash by the Borrower and the Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and the Restricted
Subsidiaries other than Indebtedness, to the extent not already deducted from
Consolidated Net Income,

(g) without duplication of amounts deducted pursuant to clause (k) below in
prior fiscal periods, the aggregate amount of cash consideration paid by the
Borrower and the Restricted Subsidiaries (on a consolidated basis) in connection
with Investments (including acquisitions (but excluding Permitted Investments of
the type described in clauses (i) and (ii) thereof) made during such period
constituting Permitted Investments or made pursuant to Section 10.5 to the
extent that such Investments were not financed with the proceeds received from
(1) the issuance or incurrence of long-term Indebtedness or (2) the issuance of
Capital Stock,

(h) the amount of dividends paid in cash during such period (on a consolidated
basis) by the Borrower and the Restricted Subsidiaries, to the extent such
dividends were not financed with the proceeds received from (1) the issuance or
incurrence of long-term Indebtedness or (2) the issuance of Capital Stock,

(i) the aggregate amount of expenditures actually made by the Borrower and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period and are not deducted in calculating Consolidated Net
Income,

(j) the aggregate amount of any premium, make-whole, or penalty payments
actually paid in cash by the Borrower and the Restricted Subsidiaries during
such period that are made in connection with any prepayment of Indebtedness to
the extent that such payments are not deducted in calculating Consolidated Net
Income,

(k) without duplication of amounts deducted from Excess Cash Flow in other
periods, (1) the aggregate consideration required to be paid in cash by the
Borrower or any of its Restricted Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such period and
(2) any planned cash expenditures by the Borrower or any of the Restricted
Subsidiaries (the “Planned Expenditures”), in the case of each of clauses
(1) and (2), relating to Permitted Acquisitions (or Investments similar to those
made for Permitted Acquisitions), Capital Expenditures, or acquisitions of
Intellectual Property to be consummated or made during the period of four
consecutive fiscal quarters of the Borrower following the end of such period
(except to the extent financed with any of the proceeds received from (A) the

 

26



--------------------------------------------------------------------------------

issuance or incurrence of long-term Indebtedness or (B) the issuance of Equity
Interests); provided that to the extent that the aggregate amount of cash
actually utilized to finance such Permitted Acquisitions (or Investments similar
to those made for Permitted Acquisitions), Capital Expenditures, or acquisitions
of Intellectual Property during such following period of four consecutive fiscal
quarters is less than the Contract Consideration and Planned Expenditures, the
amount of such shortfall shall be added to the calculation of Excess Cash Flow,
at the end of such period of four consecutive fiscal quarters,

(l) the amount of taxes (including penalties and interest) paid in cash or tax
reserves set aside or payable (without duplication) in such period to the extent
they exceed the amount of tax expense deducted in determining Consolidated Net
Income for such period,

(m) cash expenditures in respect of Hedge Agreements during such fiscal year to
the extent not deducted in arriving at such Consolidated Net Income, and

(n) decreases in current and non-current deferred revenue to the extent included
or not deducted in arriving at such Consolidated Net Income.

“Excluded Contribution” shall mean net cash proceeds, the Fair Market Value of
marketable securities, or the Fair Market Value of Qualified Proceeds received
by the Borrower from (i) contributions to its common equity capital, and
(ii) the sale (other than to a Subsidiary of the Borrower or to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement of the Borrower) of Capital Stock (other than Disqualified
Stock and Designated Preferred Stock) of the Borrower, in each case designated
as Excluded Contributions pursuant to an officer’s certificate executed by
either a senior vice president or the principal financial officer of the
Borrower on the date such capital contributions are made or the date such Equity
Interests are sold, as the case may be, which are excluded from the calculation
set forth in clause (iii) of Section 10.5(a); provided that (i) any non-cash
assets shall qualify only if acquired by a parent of the Borrower in an
arm’s-length transaction within the six months prior to such contribution and
(ii) no Cure Amount shall constitute an Excluded Contribution.

“Excluded Property” shall have the meaning set forth in the Security Agreement.

“Excluded Stock and Stock Equivalents” shall mean (i) any Capital Stock or Stock
Equivalents with respect to which, in the reasonable judgment of the
Administrative Agent and the Borrower (as agreed to in writing), the cost or
other consequences of pledging such Capital Stock or Stock Equivalents in favor
of the Secured Parties under the Security Documents shall be excessive in view
of the benefits to be obtained by the Lenders therefrom, (ii) solely in the case
of any pledge of Capital Stock and Stock Equivalents of any Foreign Subsidiary
of a Domestic Subsidiary, the Borrower, or Holdings or any CFC Holding Company,
any Voting Stock or Stock Equivalents of any class of such Foreign Subsidiary or
such CFC Holding Company in excess of 66% of the outstanding Voting Stock of
such class, (iii) any Capital Stock or Stock Equivalents to the extent the
pledge thereof would violate any applicable Requirement of Law (including any
legally effective requirement to obtain the consent of any Governmental
Authority unless such consent has been obtained), (iv) in the case of (A) any
Capital Stock or Stock Equivalents of any Subsidiary to the extent such Capital
Stock or Stock Equivalents are subject to a Lien permitted by clause (ix) of the
definition of Permitted Lien or (B) any Capital Stock or Stock Equivalents of
any Subsidiary that is not Wholly-Owned by the Borrower and its Subsidiaries at
the time such Subsidiary becomes a Subsidiary, any Capital Stock or Stock
Equivalents of each such Subsidiary described in clause (A) or (B) to the extent
(I) that a pledge thereof to secure the Obligations is prohibited by any
applicable Contractual Requirement (other than customary non-assignment
provisions which are

 

27



--------------------------------------------------------------------------------

ineffective under the Uniform Commercial Code or other applicable law), (II) any
Contractual Requirement prohibits such a pledge without the consent of any other
party; provided that this clause (II) shall not apply if (x) such other party is
a Credit Party or Wholly-Owned Subsidiary or (y) consent has been obtained to
consummate such pledge (it being understood that the foregoing shall not be
deemed to obligate the Borrower or any Subsidiary to obtain any such consent)
and for so long as such Contractual Requirement or replacement or renewal
thereof is in effect, or (III) a pledge thereof to secure the Obligations would
give any other party (other than a Credit Party or Wholly-Owned Subsidiary) to
any contract, agreement, instrument, or indenture governing such Capital Stock
or Stock Equivalents the right to terminate its obligations thereunder (other
than customary non-assignment provisions which are ineffective under the Uniform
Commercial Code or other applicable law), (v) any Capital Stock or Stock
Equivalents of any Subsidiary to the extent that the pledge of such Capital
Stock or Stock Equivalents would result in materially adverse tax consequences
to the Borrower or any Subsidiary as reasonably determined by the Borrower in
consultation with the Administrative Agent, (vi) any Capital Stock or Stock
Equivalents that are margin stock, and (vii) any Capital Stock and Stock
Equivalents of any Subsidiary that is not a Material Subsidiary or is an
Unrestricted Subsidiary, a captive insurance Subsidiary, an SPV, or any special
purpose entity.

“Excluded Subsidiary” shall mean (i) each Subsidiary, in each case, for so long
as any such Subsidiary does not (on a consolidated basis with its Restricted
Subsidiaries) constitute a Material Subsidiary, (ii) each Subsidiary that is not
a Wholly-Owned Subsidiary on any date such Subsidiary would otherwise be
required to become a Guarantor pursuant to the requirements of Section 9.11 (for
so long as such Subsidiary remains a non-Wholly-Owned Restricted Subsidiary),
(iii) any CFC Holding Company, (iv) any Domestic Subsidiary that is a Subsidiary
of a Foreign Subsidiary that is a CFC, (v) any Foreign Subsidiary, (vi) each
Subsidiary that is prohibited by any applicable Contractual Requirement or
Requirement of Law from guaranteeing or granting Liens to secure the Obligations
at the time such Subsidiary becomes a Restricted Subsidiary (and for so long as
such restriction or any replacement or renewal thereof is in effect), (vii) any
other Subsidiary with respect to which, (a) in the reasonable judgment of the
Administrative Agent and Borrower, as agreed in writing, the cost or other
consequences of providing a Guarantee of the Obligations shall be excessive in
view of the benefits to be obtained by the Lenders therefrom or (b) providing
such a Guarantee would result in material adverse tax consequences as reasonably
determined by the Borrower in consultation with the Administrative Agent,
(viii) each Unrestricted Subsidiary, (ix) any Receivables Subsidiary, (x) each
other Subsidiary acquired pursuant to a Permitted Acquisition or other
Investment permitted hereunder and financed with assumed secured Indebtedness
permitted hereunder, and each Restricted Subsidiary acquired in such Permitted
Acquisition or other Investment permitted hereunder that guarantees such
Indebtedness, in each case to the extent that, and for so long as, the
documentation relating to such Indebtedness to which such Subsidiary is a party
prohibits such Subsidiary from guaranteeing the Obligations and such prohibition
was not created in contemplation of such Permitted Acquisition or other
Investment permitted hereunder, and (xi) each SPV or not-for-profit Subsidiary.

“Excluded Swap Obligation” shall mean, with respect to any Credit Party, (a) any
Swap Obligation if, and to the extent that, all or a portion of the Obligations
of such Credit Party of, or the grant by such Credit Party of a security
interest to secure, such Swap Obligation (or any Obligations thereof) is or
becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation, or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) or (b) any other Swap
Obligation designated as an “Excluded Swap Obligation” of such Guarantor as
specified in any agreement between the relevant Credit Parties and Hedge Bank
applicable to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Obligation or security interest is or becomes illegal or unlawful.

 

28



--------------------------------------------------------------------------------

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party hereunder or under any other Credit Document,
(i) Taxes imposed on or measured by its overall net income, net profits, or
branch profits (however denominated, and including (for the avoidance of doubt)
any backup withholding in respect thereof under Section 3406 of the Code or any
similar provision of state, local, or foreign law), and franchise (and similar)
Taxes imposed on it (in lieu of net income Taxes), in each case by a
jurisdiction (including any political subdivision thereof) as a result of such
recipient being organized in, having its principal office in, or in the case of
any Lender, having its applicable lending office in, such jurisdiction, or as a
result of any other present or former connection with such jurisdiction (other
than any such connection arising solely from this Agreement or any other Credit
Documents or any transactions contemplated thereunder), (ii) any United States
federal withholding Tax imposed on any payment by or on account of any
obligation of any Credit Party hereunder or under any other Credit Document that
is required to be imposed on amounts payable to or for the account of a Lender
pursuant to laws in force at the time such Lender acquires an interest in any
Credit Document (or designates a new lending office), other than in the case of
a Lender that is an assignee pursuant to a request by the Borrower under
Section 13.7 (or that designates a new lending office pursuant to a request by
the Borrower), except to the extent that such Lender (or its assignor, if any)
was entitled, immediately prior to the designation of a new lending office (or
assignment), to receive additional amounts from the Credit Parties with respect
to such withholding Tax pursuant to Section 5.4, (iii) any withholding Taxes
attributable to a recipient’s failure to comply with Section 5.4(e), or (iv) any
withholding Tax imposed under FATCA.

“Existing Class” shall mean any Existing Term Loan Class and any Existing
Revolving Credit Class.

“Existing Credit Facilities” shall have the meaning provided in the preamble to
this Agreement.

“Existing Letters of Credit” shall mean each letter of credit existing on the
Closing Date and identified on Schedule 1.1(d).

“Existing Revolving Credit Class” shall have the meaning provided in
Section 2.14(g)(ii).

“Existing Revolving Credit Commitment” shall have the meaning provided in
Section 2.14(g)(ii).

“Existing Revolving Credit Loans” shall have the meaning provided in
Section 2.14(g)(ii).

“Existing Term Loan Class” shall have the meaning provided in
Section 2.14(g)(i).

“Extended Repayment Date” shall have the meaning provided in Section 2.5(c).

“Extended Revolving Credit Commitments” shall have the meaning provided in
Section 2.14(g)(ii).

“Extended Revolving Credit Loans” shall have the meaning provided in
Section 2.14(g)(ii).

“Extended Revolving Loan Maturity Date” shall mean the date on which any tranche
of Extended Revolving Credit Loans matures.

 

29



--------------------------------------------------------------------------------

“Extended Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(c).

“Extended Term Loans” shall have the meaning provided in Section 2.14(g)(i).

“Extending Lender” shall have the meaning provided in Section 2.14(g)(iii).

“Extension Amendment” shall have the meaning provided in Section 2.14(g)(iv).

“Extension Date” shall have the meaning provided in Section 2.14(g)(v).

“Extension Election” shall have the meaning provided in Section 2.14(g)(iii).

“Extension Request” shall mean a Term Loan Extension Request.

“Extension Series” shall mean all Extended Term Loans and Extended Revolving
Credit Commitments that are established pursuant to the same Extension Amendment
(or any subsequent Extension Amendment to the extent such Extension Amendment
expressly provides that the Extended Term Loans or Extended Revolving Credit
Commitments, as applicable, provided for therein are intended to be a part of
any previously established Extension Series) and that provide for the same
interest margins, extension fees, and amortization schedule.

“Fair Market Value” shall mean with respect to any asset or group of assets on
any date of determination, the value of the consideration obtainable in a sale
of such asset at such date of determination assuming a sale by a willing seller
to a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset, as determined in good faith by the Borrower.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code as of the date of this Agreement
(or any amended or successor version described above), and any intergovernmental
agreements (or related legislation or official administrative rules or
practices) implementing the foregoing.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York; provided that (i) if such day is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(ii) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average rate charged to
the Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

“First Lien Intercreditor Agreement” shall mean an Intercreditor Agreement
substantially in the form of Exhibit H (with such changes to such form as may be
reasonably acceptable to the Administrative Agent and the Borrower) among the
Administrative Agent, the Collateral Agent, and the representatives for purposes
thereof for holders of one or more classes of Indebtedness.

 

30



--------------------------------------------------------------------------------

“First Lien Obligations” shall mean the Obligations and the Permitted Other
Indebtedness Obligations that are secured by the Collateral on an equal priority
basis (but without regard to the control of remedies) with liens on the
Collateral securing the Obligations.

“First Lien Secured Leverage Test” shall mean, as of any date of determination,
with respect to the last day of the most recently ended Test Period, the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio shall be no
greater than 3.50 to 1.00.

“Fixed Charges” shall mean, with respect to any Person for any period, the sum
of:

(i) Consolidated Interest Expense of such Person for such period,

(ii) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock (including any Designated Preferred Stock) or any
Refunding Capital Stock of such Person made during such period, and

(iii) all cash dividend payments (excluding items eliminated in consolidation)
on any series of Disqualified Stock made during such period.

“Foreign Benefit Arrangement” shall mean any employee benefit arrangement
mandated by non-U.S. law that is maintained or contributed to by any Credit
Party or any of its Subsidiaries.

“Foreign Plan” shall mean each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
U.S. law and is maintained or contributed to by any Credit Party or any of its
Subsidiaries.

“Foreign Plan Event” shall mean, with respect to any Foreign Plan or Foreign
Benefit Arrangement, (i) the failure to make or, if applicable, accrue in
accordance with normal accounting practices, any employer or employee
contributions required by applicable law or by the terms of such Foreign Plan or
Foreign Benefit Arrangement; (ii) the failure to register or loss of good
standing (if applicable) with applicable regulatory authorities of any such
Foreign Plan or Foreign Benefit Arrangement required to be registered; or
(iii) the failure of any Foreign Plan or Foreign Benefit Arrangement to comply
with any provisions of applicable law and regulations or with the terms of such
Foreign Plan or Foreign Benefit Arrangement.

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to any Letter of Credit Issuer, such Defaulting Lender’s Revolving
Credit Commitment Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Non-Defaulting Lenders or Cash Collateralized in
accordance with the terms hereof.

“Fronting Fee” shall have the meaning provided in Section 4.1(d).

“Fund” shall mean any Person (other than a natural Person) that is engaged or
advises funds or other investment vehicles that are engaged in making,
purchasing, holding, or investing in commercial loans and similar extensions of
credit in the ordinary course.

 

31



--------------------------------------------------------------------------------

“Funded Debt” shall mean all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of the Borrower or any Restricted Subsidiary, to a
date more than one year from the date of its creation or arises under a
revolving credit or similar agreement that obligates the lender or lenders to
extend credit during a period of more than one year from such date (including
all amounts of such Funded Debt required to be paid or prepaid within one year
from the date of its creation), and, in the case of the Credit Parties,
Indebtedness in respect of the Loans.

“GAAP” shall mean generally accepted accounting principles in the United States,
as in effect from time to time; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision, regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Furthermore, at any
time after the Closing Date, the Borrower may elect to apply International
Financial Reporting Standards (“IFRS”) accounting principles in lieu of GAAP
and, upon any such election, references herein to GAAP and GAAP concepts shall
thereafter be construed to refer to IFRS and corresponding IFRS concepts (except
as otherwise provided in this Agreement); provided any such election, once made,
shall be irrevocable; provided, further, that any calculation or determination
in this Agreement that requires the application of GAAP for periods that include
fiscal quarters ended prior to the Borrower’s election to apply IFRS shall
remain as previously calculated or determined in accordance with GAAP. The
Borrower shall give written notice of any such election made in accordance with
this definition to the Administrative Agent. For the avoidance of doubt, solely
making an election (without any other action) referred to in this definition
will not be treated as an incurrence of Indebtedness. Notwithstanding any other
provision contained herein, the amount of any Indebtedness under GAAP with
respect to Capitalized Lease Obligations shall be determined in accordance with
the definition of Capitalized Lease Obligations.

“Governmental Authority” shall mean any nation, sovereign, or government, any
state, province, territory, or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, taxing,
regulatory, or administrative functions of or pertaining to government,
including a central bank or stock exchange.

“Granting Lender” shall have the meaning provided in Section 13.6(g).

“Guarantee” shall mean (i) the Guarantee made by Holdings and each other
Guarantor in favor of the Collateral Agent for the benefit of the Secured
Parties, substantially in the form of Exhibit B, and (ii) any other guarantee of
the Obligations made by a Restricted Subsidiary in form and substance reasonably
acceptable to the Administrative Agent; provided that in no event shall any
Excluded Subsidiary be required to be a Guarantor (unless such subsidiary is no
longer an Excluded Subsidiary).

“guarantee obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any primary
obligor in any manner, whether directly or indirectly, including any obligation
of such Person, whether or not contingent, (i) to purchase any such Indebtedness
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (a) for the purchase or payment of any such Indebtedness
or (b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities, or services primarily for the purpose of assuring
the owner

 

32



--------------------------------------------------------------------------------

of any such Indebtedness of the ability of the primary obligor to make payment
of such Indebtedness, or (iv) otherwise to assure or hold harmless the owner of
such Indebtedness against loss in respect thereof; provided, however, that the
term guarantee obligations shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations or product warranties in effect on the Closing
Date or entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any guarantee obligation shall be deemed to be an
amount equal to the stated or determinable amount of the Indebtedness in respect
of which such guarantee obligation is made or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.

“Guarantors” shall mean (i) each Subsidiary of the Borrower that is party to the
Guarantee on the Closing Date, (ii) each Subsidiary of the Borrower that becomes
a party to the Guarantee after the Closing Date pursuant to Section 9.11 or
otherwise, and (iii) Holdings.

“Hazardous Materials” shall mean (i) any petroleum or petroleum products,
radioactive materials, friable asbestos, polychlorinated biphenyls, and radon
gas; (ii) any chemicals, materials, or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous waste,” “restricted hazardous waste,” “toxic substances,”
“toxic pollutants,” “contaminants,” or “pollutants,” or words of similar import,
under any Environmental Law; and (iii) any other chemical, material, or
substance, which is prohibited, limited, or regulated due to its dangerous or
deleterious properties or characteristics by, any Environmental Law.

“Hedge Agreements” shall mean (i) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (ii) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

“Hedge Bank” shall mean (i) (a) any Person that, at the time it enters into a
Hedge Agreement, is a Lender, an Agent or an Affiliate of a Lender or an Agent
and (b) with respect to any Hedge Agreement entered into prior to the Closing
Date, any Person that is a Lender or an Agent or an Affiliate of a Lender or an
Agent on the Closing Date and (ii) any other Person that is designated by the
Borrower as a “Hedge Bank” by written notice to the Administrative Agent
substantially in the form of Exhibit M or such other form reasonably acceptable
to the Administrative Agent.

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any Hedge Agreements.

“Historical Financial Statements” shall mean (i) the audited consolidated
balance sheets of the Borrower and its Subsidiaries as at December 29, 2012 and
December 28, 2013, and the related audited consolidated statements of income,
cash flow and shareholders’ equity of the Borrower and its

 

33



--------------------------------------------------------------------------------

Subsidiaries for the years ended December 31, 2011, December 29, 2012 and
December 28, 2013 and (ii) the unaudited consolidated balance sheet, and
statement of income, cash flow and shareholders’ equity, of the Borrower and its
Subsidiaries as of and for the 6-month period ended June 28, 2014.

“Holdings” shall mean (i) Holdings (as defined in the preamble to this
Agreement) or (ii) after the Closing Date any other Person or Persons (“New
Holdings”) that is a Subsidiary of (or are Subsidiaries of) Holdings or of any
Parent Entity of Holdings (or the previous New Holdings, as the case may be) but
not the Borrower (“Previous Holdings”); provided that (a) such New Holdings
directly owns (i) 100% of the Equity Interests of the Borrower and (ii) 100% of
the Equity Interests of each other direct Subsidiary of Previous Holdings which
were owned by Previous Holdings immediately prior thereto, (b) New Holdings
shall expressly assume all the obligations of Previous Holdings under this
Agreement and the other Credit Documents pursuant to a supplement hereto or
thereto in form and substance reasonably satisfactory to the Administrative
Agent, (c) if reasonably requested by the Administrative Agent, an opinion of
counsel shall be delivered by the Borrower to the Administrative Agent to the
effect that, without limitation, such substitution does not violate this
Agreement or any other Credit Document, (d) all Capital Stock of the Borrower
and each other direct Subsidiary of Previous Holdings and substantially all of
the other assets of Previous Holdings are contributed or otherwise transferred,
directly or indirectly, to such New Holdings and pledged to secure the
Obligations, (f) (i) no Event of Default has occurred and is continuing at the
time of such substitution and such substitution does not result in any Event of
Default, (ii) such substitution does not result in any material adverse tax
consequences to any Credit Party and (iii) such substitution does not result in
any adverse tax consequences to any Lender (unless reimbursed hereunder) or to
the Administrative Agent (unless reimbursed hereunder), and (g) no Change of
Control shall occur; provided, further, that if each of the foregoing is
satisfied, Previous Holdings shall be automatically released of all its
obligations under the Credit Documents and any reference to Holdings in the
Credit Documents shall be meant to refer to New Holdings.

“IFRS” shall have the meaning given such term in the definition of GAAP.

“Impacted Loans” shall have the meaning provided in Section 2.10(a).

“Increased Amount Date” shall have the meaning provided in Section 2.14(a).

“Incremental Loans” shall have the meaning provided in Section 2.14(c).

“Incremental Revolving Credit Commitments” shall have the meaning provided in
Section 2.14(a).

“Incremental Revolving Credit Loans” shall have the meaning provided in
Section 2.14(b).

“Incremental Revolving Credit Maturity Date” shall mean the date on which any
tranche of Revolving Credit Loans made pursuant to the Lenders’ Incremental
Revolving Credit Commitments matures.

“Incremental Revolving Loan Lender” shall have the meaning provided in
Section 2.14(b).

“Indebtedness” shall mean, with respect to any Person, (i) any indebtedness
(including principal and premium) of such Person, whether or not contingent
(a) in respect of borrowed money, (b) evidenced by bonds, notes, debentures, or
similar instruments or letters of credit or bankers’ acceptances (or, without
double counting, reimbursement agreements in respect thereof), (c) representing
the balance deferred and unpaid of the purchase price of any property (including
Capitalized Lease Obligations), or (d)

 

34



--------------------------------------------------------------------------------

representing any Hedging Obligations, if and to the extent that any of the
foregoing Indebtedness (other than letters of credit and Hedging Obligations)
would appear as a net liability upon a balance sheet (excluding the footnotes
thereto) of such Person prepared in accordance with GAAP; provided that
Indebtedness of any direct or indirect parent company appearing upon the balance
sheet of the Borrower solely by reason of push down accounting under GAAP shall
be excluded, (ii) to the extent not otherwise included, any obligation by such
Person to be liable for, or to pay, as obligor, guarantor or otherwise, on the
obligations of the type referred to in clause (i) of another Person (whether or
not such items would appear upon the balance sheet of such obligor or
guarantor), other than by endorsement of negotiable instruments for collection
in the ordinary course of business, and (iii) to the extent not otherwise
included, the obligations of the type referred to in clause (i) of another
Person secured by a Lien on any asset owned by such Person, whether or not such
Indebtedness is assumed by such Person; provided that notwithstanding the
foregoing, Indebtedness shall be deemed not to include (1) Contingent
Obligations incurred in the ordinary course of business, (2) obligations under
or in respect of Receivables Facilities, (3) prepaid or deferred revenue arising
in the ordinary course of business, (4) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset to satisfy warrants or other unperformed obligations of the seller of such
asset, (5) any balance that constitutes a trade payable or similar obligation to
a trade creditor, accrued in the ordinary course of business, or (6) any
earn-out obligation until such obligation, within 60 days of becoming due and
payable, has not been paid and such obligation is reflected as a liability on
the balance sheet of such Person in accordance with GAAP. The amount of
Indebtedness of any Person for purposes of clause (iii) above shall (unless such
Indebtedness has been assumed by such Person) be deemed to be equal to the
lesser of (x) the aggregate unpaid amount of such Indebtedness and (y) the Fair
Market Value of the property encumbered thereby as determined by such Person in
good faith.

For all purposes hereof, the Indebtedness of Holdings, the Borrower and the
Restricted Subsidiaries, shall exclude all intercompany Indebtedness having a
term not exceeding 365 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business consistent with past practice.

“Indemnified Liabilities” shall have the meaning provided in Section 13.5.

“Indemnified Person” shall have the meaning provided in Section 13.5.

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to any
payment by or on account of any obligation of any Credit Party hereunder or
under any other Credit Document, other than Excluded Taxes or Other Taxes.

“Initial Term Loan” shall have the meaning provided in Section 2.1(a).

“Initial Term Loan Commitment” shall mean, in the case of each Lender that is a
Lender on the Closing Date, the amount set forth opposite such Lender’s name on
Schedule 1.1(b) as such Lender’s Initial Term Loan Commitment. The aggregate
amount of the Initial Term Loan Commitments as of the Closing Date is
$775,000,000.

“Initial Term Loan Lender” shall mean a Lender with an Initial Term Loan
Commitment or an outstanding Initial Term Loan.

“Initial Term Loan Maturity Date” shall mean September 23, 2021 or, if such date
is not a Business Day, the immediately preceding Business Day; provided that if
on July 2, 2017 the aggregate outstanding principal amount of Senior Unsecured
Notes that remain outstanding is greater than $250,000,000, the Initial Term
Loan Maturity Date shall mean July 2, 2017.

 

35



--------------------------------------------------------------------------------

“Initial Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(b).

“Initial Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(b).

“Insolvent” shall mean, with respect to any Multiemployer Plan, the condition
that such Multiemployer Plan is insolvent within the meaning of Section 4245 of
ERISA.

“Intellectual Property” shall mean U.S. and foreign intellectual property,
including all (i) (a) patents, inventions, processes, developments, technology,
and know-how; (b) copyrights and works of authorship in any media, including
graphics, advertising materials, labels, package designs, and photographs;
(c) trademarks, service marks, trade names, brand names, corporate names, domain
names, logos, trade dress, and other source indicators, and the goodwill of any
business symbolized thereby; and (d) trade secrets, confidential, proprietary,
or non-public information and (ii) all registrations, issuances, applications,
renewals, extensions, substitutions, continuations, continuations-in-part,
divisions, re-issues, re-examinations, foreign counterparts, or similar legal
protections related to the foregoing.

“Interest Period” shall mean, with respect to any Loan, the interest period
applicable thereto, as determined pursuant to Section 2.9.

“Investment” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans (including
guarantees), advances, or capital contributions (excluding accounts receivable,
trade credit, advances to customers, commission, travel, and similar advances to
officers and employees, in each case made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests, or other securities issued by any other Person and investments that
are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of the Borrower in the same manner as the other investments included
in this definition to the extent such transactions involve the transfer of cash
or other property; provided that Investments shall not include, in the case of
Holdings, the Borrower and the Restricted Subsidiaries, intercompany loans,
advances, or Indebtedness having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business.

For purposes of the definition of Unrestricted Subsidiary and Section 10.5,

(i) Investments shall include the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of a Subsidiary of the Borrower at the time that such Subsidiary is designated
an Unrestricted Subsidiary; provided that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to continue
to have a permanent Investment in an Unrestricted Subsidiary in an amount (if
positive) equal to (a) the Borrower’s Investment in such Subsidiary at the time
of such redesignation less (b) the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of such Subsidiary at the time of such redesignation; and

(ii) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer.

 

36



--------------------------------------------------------------------------------

The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced by any dividend, distribution, interest payment,
return of capital, repayment, or other amount received by the Borrower or a
Restricted Subsidiary in respect of such Investment (provided that, with respect
to amounts received other than in the form of Cash Equivalents, such amount
shall be equal to the Fair Market Value of such consideration).

“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.

“Investment Grade Securities” shall mean:

(i) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (other than Cash
Equivalents),

(ii) debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
among the Borrower and its Subsidiaries,

(iii) investments in any fund that invest at least 90% in investments of the
type described in clauses (i) and (ii) which fund may also hold immaterial
amounts of cash pending investment or distribution, and

(iv) corresponding instruments in countries other than the United States
customarily utilized for high-quality investments.

“IRS” shall mean the United States Internal Revenue Service.

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance and subject to which such Letter of Credit was issued).

“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit Request, and any other document, agreement, and instrument entered
into by any Letter of Credit Issuer and the Borrower (or any Restricted
Subsidiary or the Borrower) or in favor of such Letter of Credit Issuer and
relating to such Letter of Credit.

“Joinder Agreement” shall mean an agreement substantially in the form of Exhibit
A.

“Joint Lead Arrangers and Joint Bookrunners” shall mean Credit Suisse Securities
(USA) LLC, Barclays Bank PLC, Deutsche Bank Securities Inc., Goldman Sachs Bank
USA, KKR Capital Markets LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated
and Mizuho Bank, Ltd.

“Jostens” shall have the meaning provided in the preamble to this Agreement.

“Jostens Business” shall mean, taken as a whole, the property, business of, and
controlling interest in the Voting Stock of, the Subsidiaries, business segments
and units within business segments engaged in the affinity products and services
business as conducted on the Closing Date and thereafter by entities including
Jostens, Inc.

 

37



--------------------------------------------------------------------------------

“Junior Debt” shall mean any Indebtedness in respect of (i) Subordinated
Indebtedness, (ii) the Senior Unsecured Notes (and any unsecured Refinancing
Indebtedness in respect thereof), (iii) the Senior Secured Notes (and any
Refinancing Permitted Other Indebtedness in respect thereof) and (iv) any other
Permitted Other Indebtedness that is secured by a Lien ranking junior to the
Lien securing the Obligations.

“Junior Lien Intercreditor Agreement” shall mean a Junior Lien Intercreditor
Agreement substantially in the form of Exhibit I (with such changes to such form
as may be reasonably acceptable to the Administrative Agent and the Borrower)
among the Administrative Agent, the Collateral Agent, any applicable Collateral
Agent with respect to any Senior Secured Notes and the representatives for
purposes thereof for any other Permitted Other Indebtedness Secured Parties that
are holders of Permitted Other Indebtedness Obligations having a Lien on the
Collateral ranking junior to the Lien securing the Obligations.

“KKR” shall mean each of Kohlberg Kravis Roberts & Co. L.P. and KKR Associates,
L.P.

“Latest Term Loan Maturity Date” shall mean, at any date of determination, the
latest maturity or expiration date applicable to any Term Loan hereunder at such
time, including the latest maturity or expiration date of any New Term Loan or
any Extended Term Loan, in each case as extended in accordance with this
Agreement from time to time.

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Facility Maturity Date” shall mean the date that is five Business Days
prior to the Revolving Credit Maturity Date; provided that the L/C Facility
Maturity Date may be extended beyond such date with the consent of the
applicable Letter of Credit Issuer.

“L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unpaid Drawings, including all L/C Borrowings. For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but (i) any amount may still be drawn thereunder by reason
of the operation of Rule 3.13 or Rule 3.14 of the ISP, such Letter of Credit
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn, or (ii) any drawing was made thereunder on or before the last day
permitted thereunder and such drawing has not been honored or refused by the
applicable Letter of Credit Issuer, such Letter of Credit shall be deemed to be
“outstanding” in the amount of such drawing. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the Stated
Amount of such Letter of Credit in effect at such time.

“L/C Participant” shall have the meaning provided in Section 3.3(a).

“L/C Participation” shall have the meaning provided in Section 3.3(a).

“Lender” shall have the meaning provided in the preamble to this Agreement.

“Lender Default” shall mean (i) the refusal or failure of any Lender to make
available its portion of any incurrence of Loans or Reimbursement Obligations,
which refusal or failure is not cured within two business days after the date of
such refusal or failure, unless such Lender notifies the Administrative Agent in
writing that such refusal or failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any

 

38



--------------------------------------------------------------------------------

applicable default, shall be specifically identified in writing) has not been
satisfied, (ii) the failure of any Lender to pay over to the Administrative
Agent, any Letter of Credit Issuer, or any other Lender any other amount
required to be paid by it hereunder within two business days of the date when
due, unless the subject of a good faith dispute, (iii) a Lender has notified, in
writing, the Borrower or the Administrative Agent (or to the extent such funding
obligations relate to any Letter of Credit, the applicable Letter of Credit
Issuer) that it does not intend to comply with its funding obligations under
this Agreement or has made a public statement to that effect with respect to its
funding obligations under this Agreement or a Lender has publicly announced that
it does not intend to comply with its funding obligations under other loan
agreements, credit agreements or similar facilities generally, (iv) a Lender has
failed to confirm in a manner reasonably satisfactory to the Administrative
Agent that it will comply with its funding obligations under this Agreement or
(v) a Distressed Person has admitted in writing that it is insolvent or such
Distressed Person becomes subject to a Lender-Related Distress Event.

“Lender-Related Distress Event” shall mean, with respect to any Lender or any
other Person that directly or indirectly controls such Lender (each, a
“Distressed Person”), a voluntary or involuntary case with respect to such
Distressed Person under any debt relief law, or a custodian, conservator,
receiver, or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person,
or any Person that directly or indirectly controls such Distressed Person or is
subject to a forced liquidation or such Distressed Person makes a general
assignment for the benefit of creditors or is otherwise adjudicated as, or
determined by any governmental authority having regulatory authority over such
Distressed Person to be, insolvent or bankrupt; provided that a Lender-Related
Distress Event shall not be deemed to have occurred solely by virtue of the
ownership or acquisition of any equity interests in any Lender or any Person
that directly or indirectly controls such Lender by a governmental authority or
an instrumentality thereof.

“Letter of Credit” shall mean each standby letter of credit issued pursuant to
Section 3.1 and each Existing Letter of Credit.

“Letter of Credit Commitment” shall mean $40,000,000, as the same may be reduced
from time to time pursuant to Section 3.1.

“Letter of Credit Expiration Date” shall mean the day that is five Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facility.

“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (i) the amount of the principal amount of any Unpaid Drawings in
respect of which such Lender has made (or is required to have made) payments to
the applicable Letter of Credit Issuer pursuant to Section 3.4(a) at such time
and (ii) such Lender’s Revolving Credit Commitment Percentage of the Letters of
Credit Outstanding at such time (excluding the portion thereof consisting of
Unpaid Drawings in respect of which the Lenders have made (or are required to
have made) payments to the applicable Letter of Credit Issuer pursuant to
Section 3.4(a)).

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).

“Letter of Credit Issuer” shall mean (i) any such Person identified on Schedule
1.1(b) hereto as a Letter of Credit Issuer (ii) any of their respective
Affiliates or branches and (iii) any replacement, additional issuer, or
successor pursuant to Section 3.6.

 

39



--------------------------------------------------------------------------------

“Letter of Credit Request” shall mean a notice executed and delivered by the
Borrower pursuant to Section 3.2, and substantially in the form of Exhibit L or
another form which is acceptable to the applicable Letter of Credit Issuer in
its reasonable discretion.

“Letters of Credit Outstanding” shall mean, at any time the sum of, without
duplication, (i) the aggregate Stated Amount of all outstanding Letters of
Credit and (ii) the aggregate amount of the principal amount of all Unpaid
Drawings.

“Level I Status” shall mean, on any date, the circumstance that Level II Status
does not exist.

“Level II Status” shall mean, on any date, the circumstance that the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio is less than
or equal to 3.00 to 1.00 as of such date.

“LIBOR” shall have the meaning provided in the definition of LIBOR Rate.

“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the LIBOR Rate.

“LIBOR Rate” shall mean,

(i) for any Interest Period with respect to a LIBOR Loan, the rate per annum
equal to the London Interbank Offered Rate (“LIBOR”) set by ICE Benchmark
Administration (or the successor thereto) or a comparable or successor rate,
which rate is approved by the Administrative Agent, on the applicable Reuters
screen page (or such other commercially available source providing such
quotations of LIBOR as designated by the Administrative Agent from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; provided that, notwithstanding the foregoing, in no event shall the
LIBOR Rate applicable to the Initial Term Loans at any time be less than
1.00% per annum, and

(ii) for any interest calculation with respect to an ABR Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for Dollar deposits with a term of one
month commencing that day; provided that to the extent a comparable or successor
rate is approved by the Administrative Agent in connection herewith, the
approved rate shall be applied in a manner consistent with market practice;
provided, further, that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent in consultation with the Borrower.

“Limited Condition Acquisition” shall mean any acquisition by one or more of the
Borrower and its Restricted Subsidiaries of any assets, business or Person
permitted to be acquired by this Agreement, in each case whose consummation is
not conditioned on the availability of, or on obtaining, third party financing.

“Lien” shall mean with respect to any asset, any mortgage, lien, pledge,
hypothecation, charge, security interest, preference, priority, or encumbrance
of any kind in respect of such asset, whether or not filed, recorded or
otherwise perfected under applicable law, including any conditional sale or
other title retention agreement, any lease in the nature thereof, any option or
other agreement to sell or give a security interest in and any filing of or
agreement to give any financing statement under the Uniform Commercial Code (or
equivalent statutes) of any jurisdiction; provided that in no event shall an
operating lease or a license to Intellectual Property be deemed to constitute a
Lien.

 

40



--------------------------------------------------------------------------------

“Loan” shall mean any Revolving Loan, Term Loan, Extended Term Loan, New Term
Loan, or any other loan made by any Lender hereunder.

“Master Agreement” shall have the meaning provided in the definition of the term
“Hedge Agreement.”

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties, or financial condition of Holdings,
the Borrower and its Subsidiaries, taken as a whole, that would, individually or
in the aggregate, materially adversely affect (i) the ability of Holdings, the
Borrower and the other Credit Parties, taken as a whole, to perform their
payment obligations under this Agreement or any of the other Credit Documents or
(ii) the rights and remedies of the Administrative Agent and the Lenders under
the Credit Documents.

“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary (i) whose total assets at the last day of the Test Period ending on
the last day of the most recent fiscal period for which Section 9.1 Financials
have been delivered were equal to or greater than 5.00% of the Consolidated
Total Assets of the Borrower and the Restricted Subsidiaries at such date or
(ii) whose revenues during such Test Period were equal to or greater than 5.00%
of the consolidated revenues of the Borrower and the Restricted Subsidiaries for
such period, in each case determined in accordance with GAAP; provided that if,
at any time and from time to time after the Closing Date, Restricted
Subsidiaries that are not Material Subsidiaries (other than Subsidiaries that
are Excluded Subsidiaries by virtue of any of clauses (ii) through (xii) of the
definition of “Excluded Subsidiary”) have, in the aggregate, (a) total assets at
the last day of such Test Period equal to or greater than 7.50% of the
Consolidated Total Assets of the Borrower and the Restricted Subsidiaries at
such date or (b) revenues during such Test Period equal to or greater than 7.50%
of the consolidated revenues of the Borrower and the Restricted Subsidiaries for
such period, in each case determined in accordance with GAAP, then the Borrower
shall, on the date on which financial statements for such quarter are delivered
pursuant to this Agreement, designate in writing to the Administrative Agent one
or more of such Restricted Subsidiaries as Material Subsidiaries for each fiscal
period until this proviso is no longer applicable.

“Maturity Date” shall mean the Initial Term Loan Maturity Date, the New Term
Loan Maturity Date, the Revolving Credit Maturity Date, the maturity date of an
Extended Term Loan or the maturity date of an Extended Revolving Credit Loan, as
applicable.

“Maximum Incremental Facilities Amount” shall mean, at any date of
determination,

(i) the amount such that, after giving effect to the incurrence of such amount
the Borrower would be in compliance on a Pro Forma Basis (including any
adjustments required by such definition as a result of a contemplated Permitted
Acquisition and, only in the case of a simultaneous incurrence of the maximum
amount permitted to be incurred under this clause (i) on the date of such
incurrence together with an incurrence in reliance on clause (ii) below on such
date, without giving pro forma effect to such simultaneous incurrence in
reliance on clause (ii) below) with the First Lien Secured Leverage Test
(assuming that all Indebtedness incurred pursuant to Section 2.14(a) or
Section 10.1(x) prior to or on such date of determination would be included in
the definition of Consolidated First Lien Secured Debt, whether or not such
Indebtedness would otherwise be so included and assuming the Incremental
Revolving Credit Commitments established at such time are fully drawn) as of the
date of such incurrence or, in the case of any such incurrence in connection
with a Permitted Acquisition, as of the date of signing the definitive
documentation relating to such Permitted Acquisition, plus

 

41



--------------------------------------------------------------------------------

(ii) the sum of

(a) $125,000,000 and

(b) the aggregate amount of voluntary prepayments of Loans (including purchases
of the Loans by the Borrower and its Subsidiaries at or below par, in which case
the amount of voluntary prepayments of Loans shall be deemed not to exceed the
actual purchase price of such Loans below par) (and in the case of any Loans
that are not Term Loans, a corresponding commitment reduction), in each case,
other than from proceeds of the incurrence of Indebtedness, minus

(iii) the sum of (a) the aggregate principal amount of New Loan Commitments
incurred pursuant to Section 2.14(a) prior to such date and (b) the aggregate
principal amount of Permitted Other Indebtedness issued or incurred (including
any unused commitments obtained) pursuant to Section 10.1(x)(i)(a) prior to such
date.

“Minimum Borrowing Amount” shall mean (i) with respect to a Borrowing of LIBOR
Loans, $1,000,000 (or, if less, the entire remaining applicable Commitments at
the time of such Borrowing) and (ii) with respect to a Borrowing of ABR Loans,
$1,000,000 (or, if less, the entire remaining applicable Commitments at the time
of such Borrowing).

“Minimum Collateral Amount” shall mean, at any time, (i) with respect to Cash
Collateral consisting of cash or Cash Equivalents or deposit account balances
provided to reduce or eliminate Fronting Exposure during the existence of a
Defaulting Lender, an amount equal to 101% of the Fronting Exposure of each
applicable Letter of Credit Issuer with respect to Letters of Credit issued by
it and outstanding at such time and (ii) with respect to Cash Collateral
consisting of cash or Cash Equivalents or deposit account balances provided in
accordance with the provisions of Section 3.8(a)(i), (a)(ii), or (a)(iii), an
amount equal to 101% of the outstanding amount of all L/C Obligations.

“Minimum Tender Condition” shall have the meaning provided in Section 2.15(b).

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt, trust
deed, or other security document entered into by the owner of a Mortgaged
Property and the Collateral Agent for the benefit of the Secured Parties in
respect of that Mortgaged Property to secure the Obligations, in form and
substance reasonably acceptable to the Collateral Agent and the Borrower,
together with such terms and provisions as may be required by local laws.

“Mortgaged Property” shall mean, initially, each parcel of real estate and the
improvements thereto owned in fee by a Credit Party and identified on Schedule
1.1(a), and each other parcel of real property and improvements thereto with
respect to which a Mortgage is granted pursuant to Section 9.14.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or ERISA Affiliate makes
or is obligated to make contributions, or during the five preceding calendar
years, has made or been obligated to make contributions.

 

42



--------------------------------------------------------------------------------

“Net Cash Proceeds” shall mean, with respect to any Prepayment Event and any
incurrence of Permitted Other Indebtedness, (i) the gross cash proceeds
(including payments from time to time in respect of installment obligations, if
applicable, but only as and when received) received by or on behalf of Holdings,
the Borrower or any of the Restricted Subsidiaries in respect of such Prepayment
Event or incurrence of Permitted Other Indebtedness, as the case may be, less
(ii) the sum of:

(a) the amount, if any, of all taxes (including in connection with any
repatriation of funds) paid or estimated to be payable by Holdings, the Borrower
or any of the Restricted Subsidiaries in connection with such Prepayment Event
or incurrence of Permitted Other Indebtedness,

(b) the amount of any reasonable reserve established in accordance with GAAP
against any liabilities (other than any taxes deducted pursuant to clause
(a) above) (1) associated with the assets that are the subject of such
Prepayment Event and (2) retained by Holdings, the Borrower or any of the
Restricted Subsidiaries; provided that the amount of any subsequent reduction of
such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Cash Proceeds of such a Prepayment Event
occurring on the date of such reduction,

(c) the amount of any Indebtedness (other than the Loans, the Senior Secured
Notes and Permitted Other Indebtedness) secured by a Lien on the assets that are
the subject of such Prepayment Event to the extent that the instrument creating
or evidencing such Indebtedness requires that such Indebtedness be repaid upon
consummation of such Prepayment Event,

(d) in the case of any Asset Sale Prepayment Event or Casualty Event or
Permitted Sale Leaseback, the amount of any proceeds of such Prepayment Event
that the Borrower or any Restricted Subsidiary has reinvested (or intends to
reinvest within the Reinvestment Period or has entered into a binding commitment
prior to the last day of the Reinvestment Period to reinvest) in the business of
the Borrower or any of the Restricted Subsidiaries; provided that any portion of
such proceeds that has not been so reinvested within such Reinvestment Period
(with respect to such Prepayment Event, the “Deferred Net Cash Proceeds”) shall,
unless the Borrower or a Restricted Subsidiary has entered into a binding
commitment prior to the last day of such Reinvestment Period to reinvest such
proceeds no later than 180 days following the last day of such Reinvestment
Period, (1) be deemed to be Net Cash Proceeds of an Asset Sale Prepayment Event,
Casualty Event, or Permitted Sale Leaseback occurring on the last day of such
Reinvestment Period or, if later, 180 days after the date the Borrower or such
Restricted Subsidiary has entered into such binding commitment, as applicable
(such last day or 180th day, as applicable, the “Deferred Net Cash Proceeds
Payment Date”), and (2) be applied to the repayment of Term Loans in accordance
with Section 5.2(a)(i),

(e) in the case of any Asset Sale Prepayment Event, Casualty Event, or Permitted
Sale Leaseback by a non-Wholly-Owned Restricted Subsidiary, the pro rata portion
of the Net Cash Proceeds thereof (calculated without regard to this clause (e))
attributable to minority interests and not available for distribution to or for
the account of the Borrower or a Wholly-Owned Restricted Subsidiary as a result
thereof,

(f) in the case of any Asset Sale Prepayment Event or Permitted Sale Leaseback,
any funded escrow established pursuant to the documents evidencing any such sale
or disposition to secure any indemnification obligations or adjustments to the
purchase price associated with any such sale or disposition; provided that the
amount of any subsequent reduction of such escrow

 

43



--------------------------------------------------------------------------------

(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Cash Proceeds of such a Prepayment Event occurring on the
date of such reduction solely to the extent that the Borrower and/or any
Restricted Subsidiaries receives cash in an amount equal to the amount of such
reduction,

(g) all fees and out of pocket expenses paid by Holdings, the Borrower or a
Restricted Subsidiary in connection with any of the foregoing (for the avoidance
of doubt, including, (1) in the case of the issuance of Permitted Other
Indebtedness, any fees, underwriting discounts, premiums, and other costs and
expenses incurred in connection with such issuance and (2) attorney’s fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
underwriting discounts and commissions, other customary expenses, and brokerage,
consultant, accountant, and other customary fees), and

(h) in the case of any Specified Asset Sale, any Specified Asset Sale Proceeds,

in each case only to the extent not already deducted in arriving at the amount
referred to in clause (i) above.

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“New Contracts” shall mean binding contracts or purchase orders (i) entered with
new customers or (ii) for new business with existing customers, in each case,
under which the Borrower and/or its Subsidiaries have begun to provide services
to customers, which are expected to increase the Consolidated Net Income of the
Borrower.

“New Loan Commitments” shall have the meaning provided in Section 2.14(a).

“New Revolving Credit Commitments” shall have the meaning provided in
Section 2.14(a).

“New Revolving Credit Loan” shall have the meaning provided in Section 2.14(b).

“New Revolving Loan Lender” shall have the meaning provided in Section 2.14(b).

“New Revolving Loan Repayment Amount” shall have the meaning provided in
Section 2.5(c).

“New Revolving Loan Repayment Date” shall have the meaning provided in
Section 2.5(c).

“New Term Loan” shall have the meaning provided in Section 2.14(c).

“New Term Loan Commitments” shall have the meaning provided in Section 2.14(a).

“New Term Loan Lender” shall have the meaning provided in Section 2.14(c).

“New Term Loan Maturity Date” shall mean the date on which a New Term Loan
matures.

“New Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(c).

“New Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(c).

 

44



--------------------------------------------------------------------------------

“Non-Bank Tax Certificate” shall have the meaning provided in
Section 5.4(e)(ii)(3).

“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Non-Extension Notice Date” shall have the meaning provided in Section 3.2(d).

“Non-U.S. Lender” shall mean any Lender that is not a “United States person” as
defined by Section 7701(a)(30) of the Code.

“Notice of Borrowing” shall have the meaning provided in Section 2.3(a).

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).

“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants, and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Revolving Credit Commitment, Loan, or Letter of
Credit or under any Secured Cash Management Agreement, Secured Hedge Agreement
(other than with respect to any Credit Party’s obligations that constitute
Excluded Swap Obligations solely with respect to such Credit Party), in each
case, entered into with the Borrower or any of the Restricted Subsidiaries,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Credit Party or any Affiliate thereof of any proceeding under any bankruptcy or
insolvency law naming such Person as the debtor in such proceeding, regardless
of whether such interest and fees are allowed claims in such proceeding. Without
limiting the generality of the foregoing, the Obligations of the Credit Parties
under the Credit Documents (and any of their Subsidiaries to the extent they
have obligations under the Credit Documents) include the obligation (including
guarantee obligations) to pay principal, interest, charges, expenses, fees,
attorney costs, indemnities, and other amounts payable by any Credit Party under
any Credit Document.

“Original Revolving Credit Commitments” shall mean all Revolving Credit
Commitments, Existing Revolving Credit Commitments, and Extended Revolving
Credit Commitments, other than any New Revolving Credit Commitments (and any
Extended Revolving Credit Commitments related thereto).

“Other Taxes” shall mean all present or future stamp, registration, court or
documentary Taxes or any other excise, property, intangible, mortgage recording,
filing or similar Taxes arising from any payment made hereunder or under any
other Credit Document or from the execution, delivery, performance, enforcement
or registration of, or otherwise with respect to, this Agreement or any other
Credit Document; provided that such term shall not include (i) any Taxes that
result from an assignment, grant of a participation pursuant to Section 13.6(c)
or transfer or assignment to or designation of a new lending office or other
office for receiving payments under any Credit Document (“Assignment Taxes”) to
the extent such Assignment Taxes are imposed as a result of a connection between
the assignor/participating Lender and/or the assignee/Participant and the taxing
jurisdiction (other than a connection arising solely from any Credit Documents
or any transactions contemplated thereunder), except to the extent that any such
action described in this proviso is requested or required by the Borrower or
Holdings or (ii) Excluded Taxes.

“Overnight Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

45



--------------------------------------------------------------------------------

“Parent Entity” shall mean any Person that is a direct or indirect parent
company (which may be organized as, among other things, a partnership) of
Holdings and/or the Borrower, as applicable; provided that for purposes of
clauses (i), (ii) and (iv) of the definition of Change of Control, references to
Holdings shall be deemed to refer to any such Parent Entity.

“Participant” shall have the meaning provided in Section 13.6(c)(i).

“Participant Register” shall have the meaning provided in Section 13.6(c)(ii).

“Participating Member State” shall mean any member state of the European Union
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“Patriot Act” shall have the meaning provided in Section 13.18.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Pension Plan” shall mean any employee benefit pension plan (as defined in
Section 3(2) of ERISA, but excluding any Multiemployer Plan) in respect of which
any Credit Party or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4062 or Section 4069 of ERISA be deemed to be) an “employer”
as defined in Section 3(5) of ERISA.

“Perfection Certificate” shall mean a certificate of Holdings and the Borrower
and substantially in the form of Exhibit O or any other form approved by the
Administrative Agent.

“Permitted Acquisition” shall have the meaning provided in clause (iii) of the
definition of Permitted Investment.

“Permitted Asset Swap” shall mean the concurrent purchase and sale or exchange
of Related Business Assets or a combination of Related Business Assets and cash
or Cash Equivalents between the Borrower or a Restricted Subsidiary and another
Person; provided that any cash or Cash Equivalents received must be applied in
accordance with Section 10.4.

“Permitted Debt Exchange” shall have the meaning provided in Section 2.15(a).

“Permitted Debt Exchange Notes” shall have the meaning provided in
Section 2.15(a).

“Permitted Debt Exchange Offer” shall have the meaning provided in
Section 2.15(a).

“Permitted Holders” shall mean each of (i) the Sponsors and members of
management of Holdings or the Borrower (or their respective direct or indirect
parent) who are holders of Equity Interests of Holdings (or its direct or
indirect parent company) on the Closing Date and any group (within the meaning
of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any successor
provision) of which any of the foregoing are members; provided that, in the case
of such group and without giving effect to the existence of such group or any
other group in connection with such determination, the Sponsors, their
respective Affiliates (other than any portfolio company of a Sponsor) and
members of management, collectively, have beneficial ownership of more than 50%
of the total voting power of the Voting Stock of Holdings or any other direct or
indirect parent company of the Borrower.

 

46



--------------------------------------------------------------------------------

“Permitted Investments” shall mean:

(i) any Investment in the Borrower or any Restricted Subsidiary;

(ii) any Investment in cash, Cash Equivalents, or Investment Grade Securities at
the time such Investment is made;

(iii) (a) any Transactions or Investments otherwise made in connection with the
Arcade Transactions and in accordance with the Arcade Documents and (b) any
Investment by the Borrower or any Restricted Subsidiary in a Person that is
engaged in a Similar Business if as a result of such Investment (a “Permitted
Acquisition”), (1) such Person becomes a Restricted Subsidiary or (2) such
Person, in one transaction or a series of related transactions, is merged,
consolidated, or amalgamated with or into, or transfers or conveys substantially
all of its assets to, or is liquidated into, the Borrower or a Restricted
Subsidiary, and, in each case, any Investment held by such Person; provided that
such Investment was not acquired by such Person in contemplation of such
acquisition, merger, consolidation, or transfer;

(iv) any Investment in securities or other assets not constituting cash, Cash
Equivalents, or Investment Grade Securities and received in connection with an
Asset Sale made pursuant to Section 10.4 or any other disposition of assets not
constituting an Asset Sale;

(v) (a) any Investment existing or contemplated on the Closing Date and, in each
case, listed on Schedule 10.5 and (b) Investments consisting of any
modification, replacement, renewal, reinvestment, or extension of any such
Investment; provided that the amount of any such Investment is not increased
from the amount of such Investment on the Closing Date except pursuant to the
terms of such Investment (including in respect of any unused commitment), plus
any accrued but unpaid interest (including any portion thereof which is payable
in kind in accordance with the terms of such modified, extended, renewed, or
replaced Investment) and premium payable by the terms of such Indebtedness
thereon and fees and expenses associated therewith as of the Closing Date;

(vi) any Investment acquired by Holdings, the Borrower or any Restricted
Subsidiary (a) in exchange for any other Investment or accounts receivable held
by Holdings, the Borrower or any such Restricted Subsidiary in connection with
or as a result of a bankruptcy, workout, reorganization, or recapitalization of
the account debtor or other counterparty in respect of such other Investment or
accounts receivable or (b) as a result of a foreclosure by Holdings, the
Borrower or any Restricted Subsidiary with respect to any secured Investment or
other transfer of title with respect to any secured Investment in default;

(vii) Hedging Obligations permitted under clause (j) of Section 10.1 and Cash
Management Services;

(viii) any Investment in a Similar Business having an aggregate Fair Market
Value, taken together with all other Investments made pursuant to this clause
(viii) that are at that time outstanding, not to exceed the greater of
(a) $60,000,000 and (b) 25.0% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) at the time of such Investment
(with the Fair Market Value of each Investment being measured at the time made
and without giving effect to subsequent changes in value); provided, however,
that if any Investment pursuant to this clause (viii) is made in any Person that
is not a Restricted Subsidiary at the date of the making of such Investment and
such Person becomes a Restricted Subsidiary after such

 

47



--------------------------------------------------------------------------------

date, such investment shall thereafter be deemed to have been made pursuant to
clause (i) above and shall cease to have been made pursuant to this
clause (viii) for so long as such Person continues to be a Restricted
Subsidiary;

(ix) Investments the payment for which consists of Equity Interests of Holdings
or any direct or indirect parent company of Holdings (exclusive of Disqualified
Stock); provided that such Equity Interests will not increase the amount
available for Restricted Payments under clause (iii) of Section 10.5(a);

(x) guarantees of Indebtedness permitted under Section 10.1;

(xi) any transaction to the extent it constitutes an Investment that is
permitted and made in accordance with the provisions of Section 9.9 (except
transactions described in clauses (b) of such paragraph);

(xii) Investments consisting of purchases and acquisitions of inventory,
supplies, material, equipment, or other similar assets in the ordinary course of
business;

(xiii) additional Investments having an aggregate Fair Market Value, taken
together with all other Investments made pursuant to this clause (xiii) that are
at that time outstanding (without giving effect to the sale of an Unrestricted
Subsidiary to the extent the proceeds of such sale do not consist of cash or
marketable securities), not to exceed the greater of (a) $50,000,000 and
(b) 20.0% of Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) at the time of such Investment (with the Fair
Market Value of each Investment being measured at the time made and without
giving effect to subsequent changes in value); provided, however, that if any
Investment pursuant to this clause (xiii) is made in any Person that is not a
Restricted Subsidiary at the date of the making of such Investment and such
Person becomes a Restricted Subsidiary after such date, such investment shall
thereafter be deemed to have been made pursuant to clause (i) above and shall
cease to have been made pursuant to this clause (xiii) for so long as such
Person continues to be a Restricted Subsidiary;

(xiv) Investments relating to any Receivables Subsidiary that, in the good faith
determination of the board of directors of the Borrower, are necessary or
advisable to effect a Receivables Facility or any repurchases in connection
therewith;

(xv) advances to, or guarantees of Indebtedness of, employees not in excess of
the greater of (a) $7,500,000 and (b) 3.00% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time of such
Investment;

(xvi) (a) loans and advances to officers, directors, managers, and employees for
business-related travel expenses, moving expenses, and other similar expenses,
in each case incurred in the ordinary course of business or consistent with past
practices or to fund such Person’s purchase of Equity Interests of the Borrower
or any direct or indirect parent company thereof and (b) promissory notes
received from stockholders of the Borrower, any direct or indirect parent
company of the Borrower or any Subsidiary in connection with the exercise of
stock options in respect of the Equity Interests of the Borrower, any direct or
indirect parent company of the Borrower and the Subsidiaries;

(xvii) Investments consisting of extensions of trade credit in the ordinary
course of business;

 

48



--------------------------------------------------------------------------------

(xviii) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

(xix) non-cash Investments in connection with tax planning and reorganization
activities; provided that after giving effect to any such activities, the
security interests of the Lenders in the Collateral, taken as a whole, would not
be materially impaired; and

(xx) the licensing and contribution of Intellectual Property pursuant to joint
marketing arrangements with other Persons, in the ordinary course of business.

“Permitted Liens” shall mean, with respect to any Person:

(i) pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws, or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness), or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for the payment of rent or deposits made to
secure obligations arising from contractual or warranty refunds, in each case
incurred in the ordinary course of business;

(ii) Liens imposed by law, such as carriers’, warehousemen’s, materialmen’s,
repairmen’s, and mechanics’ Liens, in each case for sums not yet overdue for a
period of more than 60 days or being contested in good faith by appropriate
proceedings or other Liens arising out of judgments or awards against such
Person with respect to which such Person shall then be proceeding with an appeal
or other proceedings for review if adequate reserves with respect thereto are
maintained on the books of such Person in accordance with GAAP;

(iii) Liens for taxes, assessments, or other governmental charges not yet
overdue for a period of more than 60 days or which are being contested in good
faith by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of such Person in accordance with
GAAP or are not required to be paid pursuant to Section 8.11, or for property
taxes on property the Borrower or one of its Subsidiaries has determined to
abandon if the sole recourse for such tax, assessment, charge, levy, or claim is
to such property;

(iv) Liens in favor of issuers of performance, surety, bid, indemnity, warranty,
release, appeal, or similar bonds or with respect to other regulatory
requirements or letters of credit or bankers’ acceptances issued, and completion
guarantees provided for, in each case pursuant to the request of and for the
account of such Person in the ordinary course of its business;

(v) minor survey exceptions, minor encumbrances, ground leases, easements, or
reservations of, or rights of others for, licenses, rights-of-way, servitudes,
sewers, electric lines, drains, telegraph and telephone and cable television
lines, gas and oil pipelines, and other similar purposes, or zoning, building
codes, or other restrictions (including, without limitation, minor defects or
irregularities in title and similar encumbrances) as to the use of real
properties or Liens incidental, to the conduct of the business of such Person or
to the ownership of its properties which were not incurred in connection with
Indebtedness and which do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of such Person;

 

49



--------------------------------------------------------------------------------

(vi) Liens securing Indebtedness permitted to be incurred pursuant to clause
(a), (b) (in the case of any incurrence of Indebtedness under subclauses (y) and
(z) thereunder and so long as such Liens are subject to the First Lien
Intercreditor Agreement or the Junior Lien Intercreditor Agreement, as
applicable) (d), (l)(ii), (r), (w) (so long as such Liens are subject to the
First Lien Intercreditor Agreement or the Junior Lien Intercreditor Agreement,
as applicable), (x) (so long as such Liens are subject to the Junior Lien
Intercreditor Agreement) or (y) (so long as such Liens are subject to the First
Lien Intercreditor Agreement or the Junior Lien Intercreditor Agreement, as
applicable) of Section 10.1; provided that, (a) in the case of clause (d) of
Section 10.1, such Lien may not extend to any property or equipment (or assets
affixed or appurtenant thereto) other than the property or equipment being
financed or refinanced under such clause (d) of Section 10.1, replacements of
such property, equipment or assets, and additions and accessions and in the case
of multiple financings of equipment provided by any lender, other equipment
financed by such lender; (b) in the case of clause (r) of Section 10.1, such
Lien may not extend to any assets other than the assets owned by the Restricted
Subsidiaries incurring such Indebtedness; (c) in the case of Liens securing
Permitted Other Indebtedness Obligations that constitute First Lien Obligations
pursuant to this clause (vi), the applicable Permitted Other Indebtedness
Secured Parties (or a representative thereof on behalf of such holders) shall
enter into security documents with terms and conditions not materially more
restrictive to the Credit Parties, taken as a whole, than the terms and
conditions of the Security Documents and (1) in the case of the first such
issuance of Permitted Other Indebtedness constituting First Lien Obligations,
the Collateral Agent, the Administrative Agent and the representative for the
holders of such Permitted Other Indebtedness Obligations shall have entered into
the First Lien Intercreditor Agreement and (2) in the case of subsequent
issuances of Permitted Other Indebtedness constituting First Lien Obligations,
the representative for the holders of such Permitted Other Indebtedness
Obligations shall have become a party to the First Lien Intercreditor Agreement
in accordance with the terms thereof; and (d) in the case of Liens securing
Permitted Other Indebtedness Obligations that do not constitute First Lien
Obligations pursuant to this clause (vi), the applicable Permitted Other
Indebtedness Secured Parties (or a representative thereof on behalf of such
holders) shall enter into security documents with terms and conditions not
materially more restrictive to the Credit Parties, taken as a whole, than the
terms and conditions of the Security Documents and shall (x) in the case of the
first such issuance of Permitted Other Indebtedness that do not constitute First
Lien Obligations, the Collateral Agent, the Administrative Agent and the
representative of the holders of such Permitted Other Indebtedness Obligations
shall have entered into the Junior Lien Intercreditor Agreement and (y) in the
case of subsequent issuances of Permitted Other Indebtedness that do not
constitute First Lien Obligations, the representative for the holders of such
Permitted Other Indebtedness shall have become a party to the Junior Lien
Intercreditor Agreement in accordance with the terms thereof; without any
further consent of the Lenders, the Administrative Agent and the Collateral
Agent shall be authorized to execute and deliver on behalf of the Secured
Parties the First Lien Intercreditor Agreement and the Junior Lien Intercreditor
Agreement contemplated by this clause (vi);

(vii) subject to Section 9.14, other than with respect to Mortgaged Property,
Liens existing on the Closing Date; provided that any Lien securing Indebtedness
or other obligations in excess of (a) $5,000,000 individually or (b) $10,000,000
in the aggregate (when taken together with all other Liens securing obligations
outstanding in reliance on this clause (b) that are not listed on Schedule 10.2)
shall only be permitted if set forth on Schedule 10.2, and, in each case, any
modifications, replacements, renewals, or extensions thereof;

 

50



--------------------------------------------------------------------------------

(viii) Liens on property or shares of stock of a Person at the time such Person
becomes a Subsidiary; provided such Liens are not created or incurred in
connection with, or in contemplation of, such other Person becoming a
Subsidiary; provided, further, however, that such Liens may not extend to any
other property owned by the Borrower or any Restricted Subsidiary (other than,
with respect to such Person, any replacements of such property or assets and
additions and accessions thereto, after-acquired property subject to a Lien
securing Indebtedness and other obligations incurred prior to such time and
which Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property of
such Person, and the proceeds and the products thereof and customary security
deposits in respect thereof and in the case of multiple financings of equipment
provided by any lender, other equipment financed by such lender, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition);

(ix) Liens on property at the time the Borrower or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the Borrower or any Restricted Subsidiary or the
designation of an Unrestricted Subsidiary as a Restricted Subsidiary; provided
that such Liens are not created or incurred in connection with, or in
contemplation of, such acquisition, merger, consolidation, or designation;
provided, further, however, that such Liens may not extend to any other property
owned by the Borrower or any Restricted Subsidiary (other than, with respect to
such property, any replacements of such property or assets and additions and
accessions thereto, after-acquired property subject to a Lien securing
Indebtedness and other obligations incurred prior to such time and which
Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property, and
the proceeds and the products thereof and customary security deposits in respect
thereof and in the case of multiple financings of equipment provided by any
lender, other equipment financed by such lender, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition);

(x) Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the Borrower or another Restricted Subsidiary permitted to be incurred
in accordance with Section 10.1;

(xi) Liens securing Hedging Obligations and Cash Management Services so long as
the related Indebtedness is, and is permitted hereunder to be, secured by a Lien
on the same property securing such Hedging Obligations and Cash Management
Services;

(xii) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment, or storage of such inventory or other goods;

(xiii) leases, subleases, licenses, or sublicenses (including of Intellectual
Property) granted to others in the ordinary course of business which do not
materially interfere with the ordinary conduct of the business of the Borrower
or any Restricted Subsidiary and do not secure any Indebtedness;

 

51



--------------------------------------------------------------------------------

(xiv) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases or consignments entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business;

(xv) Liens in favor of Holdings, the Borrower, or any other Guarantor;

(xvi) Liens on equipment of the Borrower or any Restricted Subsidiary granted in
the ordinary course of business to the Borrower’s or such Restricted
Subsidiary’s client at which such equipment is located;

(xvii) Liens on accounts receivable and related assets incurred in connection
with a Receivables Facility;

(xviii) Liens to secure any refinancing, refunding, extension, renewal, or
replacement (or successive refinancing, refunding, extensions, renewals, or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (vi), (vii), (viii), (ix), (x), and (xv) of this
definition of Permitted Liens; provided that (a) such new Lien shall be limited
to all or part of the same property that secured the original Lien (plus
improvements on such property), and (b) the Indebtedness secured by such Lien at
such time is not increased to any amount greater than the sum of (1) the
outstanding principal amount or, if greater, committed amount of the
Indebtedness described under clauses (vi), (vii), (viii), (ix), (x), and (xv) at
the time the original Lien became a Permitted Lien under this Agreement, and
(2) an amount necessary to pay any fees and expenses, including premiums and
accrued and unpaid interest, related to such refinancing, refunding, extension,
renewal, or replacement;

(xix) deposits made or other security provided to secure liabilities to
insurance carriers under insurance or self-insurance arrangements in the
ordinary course of business;

(xx) other Liens securing obligations which do not exceed the greater of
(a) $60,000,000 and (b) 25.0% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) at the time of the incurrence of
such Lien;

(xxi) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 11.6 or Section 11.11;

(xxii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(xxiii) Liens (a) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code or any comparable or successor provision on items in the
course of collection, (b) attaching to commodity trading accounts or other
commodity brokerage accounts incurred in the ordinary course of business, and
(c) in favor of banking or other financial institutions or other electronic
payment service providers arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking or finance industry;

(xxiv) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.1; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;

 

52



--------------------------------------------------------------------------------

(xxv) Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(xxvi) Liens that are contractual rights of set-off (a) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (b) relating to pooled deposit or sweep accounts
of the Borrower or any of the Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and the Restricted Subsidiaries, or (c) relating to purchase orders
and other agreements entered into by the Borrower or any of the Restricted
Subsidiaries in the ordinary course of business;

(xxvii) Liens (a) solely on any cash earnest money deposits made by the Borrower
or any of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted under this Agreement or (b) consisting of an
agreement to dispose of any property pursuant to a disposition permitted
hereunder;

(xxviii) rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant, or permit held by the Borrower or any of the
Restricted Subsidiaries or by a statutory provision, to terminate any such
lease, license, franchise, grant, or permit, or to require annual or periodic
payments as a condition to the continuance thereof;

(xxix) restrictive covenants affecting the use to which real property may be
put; provided that the covenants are complied with;

(xxx) security given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business;

(xxxi) zoning by-laws and other land use restrictions, including, without
limitation, site plan agreements, development agreements, and contract zoning
agreements;

(xxxii) Liens arising out of conditional sale, title retention, consignment, or
similar arrangements for sale of goods entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business;

(xxxiii) Liens arising under the Security Documents;

(xxxiv) Liens on goods purchased in the ordinary course of business the purchase
price of which is financed by a documentary letter of credit issued for the
account of Holdings, the Borrower or any of their Subsidiaries;

(xxxv) (a) Liens on Equity Interests in joint ventures; provided that any such
Lien is in favor of a creditor of such joint venture and such creditor is not an
Affiliate of any partner to such joint venture and (b) purchase options, call,
and similar rights of, and restrictions for the benefit of, a third party with
respect to Equity Interests held by the Borrower or any Restricted Subsidiary in
joint ventures;

(xxxvi) Liens on cash and Cash Equivalents that are earmarked to be used to
satisfy or discharge Indebtedness; provided (a) such cash and/or Cash
Equivalents are deposited into an

 

53



--------------------------------------------------------------------------------

account from which payment is to be made, directly or indirectly, to the Person
or Persons holding the Indebtedness that is to be satisfied or discharged,
(b) such Liens extend solely to the account in which such cash and/or Cash
Equivalents are deposited and are solely in favor of the Person or Persons
holding the Indebtedness (or any agent or trustee for such Person or Persons)
that is to be satisfied or discharged, and (c) the satisfaction or discharge of
such Indebtedness is expressly permitted hereunder; and

(xxxvii) with respect to any Foreign Subsidiary, other Liens and privileges
arising mandatorily by any Requirement of Law.

For purposes of this definition, the term Indebtedness shall be deemed to
include interest on such Indebtedness.

“Permitted Other Indebtedness” shall mean subordinated or senior Indebtedness
(which Indebtedness may (i) be unsecured, (ii) have the same lien priority as
the First Lien Obligations (without regard to control of remedies), or (iii) be
secured by a Lien ranking junior to the Lien securing the First Lien
Obligations), in each case issued or incurred by the Borrower or other
Guarantor, (a) the terms of which do not provide for any scheduled repayment,
mandatory repayment, or redemption or sinking fund obligations prior to, at the
time of incurrence, the Latest Term Loan Maturity Date (other than, in each
case, customary offers or obligations to repurchase upon a change of control,
asset sale, or casualty or condemnation event, AHYDO payments and customary
acceleration rights after an event of default), (b) the covenants, taken as a
whole, are not more restrictive to the Borrower and the other Restricted
Subsidiaries than those herein (taken as a whole) (except for covenants
applicable only to periods after the Latest Term Loan Maturity Date at the time
of such refinancing) (it being understood that, (1) to the extent that any
financial maintenance covenant is added for the benefit of any such
Indebtedness, no consent shall be required by the Administrative Agent or any of
the Lenders if such financial maintenance covenant is also added for the benefit
of any corresponding Loans remaining outstanding after the issuance or
incurrence of such Indebtedness or (2) no consent shall be required by the
Administrative Agent or any of the Lenders if any covenants are only applicable
after the Latest Term Loan Maturity Date at the time of such refinancing);
provided that a certificate of an Authorized Officer of the Borrower delivered
to the Administrative Agent at least five Business Days (or such shorter period
as the Administrative Agent may reasonably agree) prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within two
Business Days after receipt of such certificate that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees), (c) of which no Subsidiary of Holdings (other than the Borrower or a
Guarantor) is an obligor, and (d) that, if secured, are not secured by a Lien on
any assets other than the Collateral.

“Permitted Other Indebtedness Documents” shall mean any document or instrument
(including any guarantee, security agreement, or mortgage and which may include
any or all of the Credit Documents) issued or executed and delivered with
respect to any Permitted Other Indebtedness by any Credit Party.

“Permitted Other Indebtedness Obligations” shall mean, if any Permitted Other
Indebtedness is issued or incurred, all advances to, and debts, liabilities,
obligations, covenants, and duties of, any Credit Party arising under any
Permitted Other Indebtedness Document, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or

 

54



--------------------------------------------------------------------------------

hereafter arising, and including interest and fees that accrue after the
commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. Without limiting the generality of the
foregoing, the Permitted Other Indebtedness Obligations of the applicable Credit
Parties under the Permitted Other Indebtedness Documents (and any of their
Restricted Subsidiaries to the extent they have obligations under the Permitted
Other Indebtedness Documents) include the obligation (including guarantee
obligations) to pay principal, interest, charges, expenses, fees, attorney
costs, indemnities, and other amounts payable by any such Credit Party under any
Permitted Other Indebtedness Document.

“Permitted Other Indebtedness Secured Parties” shall mean the holders from time
to time of secured Permitted Other Indebtedness Obligations (and any
representative on their behalf).

“Permitted Other Provision” shall have the meaning provided in
Section 2.14(g)(i).

“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by the
Borrower or any of the Restricted Subsidiaries after the Closing Date; provided
that any such Sale Leaseback not between the Borrower and a Restricted
Subsidiary is consummated for fair value as determined at the time of
consummation in good faith by (i) the Borrower or such Restricted Subsidiary or
(ii) in the case of any Sale Leaseback (or series of related Sales Leasebacks)
the aggregate proceeds of which exceed the greater of (a) $30,000,000 and
(b) 15% of Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) at the time of the incurrence of such Sale
Leaseback, the board of directors (or analogous governing body) of the Borrower
or such Restricted Subsidiary (which such determination may take into account
any retained interest or other Investment of the Borrower or such Restricted
Subsidiary in connection with, and any other material economic terms of, such
Sale Leaseback).

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust, or other enterprise
or any Governmental Authority.

“Plan” shall mean, other than any Multiemployer Plan, any employee benefit plan
(as defined in Section 3(3) of ERISA), including any employee welfare benefit
plan (as defined in Section 3(1) of ERISA), any employee pension benefit plan
(as defined in Section 3(2) of ERISA), and any plan which is both an employee
welfare benefit plan and an employee pension benefit plan, and in respect of
which any Credit Party or any ERISA Affiliate is (or, if such Plan were
terminated, would under Section 4062 or Section 4069 of ERISA be reasonably
likely to be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning provided in Section 13.17(a).

“Pledge Agreement” shall mean the Pledge Agreement, entered into by the Credit
Parties party thereto and the Collateral Agent for the benefit of the Secured
Parties, substantially in the form of Exhibit C.

“Post-Acquisition Period” shall mean, with respect to any Permitted Acquisition,
the period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the eighth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.

 

55



--------------------------------------------------------------------------------

“Prepayment Event” shall mean any Asset Sale Prepayment Event, Debt Incurrence
Prepayment Event, Casualty Event, or any Permitted Sale Leaseback.

“primary obligor” shall have the meaning provided such term in the definition of
Contingent Obligations.

“Prime Rate” shall mean the “prime rate” referred to in the definition of ABR.

“Pro Forma Adjustment” shall mean, for any Test Period that includes all or any
part of a fiscal quarter included in any Post-Acquisition Period, with respect
to the Acquired EBITDA of the applicable Acquired Entity or Business or
Converted Restricted Subsidiary or the Consolidated EBITDA of the Borrower, the
pro forma increase or decrease in such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, projected by the Borrower in good faith as a result
of (i) actions taken during such Post-Acquisition Period for the purposes of
realizing reasonably identifiable and factually supportable cost savings or
(ii) any additional costs incurred during such Post-Acquisition Period, in each
case in connection with the combination of the operations of such Acquired
Entity or Business or Converted Restricted Subsidiary with the operations of the
Borrower and the Restricted Subsidiaries; provided that (a) at the election of
the Borrower, such Pro Forma Adjustment shall not be required to be determined
for any Acquired Entity or Business or Converted Restricted Subsidiary to the
extent the aggregate consideration paid in connection with such acquisition was
less than $10,000,000 and (b) so long as such actions are taken during such
Post-Acquisition Period or such costs are incurred during such Post-Acquisition
Period, as applicable, it may be assumed, for purposes of projecting such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, that the applicable amount of such cost savings will be
realizable during the entirety of such Test Period, or the applicable amount of
such additional costs, as applicable, will be incurred during the entirety of
such Test Period; provided, further, that any such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, shall be without duplication for cost savings or additional costs already
included in such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, for such Test Period.

“Pro Forma Basis,” “Pro Forma Compliance,” and “Pro Forma Effect” shall mean,
with respect to compliance with any test, financial ratio, or covenant
hereunder, that (i) to the extent applicable, the Pro Forma Adjustment shall
have been made and (ii) all Specified Transactions and the following
transactions in connection therewith shall be deemed to have occurred as of the
first day of the applicable period of measurement in such test or covenant:
(a) income statement items (whether positive or negative) attributable to the
property or Person subject to such Specified Transaction, (1) in the case of a
sale, transfer, or other disposition of all or substantially all Capital Stock
in any Subsidiary of the Borrower or any division, product line, or facility
used for operations of the Borrower or any of its Subsidiaries, shall be
excluded, and (2) in the case of a Permitted Acquisition or Investment described
in the definition of Specified Transaction, shall be included, (b) any
retirement of Indebtedness, and (c) any incurrence or assumption of Indebtedness
by the Borrower or any of the Restricted Subsidiaries in connection therewith
(it being agreed that if such Indebtedness has a floating or formula rate, such
Indebtedness shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate that is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination); provided that, without limiting the application of the Pro Forma
Adjustment pursuant to clause (a) above, the foregoing pro forma adjustments may
be applied to any such test or covenant solely to the extent that such
adjustments are consistent with the definition of Consolidated EBITDA and give
effect to operating expense reductions that are (x)(1) directly attributable to
such transaction, (2) expected to have a continuing impact on the Borrower or
any of the Restricted Subsidiaries, and (3) factually supportable or
(y) otherwise consistent with the definition of Pro Forma Adjustment.

 

56



--------------------------------------------------------------------------------

“Pro Forma Entity” shall have the meaning provided in the definition of the term
Acquired EBITDA.

“Prohibited Transaction” shall have the meaning assigned to such term in
Section 406 of ERISA and Section 4975(c) of the Code.

“Public Company Costs” shall mean costs relating to compliance with the
provisions of the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended, as applicable to companies with equity or debt
securities held by the public, the rules of national securities exchange
companies with listed equity or debt securities, directors’ or managers’
compensation, fees and expense reimbursement, costs relating to investor
relations, shareholder meetings and reports to shareholders or debtholders,
directors’ and officers’ insurance and other executive costs, legal and other
professional fees, and listing fees.

“Qualified Proceeds” shall mean assets that are used or useful in, or Capital
Stock of any Person engaged in, a Similar Business.

“Qualified Stock” of any Person shall mean Capital Stock of such Person other
than Disqualified Stock of such Person.

“Qualifying IPO” shall mean the issuance by the Borrower or any Parent Entity of
its common Equity Interests in an underwritten primary public offering (other
than a public offering pursuant to a registration statement on Form S-8)
pursuant to an effective registration statement filed with the SEC in accordance
with the Securities Act (whether alone or in connection with a secondary public
offering) or in a firm commitment underwritten offering (or series of related
offerings of securities to the public pursuant to a final prospectus) made
pursuant to the Securities Act.

“Real Estate” shall have the meaning provided in Section 9.1(f).

“Receivables Facility” shall mean any of one or more receivables financing
facilities (and any guarantee of such financing facility by one or more
Receivables Subsidiaries), as amended, supplemented, modified, extended,
renewed, restated, or refunded from time to time, the obligations of which are
non-recourse (except for customary representations, warranties, covenants, and
indemnities made in connection with such facilities) to the Borrower and the
Restricted Subsidiaries (other than a Receivables Subsidiary) pursuant to which
the Borrower or any Restricted Subsidiary sells, directly or indirectly, grants
a security interest in or otherwise transfers its accounts receivable to either
(i) a Person that is not a Restricted Subsidiary or (ii) a Receivables
Subsidiary that in turn funds such purchase by purporting to sell its accounts
receivable to a Person that is not a Restricted Subsidiary or by borrowing from
such a Person or from another Receivables Subsidiary that in turn funds itself
by borrowing from such a Person.

“Receivables Fee” shall mean distributions or payments made directly or by means
of discounts with respect to any accounts receivable or participation interest
issued or sold in connection with, and other fees paid to a Person that is not a
Restricted Subsidiary in connection with, any Receivables Facility.

“Receivables Subsidiary” shall mean any Subsidiary formed for the purpose of
facilitating or entering into one or more Receivables Facilities, and in each
case engages only in activities reasonably

 

57



--------------------------------------------------------------------------------

related or incidental thereto or another Person formed for the purposes of
engaging in a Receivables Facility in which the Borrower or any Subsidiary makes
an Investment and to which the Borrower or any Subsidiary transfers accounts
receivables and related assets.

“Refinanced Term Loans” shall have the meaning provided in Section 13.1.

“Refinancing Indebtedness” shall have the meaning provided in Section 10.1(m).

“Refinancing Permitted Other Indebtedness” shall have the meaning provided in
Section 10.1(x).

“Refinancing Transactions” shall mean (a) the payment in full of all amounts due
or outstanding under the Existing Credit Facilities (other than any Existing
Letters of Credit that are deemed to be issued under this Agreement in
accordance with the terms hereof), the termination of all commitments thereunder
and the release and discharge of all guarantees thereof and security therefor.

“Refunding Capital Stock” shall have the meaning provided in Section 10.5(b)(2).

“Register” shall have the meaning provided in Section 13.6(b)(iv).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Reimbursement Date” shall have the meaning provided in Section 3.4(a).

“Reimbursement Obligations” shall mean the Borrower’s obligations to reimburse
Unpaid Drawings pursuant to Section 3.4(a).

“Reinvestment Period” shall mean 450 days following the date of receipt of Net
Cash Proceeds of an Asset Sale Prepayment Event, Casualty Event, or Permitted
Sale Leaseback.

“Rejection Notice” shall have the meaning provided in Section 5.2(f).

“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business; provided that any assets
received by the Borrower or the Restricted Subsidiaries in exchange for assets
transferred by the Borrower or a Restricted Subsidiary shall not be deemed to be
Related Business Assets if they consist of securities of a Person, unless upon
receipt of the securities of such Person, such Person would become a Restricted
Subsidiary.

“Related Fund” shall mean, with respect to any Lender that is a Fund, any other
Fund that is advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of such entity that administers, advises
or manages such Lender.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees,
and advisors of such Person and any Person that possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of such Person, whether through the ability to exercise voting power,
by contract or otherwise.

 

58



--------------------------------------------------------------------------------

“Release” shall mean any release, spill, emission, discharge, disposal,
escaping, leaking, pumping, pouring, dumping, emptying, injection, or leaching
into the environment.

“Removal Effective Date” shall have the meaning provided in Section 12.9(b).

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

“Repayment Amount” shall mean the Initial Term Loan Repayment Amount, a New Term
Loan Repayment Amount with respect to any Series, or an Extended Term Loan
Repayment Amount with respect to any Extension Series, as applicable.

“Replacement Term Loan Commitment” means the commitments of the Lenders to make
Replacement Term Loans.

“Replacement Term Loans” shall have the meaning provided in Section 13.1.

“Reportable Event” shall mean any “reportable event”, as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Pension Plan (other than a Pension Plan maintained by an ERISA Affiliate that is
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of
Section 414 of the Code), other than those events as to which notice is waived
pursuant to DOL Reg. § 4043.

“Repricing Transaction” shall mean (i) the incurrence by the Borrower of any
Indebtedness in the form of a similar term loan that is broadly marketed or
syndicated to banks and other institutional investors (a) having an Effective
Yield for the respective Type of such Indebtedness that is less than the
Effective Yield for the Initial Term Loans of the respective equivalent Type,
but excluding Indebtedness incurred in connection with a Qualifying IPO, Change
of Control or Transformative Acquisition, and (b) the proceeds of which are used
to prepay (or, in the case of a conversion, deemed to prepay or replace), in
whole or in part, outstanding principal of Initial Term Loans or (ii) any
effective reduction in the Effective Yield for the Initial Term Loans (e.g., by
way of amendment, waiver or otherwise), except for a reduction in connection
with a Qualifying IPO, Change of Control or Transformative Acquisition. Any
determination by the Administrative Agent with respect to whether a Repricing
Transaction shall have occurred shall be conclusive and binding on all Lenders
holding the Initial Term Loans.

“Required Initial Term Loan Lenders” shall mean, at any date, Non-Defaulting
Lenders having or holding a majority of the sum of (i) the Adjusted Total
Initial Term Loan Commitment at such date and (ii) the aggregate outstanding
principal amount of the Initial Term Loans (excluding Initial Term Loans held by
Defaulting Lenders) at such date.

“Required Lenders” shall mean, at any date, (i) Non-Defaulting Lenders having or
holding a majority of the sum of (a) the Adjusted Total Revolving Credit
Commitment at such date, (b) the Adjusted Total Term Loan Commitment at such
date, and (c) the outstanding principal amount of the Term Loans (excluding Term
Loans held by Defaulting Lenders) at such date or (ii) if the Total Revolving
Credit Commitment and the Total Term Loan Commitment have been terminated or for
the purposes of acceleration pursuant to Section 11, Non-Defaulting Lenders
having or holding a majority of the outstanding principal amount of the Loans
and Letter of Credit Exposure (excluding the Loans and Letter of Credit Exposure
of Defaulting Lenders) in the aggregate at such date.

 

59



--------------------------------------------------------------------------------

“Required Revolving Credit Lenders” shall mean, at any date, Non-Defaulting
Lenders holding a majority of the Adjusted Total Revolving Credit Commitment at
such date (or, if the Total Revolving Credit Commitment has been terminated at
such time, a majority of the Revolving Credit Exposure (excluding Revolving
Credit Exposure of Defaulting Lenders) at such time).

“Required Term Loan Lenders” shall mean, at any date, Non-Defaulting Lenders
having or holding a majority of the sum of (i) the Adjusted Total Term Loan
Commitment at such date and (ii) the aggregate outstanding principal amount of
the Term Loans (excluding Term Loans held by Defaulting Lenders) at such date.

“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule, or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

“Resignation Effective Date” shall have the meaning provided in Section 12.9(a).

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

“Restricted Payment” shall have the meaning provided in Section 10.5(a).

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Retained Declined Proceeds” shall have the meaning provided in Section 5.2(f).

“Retired Capital Stock” shall have the meaning provided in Section 10.5(b)(2).

“Revolving Credit Commitment” shall mean, as to each Revolving Credit Lender,
its obligation to make Revolving Credit Loans to the Borrower pursuant to
Section 2.1(b), in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth, and opposite such Lender’s name on Schedule
1.1(b) under the caption Revolving Credit Commitment or in the Assignment and
Acceptance pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement (including Section 2.14). The aggregate Revolving Credit Commitments
of all Revolving Credit Lenders shall be $105,000,000 on the Closing Date (the
“Initial Revolving Credit Commitments”), as such amount may be adjusted from
time to time in accordance with the terms of this Agreement.

“Revolving Credit Commitment Percentage” shall mean at any time, for each
Lender, the percentage obtained by dividing (i) such Lender’s Revolving Credit
Commitment at such time by (ii) the amount of the Total Revolving Credit
Commitment at such time; provided that at any time when the Total Revolving
Credit Commitment shall have been terminated, each Lender’s Revolving Credit
Commitment Percentage shall be the percentage obtained by dividing (a) such
Lender’s Revolving Credit Exposure at such time by (b) the Revolving Credit
Exposure of all Lenders at such time.

 

60



--------------------------------------------------------------------------------

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (i) the aggregate principal amount of Revolving Credit Loans of such
Lender then outstanding and (ii) such Lender’s Letter of Credit Exposure at such
time.

“Revolving Credit Facility” shall mean, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” shall mean, at any time, any Lender that has a
Revolving Credit Commitment or Extended Revolving Credit Commitment at such
time.

“Revolving Credit Loan” shall have the meaning provided in Section 2.1(b).

“Revolving Credit Maturity Date” shall mean September 23, 2019, or, if such date
is not a Business Day, the immediately preceding Business Day; provided that if
on July 2, 2017 the aggregate outstanding principal amount of Senior Unsecured
Notes that remain outstanding is greater than $250,000,000, the Revolving Credit
Maturity Date shall mean July 2, 2017.

“Revolving Credit Termination Date” shall mean the date on which the Revolving
Credit Commitments shall have terminated, no Revolving Credit Loans shall be
outstanding and the Letters of Credit Outstanding shall have been reduced to
zero or Cash Collateralized.

“Revolving Loan” shall mean, collectively or individually as the context may
require, any (i) Revolving Credit Loan, (ii) Extended Revolving Credit Loan,
(iii) Incremental Revolving Credit Loan, and (iv) Additional Revolving Credit
Loan, in each case made pursuant to and in accordance with the terms and
conditions of this Agreement.

“S&P” shall mean Standard & Poor’s Financial Services LLC, a subsidiary of
McGraw-Hill Financial, Inc. or any successor to its rating agency business.

“Sale Leaseback” shall mean any arrangement with any Person providing for the
leasing by the Borrower or any Restricted Subsidiary of any real or tangible
personal property, which property has been or is to be sold or transferred by
the Borrower or such Restricted Subsidiary to such Person in contemplation of
such leasing.

“Scotiabank Intercreditor Agreement” shall mean the Intercreditor Agreement
entered into by the Administrative Agent for the ratable benefit of the Lenders
and The Bank of Nova Scotia, substantially in form of Exhibit N, as the same may
be amended, supplemented or otherwise modified from time to time.

“Seasonal Revolving Indebtedness” shall mean the lesser of (a) $65,000,000 and
(b) the amount of Revolving Credit Loans outstanding on the last day of the
third fiscal quarter in each fiscal year of the Borrower.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Section 2.14 Additional Amendment” shall have the meaning provided in
Section 2.14(g)(iv).

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(d).

 

61



--------------------------------------------------------------------------------

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between the Borrower or any of the Restricted
Subsidiaries and any Cash Management Bank, which is specified in writing by the
Borrower to the Administrative Agent as constituting a Secured Cash Management
Agreement hereunder.

“Secured Cash Management Obligations” shall mean Obligations under Secured Cash
Management Agreements.

“Secured Hedge Agreement” shall mean any Hedge Agreement that is entered into by
and between the Borrower or any Restricted Subsidiary and any Hedge Bank, which
is specified in writing by the Borrower to the Administrative Agent as
constituting a “Secured Hedge Agreement” hereunder. For purposes of the
preceding sentence, a Hedge Bank and the Borrower may deliver one notice
designating all Hedge Agreements entered into pursuant to a specified Master
Agreement as “Secured Hedge Agreements”.

“Secured Hedge Obligations” shall mean Obligations under Secured Hedge
Agreements.

“Secured Parties” shall mean the Administrative Agent, the Collateral Agent,
each Letter of Credit Issuer, and each Lender, in each case with respect to the
Credit Facilities, each Hedge Bank that is party to any Secured Hedge Agreement
with the Borrower or any Restricted Subsidiary, each Cash Management Bank that
is party to a Secured Cash Management Agreement with the Borrower or any
Restricted Subsidiary and each sub-agent pursuant to Section 12 appointed by the
Administrative Agent with respect to matters relating to the Credit Facilities
or the Collateral Agent with respect to matters relating to any Security
Document.

“Security Agreement” shall mean the Security Agreement entered into by the
Borrower, the other grantors party thereto, and the Collateral Agent for the
benefit of the Secured Parties, substantially in the form of Exhibit D.

“Security Documents” shall mean, collectively, the Pledge Agreement, the
Security Agreement, the Mortgages, if executed, the First Lien Intercreditor
Agreement, if executed, the Junior Lien Intercreditor Agreement, if executed,
and each other security agreement or other instrument or document executed and
delivered pursuant to Sections 9.11, 9.12, or 9.14 or pursuant to any other such
Security Documents to secure the Obligations.

“Senior Second Lien Notes” shall mean any Senior Second Lien Notes (including,
if applicable, any exchange notes) issued in connection with the Senior
Unsecured Notes Exchange or issued in a public or private offering for cash in
an aggregate principal amount, together with the aggregate principal amount of
Senior Third Lien Notes, not to exceed the aggregate principal amount of the
Senior Unsecured Notes outstanding prior to the consummation of the Senior
Unsecured Notes Exchange.

“Senior Secured Notes” shall mean any Senior Second Lien Notes and any Senior
Third Lien Notes.

“Senior Secured Notes Documents” shall mean any Senior Secured Notes Indenture
and all other instruments, agreements and other documents evidencing or
governing any Senior Secured Notes or providing for any Guarantee or other right
in respect thereof.

“Senior Secured Notes Indenture” shall mean any indenture with respect to any
Senior Secured Notes as the same may be amended, supplemented or otherwise
modified from time to time.

 

62



--------------------------------------------------------------------------------

“Senior Third Lien Notes” shall mean any Senior Third Lien Notes (including, if
applicable, any exchange notes) issued in connection with the Senior Unsecured
Notes Exchange or issued in a public or private offering for cash in an
aggregate principal amount, together with the aggregate principal amount of
Senior Second Lien Notes, not to exceed the aggregate principal amount of the
Senior Unsecured Notes outstanding prior to the consummation of the Senior
Unsecured Notes Exchange.

“Senior Unsecured Notes” shall have the meaning provided in the preamble of this
Agreement.

“Senior Unsecured Notes Documents” shall mean the Senior Unsecured Notes
Indenture and all other instruments, agreements and other documents evidencing
or governing the Senior Unsecured Notes or providing for any Guarantee or other
right in respect thereof.

“Senior Unsecured Notes Exchange” shall have the meaning provided the preamble
to this Agreement.

“Senior Unsecured Notes Indenture” shall mean the Indenture dated as of
September 17, 2010, among the Borrower, the guarantors party thereto and U.S.
Bank National Association, as trustee, pursuant to which the Senior Unsecured
Notes were issued, as the same may be amended, supplemented or otherwise
modified from time to time.

“Series” shall have the meaning provided in Section 2.14(a).

“Significant Subsidiary” shall mean, at any date of determination, (a) any
Restricted Subsidiary whose gross revenues (when combined with the gross
revenues of such Restricted Subsidiary’s Subsidiaries after eliminating
intercompany obligations) for the Test Period most recently ended on or prior to
such date were equal to or greater than 10% of the consolidated gross revenues
of the Borrower and the Restricted Subsidiaries for such period, determined in
accordance with GAAP or (b) each other Restricted Subsidiary that, when such
Restricted Subsidiary’s total gross revenues (when combined with the total gross
revenues of such Restricted Subsidiary’s Subsidiaries after eliminating
intercompany obligations) are aggregated with each other Restricted Subsidiary
(when combined with the total gross revenues of such Restricted Subsidiary’s
Subsidiaries after eliminating intercompany obligations) that is the subject of
an Event of Default described in Section 11.5 would constitute a “Significant
Subsidiary” under clause (a) above.

“Similar Business” shall mean any business conducted or proposed to be conducted
by the Borrower and the Restricted Subsidiaries on the Closing Date or any
business that is similar, reasonably related, synergistic, incidental, or
ancillary thereto.

“Sold Entity or Business” shall have the meaning provided in the definition of
the term Consolidated EBITDA.

“Solvent” shall mean, after giving effect to the consummation of the
Transactions, (i) the sum of the liabilities (including contingent liabilities)
of the Borrower and its Restricted Subsidiaries, on a consolidated basis, does
not exceed the present fair saleable value of the present assets of the Borrower
and its Restricted Subsidiaries, on a consolidated basis; (ii) the fair value of
the property of the Borrower and its Restricted Subsidiaries, on a consolidated
basis, is greater than the total amount of liabilities (including contingent
liabilities) of the Borrower and its Restricted Subsidiaries, on a consolidated
basis; (iii) the capital of the Borrower and its Restricted Subsidiaries, on a
consolidated basis, is not unreasonably small in relation to their business as
contemplated on the date hereof; and (iv) the Borrower and its Restricted
Subsidiaries, on a consolidated basis, have not incurred and do not intend to
incur, or believe that they will incur, debts including current obligations
beyond their ability to pay such debts as they become due (whether at maturity
or otherwise).

 

63



--------------------------------------------------------------------------------

“Specified Asset Sale” shall mean the sale or transfer of all or substantially
all of the property, business of, or controlling interest in the Voting Stock
of, any Subsidiary, business segment or unit within a business segment not
included in the Jostens Business.

“Specified Asset Sale Proceeds” shall mean 50% of the Net Cash Proceeds (without
regard to subclause (h) of the definition thereof) of any Specified Asset Sale,
provided that (i) no such Net Cash Proceeds shall be used for the payment of a
dividend and shall otherwise be used in compliance with the Senior Unsecured
Notes Indenture, any Senior Secured Notes Indenture and any other applicable
Permitted Other Indebtedness Documents as in effect on the date of any such
Specified Asset Sale and (ii) the Consolidated First Lien Secured Debt to
Consolidated EBITDA Ratio, calculated on a Pro Form Basis after giving effect to
such Specified Asset Sale and the use of proceeds in connection therewith, as of
the last day of the most recent Test Period for which Section 9.1 Financials
have been delivered does not exceed 3.25:1.00.

“Specified Existing Revolving Credit Commitment” shall have the meaning provided
in Section 2.14(g)(ii).

“Specified Transaction” shall mean, with respect to any period, any Investment
(including a Permitted Acquisition), any asset sale, incurrence or repayment of
Indebtedness, Restricted Payment, Subsidiary designation, New Term Loan,
Incremental Revolving Credit Commitment, or other event that in each case by the
terms of this Agreement requires Pro Forma Compliance with a test or covenant
hereunder or requires such test or covenant to be calculated on a Pro Forma
Basis.

“Sponsor” shall mean any of each of DLJMB and KKR and their respective
Affiliates but excluding portfolio companies of any of the foregoing.

“Sponsor Management Agreement” shall mean the management agreement between
certain of the management companies associated with the Sponsors and the
Borrower dated as of October 4, 2004, as amended, amended and restated or
otherwise modified from time to time.

“Spot Rate” for any currency shall mean the rate determined by the
Administrative Agent to be the rate quoted by the Administrative Agent as the
spot rate for the purchase by the Administrative Agent of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if it does not have as of the date of determination a
spot buying rate for any such currency.

“SPV” shall have the meaning provided in Section 13.6(g).

“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met; provided, however, that with
respect to any Letter of Credit that by its terms or the terms of any Issuer
Document provides for one or more automatic increases in the stated amount
thereof, the Stated Amount shall be deemed to be the maximum stated amount of
such Letter of Credit after giving effect to all such increases, whether or not
such maximum stated amount is in effect at such time.

 

64



--------------------------------------------------------------------------------

“Status” shall mean the existence of Level I Status or Level II Status, as the
case may be, on such date. Changes in Status resulting from changes in the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio shall become
effective as of the first day following each date that (i) Section 9.1
Financials for the first full fiscal quarter ended after the Closing Date are
delivered to the Administrative Agent under Section 9.1 and (ii) an officer’s
certificate is delivered by Holdings or the Borrower to the Administrative Agent
setting forth, with respect to such Section 9.1 Financials, the then-applicable
Status, and shall remain in effect until the next change to be effected pursuant
to this definition; provided that each determination of the Consolidated First
Lien Secured Debt to Consolidated EBITDA Ratio pursuant to this definition shall
be made as of the end of the Test Period ending at the end of the fiscal period
covered by the relevant Section 9.1 Financials.

“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Capital Stock and all warrants, options, or other rights to purchase or
subscribe for any Capital Stock, whether or not presently convertible,
exchangeable, or exercisable.

“Subordinated Indebtedness” shall mean Indebtedness of Holdings, the Borrower,
or any other Guarantor that is by its terms subordinated in right of payment to
the obligations of Holdings, the Borrower, or such Guarantor, as applicable,
under this Agreement or the Guarantee, as applicable.

“Subsidiary” of any Person shall mean and include (i) any corporation more than
50% of whose Capital Stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Capital Stock of any class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time owned by such Person directly
or indirectly through Subsidiaries, or (ii) any limited liability company,
partnership, association, joint venture, or other entity of which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time. Unless otherwise expressly provided, all references herein to a
Subsidiary shall mean a Subsidiary of the Borrower.

“Successor Borrower” shall have the meaning provided in Section 10.3(a).

“Swap Obligation” shall mean, with respect to any Credit Party, any obligation
to pay or perform under any agreement, contract, or transaction that constitutes
a “swap” within the meaning of section 1(a)(47) of the Commodity Exchange Act.

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings (including backup withholding), fees, or
other similar charges imposed by any Governmental Authority and any interest,
fines, penalties, or additions to tax with respect to the foregoing.

“Term Loan Commitment” shall mean, with respect to each Lender, such Lender’s
Initial Term Loan Commitment, and, if applicable, New Term Loan Commitment with
respect to any Series and Replacement Term Loan Commitment with respect to any
Series.

“Term Loan Extension Request” shall have the meaning provided in Section 2.14
(g)(i).

“Term Loan Lender” shall mean, at any time, any Lender that has a Term Loan
Commitment or an outstanding Term Loan.

 

65



--------------------------------------------------------------------------------

“Term Loans” shall mean the Initial Term Loans, any New Term Loans, any
Replacement Term Loans, and any Extended Term Loans, collectively.

“Terminated Contracts” shall mean binding contracts with customers that have
terminated (whether on or before their stated expiration).

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended and for which
Section 9.1 Financials shall have been delivered (or were required to be
delivered) to the Administrative Agent (or, before the first delivery of
Section 9.1 Financials, the most recent period of four fiscal quarters at the
end of which financial statements are available).

“Title Policy” shall have the meaning provided in Section 9.14(d)(ii).

“Total Credit Exposure” shall mean, at any date, the sum, without duplication,
of (i) the Total Revolving Credit Commitment at such date (or, if the Total
Revolving Credit Commitment shall have terminated on such date, the aggregate
Revolving Credit Exposure of all Lenders at such date), (ii) the Total Term Loan
Commitment at such date, and (iii) without duplication of clause (ii), the
aggregate outstanding principal amount of all Term Loans at such date.

“Total Initial Term Loan Commitment” shall mean the sum of the Initial Term Loan
Commitments of all Lenders.

“Total Revolving Credit Commitment” shall mean the sum of the Revolving Credit
Commitments of all the Lenders.

“Total Term Loan Commitment” shall mean the sum of the Initial Term Loan
Commitments, and the New Term Loan Commitments, if applicable, of all the
Lenders.

“Transaction Expenses” shall mean any fees, costs, or expenses incurred or paid
by Holdings, the Borrower, or any of their respective Affiliates in connection
with the Transactions, this Agreement, the other Credit Documents and the
transactions contemplated hereby and thereby.

“Transactions” shall have the meaning provided in the preamble to this
Agreement.

“Transferee” shall have the meaning provided in Section 13.6(e).

“Transformative Acquisition” shall mean any acquisition by Holdings, the
Borrower or any other Restricted Subsidiary that (i) is not permitted by the
terms of the Credit Documents immediately prior to the consummation of such
acquisition or (ii) if permitted by the terms of the Credit Documents
immediately prior to the consummation of such acquisition, would not provide
Holdings, the Borrower and the other Restricted Subsidiaries with adequate
flexibility under the Credit Documents for the continuation and/or expansion of
their combined operations following such consummation, as determined by the
Borrower acting in good faith.

“Trigger Date” shall mean the day following the date on which Section 9.1
Financials are delivered to the Administrative Agent for the fiscal quarter
ending on September 27, 2014.

“Type” shall mean (i) as to any Term Loan, its nature as an ABR Loan or a LIBOR
Loan and (ii) as to any Revolving Loan, its nature as an ABR Loan or a LIBOR
Loan.

 

66



--------------------------------------------------------------------------------

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York or any other applicable jurisdiction.

“UCP” shall mean, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance and subject to which such Letter of Credit was issued).

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

“Unrestricted Subsidiary” shall mean (i) any Subsidiary of the Borrower which at
the time of determination is an Unrestricted Subsidiary (as designated by the
board of directors of the Borrower, as provided below) and (ii) any Subsidiary
of an Unrestricted Subsidiary.

The board of directors of the Borrower may designate any Subsidiary of the
Borrower (including any existing Subsidiary and any newly acquired or newly
formed Subsidiary) other than a Subsidiary of Holdings that is a direct or
indirect parent of the Borrower to be an Unrestricted Subsidiary unless such
Subsidiary or any of its Subsidiaries owns any Equity Interests or Indebtedness
of, or owns or holds any Lien on, any property of, the Borrower or any
Subsidiary of the Borrower (other than any Subsidiary of the Subsidiary to be so
designated or an Unrestricted Subsidiary); provided that:

(a) such designation complies with Section 10.5; and

(b) each of (1) the Subsidiary to be so designated and (2) its Subsidiaries has
not at the time of designation, and does not thereafter, create, incur, issue,
assume, guarantee, or otherwise become directly or indirectly liable with
respect to any Indebtedness pursuant to which the lender has recourse to any of
the assets of the Borrower or any Restricted Subsidiary.

The board of directors of the Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided that, immediately after giving effect to
such designation no Event of Default shall have occurred and be continuing and
either: (i) the Borrower could incur at least $1.00 of additional Indebtedness
pursuant to the Consolidated Total Debt to Consolidated EBITDA Ratio test set
forth in the first paragraph of Section 10.1 or (ii) the Consolidated First Lien
Secured Debt to Consolidated EBITDA Ratio for the Borrower and the Restricted
Subsidiaries would be less than or equal to such ratio for the Borrower and the
Restricted Subsidiaries immediately prior to such designation, in each case on a
Pro Forma Basis taking into account such designation.

Any such designation by the board of directors of the Borrower shall be notified
by the Borrower to the Administrative Agent by promptly delivering to the
Administrative Agent a copy of the Board Resolution giving effect to such
designation and a certificate of an Authorized Officer of the Borrower
certifying that such designation complied with the foregoing provisions.

“U.S.” and “United States” shall mean the United States of America.

“U.S. Lender” shall have the meaning provided in Section 5.4(e)(ii)(A).

“Visant Model” shall mean the Borrower’s financial model dated July 28, 2014
used in connection with the syndication of the Facilities.

 

67



--------------------------------------------------------------------------------

“Voting Stock” shall mean, with respect to any Person as of any date, the
Capital Stock of such Person that is at the time entitled to vote in the
election of the board of directors of such Person.

“Wholly-Owned Restricted Subsidiary” of any Person shall mean a Restricted
Subsidiary of such Person, 100% of the outstanding Capital Stock or other
ownership interests of which (other than directors’ qualifying shares) shall at
the time be owned by such Person or by one or more Wholly-Owned Subsidiaries of
such Person.

“Wholly-Owned Subsidiary” of any Person shall mean a Subsidiary of such Person,
100% of the outstanding Capital Stock or other ownership interests of which
(other than directors’ qualifying shares) shall at the time be owned by such
Person or by one or more Wholly-Owned Subsidiaries of such Person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.

“Withholding Agent” shall mean any Credit Party, the Administrative Agent and,
in the case of any U.S. federal withholding Tax, any other applicable
withholding agent.

1.2 Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein”, “hereto”, “hereof”, and “hereunder” and words of similar
import when used in any Credit Document shall refer to such Credit Document as a
whole and not to any particular provision thereof.

(c) Section, Exhibit, and Schedule references are to the Credit Document in
which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(g) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Credit Document.

(h) The words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(i) All references to “knowledge” or “awareness” of any Credit Party or any
Restricted Subsidiary thereof means the actual knowledge of an Authorized
Officer of such Credit Party or such Restricted Subsidiary.

 

68



--------------------------------------------------------------------------------

1.3 Accounting Terms.

(a) Except as expressly provided herein, all accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, applied in a consistent manner.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Consolidated Total
Debt to Consolidated EBITDA Ratio, the Consolidated First Lien Secured Debt to
Consolidated EBITDA Ratio, and the First Lien Secured Leverage Test shall each
be calculated with respect to such period and such Specified Transaction on a
Pro Forma Basis.

(c) Where reference is made to “the Borrower and the Restricted Subsidiaries on
a consolidated basis” or similar language, such consolidation shall not include
any Subsidiaries of the Borrower other than Restricted Subsidiaries.

1.4 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement (or required to be satisfied in order for a specific
action to be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number.

1.5 References to Agreements Laws, Etc. Unless otherwise expressly provided
herein, (a) references to organizational documents, agreements (including the
Credit Documents), and other Contractual Requirements shall be deemed to include
all subsequent amendments, restatements, amendment, and restatements,
extensions, supplements, modifications, replacements, refinancings, renewals, or
increases, but only to the extent that such amendments, restatements, amendment,
and restatements, extensions, supplements, modifications, replacements,
refinancings, renewals, or increases are permitted by the Credit Documents; and
(b) references to any Requirement of Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing, or
interpreting such Requirement of Law.

1.6 Exchange Rates. Notwithstanding the foregoing, for purposes of any
determination under Section 9, Section 10 or Section 11 or any determination
under any other provision of this Agreement expressly requiring the use of a
current exchange rate, all amounts incurred, outstanding, or proposed to be
incurred or outstanding in currencies other than Dollars shall be translated
into Dollars at the Spot Rate; provided, however, that for purposes of
determining compliance with Section 10 with respect to the amount of any
Indebtedness, Restricted Investment, Lien, Asset Sale, or Restricted Payment in
a currency other than Dollars, no Default or Event of Default shall be deemed to
have occurred solely as a result of changes in rates of exchange occurring after
the time such Indebtedness, Lien or Restricted Investment is incurred or Asset
Sale or Restricted Payment made; provided that, for the avoidance of doubt, the
foregoing provisions of this Section 1.6 shall otherwise apply to such Sections,
including with respect to determining whether any Indebtedness, Lien, or
Investment may be incurred or Asset Sale or Restricted Payment made at any time
under such Sections. For purposes of any determination of

 

69



--------------------------------------------------------------------------------

Consolidated Total Debt or Consolidated First Lien Secured Debt, amounts in
currencies other than Dollars shall be translated into Dollars at the currency
exchange rates used in preparing the most recently delivered Section 9.1
Financials.

1.7 Rates. The Administrative Agent does not warrant, nor accept responsibility,
nor shall the Administrative Agent have any liability with respect to the
administration, submission, or any other matter related to the rates in the
definition of LIBOR Rate or with respect to any comparable or successor rate
thereto.

1.8 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.9 Timing of Payment or Performance. Except as otherwise provided herein, when
the payment of any obligation or the performance of any covenant, duty, or
obligation is stated to be due or performance required on (or before) a day
which is not a Business Day, the date of such payment (other than as described
in the definition of Interest Period) or performance shall extend to the
immediately succeeding Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

1.10 Certifications. All certifications to be made hereunder by an officer or
representative of a Credit Party shall be made by such a Person in his or her
capacity solely as an officer or a representative of such Credit Party, on such
Credit Party’s behalf and not in such Person’s individual capacity.

1.11 Compliance with Certain Sections. In the event that any Lien, Investment,
Indebtedness (whether at the time of incurrence or upon application of all or a
portion of the proceeds thereof), disposition, Restricted Payment, Affiliate
transaction, Contractual Requirement, or prepayment of Indebtedness meets the
criteria of one or more than one of the categories of transactions then
permitted pursuant to any clause or subsection of Section 9.9 or subsections of
Section 10, such transaction (or portion thereof) at any time shall be permitted
under one or more of such clauses as determined by the Borrower in its sole
discretion at such time.

1.12 Pro Forma and Other Calculations.

(a) For purposes of calculating the Consolidated Total Debt to Consolidated
EBITDA Ratio, the Consolidated First Lien Secured Debt to Consolidated EBITDA
Ratio, the First Lien Secured Leverage Test, Investments, acquisitions,
dispositions, mergers, consolidations, and disposed operations (as determined in
accordance with GAAP) that have been made by the Borrower or any Restricted
Subsidiary during the Test Period or subsequent to such Test Period and on or
prior to or simultaneously with the date of determination shall be calculated on
a Pro Forma Basis assuming that all such Investments, acquisitions,
dispositions, mergers, consolidations, and disposed operations (and the change
in Consolidated EBITDA resulting therefrom) had occurred on the first day of the
Test Period. If since the beginning of such period any Person (that subsequently
became a Restricted Subsidiary or was merged with or into the Borrower or any
Restricted Subsidiary since the beginning of such period) shall have made any
Investment, acquisition, disposition, merger, consolidation, or disposed
operation that would have required adjustment pursuant to this definition, then
the Consolidated Total Debt to Consolidated EBITDA Ratio, the Consolidated First
Lien Secured Debt to Consolidated EBITDA Ratio and the First Lien Secured
Leverage Test shall be calculated giving Pro Forma Effect thereto for such Test
Period as if such Investment, acquisition, disposition, merger, consolidation,
or disposed operation had occurred at the beginning of the Test Period.

 

70



--------------------------------------------------------------------------------

(b) Whenever Pro Forma Effect is to be given to a transaction, the pro forma
calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower (and may include, for the avoidance of doubt
and without duplication, cost savings, and operating expense reductions
resulting from such Investment, acquisition, merger, or consolidation which is
being given Pro Forma Effect that have been or are expected to be realized;
provided that such costs savings and operating expense reductions are made in
compliance with the definition of Pro Forma Adjustment). If any Indebtedness
bears a floating rate of interest and is being given Pro Forma Effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on
the date of determination had been the applicable rate for the entire period
(taking into account for such entire period, any Hedging Obligation applicable
to such Indebtedness with a remaining term of 12 months or longer, and in the
case of any Hedging Obligation applicable to such Indebtedness with a remaining
term of less than 12 months, taking into account such Hedging Obligation to the
extent of its remaining term). Interest on a Capitalized Lease Obligation shall
be deemed to accrue at an interest rate reasonably determined by a responsible
financial or accounting officer of the Borrower to be the rate of interest
implicit in such Capitalized Lease Obligation in accordance with GAAP. For
purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a Pro Forma Basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period (or, if lower, the greater of (i) maximum
commitments under such revolving credit facilities as of the date of
determination and (ii) the aggregate principal amount of loans outstanding under
such a revolving credit facilities on such date). Interest on Indebtedness that
may optionally be determined at an interest rate based upon a factor of a prime
or similar rate, a eurocurrency interbank offered rate, or other rate, shall be
deemed to have been based upon the rate actually chosen, or, if none, then based
upon such optional rate chosen as the Borrower may designate.

(c) In the event that the Borrower or any Restricted Subsidiary incurs, assumes,
guarantees, redeems, retires, or extinguishes any Indebtedness or issues or
redeems Disqualified Stock or preferred stock subsequent to the commencement of
the Test Period but prior to or simultaneously with the date of determination,
then the Consolidated Total Debt to Consolidated EBITDA Ratio, the Consolidated
First Lien Secured Debt to Consolidated EBITDA Ratio and the First Lien Secured
Leverage Test shall be calculated giving Pro Forma Effect to such incurrence,
assumption, guarantee, redemption, retirement, or extinguishment of
Indebtedness, or such issuance or redemption of Disqualified Stock or preferred
stock (in each case, including a pro forma application of the net proceeds
therefrom), as if the same had occurred at the beginning of the Test Period;
provided, however, that Pro Forma Effect shall not give effect to any
Indebtedness incurred on the date of such determination (except pursuant to the
first paragraph of Section 10.1 and Section 10.1(n)).

(d) In connection with any action being taken solely in connection with a
Limited Condition Acquisition, for purposes of (i) determining compliance with
any provision of this Agreement which requires the calculation of the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio or the
Consolidated Total Debt to Consolidated EBITDA Ratio or (ii) testing
availability under baskets set forth in this agreement (including baskets
measured as a percentage of Consolidated EBITDA or Consolidated Total Assets);
in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Acquisition, an “LCA
Election”), the date of determination of whether any such action is permitted
hereunder, shall be deemed to be the date the definitive agreements for such
Limited Condition Acquisition are entered into (the “LCA Test Date”), and if,
after giving Pro Forma Effect to the Limited Condition Acquisition and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent Test Period ending prior to the LCA
Test Date, the Borrower could have taken such action on the relevant LCA Test
Date in compliance with such ratio or basket, such ratio or basket shall be
deemed to have been complied with. For the avoidance

 

71



--------------------------------------------------------------------------------

of doubt, if the Borrower has made an LCA Election and any of the ratios or
baskets for which compliance was determined or tested as of the LCA Test Date
are exceeded as a result of fluctuations in any such ratio or basket, including
due to fluctuations in Consolidated EBITDA or Consolidated Total Assets of the
Borrower or the Person subject to such Limited Condition Acquisition, at or
prior to the consummation of the relevant transaction or action, such baskets or
ratios will not be deemed to have been exceeded as a result of such
fluctuations. If the Borrower has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio or
basket availability with respect to the incurrence of Indebtedness or Liens, or
the making of Restricted Payments, mergers, the conveyance, lease or other
transfer of all or substantially all of the assets of the Borrower, the
prepayment, redemption, purchase, defeasance or other satisfaction of
Indebtedness, or the designation of an Unrestricted Subsidiary on or following
the relevant LCA Test Date and prior to the earlier of the date on which such
Limited Condition Acquisition is consummated or the date that the definitive
agreement for such Limited Condition Acquisition is terminated or expires
without consummation of such Limited Condition Acquisition, any such ratio or
basket shall be calculated on a Pro Forma Basis assuming such Limited Condition
Acquisition and other transactions in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) have been
consummated.

(e) Notwithstanding anything to the contrary in this Section 1.12 or in any
classification under GAAP of any Person, business, assets or operations in
respect of which a definitive agreement for the disposition thereof has been
entered into as discontinued operations, no Pro Forma Effect shall be given to
any discontinued operations (and the EBITDA attributable to any such Person,
business, assets or operations shall not be excluded for any purposes hereunder)
until such disposition shall have been consummated.

(f) Any determination of Consolidated Total Assets shall be made by reference to
the last day of the Test Period most recently ended on or prior to the relevant
date of determination.

 

Section 2. Amount and Terms of Credit

2.1 Commitments.

(a) Subject to and upon the terms and conditions herein set forth, each Lender
having an Initial Term Loan Commitment severally agrees to make a loan or loans
(each, an “Initial Term Loan”) to the Borrower on the Closing Date, which
Initial Term Loans shall not exceed for any such Lender the Initial Term Loan
Commitment of such Lender and in the aggregate shall not exceed $775,000,000.
Such Term Loans (i) may at the option of the Borrower be incurred and maintained
as, and/or converted into, ABR Loans or LIBOR Loans; provided that all Term
Loans made by each of the Lenders pursuant to the same Borrowing shall, unless
otherwise specifically provided herein, consist entirely of Term Loans of the
same Type, (ii) may be repaid or prepaid (without premium or penalty) in
accordance with the provisions hereof, but once repaid or prepaid, may not be
reborrowed, (iii) shall not exceed for any such Lender the Initial Term Loan
Commitment of such Lender, and (iv) shall not exceed in the aggregate the Total
Initial Term Loan Commitments. On the Initial Term Loan Maturity Date, all then
unpaid Initial Term Loans shall be repaid in full in Dollars.

(b) Subject to and upon the terms and conditions herein set forth, each
Revolving Credit Lender severally agrees to make Revolving Credit Loans
denominated in Dollars to the Borrower from its applicable lending office (each
such loan, a “Revolving Credit Loan”) in an aggregate principal amount not to
exceed at any time outstanding the amount of such Revolving Credit Lender’s
Revolving Credit Commitment, provided that any of the foregoing such Revolving
Credit Loans (A) shall be made at any

 

72



--------------------------------------------------------------------------------

time and from time to time on and after the Closing Date and prior to the
Revolving Credit Maturity Date, (B) may, at the option of the Borrower be
incurred and maintained as, and/or converted into, ABR Loans (solely in the case
of Revolving Credit Loans denominated in Dollars) or LIBOR Loans that are
Revolving Credit Loans; provided that all Revolving Credit Loans made by each of
the Lenders pursuant to the same Borrowing shall, unless otherwise specifically
provided herein, consist entirely of Revolving Credit Loans of the same Type,
(C) may be repaid (without premium or penalty) and reborrowed in accordance with
the provisions hereof, (D) shall not, for any Lender at any time, after giving
effect thereto and to the application of the proceeds thereof, result in such
Revolving Credit Lender’s Revolving Credit Exposure in respect of any Class of
Revolving Loans at such time exceeding such Revolving Credit Lender’s Revolving
Credit Commitment in respect of such Class of Revolving Loan at such time and
(E) shall not, after giving effect thereto and to the application of the
proceeds thereof, result at any time in the aggregate amount of the Revolving
Credit Lenders’ Revolving Credit Exposures at such time exceeding the Total
Revolving Credit Commitment then in effect or the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Exposures of any Class of Revolving
Loans at such time exceeding the aggregate Revolving Credit Commitment with
respect to such Class.

(c) [Reserved].

(d) [Reserved].

(e) [Reserved].

2.2 Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing of Term Loans or Revolving Credit
Loans shall be in a minimum amount of at least the Minimum Borrowing Amount for
such Type of Loans and in a multiple of $100,000 in excess thereof (except that
Revolving Credit Loans shall be made to reimburse any Letter of Credit Issuer
with respect to any Unpaid Drawing in the amounts required by Section 3.3 or
Section 3.4, as applicable). More than one Borrowing may be incurred on any
date; provided that at no time shall there be outstanding more than five
Borrowings of LIBOR Loans that are Term Loans and fifteen Borrowings of LIBOR
Loans that are Revolving Credit Loans under this Agreement.

2.3 Notice of Borrowing.

(a) The Borrower shall give the Administrative Agent at the Administrative
Agent’s Office prior to 12:00 p.m. (New York City time) at least one Business
Day’s prior written notice in the case of a Borrowing of Initial Term Loans to
be made on the Closing Date if such Initial Term Loans are to be LIBOR Loans or
ABR Loans. Such notice (a “Notice of Borrowing”) shall specify (A) the aggregate
principal amount of the Term Loans to be made, (B) the date of the Borrowing
(which shall be the Closing Date) and (C) whether the Term Loans shall consist
of ABR Loans and/or LIBOR Loans and, if the Term Loans are to include LIBOR
Loans, the Interest Period to be initially applicable thereto. If no election as
to the Type of Borrowing is specified in any such notice, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period with respect to any
Borrowing of LIBOR Loans is specified in any such notice, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the applicable Lenders of any notice
given pursuant to this Section 2.3 (and the contents thereof), and of each
Lender’s pro rata share of the requested Borrowing.

(b) Whenever the Borrower desires to incur Revolving Credit Loans (other than
borrowings to repay Unpaid Drawings), the Borrower shall give the Administrative
Agent at the Administrative Agent’s Office, (i) prior to 12:00 noon (New York
City time) at least three Business Days’ prior written

 

73



--------------------------------------------------------------------------------

notice of each Borrowing of LIBOR Loans that are Revolving Credit Loans and
(ii) prior to 10:00 a.m. (New York City time) on the day of such Borrowing prior
written notice of each Borrowing of Revolving Credit Loans that are ABR Loans.
Each such Notice of Borrowing, except as otherwise expressly provided in
Section 2.10, shall specify (x) the aggregate principal amount of the Revolving
Credit Loans to be made pursuant to such Borrowing, (y) the date of Borrowing
(which shall be a Business Day) and (z) whether the respective Borrowing shall
consist of ABR Loans or LIBOR Loans that are Revolving Credit Loans and, if
LIBOR Loans that are Revolving Credit Loans, the Interest Period to be initially
applicable thereto. The Administrative Agent shall promptly give each Revolving
Credit Lender written notice of each proposed Borrowing of Revolving Credit
Loans, of such Lender’s Revolving Credit Commitment Percentage thereof, of the
identity of the Borrower, and of the other matters covered by the related Notice
of Borrowing.

(c) [Reserved].

(d) [Reserved].

(e) Borrowings to reimburse Unpaid Drawings shall be made upon the notice
specified in Section 3.4(a).

(f) Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it shall give hereunder by telephone (which obligation is
absolute), the Administrative Agent may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice believed
by the Administrative Agent in good faith to be from an Authorized Officer of
Holdings or the Borrower.

2.4 Disbursement of Funds

(a) No later than 2:00 p.m. (New York City time) on the date specified in each
Notice of Borrowing, each Lender shall make available its pro rata portion, if
any, of each Borrowing requested to be made on such date in the manner provided
below; provided that on the Closing Date, such funds may be made available at
such earlier time as may be agreed among the Lenders, Holdings, and the
Administrative Agent for the purpose of consummating the Transactions.

(b) Each Lender shall make available all amounts it is to fund to the Borrower
under any Borrowing for its applicable Commitments, and in immediately available
funds, to the Administrative Agent at the Administrative Agent’s Office and the
Administrative Agent will (except in the case of Borrowings to repay Unpaid
Drawings) make available to the Borrower, by depositing to an account designated
by Holdings or the Borrower to the Administrative Agent the aggregate of the
amounts so made available in Dollars. Unless the Administrative Agent shall have
been notified by any Lender prior to the date of any such Borrowing that such
Lender does not intend to make available to the Administrative Agent its portion
of the Borrowing or Borrowings to be made on such date, the Administrative Agent
may assume that such Lender has made such amount available to the Administrative
Agent on such date of Borrowing, and the Administrative Agent, in reliance upon
such assumption, may (in its sole discretion and without any obligation to do
so) make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made available such amount to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor the Administrative Agent shall
promptly notify the Borrower and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent in Dollars. The

 

74



--------------------------------------------------------------------------------

Administrative Agent shall also be entitled to recover from such Lender or the
Borrower interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Administrative Agent to
the Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Overnight Rate or (ii) if paid by the Borrower, the then-applicable rate of
interest or fees, calculated in accordance with Section 2.8, for the respective
Loans.

(c) Nothing in this Section 2.4 shall be deemed to relieve any Lender from its
obligation to, fulfill its commitments hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

2.5 Repayment of Loans; Evidence of Debt

(a) The Borrower shall repay to the Administrative Agent, for the benefit of the
applicable Lenders, on the Initial Term Loan Maturity Date, the then-outstanding
Initial Term Loans. The Borrower shall repay to the Administrative Agent for the
benefit of the Revolving Credit Lenders, on the Revolving Credit Maturity Date,
the then outstanding Revolving Credit Loans.

(b) The Borrower shall repay to the Administrative Agent for the benefit of the
Revolving Credit Lenders, on each Extended Revolving Loan Maturity Date, the
then outstanding amount of Extended Revolving Credit Loans. The Borrower shall
repay to the Administrative Agent, in Dollars, for the benefit of the Initial
Term Loan Lenders, on each date set forth below (or, if not a Business Day, the
immediately preceding Business Day) (each, an “Initial Term Loan Repayment
Date”), a principal amount in respect of each of the Initial Term Loans made to
the Borrower equal to (x) the outstanding principal amount of Initial Term Loans
made to the Borrower on the Closing Date multiplied by (y) the percentage set
forth below opposite such Initial Term Loan Repayment Date (each, an “Initial
Term Loan Repayment Amount”):

 

Date

   Initial Term Loan  

December 31, 2014

     0.25 % 

March 31, 2015

     0.25 % 

June 30, 2015

     0.25 % 

September 30, 2015

     0.25 % 

December 31, 2015

     0.25 % 

March 31, 2016

     0.25 % 

June 30, 2016

     0.25 % 

September 30, 2016

     0.25 % 

December 31, 2016

     0.25 % 

March 31, 2017

     0.25 % 

June 30, 2017

     0.25 % 

September 30, 2017

     0.25 % 

December 31, 2017

     0.25 % 

March 31, 2018

     0.25 % 

June 30, 2018

     0.25 % 

September 30, 2018

     0.25 % 

December 31, 2018

     0.25 % 

March 31, 2019

     0.25 % 

June 30, 2019

     0.25 % 

 

75



--------------------------------------------------------------------------------

Date

   Initial Term Loan  

September 30, 2019

     0.25 % 

December 31, 2019

     0.25 % 

March 31, 2020

     0.25 % 

June 30, 2020

     0.25 % 

September 30, 2020

     0.25 % 

December 31, 2020

     0.25 % 

March 31, 2021

     0.25 % 

June 30, 2021

     0.25 % 

Initial Term Loan Maturity Date

     Remaining outstanding amounts   

(c) In the event that any New Term Loans are made, such New Term Loans shall,
subject to Section 2.14(d), be repaid by the Borrower in the amounts (each, a
“New Term Loan Repayment Amount”) and on the dates (each a “New Term Loan
Repayment Date”) set forth in the applicable Joinder Agreement. In the event
that any Incremental Revolving Credit Loans are made, such Incremental Revolving
Credit Loans shall, subject to Section 2.14(d), be repaid by the Borrower in the
amounts (each, a “New Revolving Loan Repayment Amount”) and on the dates (each a
“New Revolving Loan Repayment Date”) set forth in the applicable Joinder
Agreement. In the event that any Extended Term Loans are established, such
Extended Term Loans shall, subject to Section 2.14(g), be repaid by the Borrower
in the amounts (each such amount with respect to any Extended Repayment Date, an
“Extended Term Loan Repayment Amount”) and on the dates (each, an “Extended
Repayment Date”) set forth in the applicable Extension Amendment.

(d) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to the appropriate
lending office of such Lender resulting from each Loan made by such lending
office of such Lender from time to time, including the amounts of principal and
interest payable and paid to such lending office of such Lender from time to
time under this Agreement.

(e) The Administrative Agent shall maintain the Register pursuant to
Section 13.6(b), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, whether such Loan is an Initial Term Loan, New Term Loan or Revolving
Credit Loan, as applicable, the Type of each Loan made, the currency in which it
is made, the name of the Borrower and the Interest Period, if any, applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder, and (iii) the
amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender’s share thereof.

(f) The entries made in the Register and accounts and subaccounts maintained
pursuant to clauses (d) and (e) of this Section 2.5 shall, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that the failure of any Lender, the Administrative Agent to maintain such
account, such Register or subaccount, as applicable, or any error therein, shall
not in any manner affect the obligation of the Borrower to repay (with
applicable interest) the Loans made to the Borrower by such Lender in accordance
with the terms of this Agreement.

(g) The Borrower hereby agrees that, upon request of any Lender at any time and
from time to time after the Borrower has made an initial borrowing hereunder,
the Borrower shall provide to such Lender, at the Borrower’s own expense, a
promissory note, substantially in the form of Exhibit G-1 or

 

76



--------------------------------------------------------------------------------

Exhibit G-2, as applicable, evidencing the Initial Term Loans, New Term Loans
and Revolving Loans, respectively, owing to such Lender. Thereafter, unless
otherwise agreed to by the applicable Lender, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 13.6) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if
requested by such payee, to such payee and its registered assigns).

2.6 Conversions and Continuations

(a) Subject to the penultimate sentence of this clause (a), (x) the Borrower
shall have the option on any Business Day to convert all or a portion equal to
at least $5,000,000 of the outstanding principal amount of Term Loans of one
Type or Revolving Credit Loans of one Type into a Borrowing or Borrowings of
another Type and (y) the Borrower shall have the option on any Business Day to
continue the outstanding principal amount of any LIBOR Loans as LIBOR Loans for
an additional Interest Period; provided that (i) no partial conversion of LIBOR
Loans shall reduce the outstanding principal amount of LIBOR Loans made pursuant
to a single Borrowing to less than the Minimum Borrowing Amount, (ii) ABR Loans
may not be converted into LIBOR Loans if an Event of Default is in existence on
the date of the conversion and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
conversion, (iii) LIBOR Loans may not be continued as LIBOR Loans for an
additional Interest Period if an Event of Default is in existence on the date of
the proposed continuation and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuation, and (iv) Borrowings resulting from conversions pursuant to this
Section 2.6 shall be limited in number as provided in Section 2.2. Each such
conversion or continuation shall be effected by the Borrower by giving the
Administrative Agent at the Administrative Agent’s Office prior to 1:00 p.m.
(New York City time) at least (i) three Business Days prior, in the case of a
continuation of or conversion to LIBOR Loans (other than in the case of a notice
delivered on the Closing Date, which shall be deemed to be effective on the
Closing Date), or (ii) one Business Day prior in the case of a conversion into
ABR Loans (each, a “Notice of Conversion or Continuation” substantially in the
form of Exhibit K) specifying the Loans to be so converted or continued, the
Type of Loans to be converted or continued into and, if such Loans are to be
converted into or continued as LIBOR Loans, the Interest Period to be initially
applicable thereto. If no Interest Period is specified in any such notice with
respect to any conversion to or continuation as a LIBOR Loan, the Borrower shall
be deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall give each applicable Lender notice as promptly as
practicable of any such proposed conversion or continuation affecting any of its
Loans.

(b) If any Event of Default is in existence at the time of any proposed
continuation of any LIBOR Loans denominated in Dollars and the Administrative
Agent has or the Required Lenders have determined in its or their sole
discretion not to permit such continuation, such LIBOR Loans shall be
automatically converted on the last day of the current Interest Period into ABR
Loans. If upon the expiration of any Interest Period in respect of LIBOR Loans,
the Borrower has failed to elect a new Interest Period to be applicable thereto
as provided in clause (a), the Borrower shall be deemed to have elected to
convert such Borrowing of LIBOR Loans into a Borrowing of ABR Loans, effective
as of the expiration date of such current Interest Period.

2.7 Pro Rata Borrowings. Each Borrowing of Initial Term Loans under this
Agreement shall be made by the Lenders pro rata on the basis of their
then-applicable Initial Term Loan Commitments. Each Borrowing of Revolving
Credit Loans under this Agreement shall be made by the Revolving Credit Lenders
pro rata on the basis of their then-applicable Revolving Credit Commitment
Percentages. Each Borrowing of New Term Loans under this Agreement shall be made
by the Lenders pro rata on the basis

 

77



--------------------------------------------------------------------------------

of their then-applicable New Term Loan Commitments. Each Borrowing of
Incremental Revolving Credit Loans under this Agreement shall be made by the
Revolving Credit Lenders pro rata on the basis of their then-applicable
Incremental Revolving Credit Commitments. It is understood that (a) no Lender
shall be responsible for any default by any other Lender in its obligation to
make Loans hereunder and that each Lender severally but not jointly shall be
obligated to make the Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to fulfill its commitments hereunder and
(b) other than as expressly provided herein with respect to a Defaulting Lender,
failure by a Lender to perform any of its obligations under any of the Credit
Documents shall not release any Person from performance of its obligation, under
any Credit Document.

2.8 Interest

(a) The unpaid principal amount of each ABR Loan shall bear interest from the
date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable Margin
for ABR Loans plus the ABR, in each case, in effect from time to time.

(b) The unpaid principal amount of each LIBOR Loan shall bear interest from the
date of the Borrowing thereof until maturity thereof (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable Margin
for LIBOR Loans plus the relevant LIBOR Rate.

(c) If all or a portion of (i) the principal amount of any Loan or (ii) any
interest payable thereon or any other amount payable hereunder shall not be paid
when due (whether at the stated maturity, by acceleration or otherwise), such
overdue amount shall bear interest at a rate per annum (the “Default Rate”) that
is (x) in the case of overdue principal, the rate that would otherwise be
applicable thereto plus 2.00% or (y) in the case of any other overdue amount,
including overdue interest, to the extent permitted by applicable law, the rate
described in Section 2.8(a) plus 2.00% from the date of such non-payment to the
date on which such amount is paid in full (after as well as before judgment).

(d) Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable in the same currency in which the Loan is denominated; provided that any
Loan that is repaid on the same date on which it is made shall bear interest for
one day. Except as provided below, interest shall be payable (i) in respect of
each ABR Loan, quarterly in arrears on the last Business Day of each March,
June, September and December, (ii) in respect of each LIBOR Loan, on the last
day of each Interest Period applicable thereto and, in the case of an Interest
Period in excess of three months, on each date occurring at three-month
intervals after the first day of such Interest Period, and (iii) in respect of
each Loan, (A) on any prepayment in respect thereof, (B) at maturity (whether by
acceleration or otherwise), and (C) after such maturity, on demand.

(e) All computations of interest hereunder shall be made in accordance with
Section 5.5.

(f) The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the relevant
Lenders thereof. Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.

2.9 Interest Periods. At the time the Borrower gives a Notice of Borrowing or
Notice of Conversion or Continuation in respect of the making of, or conversion
into or continuation as, a Borrowing of LIBOR Loans in accordance with
Section 2.6(a), the Borrower shall give the Administrative Agent written notice
of the Interest Period applicable to such Borrowing, which Interest

 

78



--------------------------------------------------------------------------------

Period shall, at the option of the Borrower be a one, two, three or six month
period (or if available to all the Lenders making such LIBOR Loans as determined
by such Lenders in good faith based on prevailing market conditions, a twelve
month or shorter period).

Notwithstanding anything to the contrary contained above:

(a) the initial Interest Period for any Borrowing of LIBOR Loans shall commence
on the date of such Borrowing (including the date of any conversion from a
Borrowing of ABR Loans) and each Interest Period occurring thereafter in respect
of such Borrowing shall commence on the day on which the next preceding Interest
Period expires;

(b) if any Interest Period relating to a Borrowing of LIBOR Loans begins on the
last Business Day of a calendar month or begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of the calendar
month at the end of such Interest Period;

(c) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the immediately preceding Business Day; and

(d) the Borrower shall not be entitled to elect any Interest Period in respect
of any LIBOR Loan if such Interest Period would extend beyond the Maturity Date
of such Loan.

2.10 Increased Costs, Illegality, Etc.

(a) In the event that (x) in the case of clause (i) below, the Administrative
Agent and (y) in the case of clauses (ii) and (iii) below, the Required Term
Loan Lenders (with respect to Term Loans) or the Required Revolving Credit
Lenders (with respect to Revolving Credit Commitments) shall have reasonably
determined (which determination shall, absent clearly demonstrable error, be
final and conclusive and binding upon all parties hereto):

(i) on any date for determining the LIBOR Rate for any Interest Period that
(x) deposits in the principal amounts and currencies of the Loans comprising
such LIBOR Borrowing are not generally available in the relevant market or
(y) by reason of any changes arising on or after the Closing Date affecting the
interbank LIBOR market, adequate and fair means do not exist for ascertaining
the applicable interest rate on the basis provided for in the definition of
LIBOR Rate; or

(ii) at any time, that such Lenders shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any LIBOR Loans
(including any increased costs or reductions attributable to Taxes, other than
any increase or reduction attributable to Indemnified Taxes, Excluded Taxes or
Other Taxes) because of any Change in Law; or

(iii) at any time, that the making or continuance of any LIBOR Loan has become
unlawful by compliance by such Lenders in good faith with any law, governmental
rule, regulation, guideline or order (or would conflict with any such
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or has
become impracticable as a result of a contingency occurring after the Closing
Date that materially and adversely affects the interbank LIBOR market;

 

79



--------------------------------------------------------------------------------

(such Loans, “Impacted Loans”), then, and in any such event, such Required Term
Loan Lenders or Required Revolving Credit Lenders, as applicable (or the
Administrative Agent, in the case of clause (i) above) shall within a reasonable
time thereafter give notice (if by telephone, confirmed in writing) to Holdings,
the Borrower, and to the Administrative Agent of such determination (which
notice the Administrative Agent shall promptly transmit to each of the other
Lenders). Thereafter (x) in the case of clause (i) above, LIBOR Loans shall no
longer be available until such time as the Administrative Agent notifies
Holdings, the Borrower and the Lenders that the circumstances giving rise to
such notice by the Administrative Agent no longer exist (which notice the
Administrative Agent agrees to give at such time when such circumstances no
longer exist), and any Notice of Borrowing or Notice of Conversion given by the
Borrower with respect to LIBOR Loans that have not yet been incurred shall be
deemed rescinded by the Borrower, (y) in the case of clause (ii) above, the
Borrower shall pay to such Lenders, promptly after receipt of written demand
therefor such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Required Term
Loan Lenders or Required Revolving Credit Lenders, as applicable, in their
reasonable discretion shall determine) as shall be required to compensate such
Lenders for such actual increased costs or reductions in amounts receivable
hereunder (it being agreed that a written notice as to the additional amounts
owed to such Lenders, showing in reasonable detail the basis for the calculation
thereof, submitted to the Borrower by such Lenders shall, absent clearly
demonstrable error, be final and conclusive and binding upon all parties
hereto), and (z) in the case of subclause (iii) above, the Borrower shall take
one of the actions specified in subclause (x) or (y), as applicable, of
Section 2.10(b) promptly and, in any event, within the time period required by
law.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in Section 2.10(a)(i)(x), the Administrative Agent, in
consultation with the Borrower and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (x) of the first sentence of the immediately
preceding paragraph, (2) the Administrative Agent or the affected Lenders notify
the Administrative Agent and the Borrower that such alternative interest rate
does not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.

(b) At any time that any LIBOR Loan is affected by the circumstances described
in Section 2.10(a)(ii) or (iii), the Borrower may (and in the case of a LIBOR
Loan affected pursuant to Section 2.10(a)(iii) shall) either (x) if a Notice of
Borrowing or Notice of Conversion or Continuation with respect to the affected
LIBOR Loan has been submitted pursuant to Section 2.3 but the affected LIBOR
Loan has not been funded or continued, cancel such requested Borrowing by giving
the Administrative Agent written notice thereof on the same date that the
Borrower was notified by Lenders pursuant to Section 2.10(a)(ii) or (iii) or
(y) if the affected LIBOR Loan is then outstanding, upon at least three Business
Days’ notice to the Administrative Agent, require the affected Lender to convert
each such LIBOR Loan into an ABR Loan; provided that if more than one Lender is
affected at any time, then all affected Lenders must be treated in the same
manner pursuant to this Section 2.10(b).

 

80



--------------------------------------------------------------------------------

(c) If, after the Closing Date, any Change in Law relating to capital adequacy
or liquidity of any Lender or compliance by any Lender or its parent with any
Change in Law relating to capital adequacy or liquidity occurring after the
Closing Date, has or would have the effect of reducing the actual rate of return
on such Lender’s or its parent’s or its Affiliate’s capital or assets as a
consequence of such Lender’s commitments or obligations hereunder to a level
below that which such Lender or its parent or its Affiliate could have achieved
but for such Change in Law (taking into consideration such Lender’s or its
parent’s policies with respect to capital adequacy or liquidity), then from time
to time, promptly after demand by such Lender (with a copy to the Administrative
Agent), the Borrower shall pay to such Lender such actual additional amount or
amounts as will compensate such Lender or its parent for such actual reduction,
it being understood and agreed, however, that a Lender shall not be entitled to
such compensation as a result of such Lender’s compliance with, or pursuant to
any request or directive to comply with, any law, rule or regulation as in
effect on the Closing Date or to the extent such Lender is not imposing such
charges on, or requesting such compensation from, borrowers (similarly situated
to the Borrower hereunder) under comparable syndicated credit facilities similar
to the Credit Facilities. Each Lender, upon determining in good faith that any
additional amounts will be payable pursuant to this Section 2.10(c), will give
prompt written notice thereof to the Borrower, which notice shall set forth in
reasonable detail the basis of the calculation of such additional amounts,
although the failure to give any such notice shall not, subject to Section 2.13,
release or diminish the Borrower’s obligations to pay additional amounts
pursuant to this Section 2.10(c) promptly following receipt of such notice.

(d) It is understood that this Section 2.10 shall not apply to (i) Taxes
indemnifiable under Section 5.4 or (ii) Excluded Taxes.

2.11 Compensation. If (a) any payment of principal of any LIBOR Loan is made by
the Borrower to or for the account of a Lender other than on the last day of the
Interest Period for such LIBOR Loan as a result of a payment or conversion
pursuant to Sections 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (b) any Borrowing of LIBOR Loans is not made as a result of a
withdrawn Notice of Borrowing or a failure to satisfy borrowing conditions,
(c) any ABR Loan is not converted into a LIBOR Loan as a result of a withdrawn
Notice of Conversion or Continuation, (d) any LIBOR Loan is not continued as a
LIBOR Loan, as the case may be, as a result of a withdrawn Notice of Conversion
or Continuation or (e) any prepayment of principal of any LIBOR Loan is not made
as a result of a withdrawn notice of prepayment pursuant to Sections 5.1 or 5.2,
the Borrower shall, after receipt of a written request by such Lender (which
request shall set forth in reasonable detail the basis for requesting such
amount), promptly pay to the Administrative Agent for the account of such Lender
any amounts required to compensate such Lender for any additional losses, costs
or expenses that such Lender may reasonably incur as a result of such payment,
failure to convert, failure to continue or failure to prepay, including any
loss, cost or expense (excluding loss of anticipated profits) actually incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by any Lender to fund or maintain such LIBOR Loan. A certificate of a Lender
setting forth the amount or amounts necessary to compensate such Lender as
specified in this Section 2.11 and setting forth in reasonable detail the manner
in which such amount or amounts were determined shall be delivered to the
Borrower and shall be conclusive, absent manifest error.

2.12 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Sections 2.10(a)(ii), 2.10(a)(iii),
2.10(b), 3.5 or 5.4 with respect to such Lender, it will, if requested by the
Borrower use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event; provided that such designation is made on such terms that such Lender and
its lending office suffer no unreimbursed cost or other material economic, legal
or regulatory disadvantage, with the object of

 

81



--------------------------------------------------------------------------------

avoiding the consequence of the event giving rise to the operation of any such
Section. Nothing in this Section 2.12 shall affect or postpone any of the
obligations of the Borrower or the right of any Lender provided in
Sections 2.10, 3.5 or 5.4.

2.13 Notice of Certain Costs. Notwithstanding anything in this Agreement to the
contrary, to the extent any notice required by Sections 2.10, 2.11, 3.5 or 5.4
is given by any Lender more than 120 days after such Lender has knowledge (or
should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, or other additional amounts
described in such Sections, such Lender shall not be entitled to compensation
under Sections 2.10, 2.11, 3.5 or 5.4, as the case may be, for any such amounts
incurred or accruing prior to the 121st day prior to the giving of such notice
to the Borrower, provided that, if the circumstance giving rise to such claim is
retroactive, then such 120 day period referred to above shall be extended to
include the period of retroactive effect thereof.

2.14 Incremental Facilities.

(a) The Borrower may by written notice to Administrative Agent elect to request
the establishment of one or more (x) additional tranches of term loans (the
commitments thereto, the “New Term Loan Commitments”), (y) increases in
Revolving Credit Commitments of any Class (the “New Revolving Credit
Commitments”), and/or (z) additional tranches of Revolving Credit Commitments
(the “Additional Revolving Credit Commitments” and, together with the New
Revolving Loan Commitments, the “Incremental Revolving Credit Commitments”;
together with the New Term Loan Commitments and the New Revolving Credit
Commitments, the “New Loan Commitments”), by an aggregate amount not in excess
of the Maximum Incremental Facilities Amount in the aggregate and not less than
$10,000,000 individually (or such lesser amount as (x) may be approved by the
Administrative Agent or (y) shall constitute the difference between the Maximum
Incremental Facilities Amount and all such New Loan Commitments obtained on or
prior to such date). Each such notice shall specify the date (each, an
“Increased Amount Date”) on which the Borrower proposes that the New Loan
Commitments shall be effective. In connection with the incurrence of any
Indebtedness under this Section 2.14, at the request of the Administrative
Agent, the Borrower shall provide to the Administrative Agent a certificate
certifying that the New Loan Commitments do not exceed the Maximum Incremental
Facilities Amount, which certificate shall be in reasonable detail and shall
provide the calculations and basis therefor. The Borrower may approach any
Lender or any Person (other than a natural Person) to provide all or a portion
of the New Loan Commitments; provided that any Lender offered or approached to
provide all or a portion of the New Loan Commitments may elect or decline, in
its sole discretion, to provide a New Loan Commitment. In each case, such New
Loan Commitments shall become effective as of the applicable Increased Amount
Date; provided that (i) no Event of Default (except in connection with an
acquisition or investment, no Event of Default under Section 11.1 or
Section 11.5) shall exist on such Increased Amount Date before or after giving
effect to such New Loan Commitments, as applicable (unless, in connection with
an acquisition or investment subject to customary “Sungard” or “certain funds”
conditionality, otherwise agreed to by the Lenders providing such Incremental
Loans), as applicable, (ii) the New Loan Commitments shall be effected pursuant
to one or more Joinder Agreements executed and delivered by the Borrower and
Administrative Agent, and each of which shall be recorded in the Register and
shall be subject to the requirements set forth in Section 5.4(e), and (iii) the
Borrower shall make any payments required pursuant to Section 2.11 in connection
with the New Loan Commitments, as applicable. No Lender shall have any
obligation to provide any Commitments pursuant to this Section 2.14(a). Any New
Term Loans made on an Increased Amount Date shall, at the election of the
Borrower and agreed to by Lenders providing such New Term Loan Commitments, be
designated as (a) a separate series (a “Series”) of New Term Loans for all
purposes of this Agreement or (b) as part of a series of existing Term Loans for
all purposes of this Agreement. On and after the Increased Amount Date,
Additional Revolving Credit Loans shall be designated a separate Series of
Additional Revolving Credit Loans for all purposes of this Agreement.

 

82



--------------------------------------------------------------------------------

(b) On any Increased Amount Date on which Incremental Revolving Credit
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, (a) with respect to New Revolving Credit Commitments, each of the
Lenders with Revolving Credit Commitments of such Class shall assign to each
Lender with a New Revolving Credit Commitment (each, a “New Revolving Loan
Lender”) and each of the New Revolving Loan Lenders shall purchase from each of
the Lenders with Revolving Credit Commitments of such Class, at the principal
amount thereof, such interests in the Revolving Credit Loans outstanding on such
Increased Amount Date as shall be necessary in order that, after giving effect
to all such assignments and purchases, the Revolving Credit Loans of such Class
will be held by existing Revolving Credit Lenders and New Revolving Loan Lenders
ratably in accordance with their Revolving Credit Commitments of such Class
after giving effect to the addition of such New Revolving Credit Commitments to
the Revolving Credit Commitments, and (b) with respect to Incremental Revolving
Credit Commitments, (i) each Incremental Revolving Credit Commitment shall be
deemed for all purposes a Revolving Credit Commitment and, each Loan made under
a New Revolving Credit Commitment (a “New Revolving Credit Loan”) and each Loan
made under an Additional Revolving Credit Commitment (an “Additional Revolving
Credit Loan” and, together with New Revolving Credit Loans, the “Incremental
Revolving Credit Loan”) shall be deemed, for all purposes, Revolving Credit
Loans and (ii) each New Revolving Loan Lender and each Lender with an Additional
Revolving Credit Commitment (each an “Additional Revolving Loan Lender” and,
together with the New Revolving Loan Lenders, the “Incremental Revolving Loan
Lenders”) shall become a Lender with respect to the New Revolving Credit
Commitment and all matters relating thereto; provided that the Administrative
Agent and each Letter of Credit Issuer shall have consented (not to be
unreasonably withheld or delayed) to such Lender’s or Incremental Revolving Loan
Lender’s providing such Incremental Revolving Credit Commitment to the extent
such consent, if any, would be required under Section 13.6(b) for an assignment
of Revolving Loans or Revolving Credit Commitments, as applicable, to such
Lender or Incremental Revolving Loan Lender.

(c) On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each Lender with a New Term Loan Commitment (each, a “New Term
Loan Lender”) of any Series shall make a Loan to the Borrower (a “New Term Loan”
and, together with the Incremental Revolving Credit Loans, the “Incremental
Loans”) in an amount equal to its New Term Loan Commitment of such Series, and
(ii) each New Term Loan Lender of any Series shall become a Lender hereunder
with respect to the New Term Loan Commitment of such Series and the New Term
Loans of such Series made pursuant thereto.

(d) The terms and provisions of the New Term Loans and New Term Loan Commitments
of any Series shall be on terms and documentation set forth in the Joinder
Agreement as determined by the Borrower; provided that (i) the applicable New
Term Loan Maturity Date of each Series shall be no earlier than the Initial Term
Loan Maturity Date; (ii) the weighted average life to maturity of all New Term
Loans shall be no shorter than the weighted average life to maturity of the
Initial Term Loans, (iii) the pricing, interest rate margins, discounts,
premiums, rate floors, fees, and amortization schedule applicable to any New
Term Loans shall be determined by the Borrower and the Lenders thereunder;
provided that solely in the case of New Term Loans incurred prior to the 18
month anniversary of the Closing Date, if the Effective Yield for LIBOR Loans in
respect of such New Term Loans exceeds the Effective Yield for LIBOR Loans in
respect of the Initial Term Loans by more than 0.50%, the Applicable Margin for
LIBOR Loans in respect of the Initial Term Loans shall be adjusted so that the
Effective Yield in respect of the then existing Initial Term Loans is equal to
the Effective Yield for LIBOR Loans in respect of the New Term Loans minus
0.50%; and (iv) to the extent such terms and

 

83



--------------------------------------------------------------------------------

documentation are not consistent with the Initial Term Loans (except to the
extent permitted by clause (i), (ii) or (iii) above), they shall be reasonably
satisfactory to the Administrative Agent (it being understood that, (1) to the
extent that any financial maintenance covenant is added for the benefit of any
such Indebtedness, no consent shall be required by the Administrative Agent or
any of the Lenders if such financial maintenance covenant is also added for the
benefit of any corresponding Loans remaining outstanding after the issuance or
incurrence of such Indebtedness or (2) no consent shall be required by the
Administrative Agent or any of the Lenders if any covenants or other provisions
are only applicable after the Latest Term Loan Maturity Date).

(e) Incremental Revolving Credit Commitments and Incremental Revolving Credit
Loans shall be identical to the Initial Revolving Credit Commitments and the
related Revolving Credit Loans, other than the Maturity Date and as set forth in
this Section 2.14(e); provided that notwithstanding anything to the contrary in
this Section 2.14 or otherwise:

(i) any such Incremental Revolving Credit Commitments or Incremental Revolving
Credit Loans shall rank pari passu in right of payment and of security with the
Revolving Credit Loans and the Term Loans,

(ii) any such Incremental Revolving Credit Commitments or Incremental Revolving
Credit Loans shall not mature earlier than the Initial Revolving Credit
Commitments and related Revolving Credit Loans at the time of incurrence of such
Incremental Revolving Credit Commitments,

(iii) the borrowing and repayment (except for (1) payments of interest and fees
at different rates on Incremental Revolving Credit Commitments (and related
outstandings), (2) repayments required upon the maturity date of the Incremental
Revolving Credit Commitments, and (3) repayment made in connection with a
permanent repayment and termination of commitments (subject to clause
(v) below)) of Loans with respect to Incremental Revolving Credit Commitments
after the associated Increased Amount Date shall be made on a pro rata basis
with all other Revolving Credit Commitments on such Increased Amount Date,

(iv) subject to the provisions of Section 2.1(e) and Sections 3.12 to the extent
dealing with Letters of Credit which mature or expire after a maturity date when
there exists Incremental Revolving Credit Commitments with a longer maturity
date, all Letters of Credit shall be participated on a pro rata basis by all
Lenders with Revolving Credit Commitments of the same Series in accordance with
their percentage of such Revolving Credit Commitments on the applicable
Increased Amount Date (and except as provided in Section 2.1(e) and
Section 3.12, without giving effect to changes thereto on an earlier maturity
date with respect to Letters of Credit theretofore incurred or issued in respect
of such Series),

(v) the permanent repayment of Revolving Credit Loans with respect to, and
termination of, Incremental Revolving Credit Commitments after the associated
Increased Amount Date shall be made on a pro rata basis with all other Revolving
Credit Commitments on such Increased Amount Date, except that the Borrower shall
be permitted to permanently repay and terminate commitments of any such Class on
a better than a pro rata basis as compared to any other Class with a later
maturity date than such Class,

(vi) assignments and participations of Incremental Revolving Credit Commitments
and Incremental Revolving Credit Loans shall be governed by the same assignment
and participation provisions applicable to Revolving Credit Commitments and
Revolving Credit Loans on the applicable Increased Amount Date,

 

84



--------------------------------------------------------------------------------

(vii) any Incremental Revolving Credit Commitments may constitute a separate
Class or Classes, as the case may be, of Commitments from the Classes
constituting the applicable Revolving Credit Commitments prior to such Increased
Amount Date, and

(viii) the pricing, fees, maturity and other immaterial terms of the Additional
Revolving Credit Loans may be different and shall be determined by the Borrower
and the Lenders thereunder so long as the final maturity date and the weighted
average maturity of any Additional Revolving Credit Loans and Additional
Revolving Credit Commitments, as applicable, shall not be earlier than, or
shorter than, as the case may be, the maturity date or the weighted average
life, as applicable, of the Initial Revolving Credit Commitments and related
Revolving Credit Loans.

(f) Each Joinder Agreement may, without the consent of any other Lenders, effect
technical and corresponding amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provision of this Section 2.14.

(g) (i) The Borrower may at any time and from time to time request that all or a
portion of the Term Loans of any Class (an “Existing Term Loan Class”) be
converted to extend the scheduled maturity date(s) of any payment of principal
with respect to all or a portion of any principal amount of such Term Loans (any
such Term Loans which have been so converted, “Extended Term Loans”) and to
provide for other terms consistent with this Section 2.14(g). In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Term Loan Class which such request shall be
offered equally to all such Lenders) (a “Term Loan Extension Request”) setting
forth the proposed terms of the Extended Term Loans to be established, which
shall not be materially more restrictive to the Credit Parties (as determined in
good faith by the Borrower), when taken as a whole, than the terms of the Term
Loans of the Existing Term Loan Class unless (x) the Lenders of the Term Loans
of such applicable Existing Term Loan Class receive the benefit of such more
restrictive terms or (y) any such provisions apply after the Initial Term Loan
Maturity Date (a “Permitted Other Provision”); provided, however, that (x) the
scheduled final maturity date shall be extended and all or any of the scheduled
amortization payments of principal of the Extended Term Loans may be delayed to
later dates than the scheduled amortization of principal of the Term Loans of
such Existing Term Loan Class (with any such delay resulting in a corresponding
adjustment to the scheduled amortization payments reflected in Section 2.5 or in
the Joinder Agreement, as the case may be, with respect to the Existing Term
Loan Class from which such Extended Term Loans were converted, in each case as
more particularly set forth in paragraph (iv) of this Section 2.14(g) below),
(y) (A) the interest margins with respect to the Extended Term Loans may be
higher or lower than the interest margins for the Term Loans of such Existing
Term Loan Class and/or (B) additional fees, premiums or AHYDO payments may be
payable to the Lenders providing such Extended Term Loans in addition to or in
lieu of any increased margins contemplated by the preceding clause (A), in each
case, to the extent provided in the applicable Extension Amendment and to the
extent that any Permitted Other Provision (including a financial maintenance
covenant) is added for the benefit of any such Indebtedness, no consent shall be
required by the Administrative Agent or any of the Lenders if such Permitted
Other Provision is also added for the benefit of any corresponding Loans
remaining outstanding after the issuance or incurrence of such Indebtedness or
if such Permitted Other Provision applies only after the Initial Term Loan
Maturity Date. Notwithstanding anything to the contrary in this Section 2.14 or
otherwise, no Extended Term Loans may be optionally prepaid prior to the date on
which the Existing Term Loan Class from which they were converted is repaid in
full, except in accordance with

 

85



--------------------------------------------------------------------------------

the last sentence of Section 5.1(a). No Lender shall have any obligation to
agree to have any of its Term Loans of any Existing Term Loan Class converted
into Extended Term Loans pursuant to any Extension Request. Any Extended Term
Loans of any Extension Series shall constitute a separate Class of Term Loans
from the Existing Term Loan Class from which they were converted.

(ii) The Borrower may at any time and from time to time request that all or a
portion of the Revolving Credit Commitments of any Class, any Extended Revolving
Credit Commitments and/or any Incremental Revolving Credit Commitments, each
existing at the time of such request (each, an “Existing Revolving Credit
Commitment” and any related revolving credit loans thereunder, “Existing
Revolving Credit Loans”; each Existing Revolving Credit Commitment and related
Existing Revolving Credit Loans together being referred to as an “Existing
Revolving Credit Class”) be converted to extend the termination date thereof and
the scheduled maturity date(s) of any payment of principal with respect to all
or a portion of any principal amount of Loans related to such Existing Revolving
Credit Commitments (any such Existing Revolving Credit Commitments which have
been so extended, “Extended Revolving Credit Commitments” and any related Loans,
“Extended Revolving Credit Loans”) and to provide for other terms consistent
with this Section 2.14(g). In order to establish any Extended Revolving Credit
Commitments, the Borrower shall provide a notice to the Administrative Agent
(who shall provide a copy of such notice to each of the Lenders of the
applicable Class of Existing Revolving Credit Commitments which such request
shall be offered equally to all such Lenders) setting forth the proposed terms
of the Extended Revolving Credit Commitments to be established, which shall not
be materially more restrictive to the Credit Parties (as determined in good
faith by the Borrower), when taken as a whole, than the terms of the applicable
Existing Revolving Credit Commitments (the “Specified Existing Revolving Credit
Commitment”) unless (x) the Lenders providing existing Revolving Credit Loans
receive the benefit of such more restrictive terms or (y) any such provisions
apply after the Revolving Credit Termination Date, in each case, to the extent
provided in the applicable Extension Amendment; provided, however, that (w) all
or any of the final maturity dates of such Extended Revolving Credit Commitments
may be delayed to later dates than the final maturity dates of the Specified
Existing Revolving Credit Commitments, (x) (A) the interest margins with respect
to the Extended Revolving Credit Commitments may be higher or lower than the
interest margins for the Specified Existing Revolving Credit Commitments and/or
(B) additional fees and premiums may be payable to the Lenders providing such
Extended Revolving Credit Commitments in addition to or in lieu of any increased
margins contemplated by the preceding clause (A) and (y) the revolving credit
commitment fee rate with respect to the Extended Revolving Credit Commitments
may be higher or lower than the Revolving Credit Commitment Fee Rate for the
Specified Existing Revolving Credit Commitment; provided that, notwithstanding
anything to the contrary in this Section 2.14(g) or otherwise, (1) the borrowing
and repayment (other than in connection with a permanent repayment and
termination of commitments) of Loans with respect to any Original Revolving
Credit Commitments shall be made on a pro rata basis with all other Original
Revolving Credit Commitments and (2) assignments and participations of Extended
Revolving Credit Commitments and Extended Revolving Credit Loans shall be
governed by the same assignment and participation provisions applicable to
Revolving Credit Commitments and the Revolving Credit Loans related to such
Commitments set forth in Section 13.6. No Lender shall have any obligation to
agree to have any of its Revolving Credit Loans or Revolving Credit Commitments
of any Existing Revolving Credit Class converted into Extended Revolving Credit
Loans or Extended Revolving Credit Commitments pursuant to any Extension
Request. Any Extended Revolving Credit Commitments of any Extension Series shall
constitute a separate Class of revolving credit commitments from the Specified
Existing Revolving Credit Commitments and from any other Existing Revolving
Credit Commitments (together with any other Extended Revolving Credit
Commitments so established on such date).

 

86



--------------------------------------------------------------------------------

(iii) Any Lender (an “Extending Lender”) wishing to have all or a portion of its
Term Loans, Revolving Credit Commitments, Incremental Revolving Credit
Commitment or Extended Revolving Credit Commitment of the Existing Class or
Existing Classes subject to such Extension Request converted into Extended Term
Loans or Extended Revolving Credit Commitments, as applicable, shall notify the
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Extension Request of the amount of its Term Loans, Revolving Credit
Commitments, Incremental Revolving Credit Commitment or Extended Revolving
Credit Commitment of the Existing Class or Existing Classes subject to such
Extension Request that it has elected to convert into Extended Term Loans or
Extended Revolving Credit Commitments, as applicable. In the event that the
aggregate amount of Term Loans, Revolving Credit Commitments, Incremental
Revolving Credit Commitment or Extended Revolving Credit Commitment of the
Existing Class or Existing Classes subject to Extension Elections exceeds the
amount of Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, requested pursuant to the Extension Request, Term Loans or Revolving
Credit Commitments, Incremental Revolving Credit Commitments or Extended
Revolving Credit Commitments of the Existing Class or Existing Classes subject
to Extension Elections shall be converted to Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, on a pro rata basis based on the
amount of Term Loans, Revolving Credit Commitments, Incremental Revolving Credit
Commitment or Extended Revolving Credit Commitment included in each such
Extension Election. Notwithstanding the conversion of any Existing Revolving
Credit Commitment into an Extended Revolving Credit Commitment, such Extended
Revolving Credit Commitment shall be treated identically to all other Original
Revolving Credit Commitments for purposes of the obligations of a Revolving
Credit Lender in respect of Letters of Credit under Section 3, except that the
applicable Extension Amendment may provide that the L/C Facility Maturity Date
may be extended and the related obligations to issue Letters of Credit may be
continued so long as each applicable Letter of Credit Issuer has consented to
such extensions of its applicable Letter of Credit Commitment in its sole
discretion (it being understood that no consent of any other Lender shall be
required in connection with any such extension).

(iv) Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, shall be established pursuant to an amendment (an “Extension
Amendment”) to this Agreement (which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.14(g)(iv) and
notwithstanding anything to the contrary set forth in Section 13.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, established thereby) executed by the Credit Parties, the
Administrative Agent and the Extending Lenders. No Extension Amendment shall
provide for any tranche of Extended Term Loans or Extended Revolving Credit
Commitments in an aggregate principal amount that is less than $10,000,000. In
addition to any terms and changes required or permitted by Section 2.14(g)(i),
each Extension Amendment (x) shall amend the scheduled amortization payments
pursuant to Section 2.5 or the applicable Joinder Agreement with respect to the
Existing Term Loan Class from which the Extended Term Loans were converted to
reduce each scheduled Repayment Amount for the Existing Term Loan Class in the
same proportion as the amount of Term Loans of the Existing Term Loan Class is
to be converted pursuant to such Extension Amendment (it being understood that
the amount of any Repayment Amount payable with respect to any individual Term
Loan of such Existing Term Loan Class that is not an Extended Term Loan shall
not be reduced as a result

 

87



--------------------------------------------------------------------------------

thereof) and (y) may, but shall not be required to, impose additional
requirements (not inconsistent with the provisions of this Agreement in effect
at such time) with respect to the final maturity and weighted average life to
maturity of New Term Loans incurred following the date of such Extension
Amendment. Notwithstanding anything to the contrary in this Section 2.14(g) and
without limiting the generality or applicability of Section 13.1 to any
Section 2.14 Additional Amendments, any Extension Amendment may provide for
additional terms and/or additional amendments other than those referred to or
contemplated above (any such additional amendment, a “Section 2.14 Additional
Amendment”) to this Agreement and the other Credit Documents; provided that such
Section 2.14 Additional Amendments are within the requirements of
Section 2.14(g)(i) and do not become effective prior to the time that such
Section 2.14 Additional Amendments have been consented to (including, without
limitation, pursuant to (1) consents applicable to holders of New Term Loans and
New Revolving Credit Commitments provided for in any Joinder Agreement and
(2) consents applicable to holders of any Extended Term Loans or Extended
Revolving Credit Commitments provided for in any Extension Amendment) by such of
the Lenders, Credit Parties and other parties (if any) as may be required in
order for such Section 2.14 Additional Amendments to become effective in
accordance with Section 13.1.

(v) Notwithstanding anything to the contrary contained in this Agreement, (A) on
any date on which any Existing Class is converted to extend the related
scheduled maturity date(s) in accordance with clauses (i) and/or (ii) above (an
“Extension Date”), (I) in the case of the existing Term Loans of each Extending
Lender, the aggregate principal amount of such existing Term Loans shall be
deemed reduced by an amount equal to the aggregate principal amount of Extended
Term Loans so converted by such Lender on such date, and the Extended Term Loans
shall be established as a separate Class of Term Loans (together with any other
Extended Term Loans so established on such date), and (II) in the case of the
Specified Existing Revolving Credit Commitments of each Extending Lender, the
aggregate principal amount of such Specified Existing Revolving Credit
Commitments shall be deemed reduced by an amount equal to the aggregate
principal amount of Extended Revolving Credit Commitments so converted by such
Lender on such date, and such Extended Revolving Credit Commitments shall be
established as a separate Class of revolving credit commitments from the
Specified Existing Revolving Credit Commitments and from any other Existing
Revolving Credit Commitments (together with any other Extended Revolving Credit
Commitments so established on such date) and (B) if, on any Extension Date, any
Loans of any Extending Lender are outstanding under the applicable Specified
Existing Revolving Credit Commitments, such Loans (and any related
participations) shall be deemed to be allocated as Extended Revolving Credit
Loans (and related participations) and Existing Revolving Credit Loans (and
related participations) in the same proportion as such Extending Lender’s
Specified Existing Revolving Credit Commitments to Extended Revolving Credit
Commitments.

(vi) The Administrative Agent and the Lenders hereby consent to the consummation
of the transactions contemplated by this Section 2.14 (including, for the
avoidance of doubt, payment of any interest, fees, or premium in respect of any
Extended Term Loans and/or Extended Revolving Credit Commitments on such terms
as may be set forth in the relevant Extension Amendment) and hereby waive the
requirements of any provision of this Agreement (including, without limitation,
any pro rata payment or amendment section) or any other Credit Document that may
otherwise prohibit or restrict any such extension or any other transaction
contemplated by this Section 2.14.

 

88



--------------------------------------------------------------------------------

2.15 Permitted Debt Exchanges.

(a) Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by the Borrower, the Borrower may from time to time following
the Closing Date consummate one or more exchanges of Term Loans for Permitted
Other Indebtedness in the form of notes (such notes, “Permitted Debt Exchange
Notes,” and each such exchange a “Permitted Debt Exchange”), so long as the
following conditions are satisfied: (i) no Event of Default shall have occurred
and be continuing at the time the final offering document in respect of a
Permitted Debt Exchange Offer is delivered to the relevant Lenders, (ii) the
aggregate principal amount (calculated on the face amount thereof) of Term Loans
exchanged shall equal no more than the aggregate principal amount (calculated on
the face amount thereof) of Permitted Debt Exchange Notes issued in exchange for
such Term Loans; provided that the aggregate principal amount of the Permitted
Debt Exchange Notes may include accrued interest and premium (if any) under the
Term Loans exchanged and underwriting discounts, fees, commissions and expenses
in connection with the issuance of such Permitted Debt Exchange Notes, (iii) the
aggregate principal amount (calculated on the face amount thereof) of all Term
Loans exchanged under each applicable Class by the Borrower pursuant to any
Permitted Debt Exchange shall automatically be cancelled and retired by the
Borrower on the date of the settlement thereof (and, if requested by the
Administrative Agent, any applicable exchanging Lender shall execute and deliver
to the Administrative Agent an Assignment and Acceptance, or such other form as
may be reasonably requested by the Administrative Agent, in respect thereof
pursuant to which the respective Lender assigns its interest in the Term Loans
being exchanged pursuant to the Permitted Debt Exchange to the Borrower for
immediate cancellation), (iv) if the aggregate principal amount of all Term
Loans of a given Class (calculated on the face amount thereof) tendered by
Lenders in respect of the relevant Permitted Debt Exchange Offer (with no Lender
being permitted to tender a principal amount of Term Loans which exceeds the
principal amount thereof of the applicable Class actually held by it) shall
exceed the maximum aggregate principal amount of Term Loans of such Class
offered to be exchanged by the Borrower pursuant to such Permitted Debt Exchange
Offer, then the Borrower shall exchange Term Loans subject to such Permitted
Debt Exchange Offer tendered by such Lenders ratably up to such maximum amount
based on the respective principal amounts so tendered, (v) all documentation in
respect of such Permitted Debt Exchange shall be consistent with the foregoing,
and all written communications generally directed to the Lenders in connection
therewith shall be in form and substance consistent with the foregoing and made
in consultation with the Borrower and the Auction Agent, and (vi) any applicable
Minimum Tender Condition shall be satisfied.

(b) With respect to all Permitted Debt Exchanges effected by any of the Borrower
pursuant to this Section 2.15, (i) such Permitted Debt Exchanges (and the
cancellation of the exchanged Term Loans in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 5.1 or 5.2, and (ii) such Permitted Debt Exchange Offer shall be made
for not less than $10,000,000 in aggregate principal amount of Term Loans;
provided that subject to the foregoing clause (ii) the Borrower may at its
election specify as a condition (a “Minimum Tender Condition”) to consummating
any such Permitted Debt Exchange that a minimum amount (to be determined and
specified in the relevant Permitted Debt Exchange Offer in the Borrower’s
discretion) of Term Loans of any or all applicable Classes be tendered.

(c) In connection with each Permitted Debt Exchange, the Borrower and the
Auction Agent shall mutually agree to such procedures as may be necessary or
advisable to accomplish the purposes of this Section 2.15 and without conflict
with Section 2.15(d); provided that the terms of any Permitted Debt Exchange
Offer shall provide that the date by which the relevant Lenders are required to
indicate their election to participate in such Permitted Debt Exchange shall be
not less than a reasonable period (in the discretion of the Borrower and the
Auction Agent) of time following the date on which the Permitted Debt Exchange
Offer is made.

 

89



--------------------------------------------------------------------------------

(d) The Borrower shall be responsible for compliance with, and hereby agrees to
comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (x) none of the
Auction Agent, the Administrative Agent nor any Lender assumes any
responsibility in connection with the Borrower’s compliance with such laws in
connection with any Permitted Debt Exchange and (y) each Lender shall be solely
responsible for its compliance with any applicable “insider trading” laws and
regulations to which such Lender may be subject under the Securities Exchange
Act of 1934, as amended.

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 13.1.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 11 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.8 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Letter of Credit Issuers; third, to Cash
Collateralize the Letter of Credit Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 3.8; fourth, as the Borrower
may request (so long as no Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the Letter of Credit Issuers’ future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section 3.8;
sixth, to the payment of any amounts owing to the Borrower, the Lenders, the
Letter of Credit Issuers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower, any Lender or the Letter of Credit
Issuers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and seventh, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 7 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations are held by the Lenders pro rata in accordance
with

 

90



--------------------------------------------------------------------------------

the Commitments hereunder without giving effect to Section 2.16(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

 

  (A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 4 for any period during which that Lender is a Defaulting Lender (and
the Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

 

  (B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Revolving Credit Commitment Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 3.8.

 

  (C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each applicable
Letter of Credit Issuer the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such applicable Letter of Credit’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Revolving Credit Commitment Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Credit Exposure of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in clause (a)(iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to them hereunder or under applicable
law, Cash Collateralize the Letter of Credit Issuer’s Fronting Exposure in
accordance with the procedures set forth in Section 3.8.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Letter of Credit Issuers agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent

 

91



--------------------------------------------------------------------------------

will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Credit Loans and funded and
unfunded participations in Letters of Credit to be held on a pro rata basis by
the Lenders in accordance with their Revolving Credit Commitment Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

Section 3. Letters of Credit

3.1 Letters of Credit.

(a) Subject to and upon the terms and conditions herein set forth, at any time
and from time to time after the Closing Date and prior to the L/C Facility
Maturity Date, each Letter of Credit Issuer agrees, in reliance upon, among
other things, the agreements of the Revolving Credit Lenders set forth in this
Section 3, to issue from time to time from the Closing Date through the L/C
Facility Maturity Date for the account of the Borrower (or, so long as the
Borrower is the primary obligor, for the account of Holdings or any Restricted
Subsidiary (other than the Borrower)) one or more Letters of Credit in such form
as may be approved by the applicable Letter of Credit Issuer in its reasonable
discretion and in an aggregate amount not to exceed an amount equal to such
Letter of Credit Issuer’s corresponding Revolving Credit Commitment Percentage.

(b) Notwithstanding the foregoing, (i) no Letter of Credit shall be issued the
Stated Amount of which, when added to the Letters of Credit Outstanding at such
time, would exceed the Letter of Credit Commitment then in effect; (ii) no
Letter of Credit shall be issued the Stated Amount of which would cause the
aggregate amount of the Lenders’ Revolving Credit Exposures after giving effect
to the issuance thereof to exceed the Total Revolving Credit Commitment then in
effect; (iii) each Letter of Credit shall have an expiration date occurring no
later than one year after the date of issuance thereof (except as set forth in
Section 3.2(d)), provided that in no event shall such expiration date occur
later than the L/C Facility Maturity Date, in each case, unless otherwise agreed
upon by the Administrative Agent, the applicable Letter of Credit Issuer and,
unless such Letter of Credit has been Cash Collateralized in an amount equal to
the Minimum Collateral Amount or backstopped (in the case of a backstop only, on
terms reasonably satisfactory to the applicable Letter of Credit Issuer), the
Revolving Credit Lenders; (iv) the Letter of Credit shall be denominated in
Dollars; (v) no Letter of Credit shall be issued if it would be illegal under
any applicable law for the beneficiary of such Letter of Credit to have such
Letter of Credit issued in its favor; and (vi) no Letter of Credit shall be
issued by any Letter of Credit Issuers after it has received a written notice
from any Credit Party or the Administrative Agent or the Required Revolving
Credit Lenders stating that a Default or Event of Default has occurred and is
continuing until such time as the Letter of Credit Issuers shall have received a
written notice of (x) rescission of such notice from the party or parties
originally delivering such notice or (y) the waiver of such Default or Event of
Default in accordance with the provisions of Section 13.1.

(c) Upon at least two Business Days’ prior written notice to the Administrative
Agent and the Letter of Credit Issuers (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), the Borrower shall have the
right, on any day, permanently to terminate or reduce the Letter of Credit
Commitment in whole or in part; provided that, after giving effect to such
termination or reduction, the Letters of Credit Outstanding shall not exceed the
Letter of Credit Commitment.

 

92



--------------------------------------------------------------------------------

(d) The parties hereto agree that the Existing Letters of Credit shall be deemed
to be Letters of Credit for all purposes under this Agreement, without any
further action by the Borrower, the Letter of Credit Issuers or any other
Person.

(e) No Letter of Credit Issuer shall be under any obligation to issue any Letter
of Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms enjoin or restrain such Letter of Credit Issuer from issuing
such Letter of Credit, or any Requirement of Law or law applicable to such
Letter of Credit Issuer or any request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over such Letter
of Credit Issuer shall prohibit, or request that such Letter of Credit Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such Letter of Credit Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(in each case, for which such Letter of Credit Issuer is not otherwise
compensated hereunder) not in effect on the Closing Date, or shall impose upon
such Letter of Credit Issuer any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which such Letter of Credit Issuer in
good faith deems material to it;

(ii) the issuance of such Letter of Credit would violate one or more policies of
the applicable Letter of Credit Issuer now or hereafter in effect and applicable
to letters of credit generally;

(iii) except as otherwise agreed by any applicable Letter of Credit Issuer, such
Letter of Credit is in an initial Stated Amount less than $10,000;

(iv) such Letter of Credit is denominated in a currency other than Dollars;

(v) such Letter of Credit contains any provisions for automatic reinstatement of
the Stated Amount after any drawing thereunder; or

(vi) a default of any Revolving Credit Lender’s obligations to fund under
Section 3.3 exists or any Revolving Credit Lender is at such time a Defaulting
Lender hereunder, unless, in each case, the Borrower has entered into
arrangements reasonably satisfactory to the applicable Letter of Credit Issuer
to eliminate such Letter of Credit Issuer’s risk with respect to such Revolving
Credit Lender or such risk has been reallocated in accordance with Section 2.16.

(f) No Letter of Credit Issuer shall increase the Stated Amount of any Letter of
Credit if such Letter of Credit Issuer would not be permitted at such time to
issue such Letter of Credit in its amended form under the terms hereof.

(g) Each Letter of Credit Issuer shall be under no obligation to amend any
Letter of Credit if (A) such Letter of Credit Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

(h) Each Letter of Credit Issuer shall act on behalf of the Revolving Credit
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith and each Letter of

 

93



--------------------------------------------------------------------------------

Credit Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Section 12 with respect to any acts taken or omissions
suffered by such Letter of Credit Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Section 12 included such Letter of Credit Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to such Letter
of Credit Issuer.

3.2 Letter of Credit Requests.

(a) Whenever the Borrower desires that a Letter of Credit be issued for its
account or amended, the Borrower shall give the Administrative Agent and the
applicable Letter of Credit Issuer a Letter of Credit Request by no later than
1:00 p.m. (New York City time) at least three Business Days (or such other
period as may be agreed upon by the Borrower, the Administrative Agent and the
Letter of Credit Issuer) prior to the proposed date of issuance or amendment.
Each Letter of Credit Request shall be executed by the Borrower. Such Letter of
Credit Request may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by the Letter of
Credit Issuer, by personal delivery or by any other means acceptable to the
Letter of Credit Issuer.

(b) In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Request shall specify in form and detail reasonably
satisfactory to the applicable Letter of Credit Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the Stated Amount thereof; (C) the expiry date thereof; (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the identity of the applicant; and (H) such other matters as
such Letter of Credit Issuer may reasonably require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Request shall specify in form and detail reasonably satisfactory to such Letter
of Credit Issuer (I) the Letter of Credit to be amended; (II) the proposed date
of amendment thereof (which shall be a Business Day); (III) the nature of the
proposed amendment; and (IV) such other matters as such Letter of Credit Issuer
may reasonably require. Additionally, the Borrower shall furnish to such Letter
of Credit Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as such Letter of Credit Issuer or the
Administrative Agent may reasonably require.

(c) Unless the applicable Letter of Credit Issuer has received written notice
from any Revolving Credit Lender, the Administrative Agent or any Credit Party,
at least one Business Day prior to the requested date of issuance or amendment
of the Letter of Credit, that one or more applicable conditions contained in
Sections 6 (solely with respect to any Letter of Credit issued on the Closing
Date) or 7 shall not then be satisfied to the extent required thereby, then,
subject to the terms and conditions hereof, such Letter of Credit Issuer shall,
on the requested date, issue a Letter of Credit for the account of Holdings (or,
so long as the Borrower is the primary obligor, for the account of the Borrower
or another Restricted Subsidiary) or enter into the applicable amendment, as the
case may be, in each case in accordance with such Letter of Credit Issuer’s
usual and customary business practices.

(d) If the Borrower so requests in any Letter of Credit Request, the applicable
Letter of Credit Issuer shall agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit such Letter
of Credit Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof and the Borrower not
later than a day (the “Non-Extension Notice Date”) in each

 

94



--------------------------------------------------------------------------------

such twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the applicable Letter of Credit Issuer, the
Borrower shall not be required to make a specific request to such Letter of
Credit Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the applicable Letter of Credit Issuer to permit the extension of such
Letter of Credit at any time to an expiry date not later than the earlier of
(x) the date that is twelve (12) months from the then current expiry date and
(y) the L/C Facility Maturity Date, unless otherwise agreed upon by the
Administrative Agent and such Letter of Credit Issuer; provided, however, that
such Letter of Credit Issuer shall not permit any such extension if (A) such
Letter of Credit Issuer has reasonably determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (b) of Section 3.1 or otherwise), or (B) it has
received written notice on or before the day that is seven Business Days before
the Non-Extension Notice Date from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Sections 6
and 7 are not then satisfied, and in each such case directing such Letter of
Credit Issuer not to permit such extension.

(e) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit (including any Existing Letter of Credit) to an advising bank
with respect thereto or to the beneficiary thereof, the applicable Letter of
Credit Issuer will also deliver to the Borrower and the Administrative Agent a
true and complete copy of such Letter of Credit or amendment. On the first
Business Day of each month, each Letter of Credit Issuer shall provide the
Administrative Agent a list of all Letters of Credit (including any Existing
Letter of Credit) issued by it that are outstanding at such time.

(f) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of,
Section 3.1(b).

3.3 Letter of Credit Participations.

(a) Immediately upon the issuance by any Letter of Credit Issuer of any Letter
of Credit, such Letter of Credit Issuer shall be deemed to have sold and
transferred to each Revolving Credit Lender (each such Revolving Credit Lender,
in its capacity under this Section 3.3, an “L/C Participant”), and each such L/C
Participant shall be deemed irrevocably and unconditionally to have purchased
and received from such Letter of Credit Issuer, without recourse or warranty, an
undivided interest and participation (each an “L/C Participation”), to the
extent of such L/C Participant’s Revolving Credit Commitment Percentage in each
Letter of Credit, each substitute therefor, each drawing made thereunder and the
obligations of the Borrower under this Agreement with respect thereto, and any
security therefor or guaranty pertaining thereto; provided that the Letter of
Credit Fees will be paid directly to the Administrative Agent for the ratable
account of the L/C Participants as provided in Section 4.1(b) and the L/C
Participants shall have no right to receive any portion of any Fronting Fees.

(b) In determining whether to pay under any Letter of Credit, the relevant
Letter of Credit Issuer shall have no obligation relative to the L/C
Participants other than to confirm that any documents required to be delivered
under such Letter of Credit have been delivered and that they appear to comply
on their face with the requirements of such Letter of Credit. Any action taken
or omitted to be taken by the relevant Letter of Credit Issuer under or in
connection with any Letter of Credit issued by it, if taken or omitted in the
absence of gross negligence or willful misconduct as determined in the final
non-appealable judgment of a court of competent jurisdiction, shall not create
for the relevant Letter of Credit Issuer any resulting liability.

 

95



--------------------------------------------------------------------------------

(c) In the event that any Letter of Credit Issuer makes any payment under any
Letter of Credit issued by it and the Borrower shall not have repaid such amount
in full to the respective Letter of Credit Issuer through the Administrative
Agent pursuant to Section 3.4(a), the Administrative Agent shall promptly notify
each L/C Participant of such failure, and each L/C Participant shall promptly
and unconditionally pay to the Administrative Agent for the account of the
applicable Letter of Credit Issuer, the amount of such L/C Participant’s
Revolving Credit Commitment Percentage of such unreimbursed payment in Dollars
and in immediately available funds. If and to the extent such L/C Participant
shall not have so made its Revolving Credit Commitment Percentage of the amount
of such payment available to the Administrative Agent for the account of the
applicable Letter of Credit Issuer, such L/C Participant agrees to pay to the
Administrative Agent for the account of such Letter of Credit Issuer, forthwith
on demand, such amount, together with interest thereon for each day from such
date until the date such amount is paid to the Administrative Agent for the
account of such Letter of Credit Issuer at a rate per annum equal to the
Overnight Rate from time to time then in effect, plus any administrative,
processing or similar fees that are reasonably and customarily charged by such
Letter of Credit Issuer in connection with the foregoing. The failure of any L/C
Participant to make available to the Administrative Agent for the account of the
applicable Letter of Credit Issuer its Revolving Credit Commitment Percentage of
any payment under any Letter of Credit shall not relieve any other L/C
Participant of its obligation hereunder to make available to the Administrative
Agent for the account of such Letter of Credit Issuer its Revolving Credit
Commitment Percentage of any payment under such Letter of Credit on the date
required, as specified above, but no L/C Participant shall be responsible for
the failure of any other L/C Participant to make available to the Administrative
Agent such other L/C Participant’s Revolving Credit Commitment Percentage of any
such payment.

(d) Whenever the Administrative Agent receives a payment in respect of an Unpaid
Drawing as to which the Administrative Agent has received for the account of the
applicable Letter of Credit Issuer any payments from the L/C Participants
pursuant to clause (c) above, the Administrative Agent shall promptly pay to
each L/C Participant that has paid its Revolving Credit Commitment Percentage of
such Unpaid Drawing, in Dollars and in immediately available funds, an amount
equal to such L/C Participant’s share (based upon the proportionate aggregate
amount originally funded by such L/C Participant to the aggregate amount funded
by all L/C Participants) of the amount so paid in respect of such Unpaid Drawing
and interest thereon at the Overnight Rate accruing from the date such L/C
Participant paid such amount pursuant to clause (c) above to but excluding the
date such payment is received by such L/C Participant.

(e) The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of the applicable Letter of Credit Issuer
with respect to Letters of Credit shall be irrevocable and not subject to
counterclaim, set-off or other defense or any other qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances.

(f) If any payment received by the Administrative Agent for the account of any
applicable Letter of Credit Issuer pursuant to Section 3.3(c) is required to be
returned under any of the circumstances described in Section 13.20 (including
pursuant to any settlement entered into by such Letter of Credit Issuer in its
discretion), each Lender shall pay to the Administrative Agent for the account
of such Letter of Credit Issuer its Revolving Credit Commitment Percentage
thereof on demand of the Administrative Agent, plus interest thereon accruing
from the date such payment is required to be returned to but excluding the date
such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

96



--------------------------------------------------------------------------------

3.4 Agreement to Repay Letter of Credit Drawings.

(a) The applicable Letter of Credit Issuer shall promptly notify the
Administrative Agent of any drawing made under any Letter of Credit issued by it
and the Administrative Agent shall promptly notify the Borrower of any such
drawing. The Borrower hereby agrees to reimburse each Letter of Credit Issuer,
by making payment with respect to any drawing under any Letter of Credit in the
same amount and the same currency in which such drawing was made unless the
applicable Letter of Credit Issuer (at its option) shall have specified in the
notice of drawing that it will require reimbursement in Dollars. Any such
reimbursement shall be made by the Borrower to the Administrative Agent in
immediately available funds for any payment or disbursement made by such Letter
of Credit Issuer under any Letter of Credit (each such amount so paid or
disbursed until reimbursed, an “Unpaid Drawing”) no later than the date that is
one Business Day after the date on which the Borrower receives written notice of
such payment or disbursement (the “Reimbursement Date”), with interest on the
amount so paid or disbursed by such Letter of Credit Issuer, to the extent not
reimbursed prior to 5:00 p.m. (New York City time) on the Reimbursement Date,
from the Reimbursement Date to the date such Letter of Credit Issuer is
reimbursed therefor at a rate per annum that shall at all times be the
Applicable Margin for ABR Loans that are Revolving Credit Loans plus the ABR as
in effect from time to time, provided that, notwithstanding anything contained
in this Agreement to the contrary, (i) unless the Borrower shall have notified
the Administrative Agent and the relevant Letter of Credit Issuer prior to 1:00
p.m. (New York City time) on the Reimbursement Date that the Borrower intends to
reimburse the relevant Letter of Credit Issuer for the amount of such drawing
with funds other than the proceeds of Loans, the Borrower shall be deemed to
have given a Notice of Borrowing requesting that, with respect to Letters of
Credit, the Revolving Credit Lenders make Revolving Credit Loans (which shall be
denominated in Dollars and which shall be ABR Loans) on the Reimbursement Date
in the amount of such drawing plus to the extent applicable any accrued and
unpaid interest thereon and (ii) the Administrative Agent shall promptly notify
each L/C Participant of such drawing and the amount of its Revolving Credit Loan
to be made in respect thereof, and each L/C Participant shall be irrevocably
obligated to make a Revolving Credit Loan to the Borrower in Dollars in the
manner deemed to have been requested in the amount of its Revolving Credit
Commitment Percentage of the applicable Unpaid Drawing by 2:00 p.m. (New York
City time) on such Reimbursement Date by making the amount of such Revolving
Credit Loan available to the Administrative Agent. Such Revolving Credit Loans
shall be made without regard to the Minimum Borrowing Amount. The Administrative
Agent shall use the proceeds of such Revolving Credit Loans solely for the
purpose of reimbursing the applicable Letter of Credit Issuer for the related
Unpaid Drawing. In the event that the Borrower fails to Cash Collateralize any
Letter of Credit that is outstanding on the L/C Facility Maturity Date, the full
amount of the Letters of Credit Outstanding in respect of such Letter of Credit
shall be deemed to be an Unpaid Drawing subject to the provisions of this
Section 3.4 except that the applicable Letter of Credit Issuer shall hold the
proceeds received from the L/C Participants as contemplated above as cash
collateral for such Letter of Credit to reimburse any Unpaid Drawing under such
Letter of Credit and shall use such proceeds first, to reimburse itself for any
Unpaid Drawings made in respect of such Letter of Credit following the L/C
Facility Maturity Date, second, to the extent such Letter of Credit expires or
is returned undrawn while any such cash collateral remains, to the repayment of
obligations in respect of any Revolving Credit Loans that have not been paid at
such time and third, to the Borrower or as otherwise directed by a court of
competent jurisdiction. Nothing in this Section 3.4(a) shall affect the
Borrower’s obligation to repay all outstanding Revolving Credit Loans when due
in accordance with the terms of this Agreement.

(b) The obligation of the Borrower to reimburse the applicable Letter of Credit
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of this Agreement, any of the other
Credit Documents, or any Letter of Credit;

 

97



--------------------------------------------------------------------------------

(ii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the applicable Letter of
Credit Issuer, any Lender or other Person, whether in connection with this
Agreement, any Letter of Credit, the transactions contemplated herein or any
unrelated transactions (including any underlying transaction between the
Borrower and the beneficiary named in any such Letter of Credit);

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the applicable Letter of Credit Issuer of any requirement that
exists for such Letter of Credit Issuer’s protection and not the protection of
the Borrower (or Holdings or other Restricted Subsidiary) or any waiver by such
Letter of Credit Issuer which does not in fact materially prejudice the Borrower
(or Holdings or other Restricted Subsidiary);

(v) any payment made by the applicable Letter of Credit Issuer in respect of an
otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under, such Letter of
Credit if presentation after such date is authorized by the UCC, the ISP or the
UCP, as applicable;

(vi) any payment by the applicable Letter of Credit Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by such
Letter of Credit Issuer under such Letter of Credit to any Person purporting to
be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under the Bankruptcy Code;

(vii) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(viii) any adverse change in any relevant exchange rates or in the relevant
currency markets generally; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower (or Holdings
or other Restricted Subsidiary) (other than the defense of payment or
performance).

(c) The Borrower shall not be obligated to reimburse the applicable Letter of
Credit Issuer for any wrongful payment made by such Letter of Credit Issuer
under a Letter of Credit issued by it, which wrongful payment was made as a
result of acts or omissions of such Letter of Credit Issuer determined in the
final non-appealable judgment of a court of competent jurisdiction to constitute
willful misconduct or gross negligence on the part of such Letter of Credit
Issuer.

 

98



--------------------------------------------------------------------------------

3.5 Increased Costs. If after the Closing Date, any Change in Law shall either
(x) impose, modify or make applicable any reserve, deposit, capital adequacy,
liquidity or similar requirement against letters of credit issued by such Letter
of Credit Issuer, or any L/C Participant’s L/C Participation therein, or
(y) impose on such Letter of Credit Issuer or any L/C Participant any other
conditions or costs affecting its obligations under this Agreement in respect of
Letters of Credit or L/C Participations therein or any Letter of Credit or such
L/C Participant’s L/C Participation therein, and the result of any of the
foregoing is to increase the actual cost to such Letter of Credit Issuer or such
L/C Participant of issuing, maintaining or participating in any Letter of
Credit, or to reduce the actual amount of any sum received or receivable by such
Letter of Credit Issuer or such L/C Participant hereunder (including any
increased costs or reductions attributable to Taxes, other than any such
increase or reduction attributable to (i) Taxes indemnifiable under Section 5.4
or (ii) Excluded Taxes) in respect of Letters of Credit or L/C Participations
therein, then, promptly after receipt of written demand to the Borrower by such
Letter of Credit Issuer or such L/C Participant, as the case may be (a copy of
which notice shall be sent by such Letter of Credit Issuer or such L/C
Participant to the Administrative Agent (with respect to a Letter of Credit
issued on account of the Borrower (or Holdings or other Restricted
Subsidiary))), the Borrower shall pay to such Letter of Credit Issuer or such
L/C Participant such actual additional amount or amounts as will compensate such
Letter of Credit Issuer or such L/C Participant for such increased cost or
reduction, it being understood and agreed, however, that such Letter of Credit
Issuer or an L/C Participant shall not be entitled to such compensation as a
result of such Person’s compliance with, or pursuant to any request or directive
to comply with, any such law, rule or regulation as in effect on the Closing
Date. A certificate submitted to the Borrower by the relevant Letter of Credit
Issuer or an L/C Participant, as the case may be (a copy of which certificate
shall be sent by such Letter of Credit Issuer or such L/C Participant to the
Administrative Agent), setting forth in reasonable detail the basis for the
determination of such actual additional amount or amounts necessary to
compensate such Letter of Credit Issuer or such L/C Participant as aforesaid
shall be conclusive and binding on the Borrower absent clearly demonstrable
error.

3.6 New or Successor Letter of Credit Issuer.

(a) Any Letter of Credit Issuer may resign as a Letter of Credit Issuer upon 60
days’ prior written notice to the Administrative Agent, the Lenders, Holdings,
and the Borrower. The Borrower may replace any Letter of Credit Issuer for any
reason upon written notice to the Administrative Agent and the Letter of Credit
Issuer. The Borrower may add Letter of Credit Issuers at any time upon notice to
the Administrative Agent. If any Letter of Credit Issuer shall resign or be
replaced, or if the Borrower shall decide to add a new Letter of Credit Issuer
under this Agreement, then the Borrower may appoint from among the Lenders a
successor issuer of Letters of Credit or a new Letter of Credit Issuer, as the
case may be, or, with the consent of the Administrative Agent (such consent not
to be unreasonably withheld or delayed), another successor or new issuer of
Letters of Credit, whereupon such successor issuer accepting such appointment
shall succeed to the rights, powers and duties of the replaced or resigning
Letter of Credit Issuer under this Agreement and the other Credit Documents
(other than any rights to indemnity payments owed to the replaced or resigning
Letter of Credit Issuer), or such new issuer of Letters of Credit accepting such
appointment shall be granted the rights, powers and duties of the applicable
Letter of Credit Issuer hereunder, and the term Letter of Credit Issuer shall
mean such successor or such new issuer of Letters of Credit effective upon such
appointment. At the time such resignation or replacement shall become effective,
the Borrower shall pay to the resigning or replaced Letter of Credit Issuer all
accrued and unpaid fees applicable to the applicable Letters of Credit pursuant
to Sections 4.1(b) and 4.1(d). The acceptance of any appointment as a Letter of
Credit Issuer hereunder whether as a successor issuer or new issuer of Letters
of Credit in accordance with this Agreement, shall be evidenced by an agreement
entered into by such new or successor issuer of Letters of Credit, in a form
reasonably satisfactory to the Borrower and the Administrative Agent and, from
and after the effective date of such

 

99



--------------------------------------------------------------------------------

agreement, such new or successor issuer of Letters of Credit shall become a
Letter of Credit Issuer hereunder. After the resignation or replacement of a
Letter of Credit Issuer hereunder, the resigning or replaced Letter of Credit
Issuer shall remain a party hereto and shall continue to have all the rights and
obligations of a Letter of Credit Issuer under this Agreement and the other
Credit Documents with respect to Letters of Credit issued by it prior to such
resignation or replacement, but shall not be required to issue additional
Letters of Credit or amend or increase any outstanding Letter of Credit. In
connection with any resignation or replacement pursuant to this clause (a) (but,
in case of any such resignation, only to the extent that a successor issuer of
Letters of Credit shall have been appointed), either (i) the Borrower, the
resigning or replaced Letter of Credit Issuer and the successor issuer of
Letters of Credit shall arrange to have any outstanding Letters of Credit issued
by the resigning or replaced Letter of Credit Issuer replaced with Letters of
Credit issued by the successor issuer of Letters of Credit or (ii) the Borrower
shall cause the successor issuer of Letters of Credit, if such successor issuer
is reasonably satisfactory to the replaced or resigning Letter of Credit Issuer,
to issue “back-stop” Letters of Credit (in form and substance reasonably
satisfactory to the resigning or replaced Letter of Credit Issuer) naming the
resigning or replaced Letter of Credit Issuer as beneficiary for each
outstanding Letter of Credit issued by the resigning or replaced Letter of
Credit Issuer, which new Letters of Credit shall be denominated in the same
currency as, and shall have a Stated Amount equal to, the Letters of Credit
being back-stopped and the sole requirement for drawing on such new Letters of
Credit shall be a drawing on the corresponding back-stopped Letters of Credit.
After any resigning or replaced Letter of Credit Issuer’s resignation or
replacement as Letter of Credit Issuer, the provisions of this Agreement
relating to a Letter of Credit Issuer shall inure to its benefit as to any
actions taken or omitted to be taken by it (A) while it was a Letter of Credit
Issuer under this Agreement or (B) at any time with respect to Letters of Credit
issued by such Letter of Credit Issuer.

(b) To the extent there are, at the time of any resignation or replacement as
set forth in clause (a) above, any outstanding Letters of Credit, nothing herein
shall be deemed to impact or impair any rights and obligations of any of the
parties hereto with respect to such outstanding Letters of Credit (including,
without limitation, any obligations related to the payment of Fees or the
reimbursement or funding of amounts drawn), except that the Borrower, the
resigning or replaced Letter of Credit Issuer and the successor issuer of
Letters of Credit shall have the obligations regarding outstanding Letters of
Credit described in clause (a) above.

3.7 Role of Letter of Credit Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, no Letter of Credit Issuer shall
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Letter of Credit Issuers, the Administrative Agent, any of their respective
Affiliates nor any correspondent, participant or assignee of any Letter of
Credit Issuer shall be liable to any Lender for (i) any action taken or omitted
in connection herewith at the request or with the approval of the Required
Revolving Credit Lenders; (ii) any action taken or omitted in the absence of
gross negligence or willful misconduct as determined in the final non-appealable
judgment of a court of competent jurisdiction; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided that this assumption is not intended
to, and shall not, preclude the Borrower’s pursuit of such rights and remedies
as they may have against the beneficiary or transferee at law or under any other
agreement. None of the Letter of Credit Issuers, the Administrative Agent, any
of their respective Affiliates nor any correspondent, participant or assignee of
any Letter of Credit Issuer shall be liable or responsible for any of the
matters described in Section 3.3(b); provided that anything in such Section to
the contrary notwithstanding, the Borrower may have a claim against the
applicable Letter

 

100



--------------------------------------------------------------------------------

of Credit Issuer, and such Letter of Credit Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential, indirect, punitive, special or exemplary damages suffered by the
Borrower which the Borrower proves were caused by such Letter of Credit Issuer’s
willful misconduct or gross negligence or such Letter of Credit Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit in each case as determined in the
final non-appealable judgment of a court of competent jurisdiction. In
furtherance and not in limitation of the foregoing, any applicable Letter of
Credit Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and such Letter of Credit Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, notwithstanding
that such instrument may prove to be invalid or ineffective for any reason.

Any Letter of Credit Issuer may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

3.8 Cash Collateral.

(a) Certain Credit Support Events. Upon the written request of the
Administrative Agent or any applicable Letter of Credit Issuer, if (i) as of the
L/C Facility Maturity Date, any L/C Obligation for any reason remains
outstanding, (ii) the Borrower shall be required to provide Cash Collateral
pursuant to Section 11.13, or (iii) the provisions of Section 2.16(a)(v) are in
effect, the Borrower shall immediately (in the case of clause (ii) above) or
within one Business Day (in all other cases) following any written request by
the Administrative Agent or any applicable Letter of Credit Issuer, provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause
(iii) above, after giving effect to Section 2.16(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grant to (and subject to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Letter of Credit Issuers and the Revolving Credit Lenders, and agree
to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein as described in Section 3.8(a), and all other
property so provided as collateral pursuant hereto, and in all proceeds of the
foregoing, all as security for the obligations to which such Cash Collateral may
be applied pursuant to Section 3.8(c). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent or the Letter of Credit Issuers as herein
provided, other than Permitted Liens, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount (including, without
limitation, as a result of exchange rate fluctuations), the Borrower will,
promptly upon written demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. Cash Collateral shall be maintained in blocked,
interest bearing deposit accounts with the Administrative Agent. The Borrower
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 3.8 or Sections
2.16, 5.2, or 11.13 in respect of Letters

 

101



--------------------------------------------------------------------------------

of Credit shall be held and applied to the satisfaction of the specific L/C
Obligations, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may otherwise be provided for
herein.

(d) Cash Collateral (or the appropriate portion thereof) provided to reduce
Fronting Exposure or to secure other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 13.6(b)(ii)) or there is no longer existing an
Event of Default) or (ii) the determination by the Administrative Agent and the
Letter of Credit Issuers that there exists excess Cash Collateral.

3.9 Applicability of ISP and UCP. Unless otherwise expressly agreed by any
applicable Letter of Credit Issuer and the Borrower when a Letter of Credit is
issued, the rules of the ISP shall apply to each Letter of Credit.
Notwithstanding the foregoing, no Letter of Credit Issuer shall be responsible
to the Borrower for, and such Letter of Credit Issuer’s rights and remedies
against the Borrower shall not be impaired by, any action or inaction of such
Letter of Credit Issuer required or permitted under any law, order, or practice
that is required or permitted to be applied to any Letter of Credit or this
Agreement, including the applicable law or any order of any Governmental
Authority in a jurisdiction where the applicable Letter of Credit Issuer or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade (BAFT), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.

3.10 Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control and, to the extent of any such conflict, any grant of security interest
in any Issuer Documents shall be void.

3.11 Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, Holdings or a Restricted Subsidiary,
the Borrower shall be obligated to reimburse any applicable Letter of Credit
Issuer hereunder for any and all drawings under such Letter of Credit. The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Holdings or any other Restricted Subsidiaries inures to the benefit
of the Borrower and that the Borrower’s business derives substantial benefits
from the businesses of Holdings and the other Restricted Subsidiaries.

3.12 Provisions Related to Extended Revolving Credit Commitments. If the Letter
of Credit Expiration Date in respect of any tranche of Revolving Credit
Commitments occurs prior to the expiry date of any Letter of Credit, then (i) if
consented to by the applicable Letter of Credit Issuer that issued such Letter
of Credit, if one or more other tranches of Revolving Credit Commitments in
respect of which the Letter of Credit Expiration Date shall not have so occurred
are then in effect, such Letters of Credit for which consent has been obtained
shall automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Credit Lenders to purchase participations therein
and to make Revolving Credit Loans and payments in respect thereof pursuant to
Sections 3.3 and 3.4) under (and ratably participated in by Lenders pursuant to)
the Revolving Credit Commitments in respect of such non-terminating tranches up
to an aggregate amount not to exceed the aggregate amount of the unutilized
Revolving Credit Commitments thereunder at such time (it being understood that
no partial face amount of any Letter of Credit may be so reallocated) and
(ii) to the extent not reallocated pursuant to immediately preceding clause (i),
the Borrower shall Cash Collateralize any such Letter of Credit in accordance
with Section 3.8. Upon the maturity date of any tranche of Revolving Credit
Commitments, the sublimit for Letters of Credit may be reduced as agreed between
the applicable Letter of Credit Issuer and the Borrower, without the consent of
any other Person.

 

102



--------------------------------------------------------------------------------

Section 4. Fees

4.1 Fees.

(a) Without duplication, the Borrower agrees to pay to the Administrative Agent
in Dollars, for the account of each Revolving Credit Lender (in each case pro
rata according to the respective Revolving Credit Commitments of all such
Lenders), a commitment fee (the “Commitment Fee”) for each day from the Closing
Date to the Revolving Credit Termination Date. Each Commitment Fee shall be
payable (x) quarterly in arrears on the last Business Day of each March, June,
September, and December (for the three-month period (or portion thereof) ended
on such day for which no payment has been received) and (y) on the Revolving
Credit Termination Date (for the period ended on such date for which no payment
has been received pursuant to clause (x) above), and shall be computed for each
day during such period at a rate per annum equal to the Commitment Fee Rate in
effect on such day on the Available Commitment in effect on such day.

(b) Without duplication, the Borrower agrees to pay to the Administrative Agent
in Dollars for the account of the Revolving Credit Lenders pro rata on the basis
of their respective Letter of Credit Exposure, a fee in respect of each Letter
of Credit issued on the Borrower’s or any of the other Restricted Subsidiaries’
behalf (the “Letter of Credit Fee”), for the period from the date of issuance of
such Letter of Credit to the termination date of such Letter of Credit computed
at the per annum rate for each day equal to the Applicable Margin for LIBOR Rate
Revolving Credit Loans less the Fronting Fee set forth in clause (d) below.
Except as provided below, such Letter of Credit Fees shall be due and payable
(x) quarterly in arrears on the last Business Day of each March, June,
September, and December and (y) on the date upon which the Total Revolving
Credit Commitment terminates and the L/C Obligations shall have been reduced to
zero.

(c) Without duplication, the Borrower agrees to pay to the Administrative Agent
in Dollars, for its own account, administrative agent fees as have been
previously agreed in writing or as may be agreed in writing from time to time.

(d) Without duplication, the Borrower agrees to pay to any applicable Letter of
Credit Issuer a fee in Dollars in respect of each Letter of Credit issued by it
for the Borrower (the “Fronting Fee”), computed on the amount of such Letter of
Credit, for the period from the date of issuance of such Letter of Credit to the
termination or expiration of such Letter of Credit without any pending drawing
thereon, computed at the rate for each day equal to 0.125% per annum on the
average daily Stated Amount of such Letter of Credit (or at such other rate per
annum as agreed in writing between the Borrower and such Letter of Credit
Issuer). Such Fronting Fees shall be due and payable (x) quarterly in arrears on
the last Business Day of each of March, June, September and December and (y) on
the date upon which the Total Revolving Credit Commitment terminates and the L/C
Obligations shall have been reduced to zero.

(e) Without duplication, the Borrower agrees to pay directly to any applicable
Letter of Credit Issuer in Dollars upon each issuance or renewal of, drawing
under, and/or amendment of, a Letter of Credit issued by it such amount as shall
at the time of such issuance or renewal of, drawing under, and/or amendment be
the processing charge that such Letter of Credit Issuer is customarily charging
for issuances or renewals of, drawings under or amendments of, letters of credit
issued by it.

 

103



--------------------------------------------------------------------------------

(f) Without duplication, the Borrower agrees to pay to CS Securities (USA) LLC,
as joint lead arranger, a ticking fee at a rate per annum in respect of the
$775,000,000 aggregate principal amount of the Initial Term Loan Commitments
(calculated on the basis of the actual number of days elapsed in a 360-day year)
that shall be equal to (x) for the period commencing on and including
September 14, 2014 to but excluding October 13, 2014, 3.00%, and (y) thereafter,
6.00%, for allocation and distribution in accordance with the terms of a
separate letter agreement among CS Securities (USA) LLC, the Borrower and
Holdings.

(g) Notwithstanding the foregoing, the Borrower shall not be obligated to pay
any amounts to any Defaulting Lender pursuant to this Section 4.1.

4.2 Voluntary Reduction of Revolving Credit Commitments. Upon at least two
Business Days’ prior written notice to the Administrative Agent at the
Administrative Agent’s Office (which notice thereof the Administrative Agent
shall promptly transmit to each of the Lenders), the Borrower shall have the
right, without premium or penalty, on any day, permanently to terminate or
reduce the Revolving Credit Commitments in whole or in part; provided that
(a) any such reduction shall apply proportionately and permanently to reduce the
Revolving Credit Commitment of each of the Lenders of any applicable Class,
except that (i) notwithstanding the foregoing, in connection with the
establishment on any date of any Extended Revolving Credit Commitments pursuant
to Section 2.14(g), the Revolving Credit Commitments of any one or more Lenders
providing any such Extended Revolving Credit Commitments on such date shall be
reduced in an amount equal to the amount of Revolving Credit Commitments so
extended on such date (provided that (x) after giving effect to any such
reduction and to the repayment of any Revolving Credit Loans made on such date,
the Revolving Credit Exposure of any such Lender does not exceed the Revolving
Credit Commitment thereof and (y) for the avoidance of doubt, any such repayment
of Revolving Credit Loans contemplated by the preceding clause shall be made in
compliance with the requirements of Section 5.3(a) with respect to the ratable
allocation of payments hereunder, with such allocation being determined after
giving effect to any conversion pursuant to Section 2.14(g) of Revolving Credit
Commitments and Revolving Credit Loans into Extended Revolving Credit
Commitments and Extended Revolving Credit Loans pursuant to Section 2.14(g)
prior to any reduction being made to the Revolving Credit Commitment of any
other Lender) and (ii) the Borrower may at its election permanently reduce the
Revolving Credit Commitment of a Defaulting Lender to $0 without affecting the
Revolving Credit Commitments of any other Lender, (b) any partial reduction
pursuant to this Section 4.2 shall be in the amount of at least $5,000,000, and
(c) after giving effect to such termination or reduction and to any prepayments
of the Loans made on the date thereof in accordance with this Agreement, the
aggregate amount of the Lenders’ Revolving Credit Exposures shall not exceed the
Total Revolving Credit Commitment and the aggregate amount of the Lenders’
Revolving Credit Exposures in respect of any Class shall not exceed the
aggregate Revolving Credit Commitment of such Class.

4.3 Mandatory Termination of Commitments.

(a) The Initial Term Loan Commitments shall terminate at 5:00 p.m. (New York
City time) on the Closing Date.

(b) The Revolving Credit Commitment shall terminate at 5:00 p.m. (New York City
time) on the Revolving Credit Maturity Date.

(c) The New Term Loan Commitment for any Series shall, unless otherwise provided
in the applicable Joinder Agreement, terminate at 5:00 p.m. (New York City time)
on the Increased Amount Date for such Series.

 

 

104



--------------------------------------------------------------------------------

Section 5. Payments

5.1 Voluntary Prepayments. (a) The Borrower shall have the right to prepay
Loans, including Term Loans and Revolving Credit Loans, as applicable, in each
case, other than as set forth in Section 5.1(b), without premium or penalty, in
whole or in part from time to time on the following terms and conditions:
(1) the Borrower shall give the Administrative Agent at the Administrative
Agent’s Office written notice of its intent to make such prepayment, the amount
of such prepayment and (in the case of LIBOR Loans) the specific Borrowing(s)
pursuant to which made, which notice shall be given by the Borrower no later
than 12:00 Noon (New York City time) (i) in the case of LIBOR Loans, three
Business Days prior to, or (ii) in the case of ABR Loans, one Business Day prior
to, the date of such prepayment and notice thereof shall promptly be transmitted
by the Administrative Agent to each of the Lenders; (2) each partial prepayment
of (i) any Borrowing of LIBOR Loans shall be in a minimum amount of $5,000,000
and in multiples of $1,000,000 in excess thereof and (ii) any ABR Loans shall be
in a minimum amount of $1,000,000 and in multiples of $100,000 in excess
thereof, provided that no partial prepayment of LIBOR Loans made pursuant to a
single Borrowing shall reduce the outstanding LIBOR Loans made pursuant to such
Borrowing to an amount less than the applicable Minimum Borrowing Amount for
such LIBOR Loans, and (3) in the case of any prepayment of LIBOR Loans pursuant
to this Section 5.1 on any day other than the last day of an Interest Period
applicable thereto, the Borrower shall, promptly after receipt of a written
request by any applicable Lender (which request shall set forth in reasonable
detail the basis for requesting such amount), pay to the Administrative Agent
for the account of such Lender any amounts required pursuant to Section 2.11.
Each prepayment in respect of any Term Loans pursuant to this Section 5.1 shall
be (a) applied to the Class or Classes of Term Loans as the Borrower may specify
and (b) applied to reduce Initial Term Loan Repayment Amounts, any New Term Loan
Repayment Amounts, and, subject to Section 2.14(g), Extended Term Loan Repayment
Amounts, as the case may be, in each case, in such order as the Borrower may
specify. At the Borrower’s election in connection with any prepayment pursuant
to this Section 5.1, such prepayment shall not be applied to any Term Loan or
Revolving Credit Loan of a Defaulting Lender.

(b) In the event that, on or prior to the twelve-month anniversary of the
Closing Date, the Borrower (i) makes any prepayment of Initial Term Loans in
connection with any Repricing Transaction the primary purpose of which is to
decrease the Effective Yield on such Term Initial Term Loans or (ii) effects any
amendment of this Agreement resulting in a Repricing Transaction the primary
purpose of which is to decrease the Effective Yield on the Initial Term Loans,
the Borrower shall pay to the Administrative Agent, for the ratable account of
each of the applicable Lenders, (x) in the case of clause (i), a prepayment
premium of 1.00% of the principal amount of the Initial Term Loans being prepaid
in connection with such Repricing Transaction and (y) in the case of clause
(ii), an amount equal to 1.00% of the aggregate amount of the applicable Initial
Term Loans outstanding immediately prior to such amendment that are subject to
an effective pricing reduction pursuant to such Repricing Transaction.

5.2 Mandatory Prepayments.

(a) Term Loan Prepayments.

(i) On each occasion that a Prepayment Event occurs, the Borrower shall, within
three Business Days after receipt of the Net Cash Proceeds of a Debt Incurrence
Prepayment Event (other than one covered by clause (iii) below) and within ten
Business Days after the occurrence of any other Prepayment Event (or, in the
case of Deferred Net Cash Proceeds, within ten Business Days after the Deferred
Net Cash Proceeds Payment Date), prepay, in accordance with clause (c) below,
Term Loans with an equivalent principal amount equal to 100% of the Net Cash
Proceeds from such Prepayment Event; provided that, with respect to the Net Cash
Proceeds

 

105



--------------------------------------------------------------------------------

of an Asset Sale Prepayment Event, Casualty Event or Permitted Sale Leaseback,
in each case solely to the extent with respect to any Collateral, the Borrower
may use a portion of such Net Cash Proceeds to prepay or repurchase Permitted
Other Indebtedness (and with such prepaid or repurchased Permitted Other
Indebtedness permanently extinguished) with a Lien on the Collateral ranking
pari passu with the Liens securing the Obligations to the extent any applicable
Permitted Other Indebtedness Document requires the issuer of such Permitted
Other Indebtedness to prepay or make an offer to purchase such Permitted Other
Indebtedness with the proceeds of such Prepayment Event, in each case in an
amount not to exceed the product of (x) the amount of such Net Cash Proceeds
multiplied by (y) a fraction, the numerator of which is the outstanding
principal amount of the Permitted Other Indebtedness with a Lien on the
Collateral ranking pari passu with the Liens securing the Obligations and with
respect to which such a requirement to prepay or make an offer to purchase
exists and the denominator of which is the sum of the outstanding principal
amount of such Permitted Other Indebtedness and the outstanding principal amount
of Term Loans.

(ii) Not later than ten Business Days after the date on which financial
statements are required to be delivered pursuant to Section 9.1(a) for any
fiscal year (commencing with and including the fiscal year ending December 26,
2015), the Borrower shall prepay (or cause to be prepaid), in accordance with
clause (c) below, Term Loans with a principal amount equal to (x) 50% of Excess
Cash Flow for such fiscal year; provided that (A) the percentage in this
Section 5.2(a)(ii) shall be reduced to 25% if the Consolidated First Lien
Secured Debt to Consolidated EBITDA Ratio on the date of prepayment (prior to
giving effect thereto but giving effect to any prepayment described in clause
(y) below and as certified by an Authorized Officer of the Borrower) for the
most recent Test Period ended prior to such prepayment date is less than or
equal to 3.00 to 1.00 but greater than 2.00 to 1.00 and (B) no payment of any
Term Loans shall be required under this Section 5.2(a)(ii) if the Consolidated
First Lien Secured Debt to Consolidated EBITDA Ratio on the date of prepayment
(prior to giving effect thereto but giving effect to any prepayment described in
clause (y) below and as certified by an Authorized Officer of The Borrower) for
the most recent Test Period ended prior to such prepayment date is less than or
equal to 2.00 to 1.00, minus (y) (i) the principal amount of Term Loans
voluntarily prepaid pursuant to Section 5.1 or Section 13.6(h) (including
purchases of the Loans by the Borrower and its Subsidiaries at or below par, in
which case the amount of voluntary prepayments of Loans shall be deemed not to
exceed the actual purchase price of such Loans below par) during such fiscal
year or after such fiscal year and prior to the date of the required Excess Cash
Flow payment, and (ii) to the extent accompanied by permanent optional
reductions of Revolving Credit Commitments, Extended Revolving Credit
Commitments or Incremental Revolving Credit Commitment, as applicable, Revolving
Credit Loans, Extended Revolving Credit Loans, Incremental Revolving Credit
Loans, in each case, other than to the extent any such prepayment is funded with
the proceeds of long-term Indebtedness.

(iii) On each occasion that Permitted Other Indebtedness is issued or incurred
pursuant to Section 10.1(w), the Borrower shall within three Business Days of
receipt of the Net Cash Proceeds of such Permitted Other Indebtedness prepay, in
accordance with clause (c) below, Term Loans with a principal amount equal to
100% of the Net Cash Proceeds from such issuance or incurrence of Permitted
Other Indebtedness.

(iv) Notwithstanding any other provisions of this Section 5.2, (A) to the extent
that any or all of the Net Cash Proceeds of any Prepayment Event by a Foreign
Subsidiary giving rise to a prepayment pursuant to clause (i) above (a “Foreign
Prepayment Event”) or Excess Cash Flow are prohibited or delayed by any
Requirement of Law from being repatriated to the Credit

 

106



--------------------------------------------------------------------------------

Parties, an amount equal to the portion of such Net Cash Proceeds or Excess Cash
Flow so affected will not be required to be applied to repay Loans at the times
provided in clauses (i) and (ii) above, as the case may be, but only so long, as
the applicable Requirement of Law will not permit repatriation to the Credit
Parties (the Credit Parties hereby agreeing to cause the applicable Foreign
Subsidiary to promptly take all actions reasonably required by the applicable
Requirement of Law to permit repatriation), and once a repatriation of any of
such affected Net Cash Proceeds or Excess Cash Flow is permitted under the
applicable Requirement of Law, an amount equal to such Net Cash Proceeds or
Excess Cash Flow will be promptly (and in any event not later than ten Business
Days after such repatriation is permitted) applied (net of any taxes that would
be payable or reserved against if such amounts were actually repatriated whether
or not they are repatriated) to the repayment of the Loans pursuant to clauses
(i) and (ii) above, as applicable, and (B) to the extent that the Borrower has
determined in good faith that repatriation of any of or all the Net Cash
Proceeds of any Foreign Prepayment Event or Excess Cash Flow would have a
material adverse tax consequence with respect to such Net Cash Proceeds or
Excess Cash Flow, an amount equal to the Net Cash Proceeds or Excess Cash Flow
so affected may be retained by the applicable Foreign Subsidiary; provided that
in the case of this clause (B), on or before the date on which any Net Cash
Proceeds from any Foreign Prepayment Event so retained would otherwise have been
required to be applied to reinvestments or prepayments pursuant to clause
(i) above or, in the case of Excess Cash Flow, a date on or before the date that
is eighteen months after the date an amount equal to such Excess Cash Flow would
have so required to be applied to prepayments pursuant to clause (ii) above
unless previously actually repatriated in which case such repatriated Excess
Cash Flow shall have been promptly applied to the repayment of the Term Loans
pursuant to clause (ii) above, (x) the Borrower shall apply an amount equal to
such Net Cash Proceeds or Excess Cash Flow to such reinvestments or prepayments
as if such Net Cash Proceeds or Excess Cash Flow had been received by the Credit
Parties rather than such Foreign Subsidiary, less the amount of any taxes that
would have been payable or reserved against if such Net Cash Proceeds or Excess
Cash Flow had been repatriated (or, if less, the Net Cash Proceeds or Excess
Cash Flow that would be calculated if received by such Foreign Subsidiary) or
(y) such Net Cash Proceeds or Excess Cash Flow shall be applied to the repayment
of Indebtedness of a Foreign Subsidiary. For the avoidance of doubt, nothing in
this Agreement, including Section 5 shall be construed to require any Foreign
Subsidiary to repatriate cash.

(b) Repayment of Revolving Credit Loans. (i) If on any date the aggregate amount
of the Lenders’ Revolving Credit Exposures in respect of any Class of Revolving
Loans for any reason exceeds 100% of the Revolving Credit Commitment of such
Class then in effect, the Borrower shall forthwith repay on such date Revolving
Loans of such Class in an amount equal to such excess. If after giving effect to
the prepayment of all outstanding Revolving Loans of such Class, the Revolving
Credit Exposures of such Class exceed the Revolving Credit Commitment of such
Class then in effect, the Borrower shall Cash Collateralize the Letters of
Credit Outstanding in relation to such Class to the extent of such excess.

(c) Application to Repayment Amounts. Subject to Section 5.2(f), each prepayment
of Term Loans required by Section 5.2(a)(i) or (ii) shall be allocated pro rata
among the Initial Term Loans, the New Term Loans and the Extended Term Loans
based on the applicable remaining Repayment Amounts due thereunder and shall be
applied within each Class of Term Loans in respect of such Term Loans in direct
order of maturity thereof or as otherwise directed by the Borrower; provided
that if any Class of Extended Term Loans have been established hereunder, the
Borrower may allocate such prepayment in its sole discretion to the Term Loans
of the Existing Term Loan Class, if any, from which such Extended Term Loans
were converted (except, as to Term Loans made pursuant to a Joinder Agreement,
as otherwise set forth in such Joinder Agreement, or as to a Replacement Term
Loan). Subject to Section 5.2(f),

 

107



--------------------------------------------------------------------------------

with respect to each such prepayment, the Borrower will, not later than the date
specified in Section 5.2(a) for making such prepayment, give the Administrative
Agent written notice which shall include a calculation of the amount of such
prepayment to be applied to each Class of Term Loans requesting that the
Administrative Agent provide notice of such prepayment to each Initial Term Loan
Lender, New Term Loan Lender, or Extended Term Loan Lender, as applicable.

(d) Application to Term Loans. With respect to each prepayment of Term Loans
required by Section 5.2(a), the Borrower may, if applicable, designate the Types
of Loans that are to be prepaid and the specific Borrowing(s) pursuant to which
made; provided, that if any Lender has provided a Rejection Notice in compliance
with Section 5.2(f), such prepayment shall be applied with respect to the Term
Loans to be prepaid on a pro rata basis across all outstanding Types of such
Term Loans in proportion to the percentage of such outstanding Term Loans to be
prepaid represented by each such Class. In the absence of a Rejection Notice or
a designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing under Section 2.11.

(e) Application to Revolving Credit Loans. With respect to each prepayment of
Revolving Credit Loans, the Borrower may designate (i) the Types of Loans that
are to be prepaid and the specific Borrowing(s) pursuant to which made and
(ii) the Revolving Loans to be prepaid, provided that (y) each prepayment of any
Loans made pursuant to a Borrowing shall be applied pro rata among such Loans;
and (z) notwithstanding the provisions of the preceding clause (y), no
prepayment of Revolving Loans shall be applied to the Revolving Credit Loans of
any Defaulting Lender unless otherwise agreed in writing by the Borrower. In the
absence of a designation by the Borrower as described in the preceding sentence,
the Administrative Agent shall, subject to the above, make such designation in
its reasonable discretion with a view, but no obligation, to minimize breakage
costs owing under Section 2.11.

(f) Rejection Right. Holdings or the Borrower shall notify the Administrative
Agent in writing of any mandatory prepayment of Term Loans required to be made
pursuant to Section 5.2(a) at least three Business Days prior to the date of
such prepayment. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each Lender holding Term Loans of the
contents of such prepayment notice and of such Lender’s pro rata share of the
prepayment. Each Term Loan Lender may reject all (but not less than all) of its
pro rata share of any mandatory prepayment other than any such mandatory
prepayment with respect to a Debt Incurrence Prepayment Event under
Section 5.2(a)(i) or Permitted Other Indebtedness under Section 5.2(a)(iii)
(such declined amounts, the “Declined Proceeds”) of Term Loans required to be
made pursuant to Section 5.2(a) by providing written notice (each, a “Rejection
Notice”) to the Administrative Agent no later than 5:00 p.m. (New York City
time) one Business Day after the date of such Lender’s receipt of notice from
the Administrative Agent regarding such prepayment. If a Lender fails to deliver
a Rejection Notice to the Administrative Agent within the time frame specified
above, any such failure will be deemed an acceptance of the total amount of such
mandatory prepayment of Term Loans. Any Declined Proceeds remaining after
offering such Declined Proceeds shall be retained by the Borrower (“Retained
Declined Proceeds”).

5.3 Method and Place of Payment.

(a) Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the Borrower, without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders entitled thereto or the Letter of Credit Issuers entitled thereto,
as the case may be, not later than 2:00 p.m. (New York City time), in each case,
on the date when due and shall be made in immediately available funds at the
Administrative Agent’s Office or

 

108



--------------------------------------------------------------------------------

at such other office as the Administrative Agent shall specify for such purpose
by notice to the Borrower, it being understood that written or facsimile notice
by the Borrower to the Administrative Agent to make a payment from the funds in
the Borrower’s account at the Administrative Agent’s Office shall constitute the
making of such payment to the extent of such funds held in such account. All
repayments or prepayments of any Loans (whether of principal, interest or
otherwise) hereunder shall be made in the currency in which such Loans are
denominated and all other payments under each Credit Document shall, unless
otherwise specified in such Credit Document, be made in Dollars. The
Administrative Agent will thereafter cause to be distributed on the same day (if
payment was actually received by the Administrative Agent prior to 2:00 p.m.
(New York City time) or, otherwise, on the next Business Day in the
Administrative Agent’s sole discretion) like funds relating to the payment of
principal or interest or Fees ratably to the Lenders entitled thereto.

(b) Any payments under this Agreement that are made later than 2:00 p.m. (New
York City time) may be deemed to have been made on the next succeeding Business
Day in the Administrative Agent’s sole discretion for purposes of calculating
interest thereon. Except as otherwise provided herein, whenever any payment to
be made hereunder shall be stated to be due on a day that is not a Business Day,
the due date thereof shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.

5.4 Net Payments.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Credit Party
hereunder or under any other Credit Document shall to the extent permitted by
applicable laws be made free and clear of and without reduction or withholding
for any Taxes.

(ii) If any Credit Party, the Administrative Agent or any other applicable
Withholding Agent shall be required by applicable law to withhold or deduct any
Taxes from any payment, then (A) such Withholding Agent shall withhold or make
such deductions as are reasonably determined by such Withholding Agent to be
required by applicable law, (B) such Withholding Agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority, and (C) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes or Other Taxes, the sum payable by the applicable Credit Party shall be
increased as necessary so that after any required withholding or deductions have
been made (including withholding or deductions applicable to additional sums
payable under this Section 5.4) each Lender (or, in the case of a payment to the
Administrative Agent for its own account, the Administrative Agent) receives an
amount equal to the sum it would have received had no such withholding or
deductions been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law or timely
reimburse the Administrative Agent or any Lender for the payment of any Other
Taxes.

(c) Tax Indemnifications. Without limiting the provisions of subsection (a) or
(b) above, the Borrower shall indemnify the Administrative Agent and each
Lender, and shall make payment in respect thereof within 15 days after demand
therefor, for the full amount of Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable

 

109



--------------------------------------------------------------------------------

under this Section 5.4) payable by the Administrative Agent or such Lender, as
the case may be, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of any such payment or liability (along with a
written statement setting forth in reasonable detail the basis and calculation
of such amounts) delivered to the Borrower by a Lender, or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error. If the Borrower reasonably believes that any such Indemnified
Taxes or Other Taxes were not correctly or legally asserted, the Administrative
Agent and/or each affected Lender will use reasonable efforts to cooperate with
the Borrower in pursuing a refund of such Indemnified Taxes or Other Taxes so
long as such efforts would not, in the sole determination of the Administrative
Agent or affected Lender, result in any additional costs, expenses or risks or
be otherwise disadvantageous to it.

(d) Evidence of Payments. After any payment of Taxes by any Credit Party or the
Administrative Agent to a Governmental Authority as provided in this
Section 5.4, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders and Tax Documentation.

(i) Each Lender shall deliver to the Borrower and to the Administrative Agent,
at such time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable laws or by the taxing authorities of any jurisdiction and such other
reasonably requested information as will permit the Borrower or the
Administrative Agent, as the case may be, to determine (A) whether or not any
payments made hereunder or under any other Credit Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of any payments to be made to such Lender by any
Credit Party pursuant to any Credit Document or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction. Any
documentation and information required to be delivered by a Lender pursuant to
this Section 5.4(e) (including any specific documentation set forth in
subsection (ii) below) shall be delivered by such Lender (i) on or prior to the
Closing Date (or on or prior to the date it becomes a party to this Agreement),
(ii) on or before any date on which such documentation expires or becomes
obsolete or invalid, (iii) after the occurrence of any change in the Lender’s
circumstances requiring a change in the most recent documentation previously
delivered by it to the Borrower and the Administrative Agent, and (iv) from time
to time thereafter if reasonably requested by the Borrower or the Administrative
Agent, and each such Lender shall promptly notify in writing the Borrower and
the Administrative Agent if such Lender is no longer legally eligible to provide
any documentation previously provided.

(ii) Without limiting the generality of the foregoing:

 

  (A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (a “U.S. Lender”) shall deliver to the Borrower
and the Administrative Agent executed originals of IRS Form W-9 or such other
documentation or information prescribed by applicable laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements;

 

110



--------------------------------------------------------------------------------

  (B) each Non-U.S. Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of U.S. federal withholding tax with
respect to any payments hereunder or under any other Credit Document shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) whichever of the following is
applicable:

(1) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
(or any successor form thereto) claiming eligibility for benefits of an income
tax treaty to which the United States is a party;

(2) executed originals of IRS Form W-8ECI (or any successor form thereto);

(3) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate,
substantially in the form of Exhibit J-1, J-2, J-3 or J-4, as applicable, (a
“Non-Bank Tax Certificate”), to the effect that such Non-U.S. Lender is not
(A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and that no payments under any Credit Document
are effectively connected with such Non-U.S. Lender’s conduct of a United States
trade or business and (y) executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable (or any successor thereto);

(4) where such Lender is a partnership (for U.S. federal income tax purposes) or
otherwise not a beneficial owner (e.g., where such Lender has sold a
participation), IRS Form W-8IMY (or any successor thereto) and all required
supporting documentation (including, where one or more of the underlying
beneficial owner(s) is claiming the benefits of the portfolio interest
exemption, a Non-Bank Tax Certificate of such beneficial owner(s)) (provided
that, if the Non-U.S. Lender is a partnership, the Non-Bank Tax Certificate(s)
may be provided by the Non-U.S. Lender on behalf of the direct or indirect
partner(s)); or

(5) executed originals of any other form prescribed by applicable laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made;

 

  (C)

if a payment made to a Lender under any Credit Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the

 

111



--------------------------------------------------------------------------------

  Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (C), FATCA shall include any amendments made to FATCA
after the date of this Agreement; and

 

  (D) If the Administrative Agent is a “United States person” (as defined in
Section 7701(a)(30) of the Code), it shall provide Holdings with two duly
completed original copies of IRS Form W-9. If the Administrative Agent is not a
“United States person” (as defined in Section 7701(a)(3) of the Code), it shall
provide applicable Form W-8 (together with required accompanying documentation)
with respect to payments to be received by it on behalf of the Lenders.

(iii) The Administrative Agent shall deliver to the Borrower, on or before the
date on which it becomes the Administrative Agent hereunder, either (i) a duly
executed original IRS Form W-9 (or any applicable successor form) certifying
that the Administrative Agent is not subject to backup withholding, or (ii) a
duly executed original IRS Form W-8IMY (or any applicable successor form)
certifying that the Administrative Agent is a “U.S. branch” and that the
payments it receives for the account of others are not effectively connected
with the conduct of a trade or business in the United States and that it is
using such form as evidence of its agreement with the Borrower to be treated as
a United States person with respect to such payments (and the Borrower and the
Administrative Agent agree to so treat the Administrative Agent as a United
States person with respect to such payments as contemplated by Treasury
Regulation Section 1.1441-1(b)(2)(iv)(A)), with the effect that the Borrower can
make payments to the Administrative Agent without deduction or withholding of
any Taxes imposed by the United States. The Administrative Agent shall promptly
notify the Borrower at any time it determines that it is no longer in a position
to provide the certification described in the preceding sentence.

(iv) Notwithstanding anything to the contrary in this Section 5.4, no Lender or
the Administrative Agent shall be required to deliver any documentation that it
is not legally eligible to deliver.

(f) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by any Credit Party or with respect to which any Credit Party has
paid additional amounts pursuant to this Section 5.4, the Administrative Agent
or such Lender (as applicable) shall promptly pay to the Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Credit Parties under this Section 5.4 with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses (including any Taxes) incurred by the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Borrower, upon the request of the
Administrative Agent or such Lender, agree to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed

 

112



--------------------------------------------------------------------------------

by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. In such event, the Administrative
Agent or such Lender, as the case may be, shall, at the Borrower’s request,
provide the Borrower with a copy of any notice of assessment or other evidence
of the requirement to repay such refund received from the relevant taxing
authority (provided that the Administrative Agent or such Lender may delete any
information therein that it deems confidential). Notwithstanding anything to the
contrary in this paragraph (f), in no event will the Administrative Agent or any
Lender be required to pay any amount to an indemnifying party pursuant to this
paragraph (f) the payment of which would place the Administrative Agent or any
Lender in a less favorable net after-Tax position than the Administrative Agent
or any Lender would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to any
Credit Party or any other Person.

(g) For the avoidance of doubt, for purposes of this Section 5.4, the term
“Lender” includes the Letter of Credit Issuers and the term “applicable law”
includes FATCA.

(h) Each party’s obligations under this Section 5.4 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Credit
Documents.

5.5 Computations of Interest and Fees.

(a) Except as provided in the next succeeding sentence, interest on LIBOR Loans
shall be calculated on the basis of a 360-day year for the actual days elapsed.
Interest on ABR Loans shall be calculated on the basis of a 365- (or 366-, as
the case may be) day year for the actual days elapsed.

(b) Fees and the average daily Stated Amount of Letters of Credit shall be
calculated on the basis of a 360-day year for the actual days elapsed.

5.6 Limit on Rate of Interest.

(a) No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of this
Agreement, the Borrower shall not be obliged to pay any interest or other
amounts under or in connection with this Agreement or otherwise in respect of
the Obligations in excess of the amount or rate permitted under or consistent
with any applicable law, rule or regulation.

(b) Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment that it would otherwise be required to make, as a result of
Section 5.6(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules, and regulations.

(c) Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower to
make any payment of interest or other amount payable to any Lender in an amount
or calculated at a rate that would be prohibited by any applicable law, rule or
regulation, then notwithstanding such provision, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law, such
adjustment to be effected, to the extent

 

113



--------------------------------------------------------------------------------

necessary, by reducing the amount or rate of interest required to be paid by the
Borrower to the affected Lender under Section 2.8; provided that to the extent
lawful, the interest or other amounts that would have been payable but were not
payable as a result of the operation of this Section shall be cumulated and the
interest payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrower shall be entitled, by notice in writing to the
Administrative Agent to obtain reimbursement from that Lender in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by that Lender to the Borrower.

 

Section 6. Conditions Precedent to Initial Borrowing

The initial Borrowing under this Agreement is subject to the satisfaction of the
following conditions precedent, except as otherwise agreed between Holdings and
the Administrative Agent.

6.1 Credit Documents.

The Administrative Agent (or its counsel) shall have received:

(a) this Agreement, executed and delivered by a duly Authorized Officer of
Holdings, the Borrower and each Lender;

(b) the Guarantee, executed and delivered by a duly Authorized Officer of each
of Holdings and each applicable Guarantor;

(c) the Pledge Agreement, executed and delivered by a duly Authorized Officer of
each of Holdings, the Borrower and each applicable pledgor; and

(d) the Security Agreement, executed and delivered by a duly Authorized Officer
of each of Holdings, the Borrower and each applicable grantor.

6.2 Collateral. Except for any items referred to on Schedule 9.14:

(a) All outstanding equity interests in whatever form of the Borrower and each
Restricted Subsidiary that is directly owned by or on behalf of any Credit Party
and required to be pledged pursuant to the Security Documents shall have been
pledged pursuant thereto;

(b) The Collateral Agent shall have received the certificates representing
securities of the Borrower and of each Credit Party’s Wholly Owned Restricted
Subsidiaries to the extent required to be delivered under the Security Documents
and pledged under the Security Documents to the extent certificated, accompanied
by instruments of transfer and undated stock powers endorsed in blank; and

(c) All Uniform Commercial Code financing statements, reasonably requested by
the Collateral Agent to be filed, registered or recorded to create the Liens
intended to be created by any Security Document and perfect such Liens to the
extent required by, and with the priority required by, such Security Document
shall have been delivered to the Collateral Agent for filing, registration or
recording.

 

114



--------------------------------------------------------------------------------

(d) The Borrower shall have delivered to the Administrative Agent a completed
Perfection Certificate, executed and delivered by an Authorized Officer and the
chief legal officer of the Borrower, together with all attachments contemplated
thereby and certified copies of UCC, tax and judgment lien searches, bankruptcy
and pending lawsuit searches or equivalent reports or searches, each of a recent
date listing all effective financing statements, lien notices or comparable
documents that name any Credit Party as debtor and that are filed in those state
and county jurisdictions in which any property of any Credit Party is located
and the state and county jurisdictions in which any Credit Party is organized or
maintains its principal place of business and such other searches that the
Administrative Agent deems necessary or appropriate, none of which encumber the
Collateral covered or intended to be covered by the Security Documents (other
than Permitted Liens).

6.3 Legal Opinions. The Administrative Agent (or its counsel) shall have
received the executed legal opinion, in customary form, of Simpson Thacher &
Bartlett LLP, counsel to the Credit Parties. Holdings and the Borrower hereby
instruct and agree to instruct the other Credit Parties to have such counsel
deliver such legal opinions.

6.4 Insurance. Certificates of insurance evidencing the existence of all
insurance required to be maintained by the Borrower pursuant to Section 9.3 and,
if applicable, the designation of the Administrative Agent and the Collateral
Agent, as applicable, as an additional insured and loss payee as its interest
may appear thereunder, or solely as the additional insured, as the case may be,
thereunder, such certificates to be in such form and contain such information as
is specified in Section 9.3 (provided that if such endorsement as additional
insured cannot be delivered by the Closing Date, the Administrative Agent may
consent to such endorsement being delivered at such later date as it deems
appropriate in the circumstances). In addition, the Borrower shall have
delivered a certificate of an Authorized Officer of the Borrower setting forth
the insurance obtained by it in accordance with the requirements of Section 9.3
and stating that such insurance is in full force and effect and that all
premiums then due and payable thereon have been paid.

6.5 Closing Certificates. The Administrative Agent (or its counsel) shall have
received a certificate of each Credit Party, dated the Closing Date,
substantially in the form of Exhibit E, with appropriate insertions, executed by
the President or any Vice President and the Secretary or any Assistant Secretary
of such Credit Party, as applicable, and attaching the documents referred to in
Section 6.6.

6.6 Authorization of Proceedings of Each Credit Party; Corporate Documents. The
Administrative Agent shall have received (i) a copy of the resolutions of the
board of directors or other managers of each Credit Party (or a duly authorized
committee thereof) authorizing (a) the execution, delivery, and performance of
the Credit Documents (and any agreements relating thereto) to which it is a
party and (b) in the case of the Borrower, the extensions of credit contemplated
hereunder, (ii) the Certificate of Incorporation and By-Laws, Certificate of
Formation and Operating Agreement or other comparable organizational documents,
as applicable, of each Credit Party, and (iii) signature and incumbency
certificates (or other comparable documents evidencing the same) of the
Authorized Officers of each Credit Party executing the Credit Documents to which
it is a party.

6.7 Fees. The Agents and Lenders shall have received, substantially
simultaneously with the funding of the Initial Term Loans, fees and, to the
extent invoiced at least three business days prior to the Closing Date (except
as otherwise reasonably agreed by the Borrower) expenses in the amounts
previously agreed in writing to be received on the Closing Date (which amounts
may, at the Borrower’s option, be offset against the proceeds of the Initial
Term Loans).

 

115



--------------------------------------------------------------------------------

6.8 Representations and Warranties. On the Closing Date, all representations and
warranties made by any Credit Party contained herein or in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such Credit Event (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date).

6.9 Solvency Certificate. On the Closing Date, the Administrative Agent shall
have received a certificate from the Chief Executive Officer, President, the
Chief Financial Officer, the Treasurer, the Vice President-Finance, a Director,
a Manager, or any other senior financial officer of the Borrower to the effect
that after giving effect to the consummation of the Transactions, the Borrower
on a consolidated basis with the Restricted Subsidiaries is Solvent.

6.10 The Arcade Transactions. Substantially concurrently with the initial Credit
Event hereunder, the Arcade Transactions shall have been consummated in all
material respects in accordance with the terms of the Arcade Documents (or the
Joint Lead Arrangers and Bookrunners shall be reasonably satisfied with the
arrangements in place for the consummation of the Arcade Transactions reasonably
promptly after the initial Credit Event hereunder and shall have received
confirmation from representatives of the Borrower that such actions shall be
taken promptly after the initial Credit Event hereunder).

6.11 Patriot Act. The Joint Lead Arrangers and Bookrunners shall have received
at least two Business Days prior to the Closing Date, such documentation and
information as is reasonably requested in writing at least seven Business Days
prior to the Closing Date by the Administrative Agent about the Credit Parties
to the extent the Administrative Agent and the Borrower in good faith mutually
agree is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act.

6.12 Pro Forma Balance Sheet. The Joint Lead Arrangers shall have received a pro
forma combined balance sheet and related pro forma combined statements of
operations (collectively, the “Pro Forma Financial Statements”) of the Borrower
as of and for the twelve-month period ending June 28, 2014, prepared after
giving effect to the Transactions as if the Transactions had occurred as of such
date (in the case of such balance sheet) or at the beginning of such period (in
the case of such other statements of income), which need not be prepared in
compliance with Regulation S-X of the Securities Act of 1933, as amended, or
include adjustments for purchase accounting (including adjustments of the type
contemplated by ASC 805).

6.13 Financial Statements. The Joint Lead Arrangers and Bookrunners shall have
received the Historical Financial Statements.

6.14 No Material Adverse Effect. Since June 28, 2014, there shall not have
occurred any change, event, circumstance or development that shall have had or
would reasonably be likely to have a Material Adverse Effect.

6.15 Refinancing. Substantially simultaneously with the funding of the Initial
Term Loans, the Closing Date Refinancing shall be consummated.

 

116



--------------------------------------------------------------------------------

6.16 Notice of Term Loan Borrowing. The Administrative Agent (or its counsel)
shall have received a Notice of Borrowing with respect to the Initial Term Loan
meeting the requirements of Section 2.3.

6.17 Other Documents. The Administrative Agent shall have received the
Scotiabank Intercreditor Agreement, executed and delivered by a duly authorized
officer of The Bank of Nova Scotia.

For purposes of determining compliance with the conditions specified in
Section 6 on the Closing Date, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

Section 7. Conditions Precedent to All Credit Events after the Closing Date

The agreement of each Lender to make any Loan requested to be made by it on any
date (excluding Revolving Credit Loans required to be made by the Revolving
Credit Lenders in respect of Unpaid Drawings pursuant to Sections 3.3 and 3.4)
and the obligations of the Letter of Credit Issuers to issue Letters of Credit
on any date after the Closing Date are subject to the satisfaction (or waiver)
of the following conditions precedent:

7.1 No Default; Representations and Warranties. At the time of each Credit Event
and also after giving effect thereto (a) no Default or Event of Default shall
have occurred and be continuing and (b) all representations and warranties made
by any Credit Party contained herein or in the other Credit Documents shall be
true and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event (except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date).

7.2 Notice of Borrowing; Letter of Credit Request.

(a) Prior to the making of each Term Loan after the Closing Date, the
Administrative Agent shall have received a Notice of Borrowing meeting the
requirements of Section 2.3.

(b) Prior to the making of each Revolving Credit Loan (other than any Revolving
Credit Loan made pursuant to Section 3.4(a)), the Administrative Agent shall
have received a Notice of Borrowing meeting the requirements of Section 2.3.

(c) Prior to the issuance of each Letter of Credit, the Administrative Agent and
the applicable Letter of Credit Issuer shall have received a Letter of Credit
Request meeting the requirements of Section 3.2(a) and (b).

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders and each
Letter of Credit Issuer that all the applicable conditions specified in this
Section 7 above have been satisfied as of that time.

 

Section 8. Representations and Warranties

In order to induce the Lenders to enter into this Agreement and to make the
Loans and the Letter of Credit Issuers to issue (and the Lenders to participate
in) Letters of Credit as provided for herein,

 

117



--------------------------------------------------------------------------------

Holdings and the Borrower make the following representations and warranties to
the Lenders, all of which shall survive the execution and delivery of this
Agreement and the making of the Loans and the issuance of the Letters of Credit
(it being understood that the following representations and warranties shall be
deemed made with respect to any Foreign Subsidiary only to the extent relevant
under applicable law):

8.1 Corporate Status. Each Credit Party (a) is a duly organized and validly
existing corporation, limited liability company or other entity in good standing
(if applicable) under the laws of the jurisdiction of its organization and has
the corporate, limited liability company or other organizational power and
authority to own its property and assets and to transact the business in which
it is engaged and (b) has duly qualified and is authorized to do business and is
in good standing (if applicable) in all jurisdictions where it is required, to
be so qualified, except where the failure to be so qualified would not
reasonably be expected to result in a Material Adverse Effect.

8.2 Corporate Power and Authority. Each Credit Party has the corporate or other
organizational power and authority to execute, deliver and carry out the terms
and provisions of the Credit Documents to which it is a party and has taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance of the Credit Documents to which it is a party. Each
Credit Party has duly executed and delivered each Credit Document to which it is
a party and each such Credit Document constitutes the legal, valid, and binding
obligation of such Credit Party enforceable in accordance with its terms
(provided that, with respect to the creation and perfection of security
interests with respect to Indebtedness, Capital Stock and Stock Equivalents of
Foreign Subsidiaries, only to the extent enforceability of such obligation with
respect to which Capital Stock and Stock Equivalents of Foreign Subsidiaries is
governed by the Uniform Commercial Code), except as the enforceability thereof
may be limited by bankruptcy, insolvency or similar laws affecting creditors’
rights generally and subject to general principles of equity.

8.3 No Violation. Neither the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party nor compliance with the
terms and provisions thereof nor the consummation of the other transactions
contemplated hereby will (a) contravene any applicable provision of any material
law, statute, rule, regulation, order, writ, injunction or decree of any court
or governmental instrumentality, (b) result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of such Credit Party or any of the
Restricted Subsidiaries (other than Liens created under the Credit Documents or
Permitted Liens) pursuant to, the terms of any material indenture, loan
agreement, lease agreement, mortgage, deed of trust, agreement or other material
instrument to which such Credit Party or any of the Restricted Subsidiaries is a
party or by which it or any of its property or assets is bound (any such term,
covenant, condition or provision, a “Contractual Requirement”) other than any
such breach, default or Lien that would not reasonably be expected to result in
a Material Adverse Effect or (c) violate any provision of the certificate of
incorporation, by-laws, articles or other organizational documents of such
Credit Party or any of the Restricted Subsidiaries.

8.4 Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of Holdings or the Borrower, threatened in writing against Holdings,
the Borrower or any of the Restricted Subsidiaries that would reasonably be
expected to result in a Material Adverse Effect.

8.5 Margin Regulations. Neither the making of any Loan hereunder nor the use of
the proceeds thereof will violate the provisions of Regulation T, U or X of the
Board.

 

118



--------------------------------------------------------------------------------

8.6 Governmental Approvals. The execution, delivery and performance of each
Credit Document does not require any consent or approval of, registration or
filing with, or other action by, any Governmental Authority, except for (i) such
as have been obtained or made and are in full force and effect, (ii) filings,
consents, approvals, registrations and recordings in respect of the Liens
created pursuant to the Security Documents (and to release existing Liens), and
(iii) such licenses, approvals, authorizations, registrations, filings or
consents the failure of which to obtain or make would not reasonably be expected
to result in a Material Adverse Effect.

8.7 Investment Company Act. None of Holdings, the Borrower, or any Restricted
Subsidiary is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

8.8 True and Complete Disclosure.

(a) None of the written factual information and written data (taken as a whole)
heretofore or contemporaneously furnished by or on behalf of Holdings, the
Borrower, any of the Restricted Subsidiaries or any of their respective
authorized representatives to the Administrative Agent, any Joint Lead Arranger,
and/or any Lender on or before the Closing Date (including all such written
information and data contained in (i) the Confidential Information Memorandum
(as updated prior to the Closing Date and including all information incorporated
by reference therein) and (ii) the Credit Documents) for purposes of or in
connection with this Agreement or any transaction contemplated herein contained
any untrue statement of any material fact or omitted to state any material fact
necessary to make such information and data (taken as a whole) not materially
misleading at such time in light of the circumstances under which such
information or data was furnished (after giving effect to all supplements and
updates), it being understood and agreed that for purposes of this
Section 8.8(a), such factual information and data shall not include pro forma
financial information, projections, estimates (including financial estimates,
forecasts, and other forward-looking information) or other forward looking
information and information of a general economic or general industry nature.

(b) The projections (including financial estimates, forecasts, and other
forward-looking information) contained in the information and data referred to
in paragraph (a) above were based on good faith estimates and assumptions
believed by such Persons to be reasonable at the time made and as of the date of
delivery thereof, it being recognized by the Lenders that such projections as to
future events are not to be viewed as facts and that actual results during the
period or periods covered by any such projections may differ from the projected
results and such differences may be material.

8.9 Financial Condition; Financial Statements.

(a) The Historical Financial Statements present fairly in all material respects
the combined financial position of the Borrower at the respective dates of said
information, statements and results of operations for the respective periods
covered thereby. The Pro Forma Financial Statements, copies of which have
heretofore been furnished to the Administrative Agent, have been prepared based
on the Historical Financial Statements and have been prepared in good faith,
based on assumptions believed by the Borrower to be reasonable as of the date of
delivery thereof, and present fairly in all material respects on a Pro Forma
Basis the estimated financial position of the Borrower and its Subsidiaries as
at June 28, 2014 (as if the Transactions had been consummated on such date) and
their estimated results of operations as if the Transactions had been
consummated on June 29, 2013. The financial statements referred to in clause
(a)(ii) of this Section 8.9 have been prepared in accordance with GAAP
consistently applied except to the extent provided in the notes to said
financial statements.

(b) There has been no Material Adverse Effect since the Closing Date.

 

119



--------------------------------------------------------------------------------

Each Lender and the Administrative Agent hereby acknowledges and agrees that the
Borrower and its Subsidiaries may be required to restate historical financial
statements as the result of the implementation of changes in GAAP or IFRS, or
the respective interpretation thereof, and that such restatements will not
result in a Default or an Event of Default under the Credit Documents.

8.10 Compliance with Laws; No Default. Each Credit Party is in compliance with
all Requirements of Law applicable to it or its property, except where the
failure to be so in compliance would not reasonably be expected to result in a
Material Adverse Effect. No Default or Event of Default has occurred and is
continuing.

8.11 Tax Matters. Except as would not reasonably be expected to have a Material
Adverse Effect, (a) each of Holdings, the Borrower and each of the Restricted
Subsidiaries has filed all Tax returns required to be filed by it and has timely
paid all Taxes payable by it (whether or not shown on a Tax return and including
in its capacity as withholding agent) that have become due, other than those
being contested in good faith and by proper proceedings if it has maintained
adequate reserves (in the good faith judgment of management of Holdings, the
Borrower or such Restricted Subsidiary, as applicable) with respect thereto in
accordance with GAAP and (b) each of Holdings, the Borrower and each of the
Restricted Subsidiaries has paid, or has provided adequate reserves (in the good
faith judgment of management of Holdings, the Borrower or such Restricted
Subsidiary, as applicable) in accordance with GAAP for the payment of all Taxes
not yet due and payable. There is no current or proposed Tax assessment,
deficiency or other claim against Holdings, the Borrower or any Restricted
Subsidiary that would reasonably be expected to result in a Material Adverse
Effect.

8.12 Compliance with ERISA.

(a) Except as would not reasonably be expected to have a Material Adverse
Effect, no ERISA Event has occurred or is reasonably expected to occur.

(b) Except as would not reasonably be expected to have a Material Adverse
Effect, no Foreign Plan Event has occurred or is reasonably expected to occur.

8.13 Subsidiaries. Schedule 8.13 lists each Subsidiary of and the direct and
indirect ownership interest of the Borrower therein, in each case existing on
the Closing Date after giving effect to the Transactions.

8.14 Intellectual Property. Each of Holdings, the Borrower and the Restricted
Subsidiaries owns or has the right to use all Intellectual Property that is used
in or otherwise necessary for the operation of their respective businesses as
currently conducted, except where the failure of the foregoing would not
reasonably be expected to have a Material Adverse Effect. The operation of their
respective businesses by each of Holdings, the Borrower, and the Restricted
Subsidiaries does not infringe upon, misappropriate, violate or otherwise
conflict with the Intellectual Property of any third party, except as would not
reasonably be expected to have a Material Adverse Effect.

8.15 Environmental Laws.

(a) Except as set forth on Schedule 8.15, or as would not reasonably be expected
to have a Material Adverse Effect: (i) each of Holdings, the Borrower, and the
Restricted Subsidiaries and their respective operations and properties are in
compliance with all applicable Environmental Laws; (ii) none of Holdings, the
Borrower, or any Restricted Subsidiary has received written notice of any
Environmental Claim; (iii) none of Holdings, the Borrower, or any Restricted
Subsidiary is conducting any investigation,

 

120



--------------------------------------------------------------------------------

removal, remedial or other corrective action pursuant to any Environmental Law
at any location; and (iv) to the knowledge of the Borrower, no underground or
above ground storage tank or related piping, or any impoundment or other
disposal area containing Hazardous Materials is located at, on or under any Real
Estate currently owned or leased by Holdings, the Borrower or any of the
Restricted Subsidiaries.

(b) Except as set forth on Schedule 8.15, none of Holdings, the Borrower or any
of the Restricted Subsidiaries has treated, stored, transported, Released or
arranged for disposal or transport for disposal or treatment of Hazardous
Materials at, on, under or from any currently or, formerly owned or operated
property nor, to the knowledge of the Borrower, has there been any other Release
of Hazardous Materials at, on, under or from any such properties, in each case,
in a manner that would reasonably be expected to have a Material Adverse Effect.

8.16 Properties.

(a) Each of Holdings, the Borrower, and the Restricted Subsidiaries has good and
valid record title to, valid leasehold interests in, or rights to use, all
properties that are necessary for the operation of their respective businesses
as currently conducted and as proposed to be conducted, free and clear of all
Liens (other than any Liens permitted by this Agreement) and except where the
failure to have such good title or interest would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect and (b) no
Mortgage encumbers improved Real Estate that is located in an area that has been
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards within the meaning of the National Flood Insurance Act of
1968, as amended, unless flood insurance available under such Act has been
obtained in accordance with Section 9.3(b).

(b) Set forth on Schedule 8.16(b) is a list of each real property owned by any
Credit Party as of the Closing Date having a Fair Market Value in excess of
$2,000,000.

8.17 Solvency. On the Closing Date (after giving effect to the Transactions)
immediately following the making of the Loans and after giving effect to the
application of the proceeds of such Loans, the Borrower on a consolidated basis
with the Restricted Subsidiaries will be Solvent.

8.18 Patriot Act. On the Closing Date, the use of proceeds of the Loans will not
violate the PATRIOT Act in any material respect.

 

Section 9. Affirmative Covenants.

Each of Holdings and the Borrower hereby covenants and agrees that on the
Closing Date and thereafter, until the Commitments have terminated and each
Letter of Credit has terminated or expired without any pending drawing thereon
or has been Cash Collateralized in accordance with the terms of this Agreement
and the Loans and Unpaid Drawings, together with interest, Fees and all other
Obligations incurred hereunder (other than contingent indemnity obligations,
Secured Hedge Obligations and Secured Cash Management Obligations and Letters of
Credit collateralized in accordance with the terms of this Agreement), are paid
in full:

9.1 Information Covenants. The Borrower will furnish to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):

(a) Annual Financial Statements. As soon as available and in any event within
five days after the date on which such financial statements are required to be
filed with the SEC or delivered to the holders of the Senior Secured Notes or
the Senior Unsecured Notes (after giving

 

121



--------------------------------------------------------------------------------

effect to any permitted extensions) (or, if such financial statements are not
required to be filed with the SEC or delivered to the holders of the Senior
Secured Notes or the Senior Unsecured Notes, on or before the date that is 105
days after the end of each such fiscal year), the consolidated balance sheets of
the Borrower and the Restricted Subsidiaries as at the end of such fiscal year,
and the related consolidated statements of operations and cash flows for such
fiscal year, setting forth comparative consolidated and/or combined figures for
the preceding fiscal years, all in reasonable detail and prepared in accordance
with GAAP, and, in each case, certified by independent certified public
accountants of recognized national standing whose opinion shall not be qualified
as to the scope of audit or as to the status of the Borrower or any of the
Material Subsidiaries (or group of Subsidiaries that together would constitute a
Material Subsidiary) as a going concern (other than any exception, explanatory
paragraph or qualification, that is expressly solely with respect to, or
expressly resulting solely from, (i) an upcoming maturity date under the
Revolving Credit Facility occurring within one year from the time such opinion
is delivered or (ii) any potential inability to satisfy a financial maintenance
covenant on a future date or in a future period).

(b) Quarterly Financial Statements. As soon as available and in any event within
five days after the date on which such financial statements are required to be
filed with the SEC or delivered to the holders of the Senior Secured Notes or
the Senior Unsecured Notes (after giving effect to any permitted extensions)
with respect to each of the first three quarterly accounting periods in each
fiscal year of the Borrower (or, if such financial statements are not required
to be filed with the SEC or delivered to the holders of the Senior Secured Notes
or the Senior Unsecured Notes, on or before the date that is 60 days after the
end of each such quarterly accounting period), the consolidated balance sheets
of the Borrower and the Restricted Subsidiaries as at the end of such quarterly
period and the related consolidated statements of operations for such quarterly
accounting period and for the elapsed portion of the fiscal year ended with the
last day of such quarterly period, and the related consolidated statement of
cash flows for such quarterly accounting period, setting forth comparative
consolidated and/or combined figures for the related periods in the prior fiscal
year or, in the case of such consolidated balance sheet, for the last day of the
related period in the prior fiscal year, all of which shall be certified by an
Authorized Officer of the Borrower as fairly presenting in all material respects
the financial condition, results of operations and cash flows of the Borrower
and its Restricted Subsidiaries in accordance with GAAP (except as noted
therein), subject to changes resulting from normal year-end adjustments and the
absence of footnotes.

(c) Budgets. Within 90 days after the commencement of each fiscal year of the
Borrower, a budget of the Borrower in reasonable detail on a quarterly basis for
such fiscal year as customarily prepared by management of the Borrower for its
internal use consistent in scope with the financial statements provided pursuant
to Section 9.1(a), setting forth the principal assumptions upon which such
budget is based (collectively, the “Projections”), which Projections shall in
each case be accompanied by a certificate of an Authorized Officer of the
Borrower stating that such Projections have been prepared in good faith on the
basis of the assumptions stated therein, which assumptions were believed to be
reasonable at the time of preparation of such Projections, it being understood
and agreed that such Projections and assumptions as to future events are not to
be viewed as facts and that actual results during the period or periods covered
by any such Projections may differ from the projected results and such
differences may be material.

(d) Officer’s Certificates. Not later than five days after the delivery of the
financial statements provided for in Sections 9.1(a) and (b), a certificate of
an Authorized Officer of the

 

122



--------------------------------------------------------------------------------

Borrower to the effect that no Default or Event of Default exists or, if any
Default or Event of Default does exist, specifying the nature and extent
thereof, as the case may be, which certificate shall set forth (i) a
specification of any change in the identity of the Restricted Subsidiaries and
Unrestricted Subsidiaries as at the end of such fiscal year or period, as the
case may be, from the Restricted Subsidiaries and Unrestricted Subsidiaries,
respectively, provided to the Lenders on the Closing Date or the most recent
fiscal year or period, as the case may be and (ii) the then applicable Status
and underlying calculations in connection therewith. At the time of the delivery
of the financial statements provided for in Section 9.1(a), a certificate of an
Authorized Officer of the Borrower setting forth changes to the legal name,
jurisdiction of formation, type of entity and organizational number (or
equivalent) to the Person organized in a jurisdiction where an organizational
identification number is required to be included in a Uniform Commercial Code
financing statement, in each case for each Credit Party or confirming that there
has been no change in such information since the Closing Date or the date of the
most recent certificate delivered pursuant to this clause (d), as the case may
be.

(e) Notice of Default or Litigation. Promptly after an Authorized Officer of
Holdings, the Borrower or any of the Restricted Subsidiaries obtains knowledge
thereof, notice of (i) the occurrence of any event that constitutes a Default or
Event of Default, which notice shall specify the nature thereof, the period of
existence thereof and what action the Borrower proposes to take with respect
thereto and (ii) any litigation or governmental proceeding pending against the
Borrower or any of the Subsidiaries that would reasonably be expected to be
determined adversely and, if so determined, to result in a Material Adverse
Effect.

(f) Environmental Matters. Promptly after an Authorized Officer of the Borrower
or any of the Restricted Subsidiaries obtains knowledge of any one or more of
the following environmental matters, unless such environmental matters would not
reasonably be expected to result in a Material Adverse Effect, notice of:

(i) any pending or threatened Environmental Claim against any Credit Party or
any Real Estate; and

(ii) the conduct of any investigation, or any removal, remedial or other
corrective action in response to the actual or alleged presence, Release or
threatened Release of any Hazardous Material on, at, under or from any Real
Estate.

All such notices shall describe in reasonable detail the nature of the claim,
investigation or removal, remedial or other corrective action in response
thereto. The term “Real Estate” shall mean land, buildings, facilities and
improvements owned or leased by any Credit Party.

(g) Other Information. Promptly upon filing thereof, copies of any filings
(including on Form 10-K, 10-Q or 8-K) or registration statements with, and
reports to, the SEC or any analogous Governmental Authority in any relevant
jurisdiction by the Borrower or any of the Restricted Subsidiaries (other than
amendments to any registration statement (to the extent such registration
statement, in the form it becomes effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statements on Form S-8) and copies of all financial statements,
proxy statements, notices, and reports that the Borrower or any of the
Restricted Subsidiaries shall send to the holders of any publicly issued debt of
Parent, Holdings, the Borrower and/or any of the Restricted Subsidiaries
(including any Senior Secured Notes or any Senior Unsecured Notes), in their
capacity as such holders, lenders or agents (in each case to the extent not
theretofore delivered to the Administrative Agent pursuant to this

 

123



--------------------------------------------------------------------------------

Agreement) and, with reasonable promptness, such other information (financial or
otherwise) as the Administrative Agent on its own behalf or on behalf of any
Lender (acting through the Administrative Agent) may reasonably request in
writing from time to time; provided, that none of Holdings, the Borrower nor any
other Restricted Subsidiary will be required to disclose or permit the
inspection or discussion of, any document, information or other matter (i) that
constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective contractors) is prohibited by law, or any
binding agreement or (iii) that is subject to attorney client or similar
privilege or constitutes attorney work product.

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 9.1 may be satisfied with respect to financial information of the
Borrower and the Restricted Subsidiaries by furnishing (A) the applicable
financial statements of the Borrower or any direct or indirect parent of the
Borrower or (B) the Borrower’s (or any direct or indirect parent thereof), as
applicable, Form 10-K or 10-Q, as applicable, filed with the SEC; provided that,
with respect to each of subclauses (A) and (B) of this paragraph, to the extent
such information relates to a parent of the Borrower, such information is
accompanied by consolidating or other information that explains in reasonable
detail the differences between the information relating to such parent, on the
one hand, and the information relating to the Borrower and the Restricted
Subsidiaries on a standalone basis, on the other hand.

Documents required to be delivered pursuant to clauses (a), (b), and (g) of this
Section 9.1 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the earliest date on which
(i) the Borrower posts such documents, or provides a link thereto on the
Borrower’s website on the Internet; (ii) such documents are posted on the
Borrower’s behalf on IntraLinks/IntraAgency or another website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent), or
(iii) such financial statements and/or other documents are posted on the SEC’s
website on the internet at www.sec.gov; provided, that, (A) the Borrower shall,
at the request of the Administrative Agent, continue to deliver copies (which
delivery may be by electronic transmission ) of such documents to the
Administrative Agent and (B) the Borrower shall notify (which notification may
be by facsimile or electronic transmission) the Administrative Agent of the
posting of any such documents on any website described in this paragraph. Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents.

Each Credit Party hereby acknowledges and agrees that, unless the Borrower
notifies the Administrative Agent in advance, all financial statements and
certificates furnished pursuant to Sections 9.1(a), (b) and (d) above are hereby
deemed to be suitable for distribution, and to be made available, to all Lenders
and may be treated by the Administrative Agent and the Lenders as not containing
any material nonpublic information.

9.2 Books, Records, and Inspections. Holdings and the Borrower will, and will
cause each Restricted Subsidiary to, permit officers and designated
representatives of the Administrative Agent or the Required Lenders to visit and
inspect any of the properties or assets of the Borrower and any such Subsidiary
in whomsoever’s possession to the extent that it is within such party’s control
to permit such inspection (and shall use commercially reasonable efforts to
cause such inspection to be permitted to the extent that it is not within such
party’s control to permit such inspection), and to examine the books and records
of the Borrower and any such Subsidiary and discuss the affairs, finances and
accounts of the Borrower and of any such Subsidiary with, and be advised as to
the same by, its and their officers and independent accountants, all at such
reasonable times and intervals and to such reasonable extent as the

 

124



--------------------------------------------------------------------------------

Administrative Agent or the Required Lenders may desire (and subject, in the
case of any such meetings or advice from such independent accountants, to such
accountants’ customary policies and procedures); provided that, excluding any
such visits and inspections during the continuation of an Event of Default,
(a) only the Administrative Agent on behalf of the Required Lenders may exercise
rights of the Administrative Agent and the Lenders under this Section 9.2,
(b) the Administrative Agent shall not exercise such rights more than one time
in any calendar year, which such visit will be at the Borrower’s expense, and
(c) notwithstanding anything to the contrary in this Section 9.2, none of the
Borrower or any of the Restricted Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by law or any agreement
binding on a third party or (iii) is subject to attorney-client or similar
privilege or constitutes attorney work product; provided, further, that when an
Event of Default exists, the Administrative Agent (or any of its respective
representatives or independent contractors) or any representative of the
Required Lenders may do any of the foregoing at the expense of the Borrower at
any time during normal business hours and upon reasonable advance notice. The
Administrative Agent and the Required Lenders shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s independent
public accountants.

9.3 Maintenance of Insurance. (a) Holdings and the Borrower will, and will cause
each Material Subsidiary to, at all times maintain in full force and effect,
pursuant to self-insurance arrangements or with insurance companies that the
Borrower believes (in the good faith judgment of the management of the Borrower)
are financially sound and responsible at the time the relevant coverage is
placed or renewed, insurance in at least such amounts (after giving effect to
any self-insurance which the Borrower believes (in the good faith judgment of
management of the Borrower) is reasonable and prudent in light of the size and
nature of its business and the availability of insurance on a cost-effective
basis) and against at least such risks (and with such risk retentions) as the
Borrower believes (in the good faith judgment of management of the Borrower) is
reasonable and prudent in light of the size and nature of its business and the
availability of insurance on a cost-effective basis; and will furnish to the
Administrative Agent, promptly following written request from the Administrative
Agent, information presented in reasonable detail as to the insurance so carried
and (b) with respect to each Mortgaged Property, the Borrower will obtain flood
insurance in such total amount as may reasonably be required by the Collateral
Agent, if at any time the area in which any improvements located on any
Mortgaged Property is designated a “special flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), and otherwise comply with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as amended
from time to time. Each such policy of insurance shall (i) name the Collateral
Agent, on behalf of the Secured Parties as an additional insured thereunder as
its interests may appear and (ii) in the case of each casualty insurance policy,
contain a loss payable clause or endorsement that names the Collateral Agent, on
behalf of the Secured Parties as the loss payee thereunder.

9.4 Payment of Taxes. Holdings and the Borrower will pay and discharge, and will
cause each of the Restricted Subsidiaries to pay and discharge, all material
Taxes imposed upon it (including in its capacity as a withholding agent) or upon
its income or profits, or upon any properties belonging to it, prior to the date
on which material penalties attach thereto, and all lawful material claims in
respect of any Taxes imposed, assessed or levied that, if unpaid, would
reasonably be expected to become a material Lien upon any properties of the
Borrower or any of the Restricted Subsidiaries; provided that neither the
Borrower nor any of the Restricted Subsidiaries shall be required to pay any
such Tax that is being contested in good faith and by proper proceedings if it
has maintained adequate reserves (in the good faith judgment of management of
the Borrower) with respect thereto in accordance with GAAP and the failure to
pay would not reasonably be expected to result in a Material Adverse Effect.

 

125



--------------------------------------------------------------------------------

9.5 Preservation of Existence; Consolidated Corporate Franchises. Holdings and
the Borrower will, and will cause each Material Subsidiary to, take all actions
necessary (a) to preserve and keep in full force and effect its existence,
organizational rights and authority and (b) to maintain its rights, privileges
(including its good standing (if applicable)), permits, licenses and franchises
necessary in the normal conduct of its business, in each case, except to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect; provided, however, that the Borrower and its
Subsidiaries may consummate any transaction permitted under Permitted
Investments and Sections 10.2, 10.3, 10.4, or 10.5.

9.6 Compliance with Statutes, Regulations, Etc. Holdings and the Borrower will,
and will cause each Restricted Subsidiary to, (a) comply with all applicable
laws, rules, regulations, and orders applicable to it or its property,
including, without limitation, applicable laws administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury and the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
promulgated thereunder, and all governmental approvals or authorizations
required to conduct its business, and to maintain all such governmental
approvals or authorizations in full force and effect, (b) comply with, and use
commercially reasonable efforts to ensure compliance by all tenants and
subtenants, if any, with, all Environmental Laws, and obtain and comply with and
maintain, and use commercially reasonable efforts to ensure that all tenants and
subtenants obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by Environmental Laws, and
(c) conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal, and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, other than such orders and directives
which are being timely contested in good faith by proper proceedings, except in
each case of (a), (b), and (c) of this Section 9.6, where the failure to do so
would not reasonably be expected to result in a Material Adverse Effect.

9.7 ERISA. (a) Holdings or the Borrower will furnish to the Administrative Agent
promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that any Credit Party or any of its
Subsidiaries may request with respect to any Multiemployer Plan to which a
Credit Party or any of its Subsidiaries is obligated to contribute; provided
that if the Credit Parties or any of their Subsidiaries have not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, then, upon reasonable request of the Administrative Agent,
the Credit Parties shall promptly make a request for such documents or notices
from such administrator or sponsor and the Borrower shall provide copies of such
documents and notices to the Administrative Agent promptly after receipt
thereof; and further provided, that the rights granted to the Administrative
Agent in this Section shall be exercised not more than once during a 12-month
period, and (b) Holdings or the Borrower will notify the Administrative Agent
promptly following the occurrence of any ERISA Event or Foreign Plan Event that,
alone or together with any other ERISA Events or Foreign Plan Events that have
occurred, would reasonably be expected to result in liability of any Credit
Party that would reasonably be expected to have a Material Adverse Effect.

9.8 Maintenance of Properties. Holdings and the Borrower will, and will cause
each of the Restricted Subsidiaries to, keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear, casualty, and condemnation excepted, except to the extent that
the failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

126



--------------------------------------------------------------------------------

9.9 Transactions with Affiliates. Holdings and the Borrower will conduct, and
cause each of the Restricted Subsidiaries to conduct, all transactions with any
of its Affiliates (other than the Borrower and the Restricted Subsidiaries)
involving aggregate payments or consideration in excess of $2,500,000 for any
individual transaction or series of related transactions on terms that are at
least substantially as favorable to the Borrower or such Restricted Subsidiary
as it would obtain in a comparable arm’s-length transaction with a Person that
is not an Affiliate, as determined by the board of directors of the Borrower or
such Restricted Subsidiary in good faith; provided that the foregoing
restrictions shall not apply to (a) the payment of fees to any Sponsor for
management, consulting, and financial services rendered to the Borrower and the
Restricted Subsidiaries pursuant to the Sponsor Management Agreement and
customary investment banking fees paid to any Sponsor for services rendered to
the Borrower and the Subsidiaries in connection with divestitures, acquisitions,
financings and other transactions which payments are approved by a majority of
the board of directors of the Borrower in good faith, (b) transactions permitted
by Section 10.5, (c) consummation of the Transactions and the payment of the
Transaction Expenses, (d) the issuance of Capital Stock or Stock Equivalents of
the Borrower (or any direct or indirect parent thereof) or any of its
Subsidiaries not otherwise prohibited by the Credit Documents, (e) loans,
advances and other transactions between or among the Borrower, any Restricted
Subsidiary or any joint venture (regardless of the form of legal entity) in
which the Borrower or any Subsidiary has invested (and which Subsidiary or joint
venture would not be an Affiliate of the Borrower but for the Borrower’s or a
Subsidiary’s ownership of Capital Stock or Stock Equivalents in such joint
venture or Subsidiary) to the extent permitted under Section 10, (f) employment
and severance arrangements between the Borrower and the Restricted Subsidiaries
and their respective officers, employees or consultants (including management
and employee benefit plans or agreements, stock option plans and other
compensatory arrangements) in the ordinary course of business (including loans
and advances in connection therewith), (g) payments by the Borrower (and any
direct or indirect parent thereof) and the Subsidiaries pursuant to the tax
sharing agreements among the Borrower (and any such parent) and the Subsidiaries
that are permitted under Section 10.5(b)(15); provided that in each case the
amount of such payments in any fiscal year does not exceed the amount that the
Borrower, the Restricted Subsidiaries and the Unrestricted Subsidiaries (to the
extent of the amount received from Unrestricted Subsidiaries) would have been
required to pay in respect of such foreign, federal, state and/or local taxes
for such fiscal year had the Borrower, the Restricted Subsidiaries and the
Unrestricted Subsidiaries (to the extent described above) paid such taxes
separately from any such direct or indirect parent company of the Borrower,
(h) the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, consultants, officers,
employees of the Borrower (or any direct or indirect parent thereof) and the
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership or operation of the Borrower and the Subsidiaries,
(i) transactions undertaken pursuant to membership in a purchasing consortium,
(j) transactions pursuant to any agreement or arrangement as in effect as of the
Closing Date, or any amendment, modification, supplement or replacement thereto
(so long as any such amendment, modification, supplement or replacement is not
disadvantageous in any material respect to the Lenders when taken as a whole as
compared to the applicable agreement as in effect on the Closing Date as
determined by the Borrower in good faith), (k) customary payments by Holdings
(or any direct or indirect parent), the Borrower and any Restricted Subsidiaries
to any Sponsor made for any financial advisory, consulting, financing,
underwriting or placement services or in respect of other investment banking
activities (including in connection with acquisitions or divestitures), (l) the
existence and performance of agreements and transactions with any Unrestricted
Subsidiary that were entered into prior to the designation of a Restricted
Subsidiary as such Unrestricted Subsidiary to the extent that the transaction
was permitted at the time that it was entered into with such Restricted
Subsidiary and transactions entered into by an Unrestricted Subsidiary with an
Affiliate prior to the redesignation of any such Unrestricted Subsidiary as a
Restricted Subsidiary; provided that such transaction was not entered into in
contemplation of such designation or redesignation, as applicable, (m) Affiliate
repurchases of the Loans or Commitments to the extent permitted hereunder and
the holding of such Loans or Commitments and

 

127



--------------------------------------------------------------------------------

the payments and other transactions contemplated herein in respect thereof,
(n) any customary transactions with a Receivables Subsidiary effected as part of
a Receivables Facility and (o) the Arcade Transactions.

9.10 End of Fiscal Years. Holdings and the Borrower will, for financial
reporting purposes, cause each of its, and each of the Restricted Subsidiaries’,
fiscal years to end on dates consistent with past practice; provided, however,
that the Borrower may, upon written notice to the Administrative Agent change
the financial reporting convention specified above to (x) align the dates of
such fiscal year and for any Restricted Subsidiary whose fiscal years end on
dates different from those of the Borrower or (y) any other financial reporting
convention (including a change of fiscal year) reasonably acceptable (such
consent not to be unavoidable withheld or delayed) to the Administrative Agent,
in which case the Borrower and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
necessary in order to reflect such change in financial reporting.

9.11 Additional Guarantors and Grantors. Subject to any applicable limitations
set forth in the Security Documents, the Borrower will cause each direct or
indirect Subsidiary (other than any Excluded Subsidiary) formed or otherwise
purchased or acquired after the Closing Date (including pursuant to a Permitted
Acquisition), and each other Subsidiary that ceases to constitute an Excluded
Subsidiary, within 60 days from the date of such formation, acquisition or
cessation, as applicable (or such longer period as the Administrative Agent may
agree in its reasonable discretion), and the Borrower may at its option cause
any Subsidiary, to execute a supplement to each of the Guarantee, the Pledge
Agreement and the Security Agreement in order to become a Guarantor under the
Guarantee and a grantor under such Security Documents or, to the extent
reasonably requested by the Collateral Agent, enter into a new Security Document
substantially consistent with the analogous existing Security Documents and
otherwise in form and substance reasonably satisfactory to such Collateral Agent
and take all other action reasonably requested by the Collateral Agent to grant
a perfected security interest in its assets to substantially the same extent as
created by the Credit Parties on the Closing Date. For the avoidance of doubt,
(i) no Credit Party (other than Holdings) or any Domestic Restricted Subsidiary
shall be required to take any action outside the United States to perfect any
security interest in the Collateral (including the execution of any agreement,
document or other instrument governed by the law of any jurisdiction other than
the United States, any State thereof or the District of Columbia) and (ii) the
Credit Documents executed by Holdings to create and perfect a security interest
in such Person’s assets shall be limited to customary documentation governed by
the laws of England and Wales, which shall be consistent in all respect with the
terms herein.

9.12 Pledge of Additional Stock and Evidence of Indebtedness. Subject to any
applicable limitations set forth in the Security Documents and other than
(x) when in the reasonable determination of the Administrative Agent and the
Borrower (as agreed to in writing), the cost or other consequences of doing so
would be excessive in view of the benefits to be obtained by the Lenders
therefrom or (y) to the extent doing so would result in material adverse tax
consequences as reasonably determined by the Borrower in consultation with the
Administrative Agent, the Borrower will cause (i) all certificates representing
Capital Stock and Stock Equivalents of any Restricted Subsidiary (other than any
Excluded Stock and Stock Equivalents) held directly by the Borrower or any
Guarantor, (ii) all evidences of Indebtedness in excess of $10,000,000 received
by the Borrower or any of the Guarantors in connection with any disposition of
assets pursuant to Section 10.4(b), and (iii) any promissory notes executed
after the Closing Date evidencing Indebtedness in excess of $10,000,000 of the
Borrower or any Subsidiary that is owing to the Borrower or any Guarantor, in
each case, to be delivered to the Collateral Agent as security for the
Obligations accompanied by undated instruments of transfer executed in blank
pursuant to the terms of the Security Documents. Notwithstanding the foregoing
any promissory note among the Borrower and/or its Subsidiaries need not be
delivered to the Collateral Agent so long as (i) a global

 

128



--------------------------------------------------------------------------------

intercompany note superseding such promissory note has been delivered to the
Collateral Agent, (ii) such promissory note is not delivered to any other party
other than the Borrower or its Subsidiaries, in each case, owed money
thereunder, and (iii) such promissory note indicates on its face that it is
subject to the security interest of the Collateral Agent.

9.13 Use of Proceeds.

(a) The Borrower will use the proceeds of the Initial Term Loans, and a portion
of the proceeds of borrowings by it under the Revolving Credit Facility and cash
on hand, to effect the Transactions, including, if applicable, the Senior
Unsecured Notes Exchange.

(b) The Borrower will use Letters of Credit and Revolving Loans for working
capital and general corporate purposes (including any transaction not prohibited
by the Credit Documents).

9.14 Further Assurances.

(a) Subject to the terms of Sections 9.11 and 9.12, this Section 9.14 and the
Security Documents, Holdings and the Borrower will, and will cause each other
Credit Party to, execute any and all further documents, financing statements,
agreements, and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust, and other documents) that may be required under any applicable law, or
that the Collateral Agent or the Required Lenders may reasonably request, in
order to grant, preserve, protect, and perfect the validity and priority of the
security interests created or intended to be created by the applicable Security
Documents, all at the expense of the Borrower and the Restricted Subsidiaries.

(b) Subject to any applicable limitations set forth in the Security Documents
and other than (x) when in the reasonable determination of the Administrative
Agent and the Borrower (as agreed to in writing), the cost or other consequences
of doing so would be excessive in view of the benefits to be obtained by the
Lenders therefrom or (y) to the extent doing so would result in material adverse
tax consequences as reasonably determined by the Borrower in consultation with
the Administrative Agent, if any assets (other than Excluded Property)
(including any real estate or improvements thereto or any interest therein but
excluding Capital Stock and Stock Equivalents of any Subsidiary and excluding
any real estate which the Borrower or applicable Credit Party intends to dispose
of pursuant to a Permitted Sale Leaseback so long as actually disposed of within
270 days of acquisition (or such longer period as the Administrative Agent may
reasonably agree)) with a book value in excess of $10,000,000 (at the time of
acquisition) are acquired by the Borrower or any other Credit Party after the
Closing Date (other than assets constituting Collateral under a Security
Document that become subject to the Lien of the applicable Security Document
upon acquisition thereof) that are of a nature secured by a Security Document or
that constitute a fee interest in real property in the United States, the
Borrower will notify the Collateral Agent, and, if requested by the Collateral
Agent, the Borrower will cause such assets to be subjected to a Lien securing
the Obligations and will take, and cause the other applicable Credit Parties to
take, such actions as shall be necessary or reasonably requested by the
Collateral Agent, as soon as commercially reasonable but in no event later than
90 days, unless extended by the Administrative Agent in its sole discretion, to
grant and perfect such Liens consistent with the applicable requirements of the
Security Documents, including actions described in clause (a) of this
Section 9.14.

(c) Any Mortgage delivered to the Administrative Agent in accordance with the
preceding clause (b) shall, if requested by the Collateral Agent, be received as
soon as commercially reasonable but in no event later than 90 days (except as
set forth in the preceding clause (b)), unless extended by the Administrative
Agent acting reasonably and accompanied by (x) a policy or policies (or an
unconditional

 

129



--------------------------------------------------------------------------------

binding commitment therefor to be replaced by a final title policy) of title
insurance issued by a nationally recognized title insurance company, in such
amounts as reasonably acceptable to the Administrative Agent not to exceed the
Fair Market Value of the applicable Mortgaged Property, insuring the Lien of
each Mortgage as a valid first Lien on the Mortgaged Property described therein,
free of any other Liens except as expressly permitted by Section 10.2 or as
otherwise permitted by the Administrative Agent and otherwise in form and
substance reasonably acceptable to the Administrative Agent and the Borrower,
together with such endorsements, coinsurance and reinsurance as the
Administrative Agent may reasonably request but only to the extent such
endorsements are (i) available in the relevant jurisdiction (provided in no
event shall the Administrative Agent request a creditors’ rights endorsement)
and (ii) available at commercially reasonable rates, (y) an opinion of local
counsel to the applicable Credit Party in form and substance reasonably
acceptable to the Administrative Agent, (z) a completed “Life-of-Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination, and if any
improvements on such Mortgaged Property are located in a special flood hazard
area, (i) a notice about special flood hazard area status and flood disaster
assistance duly executed by the applicable Credit Parties and (ii) certificates
of insurance evidencing the insurance required by Section 9.3 in form and
substance reasonably satisfactory to the Administrative Agent, and (aa) an ALTA
survey in a form and substance reasonably acceptable to the Collateral Agent or
such existing survey together with a no-change affidavit sufficient for the
title company to remove all standard survey exceptions from the Title Policy
related to such Mortgaged Property and issue the endorsements required in
(x) above.

(d) Post-Closing Covenant. Holdings and the Borrower agree that each will, or
will cause their relevant Subsidiaries to, complete each of the actions
described on Schedule 9.14 as soon as commercially reasonable and by no later
than the date set forth in Schedule 9.14 with respect to such action or such
later date as the Administrative Agent may reasonably agree.

9.15 Maintenance of Ratings. The Borrower will use commercially reasonable
efforts to obtain and maintain (but not maintain any specific rating) a
corporate family and/or corporate credit rating, as applicable, and ratings in
respect of the credit facilities provided pursuant to this Agreement, in each
case, from each of S&P and Moody’s.

9.16 Lines of Business. The Borrower and the Restricted Subsidiaries, taken as a
whole, will not fundamentally and substantively alter the character of their
business, taken as a whole, from the business conducted by the Borrower and the
Subsidiaries, taken as a whole, on the Closing Date and other business
activities which are extensions thereof or otherwise incidental, synergistic,
reasonably related, or ancillary to any of the foregoing (and non-core
incidental businesses acquired in connection with any Permitted Acquisition or
permitted Investment).

 

Section 10. Negative Covenants

Each of Holdings and the Borrower hereby covenants and agrees that on the
Closing Date and thereafter, until the Commitments have terminated and each
Letter of Credit has terminated or expired without any pending drawing thereon
or has been Cash Collateralized in accordance with the terms of this Agreement
and the Loans and Unpaid Drawings, together with interest, Fees, and all other
Obligations incurred hereunder (other than contingent indemnity obligations,
Secured Hedge Obligations and Secured Cash Management Obligations and Letters of
Credit, collateralized in accordance with the terms of this Agreement), are paid
in full:

10.1 Limitation on Indebtedness. Holdings and the Borrower will not, and will
not permit any Restricted Subsidiary to create, incur, issue, assume, guarantee
or otherwise become liable, contingently or otherwise (collectively, “incur” and
collectively, an “incurrence”) with respect to any Indebtedness

 

130



--------------------------------------------------------------------------------

(including Acquired Indebtedness) and Holdings and the Borrower will not issue
any shares of Disqualified Stock and will not permit any Restricted Subsidiary
to issue any shares of Disqualified Stock or, in the case of Restricted
Subsidiaries that are not Guarantors, preferred stock; provided that the
Borrower may incur Indebtedness (including Acquired Indebtedness) or issue
shares of Disqualified Stock, and any Restricted Subsidiary may incur
Indebtedness (including Acquired Indebtedness), issue shares of Disqualified
Stock and issue shares of preferred stock, if, after giving effect thereto, the
Consolidated Total Debt to Consolidated EBITDA Ratio of the Borrower and the
Restricted Subsidiaries would be no more than 6.50 to 1.00; provided further
that the amount of Indebtedness (other than Acquired Indebtedness), Disqualified
Stock and preferred stock that may be incurred pursuant to the foregoing
together with any amounts incurred under Section 10.1(n)(x) by Restricted
Subsidiaries that are not Guarantors shall not exceed the greater of
(x) $45,000,000 and (y) 20.0% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) at any one time outstanding.

The foregoing limitations will not apply to:

(a) Indebtedness arising under the Credit Documents;

(b) (x) Indebtedness represented by the Senior Unsecured Notes, and any
Guarantee made by a Guarantor thereof in an aggregate principal amount (plus all
accrued interest, fees and expenses) not to exceed $750,000,000 (or such lesser
aggregate principal amount as may be outstanding on the Closing Date), (y) any
notes issued, exchanged or placed in connection with any refinancing of any
Indebtedness specified in subclause (x) above pursuant to the Senior Unsecured
Notes Exchange and (z) any refinancing, refunding, renewal, exchange or
extension of any Indebtedness specified in subclause (x) or (y) above; provided
that except to the extent otherwise permitted under this provision or the other
provisions of Section 10.1, (I) the principal amount of any such Indebtedness is
not increased above the principal amount thereof outstanding immediately prior
to such refinancing, refunding, renewal, exchange or extension (except for any
original issue discount thereon and the amount of fees, expenses and premium in
connection with such refinancing) and (II) such Indebtedness otherwise complies
with the definition of “Permitted Other Indebtedness” (provided that such
Indebtedness shall constitute senior unsecured notes);

(c) (i) Indebtedness (including any unused commitment) outstanding on the
Closing Date listed on Schedule 10.1 and (ii) intercompany Indebtedness
(including any unused commitment) outstanding on the Closing Date listed on
Schedule 10.1 (other than intercompany Indebtedness owed by a Credit Party to
another Credit Party);

(d) Indebtedness (including Capitalized Lease Obligations), Disqualified Stock
and preferred stock incurred by the Borrower or any Restricted Subsidiary, to
finance the purchase, lease, construction, installation, maintenance,
replacement or improvement of property (real or personal) or equipment that is
used or useful in a Similar Business, whether through the direct purchase of
assets or the Capital Stock of any Person owning such assets and Indebtedness
arising from the conversion of the obligations of the Borrower or any Restricted
Subsidiary under or pursuant to any “synthetic lease” transactions to on-balance
sheet Indebtedness of the Borrower or such Restricted Subsidiary, in an
aggregate principal amount which, when aggregated with the principal amount of
all other Indebtedness, Disqualified Stock and preferred stock then outstanding
and incurred pursuant to this clause (d) and all Refinancing Indebtedness
incurred to refinance any other Indebtedness, Disqualified Stock and preferred
stock incurred pursuant to this clause (d), does not exceed the greater of
(x) $50,000,000 and (y) 22.5% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) at the time of incurrence;
provided that Capitalized Lease Obligations incurred by the Borrower or any
Restricted Subsidiary pursuant to this clause (d) in connection with a Permitted
Sale Leaseback shall not

 

131



--------------------------------------------------------------------------------

be subject to the foregoing limitation so long as the proceeds of such Permitted
Sale Leaseback are used by the Borrower or such Restricted Subsidiary to
permanently repay outstanding Term Loans or other Indebtedness secured by a Lien
on the assets subject to such Permitted Sale Leaseback (excluding any Lien
ranking junior to the Lien securing the Obligations);

(e) Indebtedness incurred by the Borrower or any Restricted Subsidiary
(including letter of credit obligations consistent with past practice
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business), in respect of workers’ compensation claims,
performance or surety bonds, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement or indemnification type obligations
regarding workers’ compensation claims, performance or surety bonds, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance;

(f) Indebtedness arising from agreements of the Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price, earnout
or similar obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business, assets or a Subsidiary or other
Person, other than guarantees of Indebtedness incurred by any Person acquiring
all or any portion of such business, assets or a Subsidiary for the purpose of
financing such acquisition; provided that such Indebtedness is not reflected on
the balance sheet of the Borrower or any Restricted Subsidiary (contingent
obligations referred to in a footnote to financial statements and not otherwise
reflected on the balance sheet will not be deemed to be reflected as
Indebtedness on such balance sheet for purposes of this clause (f));

(g) Indebtedness of Holdings or the Borrower to a Restricted Subsidiary;
provided that any such Indebtedness owing to a Restricted Subsidiary that is not
the Borrower or a Guarantor is subordinated in right of payment to Holdings’
Guarantee; provided, further, that any subsequent issuance or transfer of any
Capital Stock or any other event which results in any such Restricted Subsidiary
ceasing to be a Restricted Subsidiary or any other subsequent transfer of any
such Indebtedness (except to the Borrower or another Restricted Subsidiary)
shall be deemed, in each case to be an incurrence of such Indebtedness not
permitted by this clause;

(h) Indebtedness of a Restricted Subsidiary owing to Holdings, the Borrower or
another Restricted Subsidiary; provided that if the Borrower or a Guarantor
incurs such Indebtedness owing to a Restricted Subsidiary that is not the
Borrower or a Guarantor, such Indebtedness is subordinated in right of payment
to the Guarantee of such Guarantor as the case may be; provided, further, that
any subsequent transfer of any such Indebtedness (except to the Borrower or
another Restricted Subsidiary) shall be deemed, in each case to be an incurrence
of such Indebtedness not permitted by this clause;

(i) shares of preferred stock of a Restricted Subsidiary issued to the Borrower
or another Restricted Subsidiary; provided that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of preferred stock (except to the
Borrower or another Restricted Subsidiary) shall be deemed in each case to be an
issuance of such shares of preferred stock not permitted by this clause;

(j) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes);

(k) obligations in respect of self-insurance, performance, bid, appeal, and
surety bonds and completion guarantees and similar obligations provided by the
Borrower or any Restricted Subsidiary or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case, in
the ordinary course of business or consistent with past practice;

 

132



--------------------------------------------------------------------------------

(l) (i) Indebtedness, Disqualified Stock and preferred stock of the Borrower or
any Restricted Subsidiary in an aggregate principal amount or liquidation
preference up to 100% of the net cash proceeds received by the Borrower since
immediately after the Closing Date from the issue or sale of Equity Interests of
the Borrower or cash contributed to the capital of the Borrower (in each case,
other than Excluded Contributions or proceeds of Disqualified Stock or sales of
Equity Interests to the Borrower or any of its Subsidiaries) as determined in
accordance with Sections 10.5(a)(iii)(B) and 10.5(a)(iii)(C) to the extent such
net cash proceeds or cash have not been applied pursuant to such clauses to make
Restricted Payments or to make other Investments, payments or exchanges pursuant
to Section 10.5(b) or to make Permitted Investments (other than Permitted
Investments specified in clauses (a) and (c) of the definition thereof) and
(ii) Indebtedness, Disqualified Stock or preferred stock of the Borrower or any
Restricted Subsidiary not otherwise permitted hereunder in an aggregate
principal amount or liquidation preference, which when aggregated with the
principal amount and liquidation preference of all other Indebtedness,
Disqualified Stock and preferred stock then outstanding and incurred pursuant to
this clause (l)(ii), does not at any one time outstanding exceed the greater of
(x) $100,000,000 and (y) 42.5% of Consolidated EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis) at the time of incurrence
(it being understood that any Indebtedness, Disqualified Stock or preferred
stock incurred pursuant to this clause (l)(ii) shall cease to be deemed incurred
or outstanding for purposes of this clause (l)(ii) but shall be deemed incurred
for the purposes of the first paragraph of this Section 10.1 from and after the
first date on which the Borrower or such Restricted Subsidiary could have
incurred such Indebtedness, Disqualified Stock or preferred stock under the
first paragraph of this Section 10.1 without reliance on this clause (l)(ii));

(m) the incurrence or issuance by the Borrower or any Restricted Subsidiary of
Indebtedness, Disqualified Stock or preferred stock which serves to refinance
any Indebtedness, Disqualified Stock or preferred stock incurred as permitted
under the first paragraph of this Section 10.1 and clauses (b) and (c) above,
clause (l)(i) and, this clause (m) and clause (n) below or any Indebtedness,
Disqualified Stock or preferred stock issued to so refinance, replace, refund,
extend, renew, defease, restructure, amend, restate or otherwise modify
(collectively, “refinance”) such Indebtedness, Disqualified Stock or preferred
stock (the “Refinancing Indebtedness”) prior to its respective maturity;
provided, that such Refinancing Indebtedness (1) has a weighted average life to
maturity at the time such Refinancing Indebtedness is incurred which is not less
than the remaining weighted average life to maturity of the Indebtedness,
Disqualified Stock or preferred stock being refinanced, (2) to the extent such
Refinancing Indebtedness refinances (i) Indebtedness that is unsecured or
secured by a Lien ranking junior to the Liens securing the Obligations, such
Refinancing Indebtedness is unsecured or secured by a Lien ranking junior to the
Liens securing the Obligations, (ii) Disqualified Stock or preferred stock, such
Refinancing Indebtedness must be Disqualified Stock or preferred stock,
respectively, and (iii) Indebtedness subordinated to the Obligations, such
Refinancing Indebtedness is subordinated to the Obligations at least to the same
extent as the Indebtedness being Refinanced and (3) shall not include
Indebtedness, Disqualified Stock or preferred stock of a Subsidiary of the
Borrower that is not a Guarantor that refinances Indebtedness, Disqualified
Stock or preferred stock of the Borrower or a Guarantor;

(n) Indebtedness, Disqualified Stock or preferred stock of (x) the Borrower or a
Restricted Subsidiary incurred or issued to finance an acquisition, merger, or
consolidation; provided that the amount of Indebtedness (other than Acquired
Indebtedness), Disqualified Stock and preferred stock that may be incurred
pursuant to the foregoing, together with any amounts incurred under the first
paragraph of this Section 10.1 by Restricted Subsidiaries that are not
Guarantors shall not exceed the greater of (x) $45,000,000 and (y) 20.0% of
Consolidated EBITDA for the most recently ended Test Period

 

133



--------------------------------------------------------------------------------

(calculated on a Pro Forma Basis) at any one time outstanding, or (y) Persons
that are acquired by the Borrower or any Restricted Subsidiary or merged into or
consolidated with the Borrower or a Restricted Subsidiary in accordance with the
terms hereof (including designating an Unrestricted Subsidiary a Restricted
Subsidiary); provided that after giving effect to any such acquisition, merger,
consolidation or designation described in this clause (n), either: (1) in the
case of the incurrence of any such Indebtedness that is unsecured, (I) the
Consolidated Total Debt to Consolidated EBITDA Ratio of the Borrower and the
Restricted Subsidiaries, after giving effect to the incurrence or issuance of
such Indebtedness, Disqualified Stock or preferred stock, would be no more than
7.00 to 1.00 or (II) the Consolidated Total Debt to Consolidated EBITDA Ratio of
the Borrower and the Restricted Subsidiaries, after giving effect to the
incurrence or issuance of such Indebtedness, Disqualified Stock or preferred
stock would be equal to or less than the that immediately prior to such
acquisition, merger consolidation or designation or (2) in the case of the
incurrence of any such Indebtedness that is secured, (I) the Borrower would be
in compliance on a Pro Forma Basis with the First Lien Secured Leverage Test or
(II) (II) the Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio
of the Borrower and the Restricted Subsidiaries, after giving effect to the
incurrence or issuance of such Indebtedness, Disqualified Stock or preferred
stock would be equal to or less than the that immediately prior to such
acquisition, merger consolidation or designation (assuming, for purposes of this
subclause (2), that all such secured Indebtedness would be included in the
definition of Consolidated First Lien Secured Debt, whether or not such
Indebtedness would otherwise be so included);

(o) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;

(p) (i) Indebtedness of the Borrower or any Restricted Subsidiary supported by a
letter of credit, in a principal amount not in excess of the stated amount of
such letter of credit so long as such letter of credit is otherwise permitted to
be incurred pursuant to this Section 10.1 or (ii) obligations in respect of
letters of support, guarantees or similar obligations issued, made or incurred
for the benefit of any Subsidiary of the Borrower to the extent required by law
or in connection with any statutory filing or the delivery of audit opinions
performed in jurisdictions other than within the United States;

(q) (1) any guarantee by the Borrower or a Restricted Subsidiary of Indebtedness
or other obligations of any Restricted Subsidiary so long as in the case of a
guarantee of Indebtedness by a Restricted Subsidiary that is not a Guarantor,
such Indebtedness could have been incurred directly by the Restricted Subsidiary
providing such guarantee or (2) any guarantee by a Restricted Subsidiary of
Indebtedness of the Borrower; provided that no Guarantee in respect of the
Senior Unsecured Notes or any Permitted Other Indebtedness shall be permitted
unless such Guarantee is made by a Guarantor;

(r) Indebtedness of Restricted Subsidiaries that are not Guarantors in an amount
not to exceed, in the aggregate at any one time outstanding, the greater of
(x) $50,000,000 and (y) 22.5% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) (it being understood that any
Indebtedness incurred pursuant to this clause (r) shall cease to be deemed
incurred or outstanding for purposes of this clause (r) but shall be deemed
incurred for the purposes of the first paragraph of this covenant from and after
the first date on which such Restricted Subsidiary could have incurred such
Indebtedness under the first paragraph of this covenant without reliance on this
clause (r));

(s) Indebtedness of the Borrower or any of the Restricted Subsidiaries
consisting of (i) the financing of insurance premiums or (ii) take or pay
obligations contained in supply arrangements in each case, incurred in the
ordinary course of business or consistent with past practice;

 

134



--------------------------------------------------------------------------------

(t) Indebtedness of the Borrower or any of the Restricted Subsidiaries
undertaken in connection with cash management and related activities with
respect to any Subsidiary or joint venture in the ordinary course of business,
including with respect to financial accommodations of the type described in the
definition of Cash Management Services;

(u) Indebtedness consisting of Indebtedness issued by the Borrower or any of the
Restricted Subsidiaries to future, current or former officers, directors,
managers and employees thereof, their respective estates, spouses or former
spouses, in each case to finance the purchase or redemption of Equity Interests
of the Borrower or any direct or indirect parent company of the Borrower to the
extent described in clause (4) of Section 10.5(b);

(v) [Reserved];

(w) Indebtedness in respect of (i) Permitted Other Indebtedness to the extent
that the Net Cash Proceeds therefrom are applied to the prepayment of Term Loans
in the manner set forth in Section 5.2(a)(i); and (ii) any refinancing,
refunding, renewal or extension of any Indebtedness specified in subclause (i)
above; provided that (x) the principal amount of any such Indebtedness is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension (except for any original issue
discount thereon and the amount of fees, expenses, and premium and accrued and
unpaid interest in connection with such refinancing) and (y) such Indebtedness
otherwise complies with the definition of Permitted Other Indebtedness;

(x) Indebtedness in respect of (i) Permitted Other Indebtedness; provided that
either (a) the aggregate principal amount of all such Permitted Other
Indebtedness issued or incurred pursuant to this clause (i)(a) shall not exceed
the Maximum Incremental Facilities Amount or (b) the Net Cash Proceeds thereof
shall be applied no later than ten Business Days after the receipt thereof to
repurchase, repay, redeem or otherwise defease the Senior Secured Notes or the
Senior Unsecured Notes (provided, in the case of this clause (i)(b), such
Permitted Other Indebtedness is unsecured or secured by a Lien ranking junior to
the Lien securing the Obligations) and (ii) any refinancing, refunding, renewal
or extension of any Indebtedness specified in subclause (i) above; provided that
(x) the principal amount of any such Indebtedness is not increased above the
principal amount thereof outstanding immediately prior to such refinancing,
refunding, renewal or extension (except for any original issue discount thereon
and the amount of fees, expenses and premium and accrued and unpaid interest in
connection with such refinancing), (y) such Indebtedness otherwise complies with
the definition of Permitted Other Indebtedness, and (z) in the case of a
refinancing of Permitted Other Indebtedness incurred pursuant to clause (i)(b)
above with other Permitted Other Indebtedness (“Refinancing Permitted Other
Indebtedness”), such Refinancing Permitted Other Indebtedness, if secured, may
only be secured by a Lien ranking junior to the Lien securing the Obligations;
and

(y) (i) Indebtedness in respect of Permitted Debt Exchange Notes incurred
pursuant to a Permitted Debt Exchange in accordance with Section 2.15 (and which
does not generate any additional proceeds) and (ii) any refinancing, refunding,
renewal or extension of any Indebtedness specified in subclause (i) above;
provided that (x) the principal amount of any such Indebtedness is not increased
above the principal amount thereof outstanding immediately prior to such
refinancing, refunding, renewal or extension (except for any original issue
discount thereon and the amount of fees, expenses, and premium and accrued and
unpaid interest in connection with such refinancing) and (y) such Indebtedness
otherwise complies with the definition of Permitted Other Indebtedness.

For purposes of determining compliance with this Section 10.1: (i) in the event
that an item of Indebtedness, Disqualified Stock or preferred stock (or any
portion thereof) meets the criteria of more

 

135



--------------------------------------------------------------------------------

than one of the categories of permitted Indebtedness, Disqualified Stock or
preferred stock described in clauses (a) through (y) above or is entitled to be
incurred pursuant to the first paragraph of this Section 10.1, the Borrower, in
its sole discretion, will classify and may reclassify such item of Indebtedness,
Disqualified Stock or preferred stock (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness, Disqualified Stock
or preferred stock in one of the above clauses or paragraphs; and (ii) at the
time of incurrence, the Borrower will be entitled to divide and classify an item
of Indebtedness in more than one of the types of Indebtedness described in this
Section 10.1.

Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount and the payment of interest or
dividends in the form of additional Indebtedness, Disqualified Stock or
preferred stock will not be deemed to be an incurrence of Indebtedness,
Disqualified Stock or preferred stock for purposes of this covenant. Any
Refinancing Indebtedness and any Indebtedness incurred to refinance Indebtedness
incurred pursuant to clauses (a) and (l)(i) above shall be deemed to include
additional Indebtedness, Disqualified Stock or preferred stock incurred to pay
premiums (including reasonable tender premiums), defeasance costs, fees, and
expenses in connection with such refinancing.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the principal amount of Indebtedness
denominated in another currency shall be calculated based on the relevant
currency exchange rate in effect on the date such Indebtedness was incurred, in
the case of term debt, or first committed, in the case of revolving credit debt;
provided that if such Indebtedness is incurred to refinance other Indebtedness
denominated in another currency, and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
principal amount of such Indebtedness being refinanced plus (ii) the aggregate
amount of fees, underwriting discounts, premiums, and other costs and expenses
and accrued and unpaid interest incurred in connection with such refinancing.

The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior to secured Indebtedness merely because it is unsecured or (2) senior
Indebtedness as subordinated or junior to any other senior Indebtedness merely
because it has a junior priority with respect to the same collateral.

10.2 Limitation on Liens.

(a) Holdings and the Borrower will not, and will not permit any of the
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon any property or assets of any kind (real or personal, tangible or
intangible) of the Borrower or any Restricted Subsidiary, whether now owned or
hereafter acquired (each, a “Subject Lien”) that secures obligations under any
Indebtedness on any asset or property of Holdings or any Restricted Subsidiary,
except:

(i) in the case of Subject Liens on any Collateral, if such Subject Lien is a
Permitted Lien; and

(ii) in the case of any other asset or property, any Subject Lien if (i) the
Obligations are equally and ratably secured with (or on a senior basis to, in
the case such Subject Lien secures any Junior Debt) the obligations secured by
such Subject Lien or (ii) such Subject Lien is a Permitted Lien.

 

136



--------------------------------------------------------------------------------

(b) Any Lien created for the benefit of the Secured Parties pursuant to the
preceding paragraph shall provide by its terms that such Lien shall be
automatically and unconditionally be released and discharged upon the release
and discharge of the Subject Lien that gave rise to the obligation to so secure
the Obligations.

10.3 Limitation on Fundamental Changes. Holdings and the Borrower will not, and
will not permit any of the Restricted Subsidiaries to, enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all its business units, assets or
other properties, except that:

(a) so long as no Event of Default has occurred and is continuing or would
result therefrom, any Subsidiary of the Borrower or any other Person may be
merged, amalgamated or consolidated with or into the Borrower; provided that
(A) the Borrower shall be the continuing or surviving corporation or (B) if the
Person formed by or surviving any such merger, amalgamation or consolidation is
not the Borrower (such other Person, the “Successor Borrower”), (1) the
Successor Borrower shall be an entity organized or existing under the laws of
the United States, any state thereof, the District of Columbia or any territory
thereof, (2) the Successor Borrower shall expressly assume all the obligations
of the Borrower under this Agreement and the other Credit Documents pursuant to
a supplement hereto or thereto or in a form otherwise reasonably satisfactory to
the Administrative Agent, (3) each Guarantor, unless it is the other party to
such merger, amalgamation or consolidation, shall have by a supplement to the
Guarantee confirmed that its guarantee thereunder shall apply to any Successor
Borrower’s obligations under this Agreement, (4) each Subsidiary grantor and
each Subsidiary pledgor, unless it is the other party to such merger,
amalgamation or consolidation, shall have by a supplement to any applicable
Security Document affirmed that its obligations thereunder shall apply to its
Guarantee as reaffirmed pursuant to clause (3), (5) each mortgagor of a
Mortgaged Property, unless it is the other party to such merger, amalgamation or
consolidation, shall have affirmed that its obligations under the applicable
Mortgage shall apply to its Guarantee as reaffirmed pursuant to clause (3), and
(6) the Successor Borrower shall have delivered to the Administrative Agent
(x) an officer’s certificate stating that such merger, amalgamation, or
consolidation and such supplements preserve the enforceability of the Guarantee
and the perfection and priority of the Liens under the applicable Security
Documents and (y) if requested by the Administrative Agent, an opinion of
counsel to the effect that such merger, amalgamation, or consolidation does not
violate this Agreement or any other Credit Document and that the provisions set
forth in the preceding clauses (3) through (5) preserve the enforceability of
the Guarantee and the perfection of the Liens created under the applicable
Security Documents (it being understood that if the foregoing are satisfied, the
Successor Borrower will succeed to, and be substituted for, the Borrower under
this Agreement);

(b) so long as no Event of Default has occurred and is continuing or would
result therefrom, any Subsidiary of the Borrower or any other Person may be
merged, amalgamated or consolidated with or into any one or more Subsidiaries of
the Borrower; provided that (i) in the case of any merger, amalgamation or
consolidation involving one or more Restricted Subsidiaries, (A) a Restricted
Subsidiary shall be the continuing or surviving Person or (B) the

 

137



--------------------------------------------------------------------------------

Borrower shall cause the Person formed by or surviving any such merger,
amalgamation or consolidation (if other than a Restricted Subsidiary) to become
a Restricted Subsidiary, (ii) in the case of any merger, amalgamation or
consolidation involving one or more Guarantors, a Guarantor shall be the
continuing or surviving Person or the Person formed by or surviving any such
merger, amalgamation or consolidation and if the surviving Person is not already
a Guarantor, such Person shall execute a supplement to the Guarantee and the
relevant Security Documents in form and substance reasonably satisfactory to the
Administrative Agent in order to become a Guarantor and pledgor, mortgagor and
grantor, as applicable, thereunder for the benefit of the Secured Parties, and
(iii) the Borrower shall have delivered to the Administrative Agent an officer’s
certificate stating that such merger, amalgamation or consolidation and any such
supplements to any Security Document preserve the enforceability of the
Guarantees and the perfection and priority of the Liens under the applicable
Security Documents;

(c) the Arcade Transactions may be consummated;

(d) (i) any Restricted Subsidiary that is not a Credit Party may convey, sell,
lease, assign, transfer or otherwise dispose of any or all of its assets (upon
voluntary liquidation or dissolution or otherwise) to the Borrower or any other
Restricted Subsidiary or (ii) any Credit Party (other than the Borrower) may
convey, sell, lease, assign, transfer or otherwise dispose of any or all of its
assets (upon voluntary liquidation or dissolution or otherwise) to any other
Credit Party;

(e) any Subsidiary may convey, sell, lease, assign, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or dissolution
or otherwise) to a Credit Party; provided that the consideration for any such
disposition by any Person other than a Guarantor shall not exceed the fair value
of such assets;

(f) any Restricted Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;

(g) The Borrower and the Restricted Subsidiaries may consummate a merger,
dissolution, liquidation, consolidation, investment or conveyance, sale, lease,
assignment or disposition, the purpose of which is to effect an Asset Sale
(which for purposes of this Section 10.3(g), will include any disposition below
the dollar threshold set forth in clause (d) of the definition of “Asset Sale”)
permitted by Section 10.4 or an investment permitted pursuant to Section 10.5 or
an investment that constitutes a Permitted Investment; and

(h) so long as no Event of Default has occurred and is continuing or would
result therefrom, the Borrower or any Restricted Subsidiary may change its legal
form.

10.4 Limitation on Sale of Assets. Holdings and the Borrower will not, and will
not permit any Restricted Subsidiary to, consummate an Asset Sale, unless:

(a) The Borrower or such Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the Fair Market
Value (as determined at the time of contractually agreeing to such Asset Sale)
of the assets sold or otherwise disposed of; and

 

138



--------------------------------------------------------------------------------

(b) except in the case of a Permitted Asset Swap, if the property or assets sold
or otherwise disposed of have a Fair Market Value in excess of $10,000,000, at
least 75% of the consideration therefor received by the Borrower or such
Restricted Subsidiary, as the case may be, is in the form of cash or Cash
Equivalents; provided that the amount of:

(i) any liabilities (as reflected on the Borrower’s most recent consolidated
balance sheet or in the footnotes thereto, or if incurred or accrued subsequent
to the date of such balance sheet, such liabilities that would have been
reflected on the Borrower’s consolidated balance sheet or in the footnotes
thereto if such incurrence or accrual had taken place on or prior to the date of
such balance sheet, as determined in good faith by the Borrower) of the
Borrower, other than liabilities that are by their terms subordinated to the
Loans, that are assumed by the transferee of any such assets (or are otherwise
extinguished in connection with the transactions relating to such Asset Sale)
and for which the Borrower and all such Restricted Subsidiaries have been
validly released by all applicable creditors in writing;

(ii) any securities, notes or other obligations or assets received by the
Borrower or such Restricted Subsidiary from such transferee that are converted
by the Borrower or such Restricted Subsidiary into cash or Cash Equivalents, or
by their terms are required to be satisfied for cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received), in each case, within 180 days
following the closing of such Asset Sale;

(iii) Indebtedness, other than liabilities that are by their terms subordinated
to the Loans, that are of any Restricted Subsidiary that is no longer a
Restricted Subsidiary as a result of such Asset Sale, to the extent that the
Borrower and all Restricted Subsidiaries have been validly released from any
Guarantee of payment of such Indebtedness in connection with such Asset Sale;
and

(iv) any Designated Non-Cash Consideration received by the Borrower or such
Restricted Subsidiary in such Asset Sale having an aggregate Fair Market Value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (iv) that is at that time outstanding, not to exceed the
greater of $65,000,000 or 27.5% of Consolidated Total Assets for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time of the
receipt of such Designated Non-Cash Consideration, with the Fair Market Value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value,

shall be deemed to be cash for purposes of this clause (b) of this provision and
for no other purpose.

Within the Reinvestment Period after the Borrower’s or any Restricted
Subsidiary’s receipt of the Net Cash Proceeds of any Asset Sale, the Borrower or
such Restricted Subsidiary shall apply the Net Cash Proceeds from such Asset
Sale:

(i) to prepay Loans or Permitted Other Indebtedness in accordance with
Section 5.2(a)(i); and/or

(ii) to make investments in the Borrower and its Subsidiaries; provided that the
Borrower and the Restricted Subsidiaries will be deemed to have complied with
this

 

139



--------------------------------------------------------------------------------

clause (ii) if and to the extent that, within the Reinvestment Period after the
Asset Sale that generated the Net Cash Proceeds, the Borrower or such Restricted
Subsidiary has entered into and not abandoned or rejected a binding agreement to
consummate any such investment described in this clause (ii) with the good faith
expectation that such Net Cash Proceeds will be applied to satisfy such
commitment within 180 days of such commitment and, in the event any such
commitment is later cancelled or terminated for any reason before the Net Cash
Proceeds are applied in connection therewith, the Borrower or such Restricted
Subsidiary prepays the Loans in accordance with Section 5.2(a)(i).

(c) Pending the final application of any Net Cash Proceeds pursuant to this
covenant, the Borrower or the applicable Restricted Subsidiary may apply such
Net Cash Proceeds temporarily to reduce Indebtedness outstanding under the
Revolving Credit Facility or any other revolving credit facility or otherwise
invest such Net Cash Proceeds in any manner not prohibited by this Agreement.

10.5 Limitation on Restricted Payments.

(a) Holdings and the Borrower will not, and will not permit any Restricted
Subsidiary to, directly or indirectly:

(1) declare or pay any dividend or make any payment or distribution on account
of the Borrower’s or any Restricted Subsidiary’s Equity Interests, including any
dividend or distribution payable in connection with any merger or consolidation,
other than:

(A) dividends or distributions by the Borrower payable in Equity Interests
(other than Disqualified Stock) of the Borrower or in options, warrants or other
rights to purchase such Equity Interests, or

(B) dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Subsidiary other than a Wholly-Owned
Subsidiary, the Borrower or a Restricted Subsidiary receives at least its pro
rata share of such dividend or distribution in accordance with its Equity
Interests in such class or series of securities;

(2) purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of the Borrower or any direct or indirect parent company of the
Borrower, including in connection with any merger or consolidation;

(3) make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value in each case, prior to any scheduled repayment,
sinking fund payment or maturity, any Junior Debt of the Borrower or any
Restricted Subsidiary, other than (A) Indebtedness permitted under clauses (g)
and (h) of Section 10.1 or (B) the purchase, repurchase or other acquisition of
Junior Debt purchased in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of the
date of purchase, repurchase or acquisition; or

(4) make any Restricted Investment;

 

140



--------------------------------------------------------------------------------

(all such payments and other actions set forth in clauses (1) through (4) above
(other than any exception thereto) being collectively referred to as “Restricted
Payments”), unless, at the time of such Restricted Payment:

(i) no Event of Default shall have occurred and be continuing or would occur as
a consequence thereof (or in the case of a Restricted Investment, no Event of
Default under Section 11.1 or 11.5 shall have occurred and be continuing or
would occur as a consequence thereof);

(ii) except in the case of a Restricted Investment, immediately after giving
effect to such transaction on a pro forma basis, the Borrower could incur $1.00
of additional Indebtedness under the provisions of the first paragraph of
Section 10.1; and

(iii) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and the Restricted Subsidiaries after
the Closing Date (including Restricted Payments permitted by clauses (1), (2)
(with respect to the payment of dividends on Refunding Capital Stock pursuant to
clause (b) thereof only) and (9) of Section 10.5(b) below, but excluding all
other Restricted Payments permitted by Section 10.5(b)), is less than the sum of
(without duplication):

(A) 50% of the Consolidated Net Income of the Borrower for the period (taken as
one accounting period) from the first day of the fiscal quarter during which the
Closing Date occurs to the end of the Borrower’s most recently ended fiscal
quarter for which internal financial statements are available at the time of
such Restricted Payment, or, in the case such Consolidated Net Income for such
period is a deficit, minus 100% of such deficit, plus

(B) 100% of the aggregate net cash proceeds and the Fair Market Value of
marketable securities or other property received by the Borrower since
immediately after the Closing Date (other than net cash proceeds from Cure
Amounts or to the extent such net cash proceeds have been used to incur
Indebtedness, Disqualified Stock or preferred stock pursuant to clause (l)(i) of
Section 10.1) from the issue or sale of (x) Equity Interests of the Borrower,
including Retired Capital Stock, but excluding cash proceeds and the Fair Market
Value of marketable securities or other property received from the sale of
(A) Equity Interests to any employee, director, manager or consultant of the
Borrower, any direct or indirect parent company of the Borrower and the
Borrower’s Subsidiaries after the Closing Date to the extent such amounts have
been applied to Restricted Payments made in accordance with clause (4) of
Section 10.5(b) below, and (B) Designated Preferred Stock, and, to the extent
such net cash proceeds are actually contributed to the Borrower, Equity
Interests of any direct or indirect parent company of the Borrower (excluding
contributions of the proceeds from the sale of Designated Preferred Stock of
such companies or contributions to the extent such amounts have been applied to
Restricted Payments made in accordance with clause (4) of Section 10.5(b) below)
or (y) Indebtedness of the Borrower or a Restricted Subsidiary that has been
converted into or exchanged for such Equity Interests of the Borrower or any
direct or indirect parent company of the Borrower; provided that this clause
(B) shall not include the proceeds from (a) Refunding Capital Stock, (b) Equity

 

141



--------------------------------------------------------------------------------

Interests or Indebtedness that has been converted or exchanged for Equity
Interests of the Borrower sold to a Restricted Subsidiary or the Borrower, as
the case may be, (c) Disqualified Stock or Indebtedness that has been converted
or exchanged into Disqualified Stock or (d) Excluded Contributions, plus

(C) 100% of the aggregate amount of cash and the Fair Market Value of marketable
securities or other property contributed to the capital of the Borrower
following the Closing Date (other than net cash proceeds from Cure Amounts or to
the extent such net cash proceeds (i) have been used to incur Indebtedness,
Disqualified Stock or preferred stock pursuant to clause (l)(i) of
Section 10.1), (ii) are contributed by a Restricted Subsidiary or
(iii) constitute Excluded Contributions), plus

(D) 100% of the aggregate amount received in cash and the Fair Market Value of
marketable securities or other property received by means of (A) the sale or
other disposition (other than to the Borrower or a Restricted Subsidiary) of
Restricted Investments made by the Borrower and the Restricted Subsidiaries and
repurchases and redemptions of such Restricted Investments from the Borrower and
the Restricted Subsidiaries and repayments of loans or advances, and releases of
guarantees, which constitute Restricted Investments made by the Borrower or the
Restricted Subsidiaries, in each case, after the Closing Date; or (B) the sale
(other than to the Borrower or a Restricted Subsidiary) of the stock of an
Unrestricted Subsidiary or a distribution from an Unrestricted Subsidiary (other
than in each case to the extent the Investment in such Unrestricted Subsidiary
was made by the Borrower or a Restricted Subsidiary pursuant to clause (7) of
Section 10.5(b) below or to the extent such Investment constituted a Permitted
Investment) or a dividend from an Unrestricted Subsidiary after the Closing
Date, plus

(E) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary after the Closing Date, the Fair Market Value of the
Investment in such Unrestricted Subsidiary at the time of the redesignation of
such Unrestricted Subsidiary as a Restricted Subsidiary, other than to the
extent the Investment in such Unrestricted Subsidiary was made by the Borrower
or a Restricted Subsidiary pursuant to clause (7) of Section 10.5(b) below or to
the extent such Investment constituted a Permitted Investment, plus

(F) the aggregate amount of any Retained Declined Proceeds since the Closing
Date, plus

(G) $25,000,000.

(b) The foregoing provisions of Section 10.5(a) will not prohibit:

(1) the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration thereof or
the giving of such irrevocable notice, as applicable, if at the date of
declaration or the giving of such notice such payment would have complied with
the provisions of this Agreement;

 

142



--------------------------------------------------------------------------------

(2) the redemption, repurchase, retirement or other acquisition of any Equity
Interests (“Retired Capital Stock”) or Junior Debt of the Borrower or any
Restricted Subsidiary, or any Equity Interests of any direct or indirect parent
company of the Borrower, in exchange for, or out of the proceeds of the
substantially concurrent sale (other than to a Restricted Subsidiary) of, Equity
Interests of the Borrower or any direct or indirect parent company of the
Borrower to the extent contributed to the Borrower (in each case, other than any
Disqualified Stock) (“Refunding Capital Stock”);

(3) the prepayment, redemption, defeasance, repurchase or other acquisition or
retirement for value of Junior Debt of the Borrower or a Restricted Subsidiary
made by exchange for, or out of the proceeds of the substantially concurrent
sale of, new Indebtedness of the Borrower, or a Restricted Subsidiary, as the
case may be, which is incurred in compliance with Section 10.1 so long as:
(A) the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount of (or accreted value, if
applicable), plus any accrued and unpaid interest on the Junior Debt being so
redeemed, defeased, repurchased, exchanged, acquired or retired for value, plus
the amount of any premium (including reasonable tender premiums), defeasance
costs and any reasonable fees and expenses incurred in connection with the
issuance of such new Indebtedness, (B) if such Junior Debt is subordinated to
the Obligations, such new Indebtedness is subordinated to the Obligations or the
applicable Guarantee at least to the same extent as such Junior Debt so
purchased, exchanged, redeemed, defeased, repurchased, acquired or retired for
value, (C) such new Indebtedness has a final scheduled maturity date equal to or
later than the final scheduled maturity date of the Junior Debt being so
redeemed, defeased, repurchased, exchanged, acquired or retired, (D) if such
Junior Debt so purchased, exchanged, redeemed, repurchased, acquired or retired
for value is (i) unsecured then such new Indebtedness shall be unsecured or
(ii) Permitted Other Indebtedness incurred pursuant to Section 10.1(x)(i)(b) and
is secured by a Lien ranking junior to the Liens securing the Obligations then
such new Indebtedness shall be unsecured or secured by a Lien ranking junior to
the Liens securing the Obligations, and (E) such new Indebtedness has a weighted
average life to maturity equal to or greater than the remaining weighted average
life to maturity of the Junior Debt being so redeemed, defeased, repurchased,
exchanged, acquired or retired;

(4) a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests (other than Disqualified
Stock) of the Borrower or any direct or indirect parent company of the Borrower
held by any future, present or former employee, director, manager or consultant
of the Borrower, any of its Subsidiaries or any direct or indirect parent
company of the Borrower, or their estates, descendants, family, spouse or former
spouse pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement, or any stock subscription or
shareholder agreement (including, for the avoidance of doubt, any principal and
interest payable on any notes issued by the Borrower or any direct or indirect
parent company of the Borrower in connection with such repurchase, retirement or
other acquisition), including any Equity Interests rolled over by management of
the Borrower or any direct or indirect parent company of the Borrower in
connection with the Transactions; provided that, except with respect to
non-discretionary purchases, the aggregate Restricted Payments made under this
clause (4) subsequent to the Closing Date do not exceed in any calendar year
$15,000,000 with unused amounts in any calendar year being carried over to
succeeding calendar years

 

143



--------------------------------------------------------------------------------

subject to maximum aggregate Restricted Payments under this clause (without
giving effect to the following proviso) of $30,000,000 in any calendar year);
provided, further, that such amount in any calendar year may be increased by an
amount not to exceed: (A) the cash proceeds from the sale of Equity Interests
(other than Disqualified Stock) of the Borrower and, to the extent contributed
to the Borrower, the cash proceeds from the sale of Equity Interests of any
direct or indirect parent company of the Borrower, in each case to any future,
present or former employees, directors, managers or consultants of the Borrower,
any of its Subsidiaries or any direct or indirect parent company of the Borrower
that occurs after the Closing Date, to the extent the cash proceeds from the
sale of such Equity Interests have not otherwise been applied to the payment of
Restricted Payments by virtue of clause (iii) of Section 10.5(a), plus (B) the
cash proceeds of key man life insurance policies received by the Borrower and
the Restricted Subsidiaries after the Closing Date, less (C) the amount of any
Restricted Payments previously made pursuant to clauses (A) and (B) of this
clause (4); and provided, further, that cancellation of Indebtedness owing to
the Borrower or any Restricted Subsidiary from any future, present or former
employees, directors, managers or consultants of the Borrower, any direct or
indirect parent company of the Borrower or any Restricted Subsidiary, or their
estates, descendants, family, spouse or former spouse pursuant in connection
with a repurchase of Equity Interests of the Borrower or any direct or indirect
parent company of the Borrower will not be deemed to constitute a Restricted
Payment for purposes of this Section 10.5 or any other provision of this
Agreement;

(5) [Reserved].

(6) [Reserved].

(7) Investments in Unrestricted Subsidiaries having an aggregate Fair Market
Value, taken together with all other Investments made pursuant to this clause
(7) that are at the time outstanding, without giving effect to the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash, Cash Equivalents or marketable securities, not to exceed the greater of
(x) $40,000,000 and (y) 17.5% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) at the time of such Investment
(with the Fair Market Value of each Investment being measured at the time made
and without giving effect to subsequent changes in value);

(8) (i) payments made or expected to be made by the Borrower or any Restricted
Subsidiary in respect of withholding or similar taxes payable upon exercise of
Equity Interests by any future, present or former employee, director, manager,
or consultant and repurchases of Equity Interests deemed to occur upon exercise
of stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants and (ii) payments or other
adjustments to outstanding Equity Interests in accordance with any management
equity plan, stock option plan, stock option plan or any similar employee
benefit plan, agreement or arrangement in connection with any Restricted
Payment;

(9) the declaration and payment of dividends on the Borrower’s common stock (or
the payment of dividends to any direct or indirect parent company of the
Borrower to fund a payment of dividends on such company’s common stock),
following consummation of the first public offering of the Borrower’s common
stock or

 

144



--------------------------------------------------------------------------------

the common stock of any direct or indirect parent company of the Borrower after
the Closing Date, of up to 6.00% per annum of the net cash proceeds received by
or contributed to the Borrower in or from any such public offering, other than
public offerings with respect to the Borrower’s common stock registered on Form
S-8 and other than any public sale constituting an Excluded Contribution;

(10) Restricted Payments in an amount that does not exceed the amount of
Excluded Contributions made since the Closing Date;

(11) other Restricted Payments in an aggregate amount taken together with all
other Restricted Payments made pursuant to this clause not to exceed the greater
of (x) $45,000,000 and (y) 20.0% of Consolidated EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis) at the time made;

(12) distributions or payments of Receivables Fees;

(13) any Restricted Payment made in connection with the Transactions and the
fees and expenses related thereto or used to fund amounts owed to Affiliates
(including dividends to any direct or indirect parent company of the Borrower to
permit payment by such parent of such amount), to the extent permitted by
Section 9.9 (other than clause (b) thereof), and Restricted Payments in respect
of working capital adjustments or purchase price adjustments pursuant to the
Arcade Documents, any Permitted Acquisition or other Permitted Investment and to
satisfy indemnity and other similar obligations under the Arcade Documents, any
Permitted Acquisitions or other Permitted Investments;

(14) other Restricted Payments; provided that after giving Pro Forma Effect to
such Restricted Payments the Consolidated Total Debt to Consolidated EBITDA
Ratio is equal to or less than 4.00:1.00;

(15) the declaration and payment of dividends by the Borrower to, or the making
of loans to, any direct or indirect parent company of the Borrower in amounts
required for any direct or indirect parent company to pay: (A) franchise and
excise taxes, and other fees and expenses, required to maintain its
organizational existence, (B) consolidated, combined or similar foreign,
federal, state and local income and similar taxes, to the extent that such
income taxes are attributable to the income of the Borrower and the Restricted
Subsidiaries and, to the extent of the amount actually received from its
Unrestricted Subsidiaries, in amounts required to pay such taxes to the extent
attributable to the income of such Unrestricted Subsidiaries, provided that in
each case the amount of such payments with respect to any fiscal year does not
exceed the amount that the Borrower, the Restricted Subsidiaries and the
Unrestricted Subsidiaries (to the extent described above) would have been
required to pay in respect of such foreign, federal, state and local income
taxes for such fiscal year had the Borrower, the Restricted Subsidiaries and the
Unrestricted Subsidiaries (to the extent described above) been a stand-alone
taxpayer or stand-alone group (separate from any such direct or indirect parent
company of the Borrower) for all fiscal years ending after the Closing Date,
(C) customary salary, bonus, and other benefits payable to officers, employees,
directors, and managers of any direct or indirect parent company of the Borrower
to the extent such salaries, bonuses, and other benefits are attributable to the
ownership or operation of the Borrower and the Restricted Subsidiaries,
including the Borrower’s proportionate share

 

145



--------------------------------------------------------------------------------

of such amount relating to such parent company being a public company,
(D) general corporate or other operating (including, without limitation,
expenses related to auditing or other accounting matters) and overhead costs and
expenses of any direct or indirect parent company of the Borrower to the extent
such costs and expenses are attributable to the ownership or operation of the
Borrower and the Restricted Subsidiaries, including the Borrower’s proportionate
share of such amount relating to such parent company being a public company,
(E) amounts required for any direct or indirect parent company of the Borrower
to pay fees and expenses incurred by any direct or indirect parent company of
the Borrower related to (i) the maintenance by such parent entity of its
corporate or other entity existence and (ii) transactions of such parent company
of the Borrower of the type described in clause (xi) of the definition of
Consolidated Net Income, (F) cash payments in lieu of issuing fractional shares
in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of the Borrower or any
such direct or indirect parent company of the Borrower, and (G) repurchases
deemed to occur upon the cashless exercise of stock options;

(16) the repurchase, redemption or other acquisition for value of Equity
Interests of the Borrower deemed to occur in connection with paying cash in lieu
of fractional shares of such Equity Interests in connection with a share
dividend, distribution, share split, reverse share split, merger, consolidation,
amalgamation or other business combination of the Borrower, in each case,
permitted under this Agreement;

(17) the distribution, by dividend or otherwise, of shares of Capital Stock of,
or Indebtedness owed to the Borrower or a Restricted Subsidiary by, Unrestricted
Subsidiaries (other than Unrestricted Subsidiaries, the primary assets of which
are cash and/or Cash Equivalents);

(18) the prepayment, redemption, defeasance, repurchase or other acquisition or
retirement for value of Senior Secured Notes or Senior Unsecured Notes (x) in an
aggregate amount pursuant to this subclause (18)(x) not to exceed the sum of
(A) $250,000,000 and (B) the Specified Asset Sale Proceeds and (y) so long as
such prepayment, redemption, defeasance, repurchase or other acquisition or
retirement for value is made concurrently on a pro rata basis (based on the
aggregate principal amount of each such type of Indebtedness as of such date)
with a corresponding prepayment of Term Loans in accordance with Section 5.1(a);
and

(19) to the extent constituting a Restricted Payment, any Restricted Payments
contemplated (A) by the Arcade Documents in connection with the Arcade
Transactions or (B) in connection with the incurrence of any Indebtedness under
Section 10.1(b)(y) or (z).

provided that at the time of, and after giving effect to, any Restricted Payment
permitted under clauses (10) (but only if the Excluded Contribution was made
more than six months prior to such time), (11), (14), and (18), no Event of
Default shall have occurred and be continuing or would occur as a consequence
thereof (or in the case of a Restricted Investment, no Event of Default under
Section 11.1 or 11.5 shall have occurred and be continuing or would occur as a
consequence thereof).

Holdings and the Borrower will not permit any Unrestricted Subsidiary to become
a Restricted Subsidiary except pursuant to the last sentence of the definition
of Unrestricted Subsidiary. For purposes of designating any Restricted
Subsidiary as an Unrestricted Subsidiary, all outstanding Investments by the

 

146



--------------------------------------------------------------------------------

Borrower and the Restricted Subsidiaries (except to the extent repaid) in the
Subsidiary so designated will be deemed to be Restricted Payments in an amount
determined as set forth in the last sentence of the definition of Investment.
Such designation will be permitted only if a Restricted Payment in such amount
would be permitted at such time, whether pursuant to Section 10.5(a) or under
clauses (7), (10), or (11) of Section 10.5(b), or pursuant to the definition of
Permitted Investments, and if such Subsidiary otherwise meets the definition of
an Unrestricted Subsidiary. Unrestricted Subsidiaries will not be subject to any
of the restrictive covenants set forth in this Agreement.

For purposes of determining compliance with this covenant, in the event that a
proposed Restricted Payment or Investment (or a portion thereof) meets the
criteria of clauses (1) through (18) above or is entitled to be made pursuant to
Section 10.5(a) and/or one or more of the exceptions contained in the definition
of Permitted Investments, the Borrower will be entitled to classify or later
reclassify (based on circumstances existing on the date of such
reclassification) such Restricted Payment (or portion thereof) among such
clauses (1) through (18), Section 10.5(a) and/or one or more of the exceptions
contained in the definition of “Permitted Investments”, in a manner that
otherwise complies with this covenant.

(c) Prior to the Initial Term Loan Maturity Date, to the extent any Permitted
Debt Exchange Notes are issued pursuant to Section 10.1(y) for the purpose of
consummating a Permitted Debt Exchange, (i) Holdings and the Borrower will not,
and will not permit any Restricted Subsidiary to, prepay, repurchase, redeem or
otherwise defease or acquire any Permitted Debt Exchange Notes unless the
Borrower or a Restricted Subsidiary shall concurrently voluntarily prepay Term
Loans pursuant to Section 5.1(a) on a pro rata basis among the Term Loans, in an
amount not less than the product of (a) a fraction, the numerator of which is
the aggregate principal amount (calculated on the face amount thereof) of such
Permitted Debt Exchange Notes that are proposed to be prepaid, repurchased,
redeemed, defeased or acquired and the denominator of which is the aggregate
principal amount (calculated on the face amount thereof) of all Permitted Debt
Exchange Notes in respect of the relevant Permitted Debt Exchange then
outstanding (prior to giving effect to such proposed prepayment, repurchase,
redemption, defeasance or acquisition) and (b) the aggregate principal amount
(calculated on the face amount thereof) of Term Loans then outstanding and
(ii) the Borrower will not waive, amend or modify the terms of any Permitted
Debt Exchange Notes or any indenture pursuant to which such Permitted Debt
Exchange Notes have been issued in any manner inconsistent with the terms of
Section 2.15(a), Section 10.1(y), or the definition of Permitted Other
Indebtedness or that would result in a Default hereunder if such Permitted Debt
Exchange Notes (as so amended or modified) were then being issued or incurred.

10.6 Limitation on Subsidiary Distributions. Holdings and the Borrower will not
permit any of the Restricted Subsidiaries that are not Guarantors to, directly
or indirectly, create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or consensual restriction on the ability of any such
Restricted Subsidiary to:

(a) (i) pay dividends or make any other distributions to the Borrower or any
Restricted Subsidiary on its Capital Stock or with respect to any other interest
or participation in, or measured by, its profits or (ii) pay any Indebtedness
owed to Holdings or any Restricted Subsidiary;

(b) make loans or advances to the Borrower or any Restricted Subsidiary; or

(c) sell, lease or transfer any of its properties or assets to the Borrower or
any Restricted Subsidiary;

 

147



--------------------------------------------------------------------------------

except (in each case) for such encumbrances or restrictions (x) which the
Borrower has reasonably determined in good faith will not materially impair the
Borrower’s ability to make payments under this Agreement when due or
(y) existing under or by reason of:

(i) contractual encumbrances or restrictions in effect on the Closing Date,
including pursuant to this Agreement and the related documentation and related
Hedging Obligations;

(ii) the Senior Unsecured Notes Indenture, the Senior Unsecured Notes, any
Senior Secured Notes Indenture and the Senior Secured Notes;

(iii) purchase money obligations for property acquired in the ordinary course of
business or consistent with past practice and Capitalized Lease Obligations that
impose restrictions of the nature discussed in clause (c) above on the property
so acquired;

(iv) Requirement of Law or any applicable rule, regulation or order;

(v) any agreement or other instrument of a Person acquired by or merged or
consolidated with or into the Borrower or any Restricted Subsidiary, or of an
Unrestricted Subsidiary that is designated a Restricted Subsidiary, or that is
assumed in connection with the acquisition of assets from such Person, in each
case that is in existence at the time of such transaction (but not created in
contemplation thereof), which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person and
its Subsidiaries, or the property or assets of the Person and its Subsidiaries,
so acquired or designated;

(vi) contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of the Borrower pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary and restrictions on transfer of
assets subject to Permitted Liens;

(vii) (x) secured Indebtedness otherwise permitted to be incurred pursuant to
Sections 10.1 and 10.2 that limit the right of the debtor to dispose of the
assets securing such Indebtedness and (y) restrictions on transfers of assets
subject to Permitted Liens (but, with respect to any such Permitted Lien, only
to the extent that such transfer restrictions apply solely to the assets that
are the subject of such Permitted Lien);

(viii) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(ix) other Indebtedness, Disqualified Stock or preferred stock of Restricted
Subsidiaries permitted to be incurred subsequent to the Closing Date pursuant to
the provisions of Section 10.1;

(x) customary provisions in joint venture agreements or arrangements and other
similar agreements or arrangements relating solely to such joint venture and the
Equity Interests issued thereby;

(xi) customary provisions contained in leases, sub-leases, licenses,
sub-licenses or similar agreements, in each case, entered into in the ordinary
course of business;

 

148



--------------------------------------------------------------------------------

(xii) restrictions created in connection with any Receivables Facility that, in
the good faith determination of the board of directors of the Borrower, are
necessary or advisable to effect such Receivables Facility; and

(xiii) any encumbrances or restrictions of the type referred to in clauses (a),
(b), and (c) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (i) through
(xii) above; provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements, or refinancings
(x) are, in the good faith judgment of the Borrower’ board of directors, no more
restrictive in any material respect with respect to such encumbrance and other
restrictions taken as a whole than those prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing or (y) do not materially impair the Borrower’s ability to pay their
respective obligations under the Credit Documents as and when due (as determined
in good faith by the Borrower).

10.7 Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio. The
Borrower will not permit the Consolidated First Lien Secured Debt to
Consolidated EBITDA Ratio (with Seasonal Revolving Indebtedness being excluded
from Consolidated Total Debt for purposes of calculating such ratio in respect
of each Test Period ending on the last day of the third fiscal quarter in each
fiscal year of the Borrower) for any Test Period ending on the last day of any
fiscal quarter of the Borrower set forth below to be greater than the ratio set
forth below opposite such fiscal quarter:

 

Fiscal Year

  

Fiscal Quarters

   Ratio

2014

   Fourth    5.75 to 1.00

2015

   First, Second, Third and Fourth    5.75 to 1.00

2016

   First, Second, Third and Fourth    5.75 to 1.00

2017

   First, Second, Third and Fourth    5.50 to 1.00

Each Fiscal Quarter Thereafter

      5.25 to 1.00

 

Section 11. Events of Default

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

11.1 Payments. The Borrower shall (a) default in the payment when due of any
principal of the Loans or (b) default, and such default shall continue for five
or more Business Days, in the payment when due of any interest on the Loans or
any Fees or any Unpaid Drawings or of any other amounts owing hereunder or under
any other Credit Document; or

11.2 Representations, Etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or any
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made, and, to the extent capable of being cured, such incorrect
representation or warranty shall remain incorrect for a period of 30 days after
written notice thereof from the Administrative Agent to the Borrower; or

 

149



--------------------------------------------------------------------------------

11.3 Covenants. Any Credit Party shall:

(a) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 9.1(e)(i), Section 9.5 (solely with respect to
Holdings or the Borrower), Section 9.14(d) or Section 10; provided, that any
Event of Default under Section 10.7 is subject to cure as provided in
Section 11.14 and an Event of Default with respect to such Section shall not
occur until the expiration of the 10th Business Day subsequent to the date the
relevant financial statements are required to be delivered for the applicable
fiscal quarter pursuant to Section 9.1(a) or (b); or

(b) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in Section 11.1 or 11.2 or clause (a) of
this Section 11.3) contained in this Agreement or any Security Document and such
default shall continue unremedied for a period of at least 30 days after receipt
of written notice by the Borrower from the Administrative Agent or the Required
Lenders; or

11.4 Default Under Other Agreements. (a) Holdings, the Borrower or any of the
Restricted Subsidiaries shall (i) default in any payment with respect to any
Indebtedness (other than the Obligations) in excess of $35,000,000 in the
aggregate, for Holdings, the Borrower and such Restricted Subsidiaries, beyond
the period of grace and following all required notices, if any, provided in the
instrument or agreement under which such Indebtedness was created or
(ii) default in the observance or performance of any agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist (after giving effect to all applicable grace period and delivery
of all required notices) (other than, with respect to Indebtedness consisting of
any Hedge Agreements, termination events or equivalent events pursuant to the
terms of such Hedge Agreements (it being understood that clause (i) shall apply
to any failure to make any payment in excess of $35,000,000 that is required as
a result of any such termination or similar event and that is not otherwise
being contested in good faith)), the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, any such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; provided that
this clause (a) shall not apply to secured Indebtedness that becomes due as a
result of the sale, transfer or other disposition (including as a result of a
casualty or condemnation event) of the property or assets securing such
Indebtedness (to the extent such sale, transfer or other disposition is not
prohibited under this Agreement), or (b) without limiting the provisions of
clause (a) above, any such Indebtedness shall be declared to be due and payable,
or required to be prepaid other than by a regularly scheduled required
prepayment or as a mandatory prepayment (and, with respect to Indebtedness
consisting of any Hedge Agreements, other than due to a termination event or
equivalent event pursuant to the terms of such Hedge Agreements (it being
understood that clause (a)(i) above shall apply to any failure to make any
payment in excess of $35,000,000 that is required as a result of any such
termination or equivalent event and that is not otherwise being contested in
good faith)), prior to the stated maturity thereof; provided that this clause
(b) shall not apply to (x) secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness, (y) Indebtedness which is convertible
into Qualified Stock and converts to Qualified Stock in accordance with its
terms and such conversion is not prohibited hereunder, or (z) any breach or
default that is (I) remedied by Holdings, the Borrower or the applicable
Restricted Subsidiary or (II) waived (including in the form of amendment) by the
required holders of the applicable item of Indebtedness, in either case, prior
to the acceleration of Loans pursuant to this Section 11; or

 

150



--------------------------------------------------------------------------------

11.5 Bankruptcy, Etc. Except as otherwise permitted by Section 10.3, Holdings,
the Borrower or any Significant Subsidiary shall commence a voluntary case,
proceeding or action concerning itself under Title 11 of the United States Code
entitled “Bankruptcy” as now or hereafter in effect, or any successor thereto
(collectively, the “Bankruptcy Code”); or an involuntary case, proceeding or
action is commenced against Holdings, the Borrower or any Significant Subsidiary
and the petition is not controverted within 30 days after commencement of the
case, proceeding or action; or an involuntary case, proceeding or action is
commenced against Holdings, the Borrower or any Significant Subsidiary and the
petition is not dismissed within 60 days after commencement of the case,
proceeding or action; or a custodian (as defined in the Bankruptcy Code),
judicial manager, compulsory manager, receiver, receiver manager, trustee,
liquidator, administrator, administrative receiver or similar Person is
appointed for, or takes charge of, all or substantially all of the property of
Holdings, the Borrower or any Significant Subsidiary; or Holdings, the Borrower
or any Significant Subsidiary commences any other voluntary proceeding or action
under any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency, winding-up, administration or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to Holdings,
the Borrower or any Significant Subsidiary; or there is commenced against
Holdings, the Borrower or any Significant Subsidiary any such proceeding or
action that remains undismissed for a period of 60 days; or Holdings, the
Borrower or any Significant Subsidiary is adjudicated bankrupt; or any order of
relief or other order approving any such case or proceeding or action is
entered; or Holdings, the Borrower or any Significant Subsidiary suffers any
appointment of any custodian receiver, receiver manager, trustee, administrator
or the like for it or any substantial part of its property to continue
undischarged or unstayed for a period of 60 days; or Holdings, the Borrower or
any Significant Subsidiary makes a general assignment for the benefit of
creditors; or

11.6 ERISA. (a) An ERISA Event or a Foreign Plan Event shall have occurred,
(b) a trustee shall be appointed by a United States district court to administer
any Pension Plan(s), (c) the PBGC shall institute proceedings to terminate any
Pension Plan(s), (d) any Credit Party or any of their respective ERISA
Affiliates shall have been notified by the sponsor of a Multiemployer Plan that
it has incurred or will be assessed Withdrawal Liability to such Multiemployer
Plan and such entity does not have reasonable grounds for contesting such
Withdrawal Liability or is not contesting such Withdrawal Liability in a timely
and appropriate manner; or (e) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (a) through (e) above, such
event or condition, together with all other such events or conditions, if any,
would reasonably be expected to result in a Material Adverse Effect; or

11.7 Guarantee. Any Guarantee provided by any Credit Party or any material
provision thereof shall cease to be in full force or effect (other than pursuant
to the terms hereof and thereof) or any such Guarantor thereunder or any other
Credit Party shall deny or disaffirm in writing any such Guarantor’s obligations
under the Guarantee; or

11.8 Pledge Agreement. The Pledge Agreement or any other Security Document
pursuant to which the Capital Stock or Stock Equivalents of the Borrower or any
Subsidiary is pledged or any material provision thereof shall cease to be in
full force or effect (other than pursuant to the terms hereof or thereof, as a
result of acts or omissions of the Collateral Agent or any Lender or as a result
of the Collateral Agent’s failure to maintain possession of any Capital Stock or
Stock Equivalents that have been previously delivered to it) or any pledgor
thereunder or any Credit Party shall deny or disaffirm in writing any pledgor’s
obligations under any Security Document; or

11.9 Security Agreement. The Security Agreement or any other Security Document
pursuant to which the assets of Holdings, the Borrower or any Material
Subsidiary are pledged as Collateral or any material provision thereof shall
cease to be in full force or effect (other than pursuant to the terms hereof

 

151



--------------------------------------------------------------------------------

or thereof, as a result of acts or omissions of the Collateral Agent in respect
of certificates, promissory notes or instruments actually delivered to it or as
a result of the Collateral Agent’s failure to file a Uniform Commercial Code
continuation statement) or any grantor thereunder or any Credit Party shall deny
or disaffirm in writing any grantor’s obligations under the Security Agreement
or any other Security Document; or

11.10 Judgments. One or more judgments or decrees shall be entered against
Holdings, the Borrower or any of the Restricted Subsidiaries involving a
liability of $35,000,000 or more in the aggregate for all such judgments and
decrees for Holdings and the Restricted Subsidiaries (to the extent not covered
by insurance or indemnities as to which the applicable insurance company or
third party has not denied coverage) and any such judgments or decrees shall not
have been satisfied, vacated, discharged or stayed or bonded pending appeal
within 60 days after the entry thereof; or

11.11 Change of Control. A Change of Control shall occur.

11.12 Remedies Upon Event of Default. If an Event of Default occurs and is
continuing (other than in the case of an Event of Default under Section 11.3(a)
with respect to any default of performance or compliance with the covenant under
Section 10.7), the Administrative Agent shall, upon the written request of the
Required Lenders, by written notice to the Borrower, take any or all of the
following actions, without prejudice to the rights of the Administrative Agent
or any Lender to enforce its claims against Holdings and the Borrower, except as
otherwise specifically provided for in this Agreement (provided that, if an
Event of Default specified in Section 11.5 shall occur with respect to the
Borrower or Holdings, the result that would occur upon the giving of written
notice by the Administrative Agent as specified in clauses (i), (ii), (iii), and
(iv) below shall occur automatically without the giving of any such notice):
(i) declare the Total Revolving Credit Commitment terminated, whereupon the
Revolving Credit Commitment, if any, of each Lender, shall forthwith terminate
immediately and any Fees theretofore accrued shall forthwith become due and
payable without any other notice of any kind; (ii) declare the principal of and
any accrued and unpaid interest and fees in respect of all Loans and all
Obligations to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower to the extent permitted by applicable law;
(iii) request that the applicable Letter of Credit Issuer terminate any Letter
of Credit that may be terminated in accordance with its terms; and/or
(iv) direct the Borrower to pay (and the Borrower agrees that upon receipt of
such notice, or upon the occurrence of an Event of Default specified in
Section 11.5 with respect to the Borrower, it will pay) to the Administrative
Agent at the Administrative Agent’s Office such additional amounts of cash, to
be held as security for the Borrower’s respective reimbursement obligations for
Unpaid Drawings that may subsequently occur thereunder, equal to the Minimum
Collateral Amount in respect of all Letters of Credit issued and then
outstanding. In the case of an Event of Default under Section 11.3(a) in respect
of a failure to observe or perform the covenant under Section 10.7, provided
that the actions hereinafter described will be permitted to occur only following
the expiration of the ability to effectuate the Cure Right if such Cure Right
has not been so exercised, and at any time thereafter during the continuance of
such event, the Administrative Agent shall, upon the written request of the
Required Revolving Credit Lenders, by written notice to the Borrower, take
either or both of the following actions, at the same or different times (except
the following actions may not be taken until the ability to exercise the Cure
Right under Section 11.14 has expired (but may be taken as soon as the ability
to exercise the Cure Right has expired and it has not been so exercised)):
(i) declare the Total Revolving Credit Commitment terminated, whereupon the
Revolving Credit Commitment, if any, of each Lender, shall forthwith terminate
immediately and any Fees theretofore accrued shall forthwith become due and
payable without any other notice of any kind; and (ii) declare the Revolving
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter, during the
continuance of such event, be declared to be due and payable),

 

152



--------------------------------------------------------------------------------

and thereupon the principal of the Revolving Loans so declared to be due and
payable, together with accrued and unpaid interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower (to the extent permitted by
applicable law).

11.13 Application of Proceeds. Subject to the terms of the First Lien
Intercreditor Agreement and the Junior Lien Intercreditor Agreement, in each
case, if executed, any amount received by the Administrative Agent or the
Collateral Agent from any Credit Party (or from proceeds of any Collateral)
following any acceleration of the Obligations under this Agreement or any Event
of Default with respect to the Borrower under Section 11.5 shall be applied:

(i) first, to the payment of all reasonable and documented costs and expenses
incurred by the Administrative Agent or the Collateral Agent in connection with
any collection or sale of the Collateral or otherwise in connection with any
Credit Document, including all court costs and the reasonable fees and expenses
of its agents and legal counsel, the repayment of all advances made by the
Administrative Agent or the Collateral Agent hereunder or under any other Credit
Document on behalf of any Credit Party and any other reasonable and documented
costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Credit Document to the extent reimbursable
hereunder or thereunder;

(ii) second, to the Secured Parties, an amount (x) equal to all Obligations
owing to them on the date of any distribution and (y) sufficient to Cash
Collateralize all Letters of Credit Outstanding on the date of any distribution,
and, if such moneys shall be insufficient to pay such amounts in full and Cash
Collateralize all Letters of Credit Outstanding, then ratably (without priority
of any one over any other) to such Secured Parties in proportion to the unpaid
amounts thereof and to Cash Collateralize the Letters of Credit Outstanding; and

(iii) third, any surplus then remaining shall be paid to the applicable Credit
Parties or their successors or assigns or to whomsoever may be lawfully entitled
to receive the same or as a court of competent jurisdiction may direct;

provided that any amount applied to Cash Collateralize any Letters of Credit
Outstanding that has not been applied to reimburse the applicable Letter of
Credit Issuer for Unpaid Drawings under the applicable Letters of Credit at the
time of expiration of all such Letters of Credit shall be applied by the
Administrative Agent in the order specified in clauses (i) through (iii) above.
Notwithstanding the foregoing, amounts received from any Guarantor that is not
an “Eligible Contract Participant” (as defined in the Commodity Exchange Act)
shall not be applied to its Obligations that are Excluded Swap Obligations.

11.14 Equity Cure. Notwithstanding anything to the contrary contained in this
Section 11, in the event that the Borrower fails to comply with the requirement
of the financial covenant set forth in Section 10.7, from the end of any fiscal
period until the expiration of the 10th Business Day following the date
financial statements referred to in Sections 9.1(a) or (b) are required to be
delivered in respect of such fiscal period for which such financial covenant is
being measured, any holder of Capital Stock or Stock Equivalents of the Borrower
or any direct or indirect parent of the Borrower shall have the right to cure
such failure (the “Cure Right”) by causing cash net equity proceeds derived from
an issuance of Capital Stock or Stock Equivalents (other than Disqualified
Stock, unless reasonably satisfactory to the Administrative Agent) by the
Borrower (or from a contribution to the common equity capital of the Borrower)
to be contributed, directly or indirectly, as cash common equity to the
Borrower, and upon receipt by the Borrower of such cash contribution (such cash
amount being referred to as the “Cure Amount”) pursuant to the exercise of such
Cure Right, such financial covenant shall be recalculated giving effect to the
following pro forma adjustments:

(a) Consolidated EBITDA shall be increased, solely for the purpose of
determining the existence of an Event of Default resulting from a breach of the
financial covenant set forth in Section 10.7 with respect to any period of four
consecutive fiscal quarters that includes the fiscal quarter for which the Cure
Right was exercised and not for any other purpose under this Agreement, by an
amount equal to the Cure Amount;

 

153



--------------------------------------------------------------------------------

(b) Consolidated First Lien Secured Debt shall be decreased solely to the extent
proceeds of the Cure Amount are actually applied to prepay any of the Credit
Facilities; and

(c) if, after giving effect to the foregoing recalculations, the Borrower shall
then be in compliance with the requirements of the financial covenant set forth
in Section 10.7, the Borrower shall be deemed to have satisfied the requirements
of the financial covenant set forth in Section 10.7 as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of such financial
covenants that had occurred shall be deemed cured for the purposes of this
Agreement; provided that (i) in each period of four consecutive fiscal quarters
there shall be at least two fiscal quarters in which no Cure Right is made,
(ii) there shall be a maximum of five Cure Rights made during the term of this
Agreement, (iii) each Cure Amount shall be no greater than the amount required
to cause the Borrower to be in compliance with the financial covenant set forth
in Section 10.7; and (iv) all Cure Amounts shall be disregarded for the purposes
of any financial ratio determination under the Credit Documents other than for
determining compliance with Section 10.7.

 

Section 12. The Agents

12.1 Appointment.

(a) Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Credit
Documents and irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Credit Documents and to exercise such powers and perform such duties as
are expressly delegated to the Administrative Agent by the terms of this
Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. The provisions of this Section 12 (other than
Section 12.1(c) with respect to the Joint Lead Arrangers and Bookrunners and
Sections 12.1, 12.9, 12.11 and 12.12 with respect to the Borrower) are solely
for the benefit of the Agents and the Lenders, none of Holdings, the Borrower or
any other Credit Party shall have rights as third party beneficiary of any such
provision. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Administrative Agent. In performing its functions and duties hereunder, each
Agent shall act solely as an agent of Lenders and does not assume and shall not
be deemed to have assumed any obligation towards or relationship of agency or
trust with or for Holdings, the Borrower or any of their respective
Subsidiaries.

(b) The Administrative Agent, each Lender and each Letter of Credit Issuer
hereby irrevocably designate and appoint the Collateral Agent as the agent with
respect to the Collateral, and

 

154



--------------------------------------------------------------------------------

each of the Administrative Agent, each Lender and each Letter of Credit Issuer
irrevocably authorizes the Collateral Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Credit
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Collateral Agent by the terms of this Agreement and the other
Credit Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Collateral Agent shall not have any duties or responsibilities
except those expressly set forth herein, or any fiduciary relationship with any
of the Administrative Agent, the Lenders or the Letter of Credit Issuers, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Credit Document or
otherwise exist against the Collateral Agent.

(c) Each of the Joint Lead Arrangers and the Bookrunners each in its capacity as
such, shall not have any obligations, duties or responsibilities under this
Agreement but shall be entitled to all benefits of this Section 12.

12.2 Delegation of Duties. The Administrative Agent and the Collateral Agent may
each execute any of its duties under this Agreement and the other Credit
Documents by or through agents, sub-agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. Neither the Administrative Agent nor the Collateral Agent shall be
responsible for the negligence or misconduct of any agents, subagents or
attorneys-in-fact selected by it in the absence of its gross negligence or
willful misconduct (as determined in the final non-appealable judgment of a
court of competent jurisdiction).

12.3 Exculpatory Provisions. No Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates shall be (a) liable for any
action lawfully taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Credit Document (except for its or
such Person’s own gross negligence or willful misconduct, as determined in the
final non-appealable judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein) or (b) responsible in any
manner to any of the Lenders or any participant for any recitals, statements,
representations or warranties made by any Credit Party or any officer thereof
contained in this Agreement or any other Credit Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by such Agent under or in connection with, this Agreement or any other Credit
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Credit Document, or the creation,
perfection or priority of any Lien or security interest created or purported to
be created under the Security Documents, or for any failure of any Credit Party
to perform its obligations hereunder or thereunder. No Agent shall be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Credit Document, or to inspect the properties, books or
records of any Credit Party or any Affiliate thereof. The Collateral Agent shall
not be under any obligation to the Administrative Agent or any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Credit
Document, or to inspect the properties, books or records of any Credit Party.

12.4 Reliance by Agents. The Administrative Agent and the Collateral Agent shall
be entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or instruction believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to Holdings and the Borrower), independent accountants and other experts
selected by the Administrative Agent or the Collateral Agent. The Administrative
Agent may deem and treat the Lender specified in the Register with

 

155



--------------------------------------------------------------------------------

respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent and the
Collateral Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Credit Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent and
the Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans; provided that the Administrative
Agent and the Collateral Agent shall not be required to take any action that, in
its opinion or in the opinion of its counsel, may expose it to liability or that
is contrary to any Credit Document or applicable law.

12.5 Notice of Default. Neither the Administrative Agent nor the Collateral
Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder unless the Administrative Agent or the
Collateral Agent has received written notice from a Lender or Holdings or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, it shall give notice thereof to
the Lenders and the Collateral Agent. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement requires that such action be taken only with the approval of the
Required Lenders or each of the Lenders, as applicable.

12.6 Non-Reliance on Administrative Agent, Collateral Agent, and Other Lenders.
Each Lender expressly acknowledges that neither the Administrative Agent nor the
Collateral Agent nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates has made any representations or
warranties to it and that no act by the Administrative Agent or the Collateral
Agent hereinafter taken, including any review of the affairs of any Credit
Party, shall be deemed to constitute any representation or warranty by the
Administrative Agent or the Collateral Agent to any Lender or any Letter of
Credit Issuer. Each Lender and each Letter of Credit Issuer represents to the
Administrative Agent and the Collateral Agent that it has, independently and
without reliance upon the Administrative Agent, the Collateral Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and each other Credit Party and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent, the
Collateral Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Credit Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of any of the Credit Parties.
Except for notices, reports, and other documents expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, neither the
Administrative Agent nor the Collateral Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, assets, operations, properties, financial condition,
prospects or creditworthiness of any Credit Party that may come into the
possession of the Administrative Agent or the Collateral Agent any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

 

156



--------------------------------------------------------------------------------

12.7 Indemnification. The Lenders agree to severally indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Credit Parties and without
limiting the obligation of the Credit Parties to do so), ratably according to
their respective portions of the Total Credit Exposure in effect on the date on
which indemnification is sought (or, if indemnification is sought after the date
upon which the Commitments shall have terminated and the Loans shall have been
paid in full, ratably in accordance with their respective portions of the Total
Credit Exposure in effect immediately prior to such date), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses, or disbursements of any kind whatsoever that
may at any time (including at any time following the payment of the Loans) be
imposed on, incurred by or asserted against an Agent in any way relating to or
arising out of the Commitments, this Agreement, any of the other Credit
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent or the Collateral Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable to an Agent for
the payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Agent’s gross negligence or willful misconduct as determined by a
final non-appealable judgment of a court of competent jurisdiction; provided,
further, that no action taken by the Administrative Agent in accordance with the
directions of the Required Lenders (or such other number or percentage of the
Lenders as shall be required by the Credit Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 12.7. In the case of any investigation, litigation or proceeding giving
rise to any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time occur (including at any time following the payment of the
Loans), this Section 12.7 applies whether any such investigation, litigation or
proceeding is brought by any Lender or any other Person. Without limitation of
the foregoing, each Lender shall reimburse each Agent upon demand for its
ratable share of any costs or out-of-pocket expenses (including attorneys’ fees)
incurred by such Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice rendered in
respect of rights or responsibilities under, this Agreement, any other Credit
Document, or any document contemplated by or referred to herein, to the extent
that such Agent is not reimbursed for such expenses by or on behalf of Holdings
or the Borrower; provided that such reimbursement by the Lenders shall not
affect Holdings’ or the Borrower’s continuing reimbursement obligations with
respect thereto. If any indemnity furnished to any Agent for any purpose shall,
in the opinion of such Agent, be insufficient or become impaired, such Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished; provided, in
no event shall this sentence require any Lender to indemnify any Agent against
any liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement in excess of such Lender’s pro rata portion thereof; and
provided, further, this sentence shall not be deemed to require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement resulting from such
Agent’s gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction. The agreements in
this Section 12.7 shall survive the payment of the Loans and all other amounts
payable hereunder. The indemnity provided to each Agent under this Section 12.7
shall also apply to such Agent’s respective Affiliates, directors, officers,
members, controlling persons, employees, trustees, investment advisors and
agents and successors.

12.8 Agents in Their Individual Capacities. The agency hereby created shall in
no way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
Each Agent and its Affiliates may make loans to, accept

 

157



--------------------------------------------------------------------------------

deposits from and generally engage in any kind of business with any Credit Party
as though such Agent were not an Agent hereunder and under the other Credit
Documents. With respect to the Loans made by it, each Agent shall have the same
rights and powers under this Agreement and the other Credit Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
Lender and Lenders shall include each Agent in its individual capacity.

12.9 Successor Agents. (a) Each of the Administrative Agent and the Collateral
Agent may at any time give notice of its resignation to the Lenders, the Letter
of Credit Issuers and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, subject to the consent
of the Borrower (not to be unreasonably withheld or delayed) so long as no Event
of Default under Sections 11.1 or 11.5 is continuing, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation (the “Resignation Effective Date”), then the retiring Agent may on
behalf of the Lenders, appoint a successor Agent meeting the qualifications set
forth above (including receipt of the Borrower’s consent); provided that if the
Administrative Agent or the Collateral Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice.

(b) If the Person serving as the Administrative Agent is a Defaulting Lender
pursuant to clause (v) of the definition of Lender Default, the Required Lenders
may to the extent permitted by applicable law, subject to the consent of the
Borrower (not to be unreasonably withheld or delayed), by notice in writing to
the Borrower and such Person remove such Person as the Administrative Agent and,
in consultation with the Borrower, appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed agent shall be discharged from
its duties and obligations hereunder and under the other Credit Documents
(except that in the case of any collateral security held by the Collateral Agent
on behalf of the Lenders or the Letter of Credit Issuers under any of the Credit
Documents, the retiring or removed Collateral Agent shall continue to hold such
collateral security as nominee until such time as a successor Collateral Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through the retiring or removed Administrative Agent shall
instead be made by or to each Lender and each Letter of Credit Issuer directly,
until such time as the Required Lenders appoint a successor Agent as provided
for above in this paragraph. Upon the acceptance of a successor’s appointment as
the Administrative Agent or the Collateral Agent, as the case may be, hereunder,
and upon the execution and filing or recording of such financing statements, or
amendments thereto, and such amendments or supplements to the Mortgages, and
such other instruments or notices, as may be necessary or desirable, or as the
Required Lenders may request, in order to continue the perfection of the Liens
granted or purported to be granted by the Security Documents, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) or removed Agent, and the retiring or
removed Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section 12.9). Except as provided above, any
resignation or removal of Credit Suisse AG as the Administrative Agent pursuant
to this Section 12.9 shall also constitute the resignation or removal of Credit
Suisse AG as the Collateral Agent. The fees payable by Holdings or the Borrower
(following the effectiveness of such appointment) to such Agent

 

158



--------------------------------------------------------------------------------

shall be the same as those payable to its predecessor unless otherwise agreed
between Holdings or Borrower and such successor. After the retiring or removed
Agent’s resignation or removal hereunder and under the other Credit Documents,
the provisions of this Section 12 (including Section 12.7) and Section 13.5
shall continue in effect for the benefit of such retiring or removed Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed Agent was
acting as an Agent.

(d) Any resignation by or removal of Credit Suisse AG as the Administrative
Agent pursuant to this Section 12.9 shall also constitute its Affiliate’s
resignation or removal as a Letter of Credit Issuer. Upon the acceptance of a
successor’s appointment as the Administrative Agent hereunder, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of a retiring Letter of Credit Issuer, (b) the retiring
Letter of Credit Issuer shall be discharged from all of their respective duties
and obligations hereunder or under the other Credit Documents, and (c) the
successor Letter of Credit Issuer shall issue letters of credit in substitution
for the Letters of Credit of such retiring Letter of Credit Issuer, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Letter of Credit Issuer to effectively assume the
obligations of the retiring Letter of Credit Issuer with respect to such Letters
of Credit.

12.10 Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender under any
Credit Document an amount equivalent to any applicable withholding Tax. If the
IRS or any authority of the United States or other jurisdiction asserts a claim
that the Administrative Agent did not properly withhold Tax from amounts paid to
or for the account of any Lender for any reason (including, because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstances
that rendered the exemption from, or reduction of, withholding Tax ineffective)
or if the Administrative Agent reasonably determines that a payment was made to
a Lender pursuant to this Agreement without deduction of applicable withholding
Tax from such payment, such Lender shall indemnify the Administrative Agent (to
the extent that the Administrative Agent has not already been reimbursed by any
applicable Credit Party and without limiting the obligation of any applicable
Credit Party to do so) fully for all amounts payable or paid, directly or
indirectly, by the Administrative Agent as Tax or otherwise, including
penalties, additions to Tax and interest, together with all expenses incurred,
including legal expenses, allocated staff costs and any out of pocket expenses,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Credit Document against any
amount due to the Administrative Agent under this Section 12.10. The agreements
in Section 12.10 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations. For the avoidance of doubt, for purposes of
this Section 12.10, the term Lender includes the Letter of Credit Issuer.

12.11 Agents Under Security Documents and Guarantee. Each Secured Party hereby
further authorizes the Administrative Agent or the Collateral Agent, as
applicable, on behalf of and for the benefit of the Secured Parties, to be the
agent for and representative of the Secured Parties with respect to the
Collateral and the Security Documents. Subject to Section 13.1, without further
written consent or authorization from any Secured Party, the Administrative
Agent or the Collateral Agent, as applicable, may execute any documents or
instruments necessary to (a) release any Lien on any property granted to or held
by the Administrative Agent or the Collateral Agent (or any sub-agent thereof)
under any Credit Document (i) upon the Final Maturity Date and the payment in
full (or Cash Collateralization) of all

 

159



--------------------------------------------------------------------------------

Obligations (except for contingent indemnification obligations in respect of
which a claim has not yet been made, Secured Hedge Obligations, and Secured Cash
Management Obligations), (ii) that is sold or to be sold or transferred as part
of or in connection with any sale or other transfer permitted hereunder or under
any other Credit Document to a Person that is not a Credit Party or in
connection with the designation of any Restricted Subsidiary as an Unrestricted
Subsidiary, (iii) if the property subject to such Lien is owned by a Credit
Party, upon the release of such Credit Party from its Guarantee otherwise in
accordance with the Credit Documents, (iv) as to the extent provided in the
Security Documents, (v) that constitutes Excluded Property or Excluded Stock and
Stock Equivalent or (vi) if approved, authorized or ratified in writing in
accordance with Section 13.1; (b) release any Guarantor from its obligations
under the Guarantee if such Person ceases to be a Restricted Subsidiary (or
becomes an Excluded Subsidiary) as a result of a transaction or designation
permitted hereunder; (c) subordinate any Lien on any property granted to or held
by the Administrative Agent or the Collateral Agent under any Credit Document to
the holder of any Lien permitted under clauses (v), (vi) (solely with respect to
Section 10.1(d)), (vii), and (ix) of the definition of Permitted Lien; or
(d) enter into subordination or intercreditor agreements with respect to
Indebtedness to the extent the Administrative Agent or the Collateral Agent is
otherwise contemplated herein as being a party to such intercreditor or
subordination agreement, including the First Lien Intercreditor Agreement and
the Junior Lien Intercreditor Agreement.

The Collateral Agent shall have its own independent right to demand payment of
the amounts payable by the Borrower under this Section 12.11, irrespective of
any discharge of the Borrower’s obligations to pay those amounts to the other
Lenders resulting from failure by them to take appropriate steps in insolvency
proceedings affecting the Borrower to preserve their entitlement to be paid
those amounts.

Any amount due and payable by the Borrower to the Collateral Agent under this
Section 12.11 shall be decreased to the extent that the other Lenders have
received (and are able to retain) payment in full of the corresponding amount
under the other provisions of the Credit Documents and any amount due and
payable by the Borrower to the Collateral Agent under those provisions shall be
decreased to the extent that the Collateral Agent has received (and is able to
retain) payment in full of the corresponding amount under this Section 12.11.

12.12 Right to Realize on Collateral and Enforce Guarantee. Anything contained
in any of the Credit Documents to the contrary notwithstanding, Holdings, the
Borrower, the Agents, and each Secured Party hereby agree that (i) no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce the Guarantee, it being understood and agreed that all powers,
rights, and remedies hereunder may be exercised solely by the Administrative
Agent, on behalf of the Secured Parties in accordance with the terms hereof and
all powers, rights, and remedies under the Security Documents may be exercised
solely by the Collateral Agent, and (ii) in the event of a foreclosure by the
Collateral Agent on any of the Collateral pursuant to a public or private sale
or other disposition, the Collateral Agent or any Lender may be the purchaser or
licensor of any or all of such Collateral at any such sale or other disposition
and the Collateral Agent, as agent for and representative of the Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless Required Lenders shall otherwise agree in writing) shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, to use
and apply any of the Obligations as a credit on account of the purchase price
for any collateral payable by the Collateral Agent at such sale or other
disposition. No holder of Secured Hedge Obligations or Secured Cash Management
Obligations shall have any rights in connection with the management or release
of any Collateral or of the obligations of any Credit Party under this
Agreement. No holder of Secured Hedge Obligations or Secured Cash Management
Obligations that obtains the benefits of any Guarantee or any Collateral by
virtue of the provisions hereof or of any other Credit Document shall have

 

160



--------------------------------------------------------------------------------

any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Credit Document or otherwise in respect of
the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender or Agent and, in such case, only to the extent
expressly provided in the Credit Documents. Notwithstanding any other provision
of this Agreement to the contrary, the Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Obligations arising under Secured Hedge Agreements
and Secured Cash Management Agreements, unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.

12.13 Intercreditor Agreement Governs. The Administrative Agent, the Collateral
Agent, and each Lender (a) hereby agrees that it will be bound by and will take
no actions contrary to the provisions of any intercreditor agreement entered
into pursuant to the terms hereof, (b) hereby authorizes and instructs the
Administrative Agent and the Collateral Agent to enter into each intercreditor
agreement entered into pursuant to the terms hereof and to subject the Liens
securing the Secured Obligations to the provisions thereof, and (c) hereby
authorizes and instructs the Administrative Agent and the Collateral Agent to
enter into any intercreditor agreement that includes, or to amend any then
existing intercreditor agreement to provide for, the terms described in the
definition of Permitted Other Indebtedness.

 

Section 13. Miscellaneous

13.1 Amendments, Waivers, and Releases. Neither this Agreement nor any other
Credit Document, nor any terms hereof or thereof, may be amended, supplemented
or modified except in accordance with the provisions of this Section 13.1.
Except as provided to the contrary under Section 2.14 or 2.15 or the fourth and
fifth paragraphs hereof in respect of Replacement Term Loans, and other than
with respect to any amendment, modification or waiver contemplated in the
proviso to clause (i) below, which shall only require the consent of the Lenders
expressly set forth therein and not the Required Lenders, the Required Lenders
may, or, with the written consent of the Required Lenders, the Administrative
Agent and/or the Collateral Agent may, from time to time, (a) enter into with
the relevant Credit Party or Credit Parties written amendments, supplements or
modifications hereto and to the other Credit Documents for the purpose of adding
any provisions to this Agreement or the other Credit Documents or changing in
any manner the rights of the Lenders or of the Credit Parties hereunder or
thereunder or (b) waive in writing, on such terms and conditions as the Required
Lenders or the Administrative Agent and/or the Collateral Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Credit Documents or any Default or Event of Default and its
consequences; provided, however, that each such waiver and each such amendment,
supplement or modification shall be effective only in the specific instance and
for the specific purpose for which given; and provided, further, that no such
waiver and no such amendment, supplement or modification shall (x) (i) forgive
or reduce any portion of any Loan or extend the final scheduled maturity date of
any Loan or reduce the stated rate (it being understood that only the consent of
the Required Lenders shall be necessary to waive any obligation of the Borrower
to pay interest at the “default rate” or amend Section 2.8(c)), or forgive any
portion thereof, or extend the date for the payment, of any interest or fee
payable hereunder (other than as a result of waiving the applicability of any
post-default increase in interest rates), or extend the final expiration date of
any Letter of Credit beyond the L/C Facility Maturity Date, or amend or modify
any provisions of Sections 5.3(a) (with respect to the ratable allocation of any
payments only) 13.8(a) or 13.20, or make any Loan, interest, Fee or other amount
payable in any currency other than expressly provided herein, in each case
without the written consent of each Lender directly and adversely affected
thereby; provided that a waiver of any condition precedent in Section 6 or 7 of
this Agreement, the waiver of any Default, Event of Default, default interest,
mandatory prepayment or reductions, any modification, waiver or amendment to the
financial covenant definitions or financial

 

161



--------------------------------------------------------------------------------

ratios or any component thereof or the waiver of any other covenant shall not
constitute an increase of any Commitment of a Lender, a reduction or forgiveness
in the interest rates or the fees or premiums or a postponement of any date
scheduled for the payment of principal, premium or interest or an extension of
the final maturity of any Loan or the scheduled termination date of any
Commitment, in each case for purposes of this clause (i), or (ii) consent to the
assignment or transfer by the Borrower of its rights and obligations under any
Credit Document to which it is a party (except as permitted pursuant to
Section 10.3), in each case without the written consent of each Lender directly
and adversely affected thereby, or (iii) amend, modify or waive any provision of
Section 12 without the written consent of the then-current Administrative Agent
and Collateral Agent in a manner that directly and adversely affects such
Person, or (iv) amend, modify or waive any provision of Section 3 with respect
to any Letter of Credit without the written consent of each Letter of Credit
Issuer to the extent such amendment, modification or waiver directly and
adversely affects such Letter of Credit Issuer, or (v) change any Revolving
Credit Commitment to a Term Loan Commitment, or change any Term Loan Commitment
to a Revolving Credit Commitment, in each case without the prior written consent
of each Lender directly and adversely affected thereby, or (vi) release all or
substantially all of the Guarantors under the Guarantees (except as expressly
permitted by the Guarantees, the First Lien Intercreditor Agreement or this
Agreement) or release all or substantially all of the Collateral under the
Security Documents (except as expressly permitted by the Security Documents, the
First Lien Intercreditor Agreement or this Agreement) without the prior written
consent of each Lender, or (vii) decrease the Initial Term Loan Repayment Amount
applicable to Initial Term Loans or extend any scheduled Initial Term Loan
Repayment Date applicable to Initial Term Loans, in each case without the
written consent of each Lender directly and adversely affected thereby, or
(viii) reduce the percentages specified in the definitions of the terms Required
Lenders, Required Revolving Credit Lenders or Required Initial Term Loan Lenders
or amend, modify or waive any provision of this Section 13.1 that has the effect
of decreasing the number of Lenders that must approve any amendment,
modification or waiver, without the written consent of each Lender,
(y) notwithstanding anything to the contrary in clause (x), (i) extend the final
expiration date of any Lender’s Commitment or (ii) increase the aggregate amount
of the Commitments of any Lender, in each case, without the written consent of
such Lender, or (z) in connection with an amendment that addresses solely a
repricing transaction in which any Class of Term Loans is refinanced with a
replacement Class of Term Loans bearing (or is modified in such a manner such
that the resulting Term Loans bear) a lower Effective Yield (a “Permitted
Repricing Amendment”), only the consent of the Lenders holding Term Loans
subject to such permitted repricing transaction that will continue as a Lender
in respect of the repriced tranche of Term Loans or modified Term Loans.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except (x) that the Commitment of such Lender may not be increased or extended
without the consent of such Lender and (y) for any such amendment, waiver or
consent that treats such Defaulting Lender disproportionately from the other
Lender of the same Class (other than because of its status as a Defaulting
Lender).

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon Holdings, the
Borrower, such Lenders, the Administrative Agent and all future holders of the
affected Loans. In the case of any waiver, Holdings, the Borrower, the Lenders
and the Administrative Agent shall be restored to their former positions and
rights hereunder and under the other Credit Documents, and any Default or Event
of Default waived shall be deemed to be cured and not continuing, it being
understood that no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon. In connection with
the foregoing provisions, the Administrative Agent may, but shall have no
obligations to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.

 

162



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in addition to any credit extensions and related
Joinder Agreement(s) effectuated without the consent of Lenders in accordance
with Section 2.14, this Agreement may be amended (or amended and restated) with
the written consent of the Required Lenders, the Administrative Agent, Holdings
and the Borrower (a) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued and unpaid interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Credit Documents
with the Term Loans and the Revolving Credit Loans and the accrued and unpaid
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders and other definitions related to such new Term Loans and Revolving
Credit Loans.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, Holdings, the Borrower and the
Lenders providing the relevant Replacement Term Loans to permit the refinancing
of all outstanding Term Loans of any Class (“Refinanced Term Loans”) with a
replacement term loan tranche (“Replacement Term Loans”) hereunder; provided
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans (plus an
amount equal to all accrued but unpaid interest, fees, premiums, and expenses
incurred in connection therewith), (b) the Applicable Margin for such
Replacement Term Loans shall not be higher than the Applicable Margin for such
Refinanced Term Loans, unless any such Applicable Margin applies after the
Initial Term Loan Maturity Date, (c) the weighted average life to maturity of
such Replacement Term Loans shall not be shorter than the weighted average life
to maturity of such Refinanced Term Loans at the time of such refinancing
(except to the extent of nominal amortization for periods where amortization has
been eliminated as a result of prepayment of the applicable Term Loans), and
(d) the covenants, events of default and guarantees shall be not materially more
restrictive (taken as a whole) (as determined in good faith by the Borrower) to
the Lenders providing such Replacement Term Loans than the covenants, events of
default and guarantees applicable to such Refinanced Term Loans, except to the
extent necessary to provide for covenants, events of default and guarantees
applicable to any period after the maturity date in respect of the Refinanced
Term Loans in effect immediately prior to such refinancing.

The Lenders hereby irrevocably agree that the Liens granted to the Collateral
Agent by the Credit Parties on any Collateral shall be automatically released
(i) in full, upon the termination of this Agreement and the payment of all
Obligations hereunder (except for (w) contingent indemnification obligations in
respect of which a claim has not yet been made, (x) Secured Hedge Obligations,
(y) cash collateralized Letters of Credit pursuant to arrangements reasonably
acceptable to the applicable Letter of Credit Issuer, and (z) Secured Cash
Management Obligations), (ii) upon the sale or other disposition of such
Collateral (including as part of or in connection with any other sale or other
disposition permitted hereunder) to any Person other than another Credit Party,
to the extent such sale or other disposition is made in compliance with the
terms of this Agreement (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Credit Party upon its
reasonable request without further inquiry), (iii) to the extent such Collateral
is comprised of property leased to a Credit Party, upon termination or
expiration of such lease, (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with this
Section 13.1), (v) to the extent the property constituting such Collateral is
owned by any Guarantor, upon the release of such Guarantor from its obligations
under the applicable Guarantee (in accordance with the second following
sentence), (vi) as required to effect any sale or other disposition of
Collateral in connection with any exercise of remedies of the Collateral Agent
pursuant to the Security Documents, and (vii) if such assets constitute Excluded
Property or Excluded Stock or Stock Equivalents. Any such release shall not in
any manner discharge, affect, or impair the Obligations or any Liens (other than
those being released) upon (or obligations (other than those being released) of
the Credit

 

163



--------------------------------------------------------------------------------

Parties in respect of) all interests retained by the Credit Parties, including
the proceeds of any sale, all of which shall continue to constitute part of the
Collateral except to the extent otherwise released in accordance with the
provisions of the Credit Documents. Additionally, the Lenders hereby irrevocably
agree that any Restricted Subsidiary that is a Guarantor shall be released from
the Guarantees upon consummation of any transaction not prohibited hereunder
resulting in such Subsidiary ceasing to constitute a Restricted Subsidiary. The
Lenders hereby authorize the Administrative Agent and the Collateral Agent, as
applicable, to execute and deliver any instruments, documents, and agreements
necessary or desirable to evidence and confirm the release of any Guarantor or
Collateral pursuant to the foregoing provisions of this paragraph, all without
the further consent or joinder of any Lender.

Notwithstanding anything herein to the contrary, the Credit Documents may be
amended to add syndication or documentation agents and make customary changes
and references related thereto with the consent of only the Borrower and the
Administrative Agent.

Notwithstanding anything in this Agreement (including, without limitation, this
Section 13.1) or any other Credit Document to the contrary, (i) this Agreement
and the other Credit Documents may be amended to effect an incremental facility
or extension facility pursuant to Section 2.14 (and the Administrative Agent and
the Borrower may effect such amendments to this Agreement and the other Credit
Documents without the consent of any other party as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the terms of any such incremental facility or extension
facility); (ii) no Lender consent is required to effect any amendment or
supplement to the Intercreditor Agreement or other intercreditor agreement or
arrangement permitted under this Agreement that is for the purpose of adding the
holders of any Indebtedness as expressly contemplated by the terms of the
Intercreditor Agreement or such other intercreditor agreement or arrangement
permitted under this Agreement, as applicable (it being understood that any such
amendment or supplement may make such other changes to the applicable
intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing; provided that
such other changes are not adverse, in any material respect, to the interests of
the Lenders taken as a whole); provided, further, that no such agreement shall
amend, modify or otherwise directly and adversely affect the rights or duties of
the Administrative Agent hereunder or under any other Credit Document without
the prior written consent of the Administrative Agent; (iii) any provision of
this Agreement or any other Credit Document may be amended by an agreement in
writing entered into by the Borrower and the Administrative Agent to (x) cure
any ambiguity, omission, mistake, defect or inconsistency (as reasonably
determined by the Administrative Agent and the Borrower) and (y) effect
administrative changes of a technical or immaterial nature and such amendment
shall be deemed approved by the Lenders if the Lenders shall have received at
least five Business Days’ prior written notice of such change and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment; and (iv) guarantees,
collateral documents and related documents executed by Credit Parties in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be, together with any other Credit Document,
entered into, amended, supplemented or waived, without the consent of any other
Person, by the applicable Credit Party or Credit Parties and the Administrative
Agent or the Collateral Agent in its or their respective sole discretion, to
(A) effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties, (B) as required by local law or advice
of counsel to give effect to, or protect any security interest for the benefit
of the Secured Parties, in any property or so that the security interests
therein comply with applicable requirements of law, or (C) to cure ambiguities,
omissions, mistakes or defects (as reasonably determined by the Administrative
Agent and the Borrower) or to cause such guarantee, collateral security document
or other document to be consistent with this Agreement and the other Credit
Documents.

 

164



--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement or any Security Document to the
contrary, the Administrative Agent may, in its sole discretion, grant extensions
of time for the satisfaction of any of the requirements under Sections 9.12,
9.13 and 9.14 or any Security Documents in respect of any particular Collateral
or any particular Subsidiary if it determines that the satisfaction thereof with
respect to such Collateral or such Subsidiary cannot be accomplished without
undue expense or unreasonable effort or due to factors beyond the control of
Holdings, the Borrower and the Restricted Subsidiaries by the time or times at
which it would otherwise be required to be satisfied under this Agreement or any
Security Document.

13.2 Notices. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Credit Document shall
be in writing (including by facsimile transmission). All such written notices
shall be mailed, faxed or delivered to the applicable address, facsimile number
or electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(a) if to Holdings, the Borrower, the Administrative Agent, the Collateral Agent
or the Letter of Credit Issuer, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 13.2 or
to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties;
and

(b) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to Holdings, the
Borrower, the Administrative Agent, the Collateral Agent or any Letter of Credit
Issuer.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail, when delivered; provided that notices and other communications to the
Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and
5.1 shall not be effective until received.

13.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, the Collateral Agent or any
Lender, any right, remedy, power or privilege hereunder or under the other
Credit Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers, and privileges
provided by law.

13.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

 

165



--------------------------------------------------------------------------------

13.5 Payment of Expenses; Indemnification.

(a) Each of Holdings and the Borrower, jointly and severally, agree (i) to pay
or reimburse each of the Agents for all their reasonable and documented
out-of-pocket costs and expenses (without duplication) incurred in connection
with the development, preparation, execution and delivery of, and any amendment,
supplement, modification to, waiver and/or enforcement this Agreement and the
other Credit Documents and any other documents prepared in connection herewith
or therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees, disbursements
and other charges of Cravath, Swaine & Moore LLP (or such other counsel as may
be agreed by the Administrative Agent and the Borrower), one counsel in each
relevant local jurisdiction with the consent of the Borrower (such consent not
to be unreasonably withheld or delayed), (ii) to pay or reimburse each Agent for
all their reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Credit Documents and any such other documents, including
the reasonable fees, disbursements and other charges of one firm or counsel to
the Administrative Agent and the Collateral Agent, and, to the extent required,
one firm or local counsel in each relevant local jurisdiction with the
Borrower’s consent (such consent not to be unreasonably withheld or delayed
(which may include a single special counsel acting in multiple jurisdictions),
and (iii) to pay, indemnify and hold harmless each Lender, each Agent, each
Letter of Credit Issuer and their respective Related Parties (without
duplication) (the “Indemnified Persons”) from and against any and all losses,
claims, damages, liabilities, obligations, demands, actions, judgments, suits,
costs, expenses, disbursements or penalties of any kind or nature whatsoever
(and the reasonable and documented out-of-pocket fees, expenses, disbursements
and other charges of one firm of counsel for all Indemnified Parties, taken as a
whole (and, in the case of an actual or perceived conflict of interest where the
Indemnified Person affected by such conflict notifies the Borrower of any
existence of such conflict and in connection with the investigating or defending
any of the foregoing (including the reasonable fees) has retained its own
counsel, of another firm of counsel for such affected Indemnified Person), and
to the extent required, one firm or local counsel in each relevant jurisdiction
(which may include a single special counsel acting in multiple jurisdictions))
of any such Indemnified Person arising out of or relating to any action, claim,
litigation, investigation or other proceeding (regardless of whether such
Indemnified Person is a party thereto and whether any such proceeding is brought
by the Borrower or any other person), arising out of, or with respect to the
Transactions or to the execution, delivery, performance and administration of
this Agreement, the other Credit Documents, any Letter of Credit, and any such
other documents, including any of the foregoing relating to the violation of,
noncompliance with or liability under, any Environmental Law or any actual or
alleged presence, Release or threatened Release of Hazardous Materials
attributable to the Borrower or any of its Subsidiaries (all the foregoing in
this clause (iii), collectively, the “Indemnified Liabilities”); provided that
Holdings and the Borrower shall have no obligation hereunder to any Indemnified
Person with respect to indemnified liabilities to the extent arising from
(i) the gross negligence, bad faith or willful misconduct of such Indemnified
Person or any of its Related Parties as determined in a final and non-appealable
judgment of a court of competent jurisdiction, (ii) a material breach of the
obligations of such Indemnified Person or any of its Related Parties under the
terms of this Agreement by such Indemnified Person or any of its Related Parties
as determined in a final and non-appealable judgment of a court of competent
jurisdiction, or (iii) any proceeding between and among Indemnified Persons that
does not involve an act or omission by Holdings, the Borrower or its Restricted
Subsidiaries; provided that the Administrative Agent, each Letter of Credit
Issuer, and the Collateral Agent, to the extent acting in their capacity as
such, shall remain indemnified in respect of such proceeding, to the extent that
neither of the exceptions set forth in clause (i) or (ii) of the immediately
preceding proviso applies to such Person at such time. The agreements in this
Section 13.5 shall survive repayment of the Loans and all other amounts payable
hereunder.

(b) No Credit Party nor any Indemnified Person shall have any liability for any
special, punitive, indirect or consequential damages resulting from this
Agreement or any other Credit Document

 

166



--------------------------------------------------------------------------------

or arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date); provided that the foregoing shall not limit
Holdings’ and the Borrower’s indemnification obligations to the Indemnified
Persons pursuant to Section 13.5(a) in respect of damages incurred or paid by an
Indemnified Person to a third party. No Indemnified Person shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Credit Documents or the transactions contemplated hereby or thereby,
except to the extent that such damages have resulted from the willful
misconduct, bad faith or gross negligence of any Indemnified Person or any of
its Related Parties as determined by a final and non-appealable judgment of a
court of competent jurisdiction.

13.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) except as expressly permitted by Section 10.3,
the Borrower may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 13.6. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in clause (c) of this Section 13.6) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Collateral Agent, each Letter of Credit Issuer and the Lenders and each
other Person entitled to indemnification under Section 13.5) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in clause (b)(ii) below and
Section 13.7, any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans (including participations in L/C
Obligations) at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed; it being understood that,
without limitation, the Borrower shall have the right to withhold its consent to
any assignment if, in order for such assignment to comply with applicable law,
the Borrower would be required to obtain the consent of, or make any filing or
registration with, any Governmental Authority) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
(1) an assignment of Term Loans to (X) a Lender, (Y) an Affiliate of a Lender,
or (Z) an Approved Fund or (2) an assignment of Loans or Commitments to any
assignee if an Event of Default under Section 11.1 or Section 11.5 (with respect
to Holdings or the Borrower) has occurred and is continuing; and

(B) the Administrative Agent (not to be unreasonably withheld or delayed) and,
in the case of Revolving Credit Commitments or Revolving Credit Loans only, the
Letter of Credit Issuers; provided that no consent of the Administrative Agent
shall be required for an assignment of any Term Loan to a Lender, an Affiliate
of a Lender or an Approved Fund.

Notwithstanding the foregoing, (i) no such assignment shall be made to a natural
Person, Disqualified Lender or Defaulting Lender and (ii) with respect to the
Revolving Credit Commitments, Holdings, the Borrower or any of their
Subsidiaries or any Affiliated Lender (other than an Affiliated Institutional
Lender). For the avoidance of doubt, the Administrative Agent shall bear no
responsibility or liability for monitoring and enforcing the list of Persons who
are Disqualified Lenders at any time.

 

167



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 in the case of Revolving Credit Commitments and $1,000,000 in the
case of Term Loans, unless each of the Borrower and the Administrative Agent
otherwise consents (which consents shall not be unreasonably withheld or
delayed); provided that no such consent of the Borrower shall be required if an
Event of Default under Section 11.1 or Section 11.5 has occurred and is
continuing; provided, further, that contemporaneous assignments by a Lender and
its Affiliates or Approved Funds shall be aggregated for purposes of meeting the
minimum assignment amount requirements stated above (and simultaneous
assignments to or by two or more Related Funds shall be treated as one
assignment), if any;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system or other method reasonably acceptable to the Administrative Agent,
together with a processing and recordation fee in the amount of $3,500; provided
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment; provided, further,
that such recordation fee shall not be payable in the case of assignments by any
Affiliate of the Joint Bookrunners;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in a form approved by the
Administrative Agent (the “Administrative Questionnaire”) and applicable tax
forms (as required under Section 5.4(e)); and

(E) any assignment to Holdings, the Borrower, any Subsidiary or an Affiliated
Lender (other than an Affiliated Institutional Lender) shall also be subject to
the requirements of Section 13.6(h).

For the avoidance of doubt, the Administrative Agent bears no responsibility for
tracking or monitoring assignments to or participations by any Affiliated
Lender.

(iii) Subject to acceptance and recording thereof pursuant to clause (b)(v) of
this Section 13.6, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all

 

168



--------------------------------------------------------------------------------

of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.10, 2.11, 3.5, 5.4 and 13.5). Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 13.6 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with clause (c) of this Section 13.6. For the avoidance of doubt, in case of an
assignment to a new Lender pursuant to this Section 13.6, (i) the Administrative
Agent, the new Lender and other Lenders shall acquire the same rights and assume
the same obligations between themselves as they would have acquired and assumed
had the new Lender been an original Lender signatory to this Agreement with the
rights and/or obligations acquired or assumed by it as a result of the
assignment and to the extent of the assignment the assigning Lender shall each
be released from further obligations under the Credit Documents and (ii) the
benefit of each Security Document shall be maintained in favor of the new
Lender.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans (and stated interest amounts) and any payment made by the
applicable Letter of Credit Issuer under any Letter of Credit owing to each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent, the Collateral Agent, the Letter of Credit
Issuers and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Collateral Agent, the Letter of
Credit Issuers, the Administrative Agent and its Affiliates and, with respect to
itself, any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and applicable tax forms (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in clause
(b) of this Section 13.6 and any written consent to such assignment required by
clause (b) of this Section 13.6, the Administrative Agent shall promptly accept
such Assignment and Acceptance and record the information contained therein in
the Register. No assignment, whether or not evidenced by a promissory note,
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this clause (b)(v).

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Letter of Credit Issuers, sell participations to one or more banks
or other entities (other than (x) a natural person, (y) Holdings, the Borrower
and its Subsidiaries and (z) any Disqualified Lender provided, however, that,
notwithstanding clause (z) hereof, participations may be sold to Disqualified
Lenders unless a list of Disqualified Lenders has been made available to all
Lenders) (each, a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (C) the Borrower, the Administrative Agent, the Letter of Credit Issuers,
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, the Administrative Agent shall bear no
responsibility or liability for monitoring and enforcing the list of
Disqualified Lenders or the sales of participations thereto at any time. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of

 

169



--------------------------------------------------------------------------------

any provision of this Agreement or any other Credit Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clauses (i) and (vii) of the second proviso to Section 13.1 that
affects such Participant. Subject to clause (c)(ii) of this Section 13.6, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.10, 2.11, 3.5, and 5.4 to the same extent as if it were a Lender
(subject to the limitations and requirements of those Sections as though it were
a Lender and had acquired its interest by assignment pursuant to clause (b) of
this Section 13.6, including the requirements of clause (e) of Section 5.4) (it
being agreed that any documentation required under Section 5.4(e) shall be
provided to the participating Lender). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 13.8(b) as though
it were a Lender; provided such Participant shall be subject to Section 13.8(a)
as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.11, 3.5 or 5.4 than the applicable Lender would have been
entitled to receive absent the sale of such the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent (which consent shall not be
unreasonably withheld). Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest amounts) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”). The entries in the Participant Register shall be conclusive, absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. No Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any commitments, loans, letters of
credit or its other obligations under any Credit Document) except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section 13.6 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

(e) Subject to Section 13.16, the Borrower authorizes each Lender to disclose to
any Participant, secured creditor of such Lender or assignee (each, a
“Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrower and their Affiliates that
has been delivered to such Lender by or on behalf of the Borrower and their
Affiliates pursuant to this Agreement or that has been delivered to such Lender
by or on behalf of the Borrower and their Affiliates in connection with such
Lender’s credit evaluation of the Borrower and their Affiliates prior to
becoming a party to this Agreement.

(f) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

170



--------------------------------------------------------------------------------

(g) SPV Lender. Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPV”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPV to make any Loan and
(ii) if an SPV elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of a Loan by an SPV hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, it shall not institute
against, or join any other Person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 13.6, any SPV
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and the
Administrative Agent) other than a Disqualified Lender providing liquidity
and/or credit support to or for the account of such SPV to support the funding
or maintenance of Loans and (ii) subject to Section 13.16, disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPV. This Section 13.6(g) may not be
amended without the written consent of the SPV. Notwithstanding anything to the
contrary in this Agreement but subject to the following sentence, each SPV shall
be entitled to the benefits of Sections 2.10, 2.11, 3.5 and 5.4 to the same
extent as if it were a Lender (subject to the limitations and requirements of
those Sections as though it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section 13.6, including the
requirements of clause (e) of Section 5.4 (it being agreed that any
documentation required under Section 5.4(e) shall be provided to the Granting
Lender)). Notwithstanding the prior sentence, an SPV shall not be entitled to
receive any greater payment under Section 2.10, 2.11, 3.5 or 5.4 than its
Granting Lender would have been entitled to receive absent the grant to such
SPV, unless such grant to such SPV is made with the Borrower’s prior written
consent (which consent shall not be unreasonably withheld).

(h) Notwithstanding anything to the contrary contained herein, (x) any Lender
may, at any time, assign all or a portion of its rights and obligations under
this Agreement in respect of its Term Loans to Holdings, the Borrower, any
Subsidiary or an Affiliated Lender and (y) Holdings, the Borrower and any
Subsidiary may, from time to time, purchase or prepay Term Loans, in each case,
on a non-pro rata basis through (x) Dutch auction procedures open to all
applicable Lenders on a pro rata basis in accordance with customary procedures
to be agreed between Holdings or the Borrower and the Auction Agent or (y) open
market purchases; provided that:

(i) any Loans or Commitments acquired by Holdings, the Borrower, or any other
Subsidiary shall be retired and cancelled promptly upon the acquisition thereof;

 

171



--------------------------------------------------------------------------------

(ii) by its acquisition of Loans or Commitments, an Affiliated Lender shall be
deemed to have acknowledged and agreed that:

 

  (A) it shall not have any right to (i) attend or participate in (including, in
each case, by telephone) any meeting (including “Lender only” meetings) or
discussions (or portion thereof) among the Administrative Agent or any Lender to
which representatives of the Borrower are not then present, (ii) receive any
information or material prepared by the Administrative Agent or any Lender or
any communication by or among the Administrative Agent and one or more Lenders
or any other material which is “Lender only”, except to the extent such
information or materials have been made available to the Borrower or its
representatives (and in any case, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans required to
be delivered to Lenders pursuant to Section 2) or receive any advice of counsel
to the Administrative Agent or (iii) make any challenge to the Administrative
Agent’s or any other Lender’s attorney-client privilege on the basis of its
status as a Lender; and

 

  (B) except with respect to any amendment, modification, waiver, consent or
other action (I) in Section 13.1 requiring the consent of all Lenders, all
Lenders directly and adversely affected or specifically such Lender, (II) that
alters an Affiliated Lender’s pro rata share of any payments given to all
Lenders, or (III) affects the Affiliated Lender (in its capacity as a Lender) in
a manner that is disproportionate to the effect on any Lender in the same Class,
the Loans held by an Affiliated Lender shall be disregarded in both the
numerator and denominator in the calculation of any Lender vote (and, in the
case of a plan of reorganization that does not affect the Affiliated Lender in a
manner that is materially adverse to such Affiliated Lender relative to other
Lenders, shall be deemed to have voted its interest in the Term Loans in the
same proportion as the other Lenders) (and shall be deemed to have been voted in
the same percentage as all other applicable Lenders voted if necessary to give
legal effect to this paragraph); and

(iii) the aggregate principal amount of Term Loans held at any one time by
Affiliated Lenders may not exceed 30% of the aggregate principal amount of all
Term Loans outstanding at the time of such purchase; and

(iv) any such Loans acquired by an Affiliated Lender may, with the consent of
the Borrower, be contributed to the Borrower and exchanged for debt or equity
securities that are otherwise permitted to be issued at such time (and such
Loans or Commitments shall be retired and cancelled promptly).

(v) The proceeds of the Revolving Credit Facility may not be used by the
Borrower and its Subsidiaries to purchase Term Loans. To the extent that
Revolving Loans are outstanding at the time of any such purchase of Term Loans
by the Borrower and its Subsidiaries, the Borrower and its Subsidiaries shall be
deemed not to have utilized the Revolving Credit Facility to make such purchase
so long as Excess Cash Flow of the Borrower and its Subsidiaries for the most
recent Test Period for which Section 9.1 Financials have been delivered is equal
to or greater than the dollar amount required to make such purchase of such Term
Loans.

 

172



--------------------------------------------------------------------------------

For avoidance of doubt, the foregoing limitations shall not be applicable to
Affiliated Institutional Lenders. None of the Borrower, Holdings, any Subsidiary
of the Borrower or any Affiliated Lender shall be required to make any
representation that it is not in possession of information which is not publicly
available and/or material with respect to Holdings, the Borrower and their
respective Subsidiaries or their respective securities for purposes of U.S.
federal and state securities laws.

13.7 Replacements of Lenders Under Certain Circumstances.

(a) The Borrower shall be permitted (x) to replace any Lender or (y) terminate
the Commitment of such Lender or Letter of Credit Issuer, as the case may be,
and (1) in the case of a Lender (other than the Letter of Credit Issuer), repay
all Obligations of the Borrower due and owing to such Lender relating to the
Loans and participations held by such Lender as of such termination date and
(2) in the case of any Letter of Credit Issuer, repay all Obligations of the
Borrower owing to such Letter of Credit Issuer relating to the Loans and
participations held by such Letter of Credit Issuer as of such termination date
and cancel or backstop on terms satisfactory to such Letter of Credit Issuer any
Letters of Credit issued by it that (a) requests reimbursement for amounts owing
pursuant to Sections 2.10 or 5.4, (b) is affected in the manner described in
Section 2.10(a)(iii) and as a result thereof any of the actions described in
such Section is required to be taken, or (c) becomes a Defaulting Lender, with a
replacement bank or other financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default under Sections 11.1 or 11.5 shall have occurred and be continuing at the
time of such replacement, (iii) the Borrower shall repay (or the replacement
bank or institution shall purchase, at par) all Loans and other amounts pursuant
to Sections 2.10, 2.11, or 5.4, as the case may be, owing to such replaced
Lender prior to the date of replacement, (iv) the replacement bank or
institution, if not already a Lender, an Affiliate of the Lender, an Affiliated
Lender or Approved Fund, and the terms and conditions of such replacement, shall
be reasonably satisfactory to the Administrative Agent, (v) the replacement bank
or institution, if not already a Lender shall be subject to the provisions of
Section 13.6(b), (vi) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 13.6 (provided that
unless otherwise agreed the Borrower shall be obligated to pay the registration
and processing fee referred to therein), and (vii) any such replacement shall
not be deemed to be a waiver of any rights that the Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender.

(b) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination that pursuant to the
terms of Section 13.1 requires the consent of either (i) all of the Lenders
directly and adversely affected or (ii) all of the Lenders, and, in each case,
with respect to which the Required Lenders (or at least 50.1% of the directly
and adversely affected Lenders) shall have granted their consent, then, the
Borrower shall have the right (unless such Non-Consenting Lender grants such
consent) to (x) replace such Non-Consenting Lender by requiring such
Non-Consenting Lender to assign its Loans, and its Commitments hereunder to one
or more assignees reasonably acceptable to the Administrative Agent (to the
extent such consent would be required under Section 13.6) or to terminate the
Commitment of such Lender or Letter of Credit Issuer, as the case may be, and
(1) in the case of a Lender (other than the Letter of Credit Issuer), repay all
Obligations of the Borrower due and owing to such Lender relating to the Loans
and participations held by such Lender as of such termination date and (2) in
the case of any Letter of Credit Issuer, repay all Obligations of the Borrower
owing to such Letter of Credit Issuer relating to the Loans and participations
held by such Letter of Credit Issuer as of such termination date and cancel or
backstop on terms satisfactory to such Letter of Credit Issuer any Letters of
Credit issued by it); provided that (a) all

 

173



--------------------------------------------------------------------------------

Obligations hereunder of the Borrower owing to such Non-Consenting Lender being
replaced shall be paid in full to such Non-Consenting Lender concurrently with
such assignment including any amounts that such Lender may be owed pursuant to
Section 2.11, and (b) the replacement Lender shall purchase the foregoing by
paying to such Non-Consenting Lender a price equal to the principal amount
thereof plus accrued and unpaid interest thereon, and (c) the Borrower shall pay
to such Non-Consenting Lender the amount, if any, owing to such Lender pursuant
to Section 5.1(b). In connection with any such assignment, the Borrower, the
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 13.6.

13.8 Adjustments; Set-off.

(a) Except as contemplated in Section 13.6 or elsewhere herein, if any Lender (a
“Benefited Lender”) shall at any time receive any payment of all or part of its
Loans, or interest thereon, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 11.5, or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Loans, or interest thereon,
such Benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Loan, or
shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

(b) After the occurrence and during the continuance of an Event of Default, in
addition to any rights and remedies of the Lenders provided by law, each Lender
shall have the right, without prior notice to the Credit Parties but with the
prior consent of the Administrative Agent, any such notice being expressly
waived by the Credit Parties to the extent permitted by applicable law, upon any
amount becoming due and payable by the Credit Parties hereunder (whether at the
stated maturity, by acceleration or otherwise) to set-off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final) (other than payroll, trust, tax, fiduciary, and
petty cash accounts), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the Credit
Parties. Each Lender agrees promptly to notify the Credit Parties and the
Administrative Agent after any such set-off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

13.9 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Agreement signed by all the parties shall be lodged with the Borrower
and the Administrative Agent.

13.10 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

174



--------------------------------------------------------------------------------

13.11 Integration. This Agreement and the other Credit Documents represent the
agreement of Holdings, the Borrower, the Collateral Agent, the Administrative
Agent and the Lenders with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by Holdings, the
Borrower, the Administrative Agent, the Collateral Agent nor any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Credit Documents.

13.12 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

13.13 Submission to Jurisdiction; Waivers. Each party hereto irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a party
to the exclusive general jurisdiction of the courts of the State of New York or
the courts of the United States for the Southern District of New York, in each
case sitting in New York City in the Borough of Manhattan, and appellate courts
from any thereof;

(b) consents that any such action or proceeding shall be brought in such courts
and waives (to the extent permitted by applicable law) any objection that it may
now or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same or to commence or support any such action
or proceeding in any other courts;

(c) agrees that service of process in any such action or proceeding shall be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 at such other address of which the
Administrative Agent shall have been notified pursuant to Section 13.2;

(d) agrees that nothing herein shall affect the right of the Administrative
Agent, any Lender or another Secured Party to effect service of process in any
other manner permitted by law or to commence legal proceedings or otherwise
proceed against Holdings or the Borrower or any other Credit Party in any other
jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 13.13 any special, exemplary, punitive or consequential damages;
provided that nothing in this clause (e) shall limit the Credit Parties’
indemnification obligations set forth in Section 13.5.

13.14 Acknowledgments. Each of Holdings and the Borrower hereby acknowledges
that:

(a) it has been advised by counsel in the negotiation, execution, and delivery
of this Agreement and the other Credit Documents;

(b)

(i) the credit facilities provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof

 

175



--------------------------------------------------------------------------------

or of any other Credit Document) are an arm’s-length commercial transaction
between the Borrower and the other Credit Parties, on the one hand, and the
Administrative Agent, the Lenders and the other Agents on the other hand, and
the Borrower and the other Credit Parties are capable of evaluating and
understanding and understand and accept the terms, risks and conditions of the
transactions contemplated hereby and by the other Credit Documents (including
any amendment, waiver or other modification hereof or thereof);

(ii) in connection with the process leading to such transaction, each of the
Administrative Agent and the other Agents, is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary for the Borrower,
any other Credit Parties or any of their respective Affiliates, stockholders,
creditors or employees, or any other Person;

(iii) neither the Administrative Agent nor any other Agent has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
or any other Credit Party with respect to any of the transactions contemplated
hereby or the process leading thereto, including with respect to any amendment,
waiver or other modification hereof or of any other Credit Document
(irrespective of whether the Administrative Agent or other Agent has advised or
is currently advising the Borrower, the other Credit Parties or their respective
Affiliates on other matters) and neither the Administrative Agent or other Agent
has any obligation to the Borrower, the other Credit Parties or their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents;

(iv) the Administrative Agent, each other Agent and each Affiliate of the
foregoing may be engaged in a broad range of transactions that involve interests
that differ from those of the Borrower and their Affiliates, and neither the
Administrative Agent nor any other Agent has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and

(v) neither the Administrative Agent nor any other Agent has provided and none
will provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Credit Document) and the Borrower have
consulted their own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. Each of Holdings and the Borrower hereby agrees that
it will not claim that any Agent owes a fiduciary or similar duty to the Credit
Parties in connection with the Transactions contemplated hereby and waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Administrative Agent or any other Agent with respect to any breach
or alleged breach of agency or fiduciary duty; and

(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower, on the one hand, and any Lender, on the other
hand.

13.15 WAIVERS OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVE (TO THE EXTENT PERMITTED BY APPLICABLE LAW) TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

13.16 Confidentiality. The Administrative Agent, each other Agent and each
Lender (collectively, the “Restricted Persons” and, each a “Restricted Person”)
shall treat confidentially all non-public information provided to any Restricted
Person by or on behalf of any Credit Party hereunder in connection with such
Restricted Person’s evaluation of whether to become a Lender hereunder or

 

176



--------------------------------------------------------------------------------

obtained by such Restricted Person pursuant to the requirements of this
Agreement (“Confidential Information”) and shall not publish, disclose or
otherwise divulge such Confidential Information; provided that nothing herein
shall prevent any Restricted Person from disclosing any such Confidential
Information (a) pursuant to the order of any court or administrative agency or
in any pending legal, judicial or administrative proceeding, or otherwise as
required by applicable law, rule or regulation or compulsory legal process (in
which case such Restricted Person agrees (except with respect to any routine or
ordinary course audit or examination conducted by bank accountants or any
governmental or bank regulatory authority exercising examination or regulatory
authority), to the extent practicable and not prohibited by applicable law, rule
or regulation, to inform the Borrower promptly thereof prior to disclosure),
(b) upon the request or demand of any regulatory authority having jurisdiction
over such Restricted Person or any of its Affiliates (in which case such
Restricted Person agrees (except with respect to any routine or ordinary course
audit or examination conducted by bank accountants or any governmental or bank
regulatory authority exercising examination or regulatory authority) to the
extent practicable and not prohibited by applicable law, rule or regulation, to
inform the Borrower promptly thereof prior to disclosure), (c) to the extent
that such Confidential Information becomes publicly available other than by
reason of improper disclosure by such Restricted Person or any of its affiliates
or any related parties thereto in violation of any confidentiality obligations
owing under this Section 13.16, (d) to the extent that such Confidential
Information is received by such Restricted Person from a third party that is
not, to such Restricted Person’s knowledge, subject to confidentiality
obligations owing to any Credit Party or any of their respective subsidiaries or
affiliates, (e) to the extent that such Confidential Information was already in
the possession of a Restricted Person prior to any duty or other undertaking of
confidentiality or is independently developed by the Restricted Persons without
the use of such Confidential Information, (f) to such Restricted Person’s
affiliates and to its and their respective officers, directors, partners,
employees, legal counsel, independent auditors, and other experts or agents who
need to know such Confidential Information in connection with providing the
Loans or action as an Agent hereunder and who are informed of the confidential
nature of such Confidential Information and who are subject to customary
confidentiality obligations of professional practice or who agree to be bound by
the terms of this Section 13.16 (or confidentiality provisions at least as
restrictive as those set forth in this Section 13.16) (with each such Restricted
Person, to the extent within its control, responsible for such person’s
compliance with this paragraph), (g) to potential or prospective Lenders, hedge
providers, participants or assignees, in each case who agree (pursuant to
customary syndication practice) to be bound by the terms of this Section 13.16
(or confidentiality provisions at least as restrictive as those set forth in
this Section 13.16); provided that (i) the disclosure of any such Confidential
Information to any Lenders, hedge providers or prospective Lenders, hedge
providers or participants or prospective participants referred to above shall be
made subject to the acknowledgment and acceptance by such Lender, hedge provider
or prospective Lender or participant or prospective participant that such
Confidential Information is being disseminated on a confidential basis (on
substantially the terms set forth in this Section 13.16 or confidentiality
provisions at least as restrictive as those set forth in this Section 13.16) in
accordance with the standard syndication processes of such Restricted Person or
customary market standards for dissemination of such type of information, which
shall in any event require “click through” or other affirmative actions on the
part of recipient to access such Confidential Information and (ii) no such
disclosure shall be made by such Restricted Person to any person that is at such
time a Disqualified Lender, (h) for purposes of establishing a “due diligence”
defense, or (i) to rating agencies in connection with obtaining ratings for the
Borrower and the Facilities to the extent such rating agencies are subject to
customary confidentiality obligations of professional practice or agree to be
bound by the terms of this Section 13.16 (or confidentiality provisions at least
as restrictive as those set forth in this Section 13.16). Notwithstanding the
foregoing, (i) Confidential Information shall not include, with respect to any
Person, information available to it or its Affiliates on a non-confidential
basis from a source other than the Borrower, its Subsidiaries or their
respective Affiliates, (ii) the Administrative Agent shall not be responsible
for compliance with this Section 13.16 by any other Restricted Person (other
than its officers,

 

177



--------------------------------------------------------------------------------

directors or employees), (iii) in no event shall any Lender, the Administrative
Agent or any other Agent be obligated or required to return any materials
furnished by the Borrower or any of its Subsidiaries, and (iv) each Agent and
each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to the Agents and the Lenders in
connection with the administration, settlement and management of this Agreement
and the other Credit Documents.

13.17 Direct Website Communications. Each of Holdings and the Borrower may, at
its option, provide to the Administrative Agent any information, documents and
other materials that it is obligated to furnish to the Administrative Agent
pursuant to the Credit Documents, including, without limitation, all notices,
requests, financial statements, financial, and other reports, certificates, and
other information materials, but excluding any such communication that
(A) relates to a request for a new, or a conversion of an existing, borrowing or
other extension of credit (including any election of an interest rate or
interest period relating thereto, (B) relates to the payment of any principal or
other amount due under this Agreement prior to the scheduled date therefor,
(C) provides notice of any default or event of default under this Agreement or
(D) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any borrowing or other extension of
credit thereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format reasonably acceptable to the Administrative
Agent to the Administrative Agent at an email address provided by the
Administrative Agent from time to time; provided that (i) upon written request
by the Administrative Agent, Holdings or the Borrower shall deliver paper copies
of such documents to the Administrative Agent for further distribution to each
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) Holdings or the Borrower shall notify (which may
be by facsimile or electronic mail) the Administrative Agent of the posting of
any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents. Nothing in this Section 13.17 shall prejudice the
right of Holdings, the Borrower, the Administrative Agent, any other Agent or
any Lender to give any notice or other communication pursuant to any Credit
Document in any other manner specified in such Credit Document.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Credit Documents. Each Lender agrees (A) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (B) that the
foregoing notice may be sent to such e-mail address.

(a) Each of Holdings and the Borrower further agrees that any Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”), so long as the access to such Platform (i) is limited to the
Agents, the Lenders and Transferees or prospective Transferees and (ii) remains
subject to the confidentiality requirements set forth in Section 13.16.

(b) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES DO
NOT WARRANT THE ACCURACY OR COMPLETENESS OF ANY MATERIALS OR

 

178



--------------------------------------------------------------------------------

INFORMATION PROVIDED BY THE CREDIT PARTIES (THE “BORROWER MATERIALS”) OR THE
ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties” and each an
“Agent Party”) have any liability to the Borrower, any Lender, or any other
Person for losses, claims, damages, liabilities, or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the internet,
except to the extent the liability of any Agent Party resulted from such Agent
Party’s (or any of its Related Parties’ (other than any trustee or advisor))
gross negligence, bad faith or willful misconduct or material breach of the
Credit Documents as determined in the final non-appealable judgment of a court
of competent jurisdiction.

(c) Each of Holdings and the Borrower and each Lender acknowledge that certain
of the Lenders may be “public-side” Lenders (Lenders that do not wish to receive
material non-public information with respect to Holdings, the Borrower, the
Subsidiaries or their securities) and, if documents or notices required to be
delivered pursuant to the Credit Documents or otherwise are being distributed
through the Platform, any document or notice that Holdings or the Borrower has
indicated contains only publicly available information with respect to Holdings
or the Borrower may be posted on that portion of the Platform designated for
such public-side Lenders. If Holdings or the Borrower has not indicated whether
a document or notice delivered contains only publicly available information, the
Administrative Agent shall post such document or notice solely on that portion
of the Platform designated for Lenders who wish to receive material nonpublic
information with respect to Holdings, the Borrower, the Subsidiaries and their
securities. Notwithstanding the foregoing, each of Holdings and the Borrower
shall use commercially reasonable efforts to indicate whether any document or
notice contains only publicly available information; provided however that, the
following documents shall be deemed to be marked “PUBLIC,” unless the Borrower
notifies the Administrative Agent promptly that any such document contains
material nonpublic information: (1) the Loan Documents, (2) any notification of
changes in the terms of the Credit Facility and (3) all financial statements and
certificates delivered pursuant to Sections 9.1(a), (b) and (d).

13.18 USA PATRIOT Act. Each Lender hereby notifies each Credit Party that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify, and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.

13.19 [Reserved].

13.20 Payments Set Aside. To the extent that any payment by or on behalf of
Holdings or the Borrower is made to any Agent, any Letter of Credit Issuer, or
any Lender, or any Agent, any Letter of Credit Issuer, or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Agent, any such letter of Credit Issuer, or such Lender in its discretion) to be
repaid to a trustee, receiver, or any other party, in connection with any
proceeding or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such

 

179



--------------------------------------------------------------------------------

payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent (for its account or the
account of the applicable Letter of Credit Issuer, as the case may be) upon
demand its applicable share of any amount so recovered from or repaid by any
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the applicable Overnight Rate from
time to time in effect.

13.21 No Fiduciary Duty. Each Agent, each Letter of Credit Issuer, each Lender
and their respective Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have economic interests that conflict with those
of the Credit Parties, their stockholders and/or their affiliates. Each Credit
Party agrees that nothing in the Credit Documents or otherwise will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Lender, on the one hand, and such Credit Party, its
stockholders or its affiliates, on the other. The Credit Parties acknowledge and
agree that (i) the transactions contemplated by the Credit Documents (including
the exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Credit
Parties, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Credit Party, its stockholders or its affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender has advised, is currently advising or will advise any
Credit Party, its stockholders or its Affiliates on other matters) or any other
obligation to any Credit Party except the obligations expressly set forth in the
Credit Documents and (y) each Lender is acting solely as principal and not as
the agent or fiduciary of any Credit Party, its management, stockholders or
creditors. Each Credit Party acknowledges and agrees that it has consulted its
own legal and financial advisors to the extent it deemed appropriate and that it
is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Credit Party agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Credit Party, in connection
with such transaction or the process leading thereto.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

180



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

VISANT SECONDARY HOLDINGS CORP. as Holdings By:  

/s/ Marie D. Hlavaty

  Name:   Marie D. Hlavaty   Title:   Senior Vice President, Chief Legal Counsel
and Secretary

 

VISANT CORPORATION, as the Borrower By:  

/s/ Paul B. Carousso

  Name:   Paul B. Carousso   Title:   Senior Vice President and Chief Financial
Officer

[Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
individually as a Lender, Letter of Credit Issuer and as Administrative Agent
By:  

/s/ Nupur Kumar

  Name:   Nupur Kumar   Title:   Authorized Signatory By:  

/s/ Samuel Miller

  Name:   Samuel Miller   Title:   Authorized Signatory

 

[Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender and Letter of Credit Issuer By:  

/s/ Ritam Bhalla

Name:   Ritam Bhalla Title:   Director

 

[Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,
as Lender and Letter of Credit Issuer By:  

/s/ Peter Cucchiara

  Name:   Peter Cucchiara   Title:   Vice President

 

By:  

/s/ Kirk Tashjian

  Name:   Kirk Tashjian   Title:   Vice President

 

[Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as Lender and Letter of Credit Issuer

By:  

/s/ Robert Ehudin

  Name:   Robert Ehudin   Title:   Authorized Signatory

 

[Credit Agreement]



--------------------------------------------------------------------------------

KKR Corporate Lending,

as Lender and Letter of Credit Issuer

By:  

/s/ Adam Smith

  Name:   Adam Smith   Title:   Authorized Signatory

 

[Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Lender and Letter of Credit Issuer

By:  

/s/ Adam Cady

  Name:   Adam Cady   Title:   Managing Director

 

[Credit Agreement]



--------------------------------------------------------------------------------

Mizuho Bank, Ltd,

as Lender and Letter of Credit Issuer

By:  

/s/ James Fayen

  Name:   James Fayen   Title:   Deputy General Manager

 

[Credit Agreement]